 

Exhibit 10.1

CREDIT AGREEMENT

Dated as of June 1, 2007

among

PROSPECT MEDICAL HOLDINGS, INC.

and

PROSPECT MEDICAL GROUP, INC.

as the Borrowers,

BANK OF AMERICA, N.A.,
as Administrative Agent and L/C Issuer,

BANC OF AMERICA CAPITAL SOLUTIONS LLC,
as a Lender,

and

The Other Lenders Party Hereto

 

BANC OF AMERICA SECURITIES LLC,

as Sole Lead Arranger and Sole Book Manager

 

 


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

Page

Article I

 

DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

 

Defined Terms

 

1

1.02

 

Other Interpretive Provisions

 

29

1.03

 

Accounting Terms.

 

30

1.04

 

Rounding

 

30

1.05

 

Times of Day

 

30

1.06

 

Letter of Credit Amounts

 

30

1.07

 

Currency Equivalents Generally

 

31

Article II

 

THE COMMITMENTS AND CREDIT EXTENSIONS

 

31

2.01

 

The Loans

 

31

2.02

 

Borrowings, Conversions and Continuations of Loans

 

31

2.03

 

Letters of Credit

 

33

2.04

 

[Reserved]

 

41

2.05

 

Prepayments

 

41

2.06

 

Termination or Reduction of Commitments

 

43

2.07

 

Repayment of Loans

 

43

2.08

 

Interest

 

44

2.09

 

Fees

 

45

2.10

 

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

 

45

2.11

 

Evidence of Debt

 

46

2.12

 

Payments Generally; Administrative Agent’s Clawback

 

46

2.13

 

Sharing of Payments by Lenders

 

48

Article III

 

TAXES, YIELD PROTECTION AND ILLEGALITY

 

49

3.01

 

Taxes

 

49

3.02

 

Illegality

 

51

3.03

 

Inability to Determine Rates

 

52

3.04

 

Increased Costs

 

52

3.05

 

Compensation for Losses

 

54

3.06

 

Mitigation Obligations; Replacement of Lenders

 

54

 

 

i


--------------------------------------------------------------------------------


 

 

3.07

 

Survival

 

55

Article IV

 

CONDITIONS PRECEDENT TO Credit Extensions

 

55

4.01

 

Conditions of Initial Credit Extension

 

55

4.02

 

Conditions to all Credit Extensions

 

60

Article V

 

REPRESENTATIONS AND WARRANTIES

 

61

5.01

 

Existence, Qualification and Power

 

61

5.02

 

Authorization; No Contravention

 

61

5.03

 

Governmental Authorization; Other Consents

 

61

5.04

 

Binding Effect

 

62

5.05

 

Financial Statements; No Material Adverse Effect

 

62

5.06

 

Litigation

 

63

5.07

 

No Default

 

63

5.08

 

Ownership of Property; Liens; Investments

 

63

5.09

 

Environmental Compliance

 

64

5.10

 

Insurance

 

65

5.11

 

Taxes

 

65

5.12

 

ERISA Compliance

 

65

5.13

 

Subsidiaries; Equity Interests; Loan Parties

 

66

5.14

 

Margin Regulations; Investment Company Act

 

66

5.15

 

Disclosure

 

66

5.16

 

Compliance with Laws

 

66

5.17

 

Intellectual Property; Licenses, Etc

 

67

5.18

 

Solvency

 

67

5.19

 

Casualty, Etc

 

67

5.20

 

Labor Matters

 

67

5.21

 

Collateral Documents

 

67

5.22

 

ProMed Acquisition

 

67

5.23

 

Health Care Matters

 

67

Article VI

 

AFFIRMATIVE COVENANTS

 

69

6.01

 

Financial Statements

 

70

 

 

ii


--------------------------------------------------------------------------------


 

 

6.02

 

Certificates; Other Information

 

71

6.03

 

Notices

 

74

6.04

 

Payment of Obligations

 

75

6.05

 

Preservation of Existence, Etc

 

75

6.06

 

Maintenance of Properties

 

76

6.07

 

Maintenance of Insurance

 

76

6.08

 

Compliance with Laws

 

76

6.09

 

Books and Records

 

76

6.10

 

Inspection Rights

 

76

6.11

 

Use of Proceeds

 

77

6.12

 

Covenant to Guarantee Obligations and Give Security

 

77

6.13

 

Compliance with Environmental Laws

 

80

6.14

 

[Reserved.]

 

80

6.15

 

Further Assurances

 

80

6.16

 

Compliance with Terms of Leaseholds

 

81

6.17

 

Interest Rate Hedging

 

81

6.18

 

Material Contracts

 

81

6.19

 

Notices to Obligors; Delivery of Collections and RA/EOBs

 

81

Article VII

 

NEGATIVE COVENANTS

 

82

7.01

 

Liens

 

82

7.02

 

Indebtedness

 

83

7.03

 

Investments

 

84

7.04

 

Fundamental Changes

 

86

7.05

 

Dispositions

 

87

7.06

 

Restricted Payments

 

87

7.07

 

Change in Nature of Business

 

88

7.08

 

Transactions with Affiliates

 

88

7.09

 

Burdensome Agreements

 

88

7.10

 

Use of Proceeds

 

89

7.11

 

Financial Covenants

 

89

 

 

iii


--------------------------------------------------------------------------------


 

 

7.12

 

Capital Expenditures

 

90

7.13

 

Amendments of Organization Documents

 

90

7.14

 

Accounting Changes

 

90

7.15

 

Prepayments, Etc. of Indebtedness

 

90

7.16

 

Amendment, Etc. of Related Documents and Indebtedness

 

90

7.17

 

Holding Company

 

91

Article VIII

 

EVENTS OF DEFAULT AND REMEDIES

 

91

8.01

 

Events of Default

 

91

8.02

 

Remedies upon Event of Default

 

93

8.03

 

Application of Funds

 

94

Article IX

 

ADMINISTRATIVE AGENT

 

95

9.01

 

Appointment and Authority

 

95

9.02

 

Rights as a Lender

 

96

9.03

 

Exculpatory Provisions

 

96

9.04

 

Reliance by Administrative Agent

 

97

9.05

 

Delegation of Duties

 

97

9.06

 

Resignation of Administrative Agent

 

97

9.07

 

Non-Reliance on Administrative Agent and Other Lenders

 

98

9.08

 

No Other Duties, Etc

 

98

9.09

 

Administrative Agent May File Proofs of Claim

 

98

9.10

 

Collateral and Guaranty Matters

 

99

Article X

 

MISCELLANEOUS

 

100

10.01

 

Amendments, Etc

 

100

10.02

 

Notices; Effectiveness; Electronic Communications

 

101

10.03

 

No Waiver; Cumulative Remedies

 

103

10.04

 

Expenses; Indemnity; Damage Waiver

 

104

10.05

 

Payments Set Aside

 

105

10.06

 

Successors and Assigns

 

106

10.07

 

Treatment of Certain Information; Confidentiality

 

110

10.08

 

Right of Setoff

 

110

 

iv


--------------------------------------------------------------------------------


 

 

10.09

 

Interest Rate Limitation

 

111

10.10

 

Counterparts; Integration; Effectiveness

 

111

10.11

 

Survival of Representations and Warranties

 

111

10.12

 

Severability

 

112

10.13

 

Replacement of Lenders

 

112

10.14

 

Governing Law; Jurisdiction; Etc

 

113

10.15

 

California Judicial Reference

 

113

10.16

 

No Advisory or Fiduciary Responsibility

 

114

10.17

 

USA PATRIOT Act Notice

 

114

 

v


--------------------------------------------------------------------------------


 

SCHEDULES

1.01                 Capitated Contracts

2.01                 Commitments and Applicable Percentages

4.01(n)            Certain Swap Contracts

5.03                 Certain Authorizations

5.08(b)            Existing Liens

5.08(c)            Owned Real Property

5.08(d)(i)        Leased Real Property (Lessee)

5.08(d)(ii)       Leased Real Property (Lessor)

5.08(e)            Existing Investments

5.13                 Subsidiaries and Other Equity Investments; Loan Parties

5.17                 Intellectual Property Matters

5.23                 Filings

6.12                 Guarantors

7.02                 Existing Indebtedness

7.06                 Management Agreements

10.02               Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

A                     Committed Loan Notice

B                     Term Note

C                     Revolving Credit Note

D                     Compliance Certificate

E                      Assignment and Assumption

F                      Guaranty

G                     Security Agreement

H                     Pledge Agreement

I                       Opinion Matters — Counsel to Loan Parties

 

vi


--------------------------------------------------------------------------------


CREDIT AGREEMENT

This CREDIT AGREEMENT (“Agreement”) is entered into as of June 1, 2007, among
PROSPECT MEDICAL HOLDINGS, INC., a Delaware corporation (“Holdings”), PROSPECT
MEDICAL GROUP, INC., California professional corporation (“Group” and, together
with Holdings, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and BANK OF AMERICA,
N.A., as Administrative Agent and L/C Issuer.

PRELIMINARY STATEMENTS:

The Borrowers have requested that the Lenders provide a term loan facility and a
revolving credit facility, and the Lenders have indicated their willingness to
lend and the L/C Issuer has indicated its willingness to issue letters of
credit, in each case, on the terms and subject to the conditions set forth
herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:


ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS


1.01         DEFINED TERMS.  AS USED IN THIS AGREEMENT, THE FOLLOWING TERMS
SHALL HAVE THE MEANINGS SET FORTH BELOW:

“Accounts” has the meaning set forth in the Security Agreement.

“Administrative Agent” means Bank of America in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the
Borrowers and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.

“Aggregate Commitments” means the Commitments of all the Lenders.

“Aggregate Credit Exposures” means, at any time, in respect of (a) the
Term Facility, the aggregate amount of the Term Loans outstanding at such time
and (b) in respect of the Revolving Credit Facility, the sum of (i) the unused
portion of the Revolving Credit Facility at such time and (ii) the Total
Revolving Credit Outstandings at such time.


--------------------------------------------------------------------------------


“Agreement” means this Credit Agreement.

“Applicable Fee Rate” means, at any time, in respect of the Revolving Credit
Facility, (a) from the Closing Date through March 1, 2008, 0.25% per annum and
(b) thereafter, the applicable percentage per annum set forth below determined
by reference to the Consolidated Senior Leverage Ratio as set forth in the most
recent Compliance Certificate received by the Administrative Agent pursuant to
Section 6.02(b):

Applicable Fee Rate

Pricing Level

 

Consolidated Senior
Leverage Ratio

 

Commitment
Fee

I

 

Greater than or equal to 2.5:1.0

 

0.35%

II

 

Less than 2.5:1.0

 

0.25%

Any increase or decrease in the Applicable Fee Rate resulting from a change in
the Consolidated Senior Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Fee Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
such Term Lender’s Term Commitment at such time and (ii) thereafter, the
principal amount of such Term Lender’s Term Loans at such time, and (b) in
respect of the Revolving Credit Facility, with respect to any Revolving Credit
Lender at any time, the percentage (carried out to the ninth decimal place) of
the Revolving Credit Facility represented by such Revolving Credit Lender’s
Revolving Credit Commitment at such time.  If the commitment of each Revolving
Credit Lender to make Revolving Credit Loans and the obligation of the L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
8.02, or if the Revolving Credit Commitments have expired, then the Applicable
Percentage of each Revolving Credit Lender in respect of the Revolving Credit
Facility shall be determined based on the Applicable Percentage of such
Revolving Credit Lender in respect of the Revolving Credit Facility most
recently in effect, giving effect to any subsequent assignments.  The initial
Applicable Percentage of each Lender in respect of each Facility is set forth
opposite the name of such Lender on Schedule 2.01 or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.

“Applicable Rate” means (a) from the Closing Date through March 1, 2008, (i)
with respect to Credit Extensions under the Revolving Credit Facility, 0.25% per
annum for Base Rate Loans and 3.25% per annum for Eurodollar Rate Loans and
Letter of Credit Fees, and (ii) with respect to Term Loans, 0.75% per annum for
Base Rate Loans and 3.75% per annum for Eurodollar Rate Loans, and
(b) thereafter, (i) in the case of Credit Extensions under the

2


--------------------------------------------------------------------------------


Revolving Credit Facility the applicable percentage per annum set forth below
determined by reference to the Consolidated Senior Leverage Ratio as set forth
in the most recent Compliance Certificate received by the Administrative Agent
pursuant to Section 6.02(b) and (ii) in the case of the Term Loans, the
applicable percentage for Credit Extensions under the Revolving Credit Facility
plus 0.50% per annum:

Applicable Rate

Pricing Level

 

Consolidated Senior Leverage Ratio

 

Eurodollar Rate
(Letters of Credit)

 

Base Rate



I

 

Greater than or equal to 2.5:1.0

 

3.75%

 

0.75%

II

 

Greater than or equal to 2.0:1.0, but less than 2.5:1.0

 

3.25%

 

0.25%

III

 

Greater than or equal to 1.5:1.0, but less than 2.0:1.0

 

2.75%

 

0.00%

IV

 

Less than 1.5:1.0

 

2.50%

 

0.00%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Senior Leverage Ratio shall become effective as of the first
Business Day immediately following the date a Compliance Certificate is
delivered pursuant to Section 6.02(b); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then
Pricing Level I shall apply as of the first Business Day after the date on which
such Compliance Certificate was required to have been delivered.

Notwithstanding anything to the contrary contained in this definition, the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b).

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Appropriate Lender” means, at any time, (a) with respect to any of the Term
Facility or the Revolving Credit Facility, a Lender that has a Commitment with
respect to such Facility or holds a Term Loan or a Revolving Credit Loan,
respectively, at such time, and (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuer and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arranger” means Banc of America Securities LLC, in its capacity as sole lead
arranger and sole book manager.

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

3


--------------------------------------------------------------------------------


“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 10.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.

“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended September 30, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto.

“Availability Period” means, in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (i) the Maturity
Date for the Revolving Credit Facility, (ii) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (iii) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuer to make L/C Credit
Extensions pursuant to Section 8.02.

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate.”  The “prime rate” is a rate set by Bank of America based
upon various factors including Bank of America’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate.  Any change in such rate announced by Bank of America shall take effect at
the opening of business on the day specified in the public announcement of such
change.

“Base Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest based on the Base Rate.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing or a Term Borrowing, as the
context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the

4


--------------------------------------------------------------------------------


state where the Administrative Agent’s Office is located and, if such day
relates to any Eurodollar Rate Loan, means any such day on which dealings in
Dollar deposits are conducted by and between banks in the London interbank
eurodollar market.

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Capitated Contracts” means all of the Loan Parties’ contracts whether presently
existing or hereafter executed between Loan Parties, various health maintenance
organizations and all proceeds therefrom.  A list of all Capitated Contracts in
effect on the Closing Date is attached as Schedule 1.1.

“Capitated Contract Rights” means all of the Loan Parties’ rights to payment of
any kind arising from or out of Capitated Contracts or any other contracts or
rights to payment from health service contracts whether presently existing or
hereafter executed between Loan Parties and various health maintenance
organizations.

“Cash Collateral Account” means a blocked, non-interest bearing deposit account
of one or more of the Loan Parties at Bank of America (or another commercial
bank selected in compliance with Section 6.19) in the name of the Administrative
Agent and under the sole dominion and control of the Administrative Agent, and
otherwise established in a manner satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning specified in Section 2.03(g).

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by any Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Collateral Documents):

(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than 360 days from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;

(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $500,000,000, in each case with maturities of not more than
90 days from the date of acquisition thereof;

5


--------------------------------------------------------------------------------


(c)           commercial paper of any issuer rated at least “Prime-1” (or the
then equivalent grade) by Moody’s or at least “A-1” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof; and

(d)           Investments, classified in accordance with GAAP as current assets
of any Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition.

“Cash Management Agreement” means any agreement to provide cash management
services, including treasury, depository, overdraft, credit or debit card,
electronic funds transfer and other cash management arrangements.

“Cash Management Bank” means any Person that, at the time it enters into a Cash
Management Agreement, is a Lender or an Affiliate of a Lender, in its capacity
as a party to such Cash Management Agreement.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.

“Change of Control” means an event or series of events by which:

(a)           any “person” or “group” (as such terms are used in Sections 13(d)
and 14(d) of the Securities Exchange Act of 1934, but excluding any employee
benefit plan of such person or its subsidiaries, and any person or entity acting
in its capacity as trustee, agent or other fiduciary or administrator of any
such plan) other than the Equity Investors becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934,
except that a person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such
right is exercisable immediately or only after the passage of time (such right,
an “option right”)), directly or indirectly, of 25% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing

6


--------------------------------------------------------------------------------


body of Holdings on a fully-diluted basis (and taking into account all such
securities that such “person” or “group” has the right to acquire pursuant to
any option right); or

(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease for any reason other than death or disability to be composed of
individuals (i) who were members of that board or equivalent governing body on
the first day of such period, (ii) whose election or nomination to that board or
equivalent governing body was approved by individuals referred to in clause (i)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body or (iii) whose election or
nomination to that board or other equivalent governing body was approved by
individuals referred to in clauses (i) and (ii) above constituting at the time
of such election or nomination at least a majority of that board or equivalent
governing body (excluding, in the case of both clause (ii) and clause (iii), any
individual whose initial nomination for, or assumption of office as, a member of
that board or equivalent governing body occurs as a result of an actual or
threatened solicitation of proxies or consents for the election or removal of
one or more directors by any person or group other than a solicitation for the
election of one or more directors by or on behalf of the board of directors); or

(c)           any Person or two or more Persons acting in concert shall have
acquired by contract or otherwise, or shall have entered into a contract or
arrangement that, upon consummation thereof, will result in its or their
acquisition of the power to exercise, directly or indirectly, a controlling
influence over the management or policies of Holdings, or control over the
equity securities of Holdings entitled to vote for members of the board of
directors or equivalent governing body of Holdings on a fully-diluted basis (and
taking into account all such securities that such Person or Persons have the
right to acquire pursuant to any option right) representing 25% or more of the
combined voting power of such securities; or

(d)           Holdings or Group, as applicable, shall cease, directly or
indirectly, to own and control legally and beneficially all of the Equity
Interests in each of its Subsidiaries or any other Person that is, or may from
time to time become, a Loan Party, except in the case of Nuestra Familia Medical
Group, in which case a Change of Control shall have occurred if Group ceases to
own and control over 50% of the outstanding stock.

“Clean-up Period” means a period of 45 consecutive days commencing on the first
Business day of each fiscal quarter of Holdings.

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 10.01.

“Code” means the Internal Revenue Code of 1986.

7


--------------------------------------------------------------------------------


“Collateral” means all of the “Collateral” referred to in the Collateral
Documents and all of the other property that is or is intended under the terms
of the Collateral Documents to be subject to Liens in favor of the
Administrative Agent for the benefit of the Secured Parties.

“Collateral Assignment of ProMed Documents” means the collateral assignment of
ProMed documents executed and delivered pursuant to Section 4.01(a)(v), as such
agreement may be amended, supplemented, restated or otherwise modified from time
to time.

“Collateral Documents” means, collectively, the Security Agreement, the Pledge
Agreement, the Collateral Assignment of ProMed Documents, the Terner Pledge
Agreement, each of the security agreements, pledge agreements or other similar
agreements delivered to the Administrative Agent pursuant to Section 6.12, and
each of the other agreements, instruments or documents that creates or purports
to create a Lien in favor of the Administrative Agent for the benefit of the
Secured Parties.

“Collections” means all funds received from or on behalf of Obligors in payment
of any amount owed with respect to Accounts.

“Commitment” means a Term Commitment or a Revolving Credit Commitment, as the
context may require.

“Committed Loan Notice” means a notice of (a) a Term Borrowing, (b) a Revolving
Credit Borrowing, (c) a conversion of Loans from one Type to the other, or (d) a
continuation of Eurodollar Rate Loans, pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Consolidated Adjusted EBITDA” means, as of any date of determination,
Consolidated EBITDA for the most recently completed Measurement Period, as the
same has been adjusted by the Administrative Agent, including adjustments for
excess compensation in respect of the ProMed Entities.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of Holdings and its Subsidiaries (including the ProMed
Entities) on a consolidated basis for the most recently completed Measurement
Period plus (a) the following to the extent deducted in calculating such
Consolidated Net Income:  (i) Consolidated Interest Charges, (ii) the provision
for Federal, state, local and foreign income taxes payable, (iii) depreciation
and amortization expense and (iv) other non-recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by Holdings and its Subsidiaries (including
the ProMed Entities) for such Measurement Period) and minus (b) the following to
the extent included in calculating such Consolidated Net Income:  (i) Federal,
state, local and foreign income tax credits and (ii) all non-cash items
increasing Consolidated Net Income (in each case of or by Holdings and its
Subsidiaries (including the ProMed Entities) for such Measurement Period).

8


--------------------------------------------------------------------------------


“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) Consolidated EBITDA, less the aggregate amount of all cash
Capital Expenditures less the aggregate amount of all cash Taxes to (b) the sum
of Consolidated Interest Charges plus the aggregate principal amount of all
regularly scheduled principal payments or redemptions or similar acquisitions
for value of outstanding debt for borrowed money, in each case, of or by
Holdings and its Subsidiaries (including the ProMed Entities) for the most
recently completed Measurement Period.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money or in connection with the deferred
purchase price of assets, in each case to the extent treated as interest in
accordance with GAAP, (b) all interest paid or payable with respect to
discontinued operations and (c) the portion of rent expense under Capitalized
Leases that is treated as interest in accordance with GAAP, in each case, of or
by Holdings and its Subsidiaries (including the ProMed Entities) on a
consolidated basis for the most recently completed Measurement Period and paid
in cash.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries (including the ProMed Entities) on a
consolidated basis for the most recently completed Measurement Period; provided
that Consolidated Net Income shall exclude (a) extraordinary gains and
extraordinary losses for such Measurement Period, (b) the net income of any
Subsidiary during such Measurement Period to the extent that the declaration or
payment of dividends or similar distributions by such Subsidiary of such income
is not permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Period of any
Person if such Person is not a Subsidiary, except that Holdings’ equity in the
net income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Period to Holdings or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to Holdings as described in clause (b) of this proviso).

“Consolidated Net Worth” means, as of any date of determination, for Holdings
and its Subsidiaries (including the ProMed Entities) on a consolidated basis,
Shareholders’ Equity of Holdings and its Subsidiaries on that date.

“Consolidated Senior Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries (including the ProMed Entities) on a consolidated
basis, the sum of (a) the outstanding principal amount of all obligations,
whether current or long-term, for borrowed money (including Obligations
hereunder) and all obligations evidenced by bonds, debentures, notes, loan
agreements or other similar instruments, (b) all purchase money Indebtedness,
(c) all direct obligations arising under letters of credit (including standby
and commercial), bankers’ acceptances, bank guaranties, surety bonds and similar
instruments (other than any Letters of Credit issued by Bank of America and cash
collateralized by a Borrower), (d) all obligations in respect of the deferred
purchase price of property or services (other than trade

9


--------------------------------------------------------------------------------


accounts payable in the ordinary course of business), (e) all Attributable
Indebtedness, (f) without duplication, all Guarantees with respect to
outstanding Indebtedness of the types specified in clauses (a) through (e) above
of Persons other than any Borrower or any Subsidiary, and (g) all Indebtedness
of the types referred to in clauses (a) through (f) above of any partnership or
joint venture (other than a joint venture that is itself a corporation or
limited liability company) in which a Borrower or a Subsidiary is a general
partner or joint venturer, unless such Indebtedness is non-recourse to such
Borrower or such Subsidiary minus any Indebtedness which is subordinated to the
Obligations on terms and conditions satisfactory to the Administrative Agent.

“Consolidated Senior Leverage Ratio” means, as of any date of determination, the
ratio of (a) Consolidated Senior Indebtedness as of such date to (b)
Consolidated Adjusted EBITDA of Holdings and its Subsidiaries (including the
ProMed Entities) on a consolidated basis for the most recently completed
Measurement Period.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

“Credit Extension” means each of the following:  (a) a Borrowing and (b) an L/C
Credit Extension.

“Debt Rating” means, as of any date of determination, the ratings as determined
by S&P of any Person’s non-credit-enhanced, senior unsecured long-term debt.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Eurodollar Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such Loan plus 2% per annum and (b) when used with
respect to Letter of Credit Fees, a rate equal to the Applicable Rate plus 2%
per annum.

 

10


--------------------------------------------------------------------------------


“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans, Revolving Credit Loans or participations in L/C Obligations
required to be funded by it hereunder within one Business Day of the date
required to be funded by it hereunder, (b) has otherwise failed to pay over to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within one Business Day of the date when due, unless the
subject of a good faith dispute, or (c) has been deemed insolvent or become the
subject of a bankruptcy or insolvency proceeding.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

“DMHC” means the Department of Managed Care of the State of California.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 10.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 10.06(b)(iii)).

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of any Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or

11


--------------------------------------------------------------------------------


exchangeable for shares of capital stock of (or other ownership or profit
interests in) such Person or warrants, rights or options for the purchase or
acquisition from such Person of such shares (or such other interests), and all
of the other ownership or profit interests in such Person (including
partnership, member or trust interests therein), whether voting or nonvoting.

“ERISA” means the Employee Retirement Income Security Act of 1974.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon any Borrower or any ERISA Affiliate.

“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be the rate
per annum determined by the Administrative Agent to be the rate at which
deposits in Dollars for delivery on the first day of such Interest Period in
same day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Bank of America and with a term equivalent to such
Interest Period would be offered by Bank of America’s London Branch to major
banks in the London interbank eurodollar market at their request at
approximately 11:00 a.m. (London time) two Business Days prior to the
commencement of such Interest Period.

“Eurodollar Rate Loan” means a Revolving Credit Loan or a Term Loan that bears
interest at a rate based on the Eurodollar Rate.

“Event of Default” has the meaning specified in Section 8.01.

12


--------------------------------------------------------------------------------


“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) Consolidated EBITDA for such fiscal year over (b) the sum (for such
fiscal year) of (i) Consolidated Interest Charges actually paid in cash by
Holdings and its Subsidiaries, (ii) scheduled principal repayments, to the
extent actually made, of Term Loans pursuant to Section 2.07, (iii) all income
taxes actually paid in cash by Holdings and its Subsidiaries and (iv) Capital
Expenditures actually made by Holdings and its Subsidiaries in such fiscal year.

“Excluded Issuance” by any Person means an issuance and sale of an Equity
Interest in such Person to the shareholders of Pomona Valley Medical Group,
Inc., ProMed Health Services Company and Upland Medical Group Inc., a
Professional Medical Corporation, in connection with the ProMed Acquisition or
an issuance of shares of capital stock of (or other ownership or profit
interests in) such Person upon the exercise of warrants, options or other rights
for the purchase of such capital stock (or other ownership or profit interest),
including issuances to employees, contractors, consultants, or directors of
Holdings and its Subsidiaries and Affiliates, including Group and Group’s
Subsidiaries pursuant to (A) options issued to such employees, contractors,
consultants, or directors pursuant to the Prospect Medical Holdings, Inc. 1998
Stock Option Plan (“Current Stock Option Plan”), as such Current Stock Option
Plan may be amended from time to time to increase the number of options for such
employees, contractors, consultants or directors or to comply with tax laws,
securities laws or the rules and regulations of any stock exchange to which
Holdings may be listed, (B) options issued to such employees, contractors,
consultants, or directors outside of the Current Stock Option Plan on or before
the Closing Date or (C) Stock issuances to employees, contractors, consultants,
or directors of Holdings and its Subsidiaries and Affiliates pursuant to any
other restricted stock, stock option, or stock appreciation plan or agreement
entered into after the Closing Date to replace the Current Stock Option Plan.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
the L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of any Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
a Borrower is located and (c) in the case of a Foreign Lender (other than an
assignee pursuant to a request by the Borrowers under Section 10.13), any
withholding tax that is imposed on amounts payable to such Foreign Lender at the
time such Foreign Lender becomes a party hereto (or designates a new Lending
Office) or is attributable to such Foreign Lender’s failure or inability (other
than as a result of a Change in Law) to comply with Section 3.01(e), except to
the extent that such Foreign Lender (or its assignor, if any) was entitled, at
the time of designation of a new Lending Office (or assignment), to receive
additional amounts from the Borrowers with respect to such withholding tax
pursuant to Section 3.01(a).

“Existing Credit Agreement” means that certain Loan and Security Agreement dated
as of September 27, 2004 among the Borrowers and certain of their Affiliates and
Residential Funding Corporation, as lender, as amended.

13


--------------------------------------------------------------------------------


“Extraordinary Receipt” means the proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and other than proceeds used to repair, replace,
restore or rebuild the Collateral) and condemnation awards.

“Facility” means the Term Facility or the Revolving Credit Facility, as the
context may require.

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to Bank of
America on such day on such transactions as determined by the Administrative
Agent.

“Fee-For-Service Accounts” means Accounts other than Capitated Contract Rights.

“Fee Letter” means the letter agreement, dated June 1, 2007, among the
Borrowers, the Administrative Agent and the Arranger.

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrowers are resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or

14


--------------------------------------------------------------------------------


pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

“Guarantee” means, as to any Person, any (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other financial obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or financial performance thereof
or to protect such obligee against loss in respect thereof (in whole or in
part), or (b) any Lien on any assets of such Person securing any Indebtedness or
other obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith.  The term “Guarantee” as a verb has a
corresponding meaning.

“Guarantors” means, collectively, the Subsidiaries of the Borrowers listed on
Schedule 6.12 and each other Subsidiary of either Borrower that shall be
required to execute and deliver a guaranty or guaranty supplement pursuant to
Section 6.12.

“Guaranty” means, collectively, the Guaranty made by each of the Borrowers and
the Guarantors in favor of the Secured Parties, substantially in the form of
Exhibit F, together with each other guaranty and guaranty supplement delivered
pursuant to Section 6.12.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Health Care Laws” means (i) any and all federal, state and local fraud and
abuse laws, including, without limitation, the federal Anti-Kickback Statute (42
U.S.C. § 1320a-7(b)), the Stark Law (42 U.S.C. § 1395nn and §1395(q)), the civil
False Claims Act (31 U.S.C. § 3729 et seq.), Sections 1320a-7 and 1320a-7a of
Title 42 of the United States Code and the regulations promulgated pursuant to
such statutes; (ii) the federal Food, Drug & Cosmetic Act (21 U.S.C. §§ 301 et
seq.) and the regulations promulgated thereunder, (iii) the Health Insurance
Portability and Accountability Act of 1996 (Pub. L. No. 104-191) and the
regulations promulgated thereunder, (iv) Medicare (Title XVIII of the Social
Security Act) and the regulations

15


--------------------------------------------------------------------------------


promulgated thereunder; (v) Medicaid (Title XIX of the Social Security Act) and
the regulations promulgated thereunder; (vi) the Medicare Prescription Drug,
Improvement, and Modernization Act of 2003 (Pub. L. No. 108-173) and the
regulations promulgated thereunder; (vii) quality, safety and accreditation
standards and requirements of all applicable state laws or regulatory bodies;
(viii) Laws relating to the ownership or operation of a health care facility or
business, or assets used in connection therewith, (ix) Laws relating to the
billing or submission of claims, collection of accounts receivable, underwriting
the cost of, or provision of management or administrative services in connection
with, any and all of the foregoing, by any Loan Party and its Subsidiaries,
including, but not limited to, laws and regulations relating to practice of
medicine and other health care professions, professional fee splitting,
tax-exempt organization and charitable trust law applicable to health care
organizations, certificates of need, certificates of operations and authority,
and (x) any and all other applicable health care laws, regulations, manual
provisions, policies and administrative guidance, each of (i) through (x) as may
be amended from time to time.

“Healthcare Service Plan License” means a license issued by the California
Department of Corporation or the corresponding agency of another state and/or
any other applicable or successor state agency or body, certifying that a Loan
Party is qualified to operate as a health service plan under applicable law.

“Hedge Bank” means any Person that, at the time it enters into a Secured Hedge
Agreement, is a Lender or an Affiliate of a Lender, in its capacity as a party
to such Secured Hedge Agreement.

“Holdings” has the meaning specified in the introductory paragraph hereto.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;

(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

(c)           net obligations of such Person under any Swap Contract;

(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);

(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under

16


--------------------------------------------------------------------------------


conditional sales or other title retention agreements), whether or not such
indebtedness shall have been assumed by such Person or is limited in recourse;

(f)            all Attributable Indebtedness in respect of Capitalized Leases
and Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;

(g)           all obligations of such Person to purchase, redeem, retire,
defease or otherwise make any payment in respect of any Equity Interest in such
Person or any other Person, valued, in the case of a redeemable preferred
interest, at the greater of its voluntary or involuntary liquidation preference
plus accrued and unpaid dividends; and

(h)           all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, where the Indebtedness is recourse to
such Person.  The amount of any net obligation under any Swap Contract on any
date shall be deemed to be the Swap Termination Value thereof as of such date.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitees” has the meaning specified in Section 10.04(b).

“Information” has the meaning specified in Section 10.07.

“Intellectual Property Security Agreement” has the meaning specified in
Section 4.01(a)(v).

“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided, however, that if any Interest
Period for a Eurodollar Rate Loan exceeds three months, the respective dates
that fall every three months after the beginning of such Interest Period shall
also be Interest Payment Dates; and (b) as to any Base Rate Loan, the last
Business Day of each March, June, September and December and the Maturity Date
of the Revolving Credit Facility.

“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrowers in their Committed Loan Notice;
provided that:

(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

17


--------------------------------------------------------------------------------


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and

(c)           no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person in another Person, whether by means of (a) the
purchase or other acquisition of Equity Interests of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or interest in, another Person,
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of assets of another Person that constitute a business unit or all
or a substantial part of the business of, such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by the L/C Issuer and any Borrower (or any Subsidiary) or in favor of the
L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

18


--------------------------------------------------------------------------------


“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means Bank of America in its capacity as issuer of Letters of
Credit hereunder, or any successor issuer of Letters of Credit hereunder.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06.  For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.

“Lender” has the meaning specified in the introductory paragraph hereto.

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrowers and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(i).

“Letter of Credit Sublimit” means an amount equal to $2,000,000.  The Letter of
Credit Sublimit is part of, and not in addition to, the Revolving Credit
Facility.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Loan” means an extension of credit by a Lender to the Borrowers under Article
II in the form of a Term Loan or a Revolving Credit Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letter, (f) each Issuer
Document, (g) each

19


--------------------------------------------------------------------------------


Secured Hedge Agreement, and (h) each Secured Cash Management Agreement;
provided that for purposes of the definition of “Material Adverse Effect” and
Articles IV through IX, “Loan Documents” shall not include Secured Hedge
Agreements or Secured Cash Management Agreements.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“Lockbox” and/or “Lockbox Account” means any lockbox or deposit account into
which Collections are to be deposited pursuant to Section 6.19 of this
Agreement.

“Management Agreements” means the agreements identified on Schedule 7.06.

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, assets, properties, liabilities
(actual or contingent), condition (financial or otherwise) or prospects of the
Loan Parties taken as a whole; (b) a material impairment of the rights and
remedies of the Administrative Agent or any Lender under any Loan Document, or
of the ability of any Loan Party to perform its obligations under any Loan
Document to which it is a party; or (c) a material adverse effect upon the
legality, validity, binding effect or enforceability against any Loan Party of
any Loan Document to which it is a party.

“Material Contract” means, with respect to any Person, each contract to which
such Person is a party that is material to the business, condition (financial or
otherwise), operations, performance, properties or prospects of such Person;
and, in the case of the Borrowers and their Subsidiaries, “Material Contracts”
shall include, among other contracts, all Capitated Contracts.

“Maturity Date” means May 31, 2010; provided, however, that, in each case, if
such date is not a Business Day, the Maturity Date shall be the next preceding
Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed twelve calendar months or, if fewer than twelve calendar months have
been completed since the Closing Date, the number of calendar months that have
been completed since the Closing Date; provided that for purposes of determining
an amount of any item included in the calculation of a financial ratio or
financial covenant in Section 7.11(a), (b) or (e) as of the end of any month
prior to May 1, 2008, such calculation shall be based on the annualized pro
forma performance of the Borrowers and ProMed from and after the Closing Date.

“Medicaid” means that government-sponsored entitlement program under Title XIX,
P.L. 89-97 of the Social Security Act, which provides federal grants to states
for medical assistance based on specific eligibility criteria, as set forth on
Section 1396, et seq. of Title 42 of the United States Codes.

“Medicare” means that government-sponsored insurance program under Title XVIII,
P.L. 89-97, of the Social Security Act, which provides for a health insurance
system for eligible elderly and disabled individuals, as set forth at
Section 1395, et seq. of Title 42 of the United States Code.

20


--------------------------------------------------------------------------------


“Membership” means, as to either Borrower as of the end of any calendar month,
the number of Persons who are subject to Capitated Contracts with such Borrower.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Net Cash Proceeds” means:

(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, or any Extraordinary Receipt received or paid to the account of
any Loan Party or any of its Subsidiaries, the excess, if any, of (i) the sum of
cash and Cash Equivalents received in connection with such transaction
(including any cash or Cash Equivalents received by way of deferred payment
pursuant to, or by monetization of, a note receivable or otherwise, but only as
and when so received) over (ii) the sum of (A) the principal amount of any
Indebtedness that is secured by the applicable asset and that is required to be
repaid in connection with such transaction (other than Indebtedness under the
Loan Documents), (B) the reasonable out-of-pocket expenses incurred by such Loan
Party or such Subsidiary in connection with such transaction and (C) income
taxes reasonably estimated to be actually payable within two years of the date
of the relevant transaction as a result of any gain recognized in connection
therewith; and

(b)           with respect to the sale or issuance of any Equity Interest (other
than Excluded Issuances) by any Loan Party or any of its Subsidiaries, or the
incurrence or issuance of any Indebtedness by any Loan Party or any of its
Subsidiaries, the excess of (i) the sum of the cash and Cash Equivalents
received in connection with such transaction over (ii) the underwriting
discounts and commissions, and other reasonable out-of-pocket expenses, incurred
by such Loan Party or such Subsidiary in connection therewith.

“Note” means a Term Note or a Revolving Credit Note, as the context may require.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, whether direct or
indirect (including those acquired by assumption), absolute or contingent, due
or to become due, now existing or hereafter arising and including interest and
fees that accrue after the commencement by or against any Loan Party or any
Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest and
fees are allowed claims in such proceeding.

“Obligor” means any Person that is obligated to make any payment with respect to
any Capitated Contract or other Accounts.

21


--------------------------------------------------------------------------------


“Obligor Notice” means a written notice by any Loan Party to an Obligor in for
and substance satisfactory to the Administrative Agent which, among other
things, shall direct such Obligor to make payments of Collections directly to an
applicable Lockbox (or, in the case of payments by wire transfer, the applicable
Lockbox Account), and mail all RA/EOBs directly to the applicable Lockbox.

“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.

“Outstanding Amount” means (a) with respect to Term Loans and Revolving Credit
Loans on any date, the aggregate outstanding principal amount thereof after
giving effect to any borrowings and prepayments or repayments of Term Loans and
Revolving Credit Loans, as the case may be, occurring on such date; and (b) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrowers of
Unreimbursed Amounts.

“Participant” has the meaning specified in Section 10.06(d).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or to which any Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

“Permit” means any permit, approval, authorization, license, registration,
certification, certificate of authority, variance, permission, franchise,
qualification, order, filing or consent required from a Governmental Authority
or other Person under an applicable Law.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

22


--------------------------------------------------------------------------------


“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by any Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

“Platform” has the meaning specified in Section 6.02.

“Pledge Agreement” means the pledge agreement executed and delivered pursuant to
Section 4.01(a)(iv), as such agreement may be amended, supplemented, restated or
otherwise modified from time to time, which will cover all present and future
shares of capital stock of (or other ownership or profit interests in) each of
the Borrowers’ present and future Subsidiaries (limited, in the case of each
entity that is a “controlled foreign corporation” under Section 957 of the
Internal Revenue Code, to a pledge of 66% of the capital stock of each such
first-tier foreign Subsidiary to the extent the pledge of any greater percentage
would result in material adverse tax consequences to the applicable Borrower)
and which will be in substantially the form of Exhibit H hereto.

“Pledged Equity” has the meaning specified in the Pledge Agreement.

“Pomona Valley Acquisition” means the acquisition of Pomona Valley Medical
Group, Inc. by the Borrowers pursuant to the Pomona Valley Acquisition
Agreement.

“Pomona Valley Acquisition Agreement” means that certain Agreement and Plan of
Reorganization dated as of May 21, 2007 among the Borrowers, Prospect Pomona
Medical Group, Inc., Pomona Valley Medical Group, Inc. and the other parties
signatory thereto.

“ProMed Acquisition” means, collectively, the Pomona Valley Acquisition, the
ProMed Health Acquisition and the Upland Acquisition.

“ProMed Acquisition Documents” means the ProMed Acquisition Agreement, the
Upland Acquisition Agreement, the Pomona Valley Acquisition Agreement and the
other agreements, instruments and documents executed by the Loan Parties in
connection with the ProMed Acquisition.

“ProMed Entities” means collectively, ProMed Health Services Company and ProMed
Health Care Administrators.

“ProMed Health Acquisition” means the acquisition of the ProMed Entities by the
Borrowers pursuant to the ProMed Health Acquisition Agreement.

“ProMed Health Acquisition Agreement” means that certain Agreement and Plan of
Reorganization dated as of May 21, 2007 among Holdings, Prospect Health
Administrators, Inc., ProMed Health Services Company, ProMed Health Care
Administrators and the other parties signatory thereto.

“Public Lender” has the meaning specified in Section 6.02.

23


--------------------------------------------------------------------------------


“RA/EOB” means any remittance advices or explanation of benefits prepared by an
Obligor for the benefit of a Loan Party detailing amounts paid on any
Fee-For-Service Account.

“Reduction Amount” has the meaning set forth in Section 2.05(b)(ix).

“Register” has the meaning specified in Section 10.06(c).

“Related Documents” means the ProMed Acquisition Documents, the Second Amended
and Restated Assignable Option Agreement dated as of June 1, 2007 among Prospect
Medical Systems, Inc., a Delaware corporation, Group, and Jacob Y. Terner, M.D.
and the Amended and Restated Credit Succession Agreement, effective June 1,
2007, by and among each of the Loan Parties and Bank of America.

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans or Revolving Credit Loans, a Committed Loan Notice
and (b) with respect to an L/C Credit Extension, a Letter of Credit Application.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations being deemed “held” by such Revolving Credit Lender for purposes
of this definition) and (b) aggregate unused Revolving Credit Commitments;
provided that the unused Revolving Credit Commitment of, and the portion of the
Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations being deemed
“held” by such Revolving Credit Lender for purposes of this definition) and
(b) aggregate unused Revolving Credit Commitments; provided that the unused
Revolving Credit Commitment of, and the portion of the Total Revolving Credit
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Revolving Lenders.

“Required Term Lenders” means, as of any date of determination, Term Lenders
holding more than 50% of the Term Facility on such date; provided that the
portion of the Term Facility held by any Defaulting Lender shall be excluded for
purposes of making a determination of Required Term Lenders.

24


--------------------------------------------------------------------------------


“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party
and any other officer of the applicable Loan Party so designated by any of the
foregoing officers in a notice to the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b) and (b) purchase participations in L/C Obligations, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 2.01 under the caption
“Revolving Credit Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable,
as such amount may be adjusted from time to time in accordance with this
Agreement.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by the Borrowers in favor
of a Revolving Credit Lender evidencing Revolving Credit Loans made by such
Revolving Credit Lender, substantially in the form of Exhibit C.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

25


--------------------------------------------------------------------------------


“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Borrower and any Cash Management Bank.

“Secured Hedge Agreement” means any interest rate Swap Contract required or
permitted under Article VI or VII that is entered into by and between any
Borrower and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders,
the L/C Issuer, the Hedge Banks, the Cash Management Banks, each co-agent or
sub-agent appointed by the Administrative Agent from time to time pursuant to
Section 9.05, and the other Persons the Obligations owing to which are or are
purported to be secured by the Collateral under the terms of the Collateral
Documents.

“Security Agreement” has the meaning specified in Section 4.01(a)(iii).

“Shareholders’ Equity” means, as of any date of determination, consolidated
shareholders’ equity of the Holdings and its Subsidiaries as of that date
determined in accordance with GAAP.

“Social Security Act” means the Social Security Act of 1965.

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings or Group; provided, however, that the parties agree that Brotman
Medical Center, Inc., a California corporation, in which Holdings’ Subsidiary,
Prospect Hospital Advisory Services, Inc. holds less than a majority of the
shares, is not considered a Subsidiary.

26


--------------------------------------------------------------------------------


“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.

“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01(a).

27


--------------------------------------------------------------------------------


“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrowers pursuant to Section 2.01(a) in an aggregate principal
amount at any one time outstanding not to exceed the amount set forth opposite
such Term Lender’s name on Schedule 2.01 under the caption “Term Commitment” or
opposite such caption in the Assignment and Assumption pursuant to which such
Term Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement.

“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.

“Term Lender” means (a) at any time on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.

“Term Loan” means an advance made by any Term Lender under the Term Facility.

“Term Note” means a promissory note made by the Borrowers in favor of a
Term Lender evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit B.

“Terner Pledge Agreement” means the pledge agreement executed and delivered
pursuant to Section 4.01(a)(iv), as such agreement may be amended, supplemented,
restated or otherwise modified from time to time.

“Threshold Amount” means $1,000,000.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans and L/C Obligations.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction” means, collectively, (a) the consummation of the ProMed
Acquisition, (b) the entering into by the Loan Parties and their applicable
Subsidiaries of the Loan Documents and the Related Documents to which they are
or are intended to be a party, (c) the refinancing of certain outstanding
Indebtedness of the Borrowers and their Subsidiaries and the termination of all
commitments with respect thereto, and (d) the payment of the fees and expenses
incurred in connection with the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.

“UCC” means the Uniform Commercial Code as in effect in the State of California;
provided that, if perfection or the effect of perfection or non-perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in

28


--------------------------------------------------------------------------------


effect in a jurisdiction other than the State of California, “UCC” means the
Uniform Commercial Code as in effect from time to time in such other
jurisdiction for purposes of the provisions hereof relating to such perfection,
effect of perfection or non-perfection or priority.

“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.

“United States” and “U.S.” mean the United States of America.

“Upland Acquisition” means the acquisition by the Borrowers of Upland Medical
Group, a professional corporation, pursuant to the Upland Acquisition Agreement.

“Upland Acquisition Agreement” means that certain Stock Purchase Agreement dated
as of May 21, 2007 among the Borrowers, Upland Medical Group, a professional
corporation, and the other parties signatory thereto.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.


1.02         OTHER INTERPRETIVE PROVISIONS.  WITH REFERENCE TO THIS AGREEMENT
AND EACH OTHER LOAN DOCUMENT, UNLESS OTHERWISE SPECIFIED HEREIN OR IN SUCH OTHER
LOAN DOCUMENT:


(A)           THE DEFINITIONS OF TERMS HEREIN SHALL APPLY EQUALLY TO THE
SINGULAR AND PLURAL FORMS OF THE TERMS DEFINED.  WHENEVER THE CONTEXT MAY
REQUIRE, ANY PRONOUN SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE AND
NEUTER FORMS.  THE WORDS “INCLUDE,” “INCLUDES” AND “INCLUDING” SHALL BE DEEMED
TO BE FOLLOWED BY THE PHRASE “WITHOUT LIMITATION.”  THE WORD “WILL” SHALL BE
CONSTRUED TO HAVE THE SAME MEANING AND EFFECT AS THE WORD “SHALL.”  UNLESS THE
CONTEXT REQUIRES OTHERWISE, (I) ANY DEFINITION OF OR REFERENCE TO ANY AGREEMENT,
INSTRUMENT OR OTHER DOCUMENT (INCLUDING ANY ORGANIZATION DOCUMENT) SHALL BE
CONSTRUED AS REFERRING TO SUCH AGREEMENT, INSTRUMENT OR OTHER DOCUMENT AS FROM
TIME TO TIME AMENDED, SUPPLEMENTED OR OTHERWISE MODIFIED (SUBJECT TO ANY
RESTRICTIONS ON SUCH AMENDMENTS, SUPPLEMENTS OR MODIFICATIONS SET FORTH HEREIN
OR IN ANY OTHER LOAN DOCUMENT), (II) ANY REFERENCE HEREIN TO ANY PERSON SHALL BE
CONSTRUED TO INCLUDE SUCH PERSON’S SUCCESSORS AND ASSIGNS, (III) THE WORDS
“HEREIN,” “HEREOF” AND “HEREUNDER,” AND WORDS OF SIMILAR IMPORT WHEN USED IN ANY
LOAN DOCUMENT, SHALL BE CONSTRUED TO REFER TO SUCH LOAN DOCUMENT IN ITS ENTIRETY
AND NOT TO ANY PARTICULAR PROVISION THEREOF, (IV) ALL REFERENCES IN A LOAN
DOCUMENT TO ARTICLES, SECTIONS, PRELIMINARY STATEMENTS, EXHIBITS AND SCHEDULES
SHALL BE CONSTRUED TO REFER TO ARTICLES AND SECTIONS OF, AND PRELIMINARY
STATEMENTS, EXHIBITS AND SCHEDULES TO, THE LOAN DOCUMENT IN WHICH SUCH
REFERENCES APPEAR, (V) ANY REFERENCE TO ANY LAW SHALL INCLUDE ALL STATUTORY AND
REGULATORY PROVISIONS CONSOLIDATING, AMENDING, REPLACING OR INTERPRETING SUCH
LAW AND ANY REFERENCE TO ANY LAW OR REGULATION SHALL, UNLESS OTHERWISE
SPECIFIED, REFER TO SUCH LAW OR REGULATION AS AMENDED, MODIFIED OR SUPPLEMENTED
FROM TIME TO TIME, AND (VI) THE WORDS “ASSET” AND “PROPERTY” SHALL BE CONSTRUED
TO HAVE THE SAME MEANING AND EFFECT AND TO REFER TO ANY AND ALL

29


--------------------------------------------------------------------------------



TANGIBLE AND INTANGIBLE ASSETS AND PROPERTIES, INCLUDING CASH, SECURITIES,
ACCOUNTS AND CONTRACT RIGHTS.


(B)           IN THE COMPUTATION OF PERIODS OF TIME FROM A SPECIFIED DATE TO A
LATER SPECIFIED DATE, THE WORD “FROM” MEANS “FROM AND INCLUDING;” THE WORDS “TO”
AND “UNTIL” EACH MEAN “TO BUT EXCLUDING;” AND THE WORD “THROUGH” MEANS “TO AND
INCLUDING.”


(C)           SECTION HEADINGS HEREIN AND IN THE OTHER LOAN DOCUMENTS ARE
INCLUDED FOR CONVENIENCE OF REFERENCE ONLY AND SHALL NOT AFFECT THE
INTERPRETATION OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT.


1.03         ACCOUNTING TERMS.


(A)           GENERALLY.  ALL ACCOUNTING TERMS NOT SPECIFICALLY OR COMPLETELY
DEFINED HEREIN SHALL BE CONSTRUED IN CONFORMITY WITH, AND ALL FINANCIAL DATA
(INCLUDING FINANCIAL RATIOS AND OTHER FINANCIAL CALCULATIONS) REQUIRED TO BE
SUBMITTED PURSUANT TO THIS AGREEMENT SHALL BE PREPARED IN CONFORMITY WITH, GAAP
APPLIED ON A CONSISTENT BASIS, AS IN EFFECT FROM TIME TO TIME, APPLIED IN A
MANNER CONSISTENT WITH THAT USED IN PREPARING THE AUDITED FINANCIAL STATEMENTS,
EXCEPT AS OTHERWISE SPECIFICALLY PRESCRIBED HEREIN.


(B)           CHANGES IN GAAP.  IF AT ANY TIME ANY CHANGE IN GAAP WOULD AFFECT
THE COMPUTATION OF ANY FINANCIAL RATIO OR REQUIREMENT SET FORTH IN ANY LOAN
DOCUMENT, AND EITHER THE BORROWERS OR THE REQUIRED LENDERS SHALL SO REQUEST, THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE BORROWERS SHALL NEGOTIATE IN GOOD
FAITH TO AMEND SUCH RATIO OR REQUIREMENT TO PRESERVE THE ORIGINAL INTENT THEREOF
IN LIGHT OF SUCH CHANGE IN GAAP (SUBJECT TO THE APPROVAL OF THE REQUIRED
LENDERS); PROVIDED THAT, UNTIL SO AMENDED, (I) SUCH RATIO OR REQUIREMENT SHALL
CONTINUE TO BE COMPUTED IN ACCORDANCE WITH GAAP PRIOR TO SUCH CHANGE THEREIN AND
(II) THE BORROWERS SHALL PROVIDE TO THE ADMINISTRATIVE AGENT AND THE LENDERS
FINANCIAL STATEMENTS AND OTHER DOCUMENTS REQUIRED UNDER THIS AGREEMENT OR AS
REASONABLY REQUESTED HEREUNDER SETTING FORTH A RECONCILIATION BETWEEN
CALCULATIONS OF SUCH RATIO OR REQUIREMENT MADE BEFORE AND AFTER GIVING EFFECT TO
SUCH CHANGE IN GAAP.


1.04         ROUNDING.  ANY FINANCIAL RATIOS REQUIRED TO BE MAINTAINED BY THE
BORROWERS PURSUANT TO THIS AGREEMENT SHALL BE CALCULATED BY DIVIDING THE
APPROPRIATE COMPONENT BY THE OTHER COMPONENT, CARRYING THE RESULT TO ONE PLACE
MORE THAN THE NUMBER OF PLACES BY WHICH SUCH RATIO IS EXPRESSED HEREIN AND
ROUNDING THE RESULT UP OR DOWN TO THE NEAREST NUMBER (WITH A ROUNDING-UP IF
THERE IS NO NEAREST NUMBER).


1.05         TIMES OF DAY.  UNLESS OTHERWISE SPECIFIED, ALL REFERENCES HEREIN TO
TIMES OF DAY SHALL BE REFERENCES TO PACIFIC TIME (DAYLIGHT OR STANDARD, AS
APPLICABLE).


1.06         LETTER OF CREDIT AMOUNTS.  UNLESS OTHERWISE SPECIFIED HEREIN, THE
AMOUNT OF A LETTER OF CREDIT AT ANY TIME SHALL BE DEEMED TO BE THE STATED AMOUNT
OF SUCH LETTER OF CREDIT IN EFFECT AT SUCH TIME; PROVIDED, HOWEVER, THAT WITH
RESPECT TO ANY LETTER OF CREDIT THAT, BY ITS TERMS OR THE TERMS OF ANY ISSUER
DOCUMENT RELATED THERETO, PROVIDES FOR ONE OR MORE AUTOMATIC INCREASES IN THE
STATED AMOUNT THEREOF, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DEEMED TO BE
THE MAXIMUM STATED AMOUNT OF SUCH LETTER OF CREDIT AFTER GIVING EFFECT TO ALL
SUCH INCREASES, WHETHER OR NOT SUCH MAXIMUM STATED AMOUNT IS IN EFFECT AT SUCH
TIME.

30


--------------------------------------------------------------------------------



1.07         CURRENCY EQUIVALENTS GENERALLY.  ANY AMOUNT SPECIFIED IN THIS
AGREEMENT (OTHER THAN IN ARTICLES II, IX AND X) OR ANY OF THE OTHER LOAN
DOCUMENTS TO BE IN DOLLARS SHALL ALSO INCLUDE THE EQUIVALENT OF SUCH AMOUNT IN
ANY CURRENCY OTHER THAN DOLLARS, SUCH EQUIVALENT AMOUNT THEREOF IN THE
APPLICABLE CURRENCY TO BE DETERMINED BY THE ADMINISTRATIVE AGENT AT SUCH TIME ON
THE BASIS OF THE SPOT RATE (AS DEFINED BELOW) FOR THE PURCHASE OF SUCH CURRENCY
WITH DOLLARS.  FOR PURPOSES OF THIS SECTION 1.07, THE “SPOT RATE” FOR A CURRENCY
MEANS THE RATE DETERMINED BY THE ADMINISTRATIVE AGENT TO BE THE RATE QUOTED BY
THE PERSON ACTING IN SUCH CAPACITY AS THE SPOT RATE FOR THE PURCHASE BY SUCH
PERSON OF SUCH CURRENCY WITH ANOTHER CURRENCY THROUGH ITS PRINCIPAL FOREIGN
EXCHANGE TRADING OFFICE AT APPROXIMATELY 11:00 A.M. ON THE DATE TWO BUSINESS
DAYS PRIOR TO THE DATE OF SUCH DETERMINATION; PROVIDED THAT THE ADMINISTRATIVE
AGENT MAY OBTAIN SUCH SPOT RATE FROM ANOTHER FINANCIAL INSTITUTION DESIGNATED BY
THE ADMINISTRATIVE AGENT IF THE PERSON ACTING IN SUCH CAPACITY DOES NOT HAVE AS
OF THE DATE OF DETERMINATION A SPOT BUYING RATE FOR ANY SUCH CURRENCY.


ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01         THE LOANS.  (A) THE TERM BORROWING.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH TERM LENDER SEVERALLY AGREES TO MAKE A SINGLE
LOAN TO THE BORROWERS ON THE CLOSING DATE IN AN AMOUNT NOT TO EXCEED SUCH TERM
LENDER’S TERM COMMITMENT PERCENTAGE OF THE TERM FACILITY.  THE TERM BORROWING
SHALL CONSIST OF TERM LOANS MADE SIMULTANEOUSLY BY THE TERM LENDERS IN
ACCORDANCE WITH THEIR RESPECTIVE APPLICABLE PERCENTAGE OF THE TERM FACILITY. 
AMOUNTS BORROWED UNDER THIS SECTION 2.01(A) AND REPAID OR PREPAID MAY NOT BE
REBORROWED.  TERM LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS
FURTHER PROVIDED HEREIN.


(B)           THE REVOLVING CREDIT BORROWINGS.  SUBJECT TO THE TERMS AND
CONDITIONS SET FORTH HEREIN, EACH REVOLVING CREDIT LENDER SEVERALLY AGREES TO
MAKE LOANS (EACH SUCH LOAN, A “REVOLVING CREDIT LOAN”) TO THE BORROWERS FROM
TIME TO TIME, ON ANY BUSINESS DAY DURING THE AVAILABILITY PERIOD, IN AN
AGGREGATE AMOUNT NOT TO EXCEED AT ANY TIME OUTSTANDING THE AMOUNT OF SUCH
LENDER’S REVOLVING CREDIT COMMITMENT; PROVIDED, HOWEVER, THAT AFTER GIVING
EFFECT TO ANY REVOLVING CREDIT BORROWING, (I) THE TOTAL REVOLVING CREDIT
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY, AND (II) THE
AGGREGATE OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY LENDER, PLUS
SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE
OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT EXCEED SUCH REVOLVING CREDIT
LENDER’S REVOLVING CREDIT COMMITMENT.  WITHIN THE LIMITS OF EACH REVOLVING
CREDIT LENDER’S REVOLVING CREDIT COMMITMENT, AND SUBJECT TO THE OTHER TERMS AND
CONDITIONS HEREOF, THE BORROWERS MAY BORROW UNDER THIS SECTION 2.01(B), PREPAY
UNDER SECTION 2.05, AND REBORROW UNDER THIS SECTION 2.01(B).  REVOLVING CREDIT
LOANS MAY BE BASE RATE LOANS OR EURODOLLAR RATE LOANS, AS FURTHER PROVIDED
HEREIN.


2.02         BORROWINGS, CONVERSIONS AND CONTINUATIONS OF LOANS.  (A) EACH TERM
BORROWING, EACH REVOLVING CREDIT BORROWING, EACH CONVERSION OF TERM LOANS OR
REVOLVING CREDIT LOANS FROM ONE TYPE TO THE OTHER, AND EACH CONTINUATION OF
EURODOLLAR RATE LOANS SHALL BE MADE UPON THE BORROWERS’ IRREVOCABLE NOTICE TO
THE ADMINISTRATIVE AGENT, WHICH MAY BE GIVEN BY TELEPHONE.  EACH SUCH NOTICE
MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. (I) THREE
BUSINESS DAYS PRIOR TO THE REQUESTED DATE OF ANY BORROWING OF, CONVERSION TO OR

31


--------------------------------------------------------------------------------



CONTINUATION OF EURODOLLAR RATE LOANS OR OF ANY CONVERSION OF EURODOLLAR RATE
LOANS TO BASE RATE LOANS, AND (II) ON THE REQUESTED DATE OF ANY BORROWING OF
BASE RATE LOANS.  EACH TELEPHONIC NOTICE BY THE BORROWERS PURSUANT TO THIS
SECTION 2.02(A) MUST BE CONFIRMED PROMPTLY BY DELIVERY TO THE ADMINISTRATIVE
AGENT OF A WRITTEN COMMITTED LOAN NOTICE, APPROPRIATELY COMPLETED AND SIGNED BY
A RESPONSIBLE OFFICER OF THE BORROWERS.  EACH BORROWING OF, CONVERSION TO OR
CONTINUATION OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF
$1,000,000 OR A WHOLE MULTIPLE OF $1,000,000 IN EXCESS THEREOF.  EXCEPT AS
PROVIDED IN SECTIONS 2.03(C) AND 2.04(C), EACH BORROWING OF OR CONVERSION TO
BASE RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE
OF $100,000 IN EXCESS THEREOF.  EACH COMMITTED LOAN NOTICE  (WHETHER TELEPHONIC
OR WRITTEN) SHALL SPECIFY (I) WHETHER THE BORROWERS ARE REQUESTING A TERM
BORROWING, A REVOLVING CREDIT BORROWING, A CONVERSION OF TERM LOANS OR REVOLVING
CREDIT LOANS FROM ONE TYPE TO THE OTHER, OR A CONTINUATION OF EURODOLLAR RATE
LOANS, (II) THE REQUESTED DATE OF THE BORROWING, CONVERSION OR CONTINUATION, AS
THE CASE MAY BE (WHICH SHALL BE A BUSINESS DAY), (III) THE PRINCIPAL AMOUNT OF
LOANS TO BE BORROWED, CONVERTED OR CONTINUED, (IV) THE TYPE OF LOANS TO BE
BORROWED OR TO WHICH EXISTING TERM LOANS OR REVOLVING CREDIT LOANS ARE TO BE
CONVERTED, AND (V) IF APPLICABLE, THE DURATION OF THE INTEREST PERIOD WITH
RESPECT THERETO.  IF THE BORROWERS FAIL TO SPECIFY A TYPE OF LOAN IN A COMMITTED
LOAN NOTICE OR IF THE BORROWERS FAIL TO GIVE A TIMELY NOTICE REQUESTING A
CONVERSION OR CONTINUATION, THEN THE APPLICABLE TERM LOANS OR REVOLVING CREDIT
LOANS SHALL BE MADE AS, OR CONVERTED TO, BASE RATE LOANS.  ANY SUCH AUTOMATIC
CONVERSION TO BASE RATE LOANS SHALL BE EFFECTIVE AS OF THE LAST DAY OF THE
INTEREST PERIOD THEN IN EFFECT WITH RESPECT TO THE APPLICABLE EURODOLLAR RATE
LOANS.  IF THE BORROWERS REQUEST A BORROWING OF, CONVERSION TO, OR CONTINUATION
OF EURODOLLAR RATE LOANS IN ANY SUCH COMMITTED LOAN NOTICE, BUT FAILS TO SPECIFY
AN INTEREST PERIOD, IT WILL BE DEEMED TO HAVE SPECIFIED AN INTEREST PERIOD OF
ONE MONTH.


(B)           FOLLOWING RECEIPT OF A COMMITTED LOAN NOTICE, THE ADMINISTRATIVE
AGENT SHALL PROMPTLY NOTIFY EACH LENDER OF THE AMOUNT OF ITS APPLICABLE
PERCENTAGE UNDER THE APPLICABLE FACILITY OF THE APPLICABLE TERM LOANS OR
REVOLVING CREDIT LOANS, AND IF NO TIMELY NOTICE OF A CONVERSION OR CONTINUATION
IS PROVIDED BY THE BORROWERS, THE ADMINISTRATIVE AGENT SHALL NOTIFY EACH LENDER
OF THE DETAILS OF ANY AUTOMATIC CONVERSION TO BASE RATE LOANS DESCRIBED IN
SECTION 2.02(A).  IN THE CASE OF A TERM BORROWING OR A REVOLVING CREDIT
BORROWING, EACH APPROPRIATE LENDER SHALL MAKE THE AMOUNT OF ITS LOAN AVAILABLE
TO THE ADMINISTRATIVE AGENT IN IMMEDIATELY AVAILABLE FUNDS AT THE ADMINISTRATIVE
AGENT’S OFFICE NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN THE
APPLICABLE COMMITTED LOAN NOTICE.  UPON SATISFACTION OF THE APPLICABLE
CONDITIONS SET FORTH IN SECTION 4.02 (AND, IF SUCH BORROWING IS THE INITIAL
CREDIT EXTENSION, SECTION 4.01), THE ADMINISTRATIVE AGENT SHALL MAKE ALL FUNDS
SO RECEIVED AVAILABLE TO THE BORROWERS IN LIKE FUNDS AS RECEIVED BY THE
ADMINISTRATIVE AGENT EITHER BY (I) CREDITING THE ACCOUNT OF THE BORROWERS ON THE
BOOKS OF BANK OF AMERICA WITH THE AMOUNT OF SUCH FUNDS OR (II) WIRE TRANSFER OF
SUCH FUNDS, IN EACH CASE IN ACCORDANCE WITH INSTRUCTIONS PROVIDED TO (AND
REASONABLY ACCEPTABLE TO) THE ADMINISTRATIVE AGENT BY THE BORROWERS; PROVIDED,
HOWEVER, THAT IF, ON THE DATE A COMMITTED LOAN NOTICE WITH RESPECT TO A
REVOLVING CREDIT BORROWING IS GIVEN BY THE BORROWERS, THERE ARE L/C BORROWINGS
OUTSTANDING, THEN THE PROCEEDS OF SUCH REVOLVING CREDIT BORROWING, FIRST, SHALL
BE APPLIED TO THE PAYMENT IN FULL OF ANY SUCH L/C BORROWINGS, AND SECOND, SHALL
BE MADE AVAILABLE TO THE BORROWERS AS PROVIDED ABOVE.


(C)           EXCEPT AS OTHERWISE PROVIDED HEREIN, A EURODOLLAR RATE LOAN MAY BE
CONTINUED OR CONVERTED ONLY ON THE LAST DAY OF AN INTEREST PERIOD FOR SUCH
EURODOLLAR RATE LOAN. 

32


--------------------------------------------------------------------------------



DURING THE EXISTENCE OF A DEFAULT, NO LOANS MAY BE REQUESTED AS, CONVERTED TO OR
CONTINUED AS EURODOLLAR RATE LOANS WITHOUT THE CONSENT OF THE REQUIRED LENDERS.


(D)           THE ADMINISTRATIVE AGENT SHALL PROMPTLY NOTIFY THE BORROWERS AND
THE LENDERS OF THE INTEREST RATE APPLICABLE TO ANY INTEREST PERIOD FOR
EURODOLLAR RATE LOANS UPON DETERMINATION OF SUCH INTEREST RATE.  AT ANY TIME
THAT BASE RATE LOANS ARE OUTSTANDING, THE ADMINISTRATIVE AGENT SHALL NOTIFY THE
BORROWERS AND THE LENDERS OF ANY CHANGE IN BANK OF AMERICA’S PRIME RATE USED IN
DETERMINING THE BASE RATE PROMPTLY FOLLOWING THE PUBLIC ANNOUNCEMENT OF SUCH
CHANGE.


(E)           AFTER GIVING EFFECT TO ALL TERM BORROWINGS, ALL CONVERSIONS OF
TERM LOANS FROM ONE TYPE TO THE OTHER, AND ALL CONTINUATIONS OF TERM LOANS AS
THE SAME TYPE, THERE SHALL NOT BE MORE THAN THREE (3) INTEREST PERIODS IN EFFECT
IN RESPECT OF THE TERM FACILITY.  AFTER GIVING EFFECT TO ALL REVOLVING CREDIT
BORROWINGS, ALL CONVERSIONS OF REVOLVING CREDIT LOANS FROM ONE TYPE TO THE
OTHER, AND ALL CONTINUATIONS OF REVOLVING CREDIT LOANS AS THE SAME TYPE, THERE
SHALL NOT BE MORE THAN THREE (3) INTEREST PERIODS IN EFFECT IN RESPECT OF THE
REVOLVING CREDIT FACILITY.


2.03         LETTERS OF CREDIT.  (A) THE LETTER OF CREDIT COMMITMENT.  (I)
SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN, (A) THE L/C ISSUER AGREES,
IN RELIANCE UPON THE AGREEMENTS OF THE REVOLVING CREDIT LENDERS SET FORTH IN
THIS SECTION 2.03, (1) FROM TIME TO TIME ON ANY BUSINESS DAY DURING THE PERIOD
FROM THE CLOSING DATE UNTIL THE LETTER OF CREDIT EXPIRATION DATE, TO ISSUE
STANDBY LETTERS OF CREDIT FOR THE ACCOUNT OF THE BORROWERS OR THEIR
SUBSIDIARIES, AND TO AMEND LETTERS OF CREDIT PREVIOUSLY ISSUED BY IT, IN
ACCORDANCE WITH SECTION 2.03(B), AND (2) TO HONOR DRAWINGS UNDER THE LETTERS OF
CREDIT; AND (B) THE REVOLVING CREDIT LENDERS SEVERALLY AGREE TO PARTICIPATE IN
LETTERS OF CREDIT ISSUED FOR THE ACCOUNT OF THE BORROWERS OR THEIR SUBSIDIARIES
AND ANY DRAWINGS THEREUNDER; PROVIDED THAT AFTER GIVING EFFECT TO ANY L/C CREDIT
EXTENSION WITH RESPECT TO ANY LETTER OF CREDIT, (X) THE TOTAL REVOLVING CREDIT
OUTSTANDINGS SHALL NOT EXCEED THE REVOLVING CREDIT FACILITY, (Y) THE AGGREGATE
OUTSTANDING AMOUNT OF THE REVOLVING CREDIT LOANS OF ANY REVOLVING CREDIT LENDER,
PLUS SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE OUTSTANDING
AMOUNT OF ALL L/C OBLIGATIONS SHALL NOT EXCEED SUCH LENDER’S REVOLVING CREDIT
COMMITMENT, AND (Z) THE OUTSTANDING AMOUNT OF THE L/C OBLIGATIONS SHALL NOT
EXCEED THE LETTER OF CREDIT SUBLIMIT.  EACH REQUEST BY THE BORROWERS FOR THE
ISSUANCE OR AMENDMENT OF A LETTER OF CREDIT SHALL BE DEEMED TO BE A
REPRESENTATION BY THE BORROWERS THAT THE L/C CREDIT EXTENSION SO REQUESTED
COMPLIES WITH THE CONDITIONS SET FORTH IN THE PROVISO TO THE PRECEDING
SENTENCE.  WITHIN THE FOREGOING LIMITS, AND SUBJECT TO THE TERMS AND CONDITIONS
HEREOF, THE BORROWERS’ ABILITY TO OBTAIN LETTERS OF CREDIT SHALL BE FULLY
REVOLVING, AND ACCORDINGLY THE BORROWERS MAY, DURING THE FOREGOING PERIOD,
OBTAIN LETTERS OF CREDIT TO REPLACE LETTERS OF CREDIT THAT HAVE EXPIRED OR THAT
HAVE BEEN DRAWN UPON AND REIMBURSED.

(II)           THE L/C ISSUER SHALL NOT ISSUE ANY LETTER OF CREDIT IF:

(A)          THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR MORE
THAN TWELVE MONTHS AFTER THE DATE OF ISSUANCE, UNLESS THE REQUIRED REVOLVING
LENDERS HAVE APPROVED SUCH EXPIRY DATE; OR

33


--------------------------------------------------------------------------------


(B)           THE EXPIRY DATE OF SUCH REQUESTED LETTER OF CREDIT WOULD OCCUR
AFTER THE LETTER OF CREDIT EXPIRATION DATE, UNLESS ALL THE REVOLVING CREDIT
LENDERS HAVE APPROVED SUCH EXPIRY DATE.

(III)          THE L/C ISSUER SHALL NOT BE UNDER ANY OBLIGATION TO ISSUE ANY
LETTER OF CREDIT IF:

(A)          ANY ORDER, JUDGMENT OR DECREE OF ANY GOVERNMENTAL AUTHORITY OR
ARBITRATOR SHALL BY ITS TERMS PURPORT TO ENJOIN OR RESTRAIN THE L/C ISSUER FROM
ISSUING SUCH LETTER OF CREDIT, OR ANY LAW APPLICABLE TO THE L/C ISSUER OR ANY
REQUEST OR DIRECTIVE (WHETHER OR NOT HAVING THE FORCE OF LAW) FROM ANY
GOVERNMENTAL AUTHORITY WITH JURISDICTION OVER THE L/C ISSUER SHALL PROHIBIT, OR
REQUEST THAT THE L/C ISSUER REFRAIN FROM, THE ISSUANCE OF LETTERS OF CREDIT
GENERALLY OR SUCH LETTER OF CREDIT IN PARTICULAR OR SHALL IMPOSE UPON THE L/C
ISSUER WITH RESPECT TO SUCH LETTER OF CREDIT ANY RESTRICTION, RESERVE OR CAPITAL
REQUIREMENT (FOR WHICH THE L/C ISSUER IS NOT OTHERWISE COMPENSATED HEREUNDER)
NOT IN EFFECT ON THE CLOSING DATE, OR SHALL IMPOSE UPON THE L/C ISSUER ANY
UNREIMBURSED LOSS, COST OR EXPENSE WHICH WAS NOT APPLICABLE ON THE CLOSING DATE
AND WHICH THE L/C ISSUER IN GOOD FAITH DEEMS MATERIAL TO IT;

(B)           THE ISSUANCE OF SUCH LETTER OF CREDIT WOULD VIOLATE ONE OR MORE
POLICIES OF THE L/C ISSUER APPLICABLE TO LETTERS OF CREDIT GENERALLY;

(C)           EXCEPT AS OTHERWISE AGREED BY THE ADMINISTRATIVE AGENT AND THE L/C
ISSUER, SUCH LETTER OF CREDIT IS IN AN INITIAL STATED AMOUNT LESS THAN $250,000;

(D)          SUCH LETTER OF CREDIT IS TO BE DENOMINATED IN A CURRENCY OTHER THAN
DOLLARS;

(E)           SUCH LETTER OF CREDIT CONTAINS ANY PROVISIONS FOR AUTOMATIC
REINSTATEMENT OF THE STATED AMOUNT AFTER ANY DRAWING THEREUNDER; OR

(F)           A DEFAULT OF ANY LENDER’S OBLIGATIONS TO FUND UNDER
SECTION 2.03(C) EXISTS OR ANY LENDER IS AT SUCH TIME A DEFAULTING LENDER
HEREUNDER, UNLESS THE L/C ISSUER HAS ENTERED INTO SATISFACTORY ARRANGEMENTS WITH
THE BORROWERS OR SUCH LENDER TO ELIMINATE THE L/C ISSUER’S RISK WITH RESPECT TO
SUCH LENDER.

(IV)          THE L/C ISSUER SHALL NOT AMEND ANY LETTER OF CREDIT IF THE L/C
ISSUER WOULD NOT BE PERMITTED AT SUCH TIME TO ISSUE SUCH LETTER OF CREDIT IN ITS
AMENDED FORM UNDER THE TERMS HEREOF.

(V)           THE L/C ISSUER SHALL BE UNDER NO OBLIGATION TO AMEND ANY LETTER OF
CREDIT IF (A) THE L/C ISSUER WOULD HAVE NO OBLIGATION AT SUCH TIME TO ISSUE SUCH
LETTER OF CREDIT IN ITS AMENDED FORM UNDER THE TERMS HEREOF, OR (B) THE
BENEFICIARY OF SUCH LETTER OF CREDIT DOES NOT ACCEPT THE PROPOSED AMENDMENT TO
SUCH LETTER OF CREDIT.

(VI)          THE L/C ISSUER SHALL ACT ON BEHALF OF THE REVOLVING CREDIT LENDERS
WITH RESPECT TO ANY LETTERS OF CREDIT ISSUED BY IT AND THE DOCUMENTS ASSOCIATED
THEREWITH,

34


--------------------------------------------------------------------------------


AND THE L/C ISSUER SHALL HAVE ALL OF THE BENEFITS AND IMMUNITIES (A) PROVIDED TO
THE ADMINISTRATIVE AGENT IN ARTICLE IX WITH RESPECT TO ANY ACTS TAKEN OR
OMISSIONS SUFFERED BY THE L/C ISSUER IN CONNECTION WITH LETTERS OF CREDIT ISSUED
BY IT OR PROPOSED TO BE ISSUED BY IT AND ISSUER DOCUMENTS PERTAINING TO SUCH
LETTERS OF CREDIT AS FULLY AS IF THE TERM “ADMINISTRATIVE AGENT” AS USED IN
ARTICLE IX INCLUDED THE L/C ISSUER WITH RESPECT TO SUCH ACTS OR OMISSIONS, AND
(B) AS ADDITIONALLY PROVIDED HEREIN WITH RESPECT TO THE L/C ISSUER.


(B)           PROCEDURES FOR ISSUANCE AND AMENDMENT OF LETTERS OF CREDIT.  (I)
EACH LETTER OF CREDIT SHALL BE ISSUED OR AMENDED, AS THE CASE MAY BE, UPON THE
REQUEST OF THE BORROWERS DELIVERED TO THE L/C ISSUER (WITH A COPY TO THE
ADMINISTRATIVE AGENT) IN THE FORM OF A LETTER OF CREDIT APPLICATION,
APPROPRIATELY COMPLETED AND SIGNED BY A RESPONSIBLE OFFICER OF THE BORROWERS. 
SUCH LETTER OF CREDIT APPLICATION MUST BE RECEIVED BY THE L/C ISSUER AND THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. AT LEAST TWO BUSINESS DAYS (OR
SUCH LATER DATE AND TIME AS THE ADMINISTRATIVE AGENT AND THE L/C ISSUER MAY
AGREE IN A PARTICULAR INSTANCE IN THEIR SOLE DISCRETION) PRIOR TO THE PROPOSED
ISSUANCE DATE OR DATE OF AMENDMENT, AS THE CASE MAY BE.  IN THE CASE OF A
REQUEST FOR AN INITIAL ISSUANCE OF A LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER: 
(A) THE PROPOSED ISSUANCE DATE OF THE REQUESTED LETTER OF CREDIT (WHICH SHALL BE
A BUSINESS DAY); (B) THE AMOUNT THEREOF; (C) THE EXPIRY DATE THEREOF; (D) THE
NAME AND ADDRESS OF THE BENEFICIARY THEREOF; (E) THE DOCUMENTS TO BE PRESENTED
BY SUCH BENEFICIARY IN CASE OF ANY DRAWING THEREUNDER; (F) THE FULL TEXT OF ANY
CERTIFICATE TO BE PRESENTED BY SUCH BENEFICIARY IN CASE OF ANY DRAWING
THEREUNDER; (G) THE PURPOSE AND NATURE OF THE REQUESTED LETTER OF CREDIT; AND
(H) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  IN THE CASE OF A REQUEST
FOR AN AMENDMENT OF ANY OUTSTANDING LETTER OF CREDIT, SUCH LETTER OF CREDIT
APPLICATION SHALL SPECIFY IN FORM AND DETAIL SATISFACTORY TO THE L/C ISSUER (1)
THE LETTER OF CREDIT TO BE AMENDED; (2) THE PROPOSED DATE OF AMENDMENT THEREOF
(WHICH SHALL BE A BUSINESS DAY); (3) THE NATURE OF THE PROPOSED AMENDMENT; AND
(4) SUCH OTHER MATTERS AS THE L/C ISSUER MAY REQUIRE.  ADDITIONALLY, THE
BORROWERS SHALL FURNISH TO THE L/C ISSUER AND THE ADMINISTRATIVE AGENT SUCH
OTHER DOCUMENTS AND INFORMATION PERTAINING TO SUCH REQUESTED LETTER OF CREDIT
ISSUANCE OR AMENDMENT, INCLUDING ANY ISSUER DOCUMENTS, AS THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT MAY REQUIRE.

(II)           PROMPTLY AFTER RECEIPT OF ANY LETTER OF CREDIT APPLICATION, THE
L/C ISSUER WILL CONFIRM WITH THE ADMINISTRATIVE AGENT (BY TELEPHONE OR IN
WRITING) THAT THE ADMINISTRATIVE AGENT HAS RECEIVED A COPY OF SUCH LETTER OF
CREDIT APPLICATION FROM THE BORROWERS AND, IF NOT, THE L/C ISSUER WILL PROVIDE
THE ADMINISTRATIVE AGENT WITH A COPY THEREOF.  UNLESS THE L/C ISSUER HAS
RECEIVED WRITTEN NOTICE FROM ANY REVOLVING CREDIT LENDER, THE ADMINISTRATIVE
AGENT OR ANY LOAN PARTY, AT LEAST ONE BUSINESS DAY PRIOR TO THE REQUESTED DATE
OF ISSUANCE OR AMENDMENT OF THE APPLICABLE LETTER OF CREDIT, THAT ONE OR MORE
APPLICABLE CONDITIONS CONTAINED IN ARTICLE IV SHALL NOT THEN BE SATISFIED, THEN,
SUBJECT TO THE TERMS AND CONDITIONS HEREOF, THE L/C ISSUER SHALL, ON THE
REQUESTED DATE, ISSUE A LETTER OF CREDIT FOR THE ACCOUNT OF THE APPLICABLE
BORROWER (OR THE APPLICABLE SUBSIDIARY) OR ENTER INTO THE APPLICABLE AMENDMENT,
AS THE CASE MAY BE, IN EACH CASE IN ACCORDANCE WITH THE L/C ISSUER’S USUAL AND
CUSTOMARY BUSINESS PRACTICES.  IMMEDIATELY UPON THE ISSUANCE OF EACH LETTER OF
CREDIT, EACH REVOLVING CREDIT LENDER SHALL BE DEEMED TO, AND HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES TO, PURCHASE FROM THE L/C ISSUER A RISK PARTICIPATION
IN SUCH LETTER OF CREDIT IN AN AMOUNT EQUAL TO THE PRODUCT OF

35


--------------------------------------------------------------------------------


SUCH REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE TIMES THE
AMOUNT OF SUCH LETTER OF CREDIT.

(III)          PROMPTLY AFTER ITS DELIVERY OF ANY LETTER OF CREDIT OR ANY
AMENDMENT TO A LETTER OF CREDIT TO AN ADVISING BANK WITH RESPECT THERETO OR TO
THE BENEFICIARY THEREOF, THE L/C ISSUER WILL ALSO DELIVER TO THE BORROWERS AND
THE ADMINISTRATIVE AGENT A TRUE AND COMPLETE COPY OF SUCH LETTER OF CREDIT OR
AMENDMENT.


(C)           DRAWINGS AND REIMBURSEMENTS; FUNDING OF PARTICIPATIONS.  (I) UPON
RECEIPT FROM THE BENEFICIARY OF ANY LETTER OF CREDIT OF ANY NOTICE OF A DRAWING
UNDER SUCH LETTER OF CREDIT, THE L/C ISSUER SHALL NOTIFY THE BORROWERS AND THE
ADMINISTRATIVE AGENT THEREOF.  NOT LATER THAN 11:00 A.M. ON THE DATE OF ANY
PAYMENT BY THE L/C ISSUER UNDER A LETTER OF CREDIT (EACH SUCH DATE, AN “HONOR
DATE”), THE BORROWERS SHALL REIMBURSE THE L/C ISSUER THROUGH THE ADMINISTRATIVE
AGENT IN AN AMOUNT EQUAL TO THE AMOUNT OF SUCH DRAWING.  IF THE BORROWERS FAIL
TO SO REIMBURSE THE L/C ISSUER BY SUCH TIME, THE ADMINISTRATIVE AGENT SHALL
PROMPTLY NOTIFY EACH REVOLVING CREDIT LENDER OF THE HONOR DATE, THE AMOUNT OF
THE UNREIMBURSED DRAWING (THE “UNREIMBURSED AMOUNT”), AND THE AMOUNT OF SUCH
REVOLVING CREDIT LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF.  IN
SUCH EVENT, THE BORROWERS SHALL BE DEEMED TO HAVE REQUESTED A REVOLVING CREDIT
BORROWING OF BASE RATE LOANS TO BE DISBURSED ON THE HONOR DATE IN AN AMOUNT
EQUAL TO THE UNREIMBURSED AMOUNT, WITHOUT REGARD TO THE MINIMUM AND MULTIPLES
SPECIFIED IN SECTION 2.02 FOR THE PRINCIPAL AMOUNT OF BASE RATE LOANS, BUT
SUBJECT TO THE AMOUNT OF THE UNUTILIZED PORTION OF THE REVOLVING CREDIT
COMMITMENTS AND THE CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN THE
DELIVERY OF A COMMITTED LOAN NOTICE).  ANY NOTICE GIVEN BY THE L/C ISSUER OR THE
ADMINISTRATIVE AGENT PURSUANT TO THIS SECTION 2.03(C)(I) MAY BE GIVEN BY
TELEPHONE IF IMMEDIATELY CONFIRMED IN WRITING; PROVIDED THAT THE LACK OF SUCH AN
IMMEDIATE CONFIRMATION SHALL NOT AFFECT THE CONCLUSIVENESS OR BINDING EFFECT OF
SUCH NOTICE.

(II)           EACH REVOLVING CREDIT LENDER SHALL UPON ANY NOTICE PURSUANT TO
SECTION 2.03(C)(I) MAKE FUNDS AVAILABLE TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER AT THE ADMINISTRATIVE AGENT’S OFFICE IN AN AMOUNT
EQUAL TO ITS APPLICABLE REVOLVING CREDIT PERCENTAGE OF THE UNREIMBURSED AMOUNT
NOT LATER THAN 1:00 P.M. ON THE BUSINESS DAY SPECIFIED IN SUCH NOTICE BY THE
ADMINISTRATIVE AGENT, WHEREUPON, SUBJECT TO THE PROVISIONS OF
SECTION 2.03(C)(III), EACH REVOLVING CREDIT LENDER THAT SO MAKES FUNDS AVAILABLE
SHALL BE DEEMED TO HAVE MADE A BASE RATE LOAN TO THE BORROWERS IN SUCH AMOUNT. 
THE ADMINISTRATIVE AGENT SHALL REMIT THE FUNDS SO RECEIVED TO THE L/C ISSUER.

(III)          WITH RESPECT TO ANY UNREIMBURSED AMOUNT THAT IS NOT FULLY
REFINANCED BY A REVOLVING CREDIT BORROWING OF BASE RATE LOANS BECAUSE THE
CONDITIONS SET FORTH IN SECTION 4.02 CANNOT BE SATISFIED OR FOR ANY OTHER
REASON, THE BORROWERS SHALL BE DEEMED TO HAVE INCURRED FROM THE L/C ISSUER AN
L/C BORROWING IN THE AMOUNT OF THE UNREIMBURSED AMOUNT THAT IS NOT SO
REFINANCED, WHICH L/C BORROWING SHALL BE DUE AND PAYABLE ON DEMAND (TOGETHER
WITH INTEREST) AND SHALL BEAR INTEREST AT THE DEFAULT RATE.  IN SUCH EVENT, EACH
REVOLVING CREDIT LENDER’S PAYMENT TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(II) SHALL BE DEEMED PAYMENT IN
RESPECT OF ITS PARTICIPATION IN SUCH L/C BORROWING AND SHALL CONSTITUTE AN L/C
ADVANCE FROM SUCH LENDER IN SATISFACTION OF ITS PARTICIPATION OBLIGATION UNDER
THIS SECTION 2.03.

36


--------------------------------------------------------------------------------


(IV)          UNTIL EACH REVOLVING CREDIT LENDER FUNDS ITS REVOLVING CREDIT LOAN
OR L/C ADVANCE PURSUANT TO THIS SECTION 2.03(C) TO REIMBURSE THE L/C ISSUER FOR
ANY AMOUNT DRAWN UNDER ANY LETTER OF CREDIT, INTEREST IN RESPECT OF SUCH
LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH AMOUNT SHALL BE SOLELY
FOR THE ACCOUNT OF THE L/C ISSUER.

(V)           EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE REVOLVING CREDIT
LOANS OR L/C ADVANCES TO REIMBURSE THE L/C ISSUER FOR AMOUNTS DRAWN UNDER
LETTERS OF CREDIT, AS CONTEMPLATED BY THIS SECTION 2.03(C), SHALL BE ABSOLUTE
AND UNCONDITIONAL AND SHALL NOT BE AFFECTED BY ANY CIRCUMSTANCE, INCLUDING (A)
ANY SETOFF, COUNTERCLAIM, RECOUPMENT, DEFENSE OR OTHER RIGHT WHICH SUCH LENDER
MAY HAVE AGAINST THE L/C ISSUER, ANY BORROWER OR ANY OTHER PERSON FOR ANY REASON
WHATSOEVER; (B) THE OCCURRENCE OR CONTINUANCE OF A DEFAULT, OR (C) ANY OTHER
OCCURRENCE, EVENT OR CONDITION, WHETHER OR NOT SIMILAR TO ANY OF THE FOREGOING;
PROVIDED, HOWEVER, THAT EACH REVOLVING CREDIT LENDER’S OBLIGATION TO MAKE
REVOLVING CREDIT LOANS PURSUANT TO THIS SECTION 2.03(C) IS SUBJECT TO THE
CONDITIONS SET FORTH IN SECTION 4.02 (OTHER THAN DELIVERY BY THE BORROWERS OF A
COMMITTED LOAN NOTICE ).  NO SUCH MAKING OF AN L/C ADVANCE SHALL RELIEVE OR
OTHERWISE IMPAIR THE OBLIGATION OF THE BORROWERS TO REIMBURSE THE L/C ISSUER FOR
THE AMOUNT OF ANY PAYMENT MADE BY THE L/C ISSUER UNDER ANY LETTER OF CREDIT,
TOGETHER WITH INTEREST AS PROVIDED HEREIN.

(VI)          IF ANY REVOLVING CREDIT LENDER FAILS TO MAKE AVAILABLE TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF THE L/C ISSUER ANY AMOUNT REQUIRED TO BE
PAID BY SUCH LENDER PURSUANT TO THE FOREGOING PROVISIONS OF THIS SECTION 2.03(C)
BY THE TIME SPECIFIED IN SECTION 2.03(C)(II), THE L/C ISSUER SHALL BE ENTITLED
TO RECOVER FROM SUCH LENDER (ACTING THROUGH THE ADMINISTRATIVE AGENT), ON
DEMAND, SUCH AMOUNT WITH INTEREST THEREON FOR THE PERIOD FROM THE DATE SUCH
PAYMENT IS REQUIRED TO THE DATE ON WHICH SUCH PAYMENT IS IMMEDIATELY AVAILABLE
TO THE L/C ISSUER AT A RATE PER ANNUM EQUAL TO THE GREATER OF THE FEDERAL FUNDS
RATE AND A RATE DETERMINED BY THE L/C ISSUER IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE L/C ISSUER IN CONNECTION WITH THE FOREGOING.  IF
SUCH LENDER PAYS SUCH AMOUNT (WITH INTEREST AND FEES AS AFORESAID), THE AMOUNT
SO PAID SHALL CONSTITUTE SUCH LENDER’S COMMITTED LOAN INCLUDED IN THE RELEVANT
COMMITTED BORROWING OR L/C ADVANCE IN RESPECT OF THE RELEVANT L/C BORROWING, AS
THE CASE MAY BE.  A CERTIFICATE OF THE L/C ISSUER SUBMITTED TO ANY REVOLVING
CREDIT LENDER (THROUGH THE ADMINISTRATIVE AGENT) WITH RESPECT TO ANY AMOUNTS
OWING UNDER THIS SECTION 2.03(C)(VI) SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           REPAYMENT OF PARTICIPATIONS.  (I) AT ANY TIME AFTER THE L/C ISSUER
HAS MADE A PAYMENT UNDER ANY LETTER OF CREDIT AND HAS RECEIVED FROM ANY
REVOLVING CREDIT LENDER SUCH LENDER’S L/C ADVANCE IN RESPECT OF SUCH PAYMENT IN
ACCORDANCE WITH SECTION 2.03(C), IF THE ADMINISTRATIVE AGENT RECEIVES FOR THE
ACCOUNT OF THE L/C ISSUER ANY PAYMENT IN RESPECT OF THE RELATED UNREIMBURSED
AMOUNT OR INTEREST THEREON (WHETHER DIRECTLY FROM THE BORROWERS OR OTHERWISE,
INCLUDING PROCEEDS OF CASH COLLATERAL APPLIED THERETO BY THE ADMINISTRATIVE
AGENT), THE ADMINISTRATIVE AGENT WILL DISTRIBUTE TO SUCH LENDER ITS APPLICABLE
REVOLVING CREDIT PERCENTAGE THEREOF IN THE SAME FUNDS AS THOSE RECEIVED BY THE
ADMINISTRATIVE AGENT.

37


--------------------------------------------------------------------------------


(II)           IF ANY PAYMENT RECEIVED BY THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER PURSUANT TO SECTION 2.03(C)(I) IS REQUIRED TO BE
RETURNED UNDER ANY OF THE CIRCUMSTANCES DESCRIBED IN SECTION 10.05 (INCLUDING
PURSUANT TO ANY SETTLEMENT ENTERED INTO BY THE L/C ISSUER IN ITS DISCRETION),
EACH REVOLVING CREDIT LENDER SHALL PAY TO THE ADMINISTRATIVE AGENT FOR THE
ACCOUNT OF THE L/C ISSUER ITS APPLICABLE REVOLVING CREDIT PERCENTAGE THEREOF ON
DEMAND OF THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM THE DATE OF SUCH
DEMAND TO THE DATE SUCH AMOUNT IS RETURNED BY SUCH LENDER, AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS UNDER THIS CLAUSE SHALL SURVIVE THE PAYMENT IN FULL OF THE
OBLIGATIONS AND THE TERMINATION OF THIS AGREEMENT.


(E)           OBLIGATIONS ABSOLUTE.  THE OBLIGATION OF THE BORROWERS TO
REIMBURSE THE L/C ISSUER FOR EACH DRAWING UNDER EACH LETTER OF CREDIT AND TO
REPAY EACH L/C BORROWING SHALL BE ABSOLUTE, UNCONDITIONAL AND IRREVOCABLE, AND
SHALL BE PAID STRICTLY IN ACCORDANCE WITH THE TERMS OF THIS AGREEMENT UNDER ALL
CIRCUMSTANCES, INCLUDING THE FOLLOWING:

(I)            ANY LACK OF VALIDITY OR ENFORCEABILITY OF SUCH LETTER OF CREDIT,
THIS AGREEMENT, OR ANY OTHER LOAN DOCUMENT;

(II)           THE EXISTENCE OF ANY CLAIM, COUNTERCLAIM, SETOFF, DEFENSE OR
OTHER RIGHT THAT ANY BORROWER OR ANY SUBSIDIARY MAY HAVE AT ANY TIME AGAINST ANY
BENEFICIARY OR ANY TRANSFEREE OF SUCH LETTER OF CREDIT (OR ANY PERSON FOR WHOM
ANY SUCH BENEFICIARY OR ANY SUCH TRANSFEREE MAY BE ACTING), THE L/C ISSUER OR
ANY OTHER PERSON, WHETHER IN CONNECTION WITH THIS AGREEMENT, THE TRANSACTIONS
CONTEMPLATED HEREBY OR BY SUCH LETTER OF CREDIT OR ANY AGREEMENT OR INSTRUMENT
RELATING THERETO, OR ANY UNRELATED TRANSACTION;

(III)          ANY DRAFT, DEMAND, CERTIFICATE OR OTHER DOCUMENT PRESENTED UNDER
SUCH LETTER OF CREDIT PROVING TO BE FORGED, FRAUDULENT, INVALID OR INSUFFICIENT
IN ANY RESPECT OR ANY STATEMENT THEREIN BEING UNTRUE OR INACCURATE IN ANY
RESPECT; OR ANY LOSS OR DELAY IN THE TRANSMISSION OR OTHERWISE OF ANY DOCUMENT
REQUIRED IN ORDER TO MAKE A DRAWING UNDER SUCH LETTER OF CREDIT;

(IV)          ANY PAYMENT BY THE L/C ISSUER UNDER SUCH LETTER OF CREDIT AGAINST
PRESENTATION OF A DRAFT OR CERTIFICATE THAT DOES NOT STRICTLY COMPLY WITH THE
TERMS OF SUCH LETTER OF CREDIT; OR ANY PAYMENT MADE BY THE L/C ISSUER UNDER SUCH
LETTER OF CREDIT TO ANY PERSON PURPORTING TO BE A TRUSTEE IN BANKRUPTCY,
DEBTOR-IN-POSSESSION, ASSIGNEE FOR THE BENEFIT OF CREDITORS, LIQUIDATOR,
RECEIVER OR OTHER REPRESENTATIVE OF OR SUCCESSOR TO ANY BENEFICIARY OR ANY
TRANSFEREE OF SUCH LETTER OF CREDIT, INCLUDING ANY ARISING IN CONNECTION WITH
ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW; OR

(V)           ANY OTHER CIRCUMSTANCE OR HAPPENING WHATSOEVER, WHETHER OR NOT
SIMILAR TO ANY OF THE FOREGOING, INCLUDING ANY OTHER CIRCUMSTANCE THAT MIGHT
OTHERWISE CONSTITUTE A DEFENSE AVAILABLE TO, OR A DISCHARGE OF, ANY BORROWER OR
ANY OF ITS SUBSIDIARIES.

The Borrowers shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with

38


--------------------------------------------------------------------------------


the Borrowers’ instructions or other irregularity, the Borrowers will
immediately notify the L/C Issuer.  The Borrowers shall be conclusively deemed
to have waived any such claim against the L/C Issuer and its correspondents
unless such notice is given as aforesaid.


(F)            ROLE OF L/C ISSUER.  EACH LENDER AND EACH BORROWER AGREE THAT, IN
PAYING ANY DRAWING UNDER A LETTER OF CREDIT, THE L/C ISSUER SHALL NOT HAVE ANY
RESPONSIBILITY TO OBTAIN ANY DOCUMENT (OTHER THAN ANY SIGHT DRAFT, CERTIFICATES
AND DOCUMENTS EXPRESSLY REQUIRED BY THE LETTER OF CREDIT) OR TO ASCERTAIN OR
INQUIRE AS TO THE VALIDITY OR ACCURACY OF ANY SUCH DOCUMENT OR THE AUTHORITY OF
THE PERSON EXECUTING OR DELIVERING ANY SUCH DOCUMENT.  NONE OF THE L/C ISSUER,
THE ADMINISTRATIVE AGENT, ANY OF THEIR RESPECTIVE RELATED PARTIES NOR ANY
CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE L/C ISSUER SHALL BE LIABLE TO ANY
LENDER FOR (I) ANY ACTION TAKEN OR OMITTED IN CONNECTION HEREWITH AT THE REQUEST
OR WITH THE APPROVAL OF THE REVOLVING CREDIT LENDERS OR THE REQUIRED REVOLVING
LENDERS, AS APPLICABLE; (II) ANY ACTION TAKEN OR OMITTED IN THE ABSENCE OF GROSS
NEGLIGENCE OR WILLFUL MISCONDUCT; OR (III) THE DUE EXECUTION, EFFECTIVENESS,
VALIDITY OR ENFORCEABILITY OF ANY DOCUMENT OR INSTRUMENT RELATED TO ANY LETTER
OF CREDIT OR ISSUER DOCUMENT.  THE BORROWERS HEREBY ASSUME ALL RISKS OF THE ACTS
OR OMISSIONS OF ANY BENEFICIARY OR TRANSFEREE WITH RESPECT TO ITS USE OF ANY
LETTER OF CREDIT; PROVIDED, HOWEVER, THAT THIS ASSUMPTION IS NOT INTENDED TO,
AND SHALL NOT, PRECLUDE THE BORROWERS’ PURSUING SUCH RIGHTS AND REMEDIES AS IT
MAY HAVE AGAINST THE BENEFICIARY OR TRANSFEREE AT LAW OR UNDER ANY OTHER
AGREEMENT.  NONE OF THE L/C ISSUER, THE ADMINISTRATIVE AGENT, ANY OF THEIR
RESPECTIVE RELATED PARTIES NOR ANY CORRESPONDENT, PARTICIPANT OR ASSIGNEE OF THE
L/C ISSUER SHALL BE LIABLE OR RESPONSIBLE FOR ANY OF THE MATTERS DESCRIBED IN
CLAUSES (I) THROUGH (V) OF SECTION 2.03(E); PROVIDED, HOWEVER, THAT ANYTHING IN
SUCH CLAUSES TO THE CONTRARY NOTWITHSTANDING, THE BORROWERS MAY HAVE A CLAIM
AGAINST THE L/C ISSUER, AND THE L/C ISSUER MAY BE LIABLE TO THE BORROWERS, TO
THE EXTENT, BUT ONLY TO THE EXTENT, OF ANY DIRECT, AS OPPOSED TO CONSEQUENTIAL
OR EXEMPLARY, DAMAGES SUFFERED BY THE BORROWERS WHICH THE BORROWERS PROVE WERE
CAUSED BY THE L/C ISSUER’S WILLFUL MISCONDUCT OR GROSS NEGLIGENCE OR THE L/C
ISSUER’S WILLFUL FAILURE TO PAY UNDER ANY LETTER OF CREDIT AFTER THE
PRESENTATION TO IT BY THE BENEFICIARY OF A SIGHT DRAFT AND CERTIFICATE(S)
STRICTLY COMPLYING WITH THE TERMS AND CONDITIONS OF A LETTER OF CREDIT.  IN
FURTHERANCE AND NOT IN LIMITATION OF THE FOREGOING, THE L/C ISSUER MAY ACCEPT
DOCUMENTS THAT APPEAR ON THEIR FACE TO BE IN ORDER, WITHOUT RESPONSIBILITY FOR
FURTHER INVESTIGATION, REGARDLESS OF ANY NOTICE OR INFORMATION TO THE CONTRARY,
AND THE L/C ISSUER SHALL NOT BE RESPONSIBLE FOR THE VALIDITY OR SUFFICIENCY OF
ANY INSTRUMENT TRANSFERRING OR ASSIGNING OR PURPORTING TO TRANSFER OR ASSIGN A
LETTER OF CREDIT OR THE RIGHTS OR BENEFITS THEREUNDER OR PROCEEDS THEREOF, IN
WHOLE OR IN PART, WHICH MAY PROVE TO BE INVALID OR INEFFECTIVE FOR ANY REASON.


(G)           CASH COLLATERAL.  UPON THE REQUEST OF THE ADMINISTRATIVE AGENT,
(I) IF THE L/C ISSUER HAS HONORED ANY FULL OR PARTIAL DRAWING REQUEST UNDER ANY
LETTER OF CREDIT AND SUCH DRAWING HAS RESULTED IN AN L/C BORROWING, OR (II) IF,
AS OF THE LETTER OF CREDIT EXPIRATION DATE, ANY L/C OBLIGATION FOR ANY REASON
REMAINS OUTSTANDING, THE BORROWERS SHALL, IN EACH CASE, IMMEDIATELY CASH
COLLATERALIZE THE THEN OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS.  SECTIONS 2.05
AND 8.02(C) SET FORTH CERTAIN ADDITIONAL REQUIREMENTS TO DELIVER CASH COLLATERAL
HEREUNDER.  FOR PURPOSES OF THIS SECTION 2.03, SECTION 2.05 AND SECTION 8.02(C),
“CASH COLLATERALIZE” MEANS TO PLEDGE AND DEPOSIT WITH OR DELIVER TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, AS
COLLATERAL FOR THE L/C OBLIGATIONS, CASH OR DEPOSIT ACCOUNT BALANCES PURSUANT TO
DOCUMENTATION IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND
THE L/C ISSUER (WHICH DOCUMENTS ARE HEREBY CONSENTED TO BY THE LENDERS). 
DERIVATIVES OF SUCH

39


--------------------------------------------------------------------------------



TERM HAVE CORRESPONDING MEANINGS.  THE BORROWERS HEREBY GRANT TO THE
ADMINISTRATIVE AGENT, FOR THE BENEFIT OF THE L/C ISSUER AND THE LENDERS, A
SECURITY INTEREST IN ALL SUCH CASH, DEPOSIT ACCOUNTS AND ALL BALANCES THEREIN
AND ALL PROCEEDS OF THE FOREGOING.  CASH COLLATERAL SHALL BE MAINTAINED IN
BLOCKED, NON-INTEREST BEARING DEPOSIT ACCOUNTS AT BANK OF AMERICA.  IF AT ANY
TIME THE ADMINISTRATIVE AGENT DETERMINES THAT ANY FUNDS HELD AS CASH COLLATERAL
ARE SUBJECT TO ANY VALID AND ENFORCEABLE RIGHT OR CLAIM OF ANY PERSON OTHER THAN
THE ADMINISTRATIVE AGENT OR THAT THE TOTAL AMOUNT OF SUCH FUNDS IS LESS THAN THE
AGGREGATE OUTSTANDING AMOUNT OF ALL L/C OBLIGATIONS, THE BORROWERS WILL,
FORTHWITH UPON DEMAND BY THE ADMINISTRATIVE AGENT, PAY TO THE ADMINISTRATIVE
AGENT, AS ADDITIONAL FUNDS TO BE DEPOSITED AS CASH COLLATERAL, AN AMOUNT EQUAL
TO THE EXCESS OF (X) SUCH AGGREGATE OUTSTANDING AMOUNT OVER (Y) THE TOTAL AMOUNT
OF FUNDS, IF ANY, THEN HELD AS CASH COLLATERAL THAT THE ADMINISTRATIVE AGENT
DETERMINES TO BE FREE AND CLEAR OF ANY SUCH RIGHT AND CLAIM.  UPON THE DRAWING
OF ANY LETTER OF CREDIT FOR WHICH FUNDS ARE ON DEPOSIT AS CASH COLLATERAL, SUCH
FUNDS SHALL BE APPLIED, TO THE EXTENT PERMITTED UNDER APPLICABLE LAWS, TO
REIMBURSE THE L/C ISSUER.


(H)           APPLICABILITY OF ISP.  UNLESS OTHERWISE EXPRESSLY AGREED BY THE
L/C ISSUER AND THE BORROWERS WHEN A LETTER OF CREDIT IS ISSUED, THE RULES OF THE
ISP SHALL APPLY TO EACH LETTER OF CREDIT.


(I)            LETTER OF CREDIT FEES.  THE BORROWERS SHALL PAY TO THE
ADMINISTRATIVE AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN
ACCORDANCE WITH ITS APPLICABLE REVOLVING CREDIT PERCENTAGE A LETTER OF CREDIT
FEE (THE “LETTER OF CREDIT FEE”) FOR EACH LETTER OF CREDIT EQUAL TO THE
APPLICABLE RATE TIMES THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER SUCH LETTER
OF CREDIT.  FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN
UNDER ANY LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE
DETERMINED IN ACCORDANCE WITH SECTION 1.06.  LETTER OF CREDIT FEES SHALL BE (I)
DUE AND PAYABLE ON THE FIRST BUSINESS DAY AFTER THE END OF EACH MARCH, JUNE,
SEPTEMBER AND DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE
ISSUANCE OF SUCH LETTER OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND
THEREAFTER ON DEMAND AND (II) COMPUTED ON A QUARTERLY BASIS IN ARREARS.  IF
THERE IS ANY CHANGE IN THE APPLICABLE RATE DURING ANY QUARTER, THE DAILY AMOUNT
AVAILABLE TO BE DRAWN UNDER EACH LETTER OF CREDIT SHALL BE COMPUTED AND
MULTIPLIED BY THE APPLICABLE RATE SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER
THAT SUCH APPLICABLE RATE WAS IN EFFECT.  NOTWITHSTANDING ANYTHING TO THE
CONTRARY CONTAINED HEREIN, UPON THE REQUEST OF THE REQUIRED REVOLVING LENDERS,
WHILE ANY EVENT OF DEFAULT EXISTS, ALL LETTER OF CREDIT FEES SHALL ACCRUE AT THE
DEFAULT RATE.


(J)            FRONTING FEE AND DOCUMENTARY AND PROCESSING CHARGES PAYABLE TO
L/C ISSUER.  THE BORROWERS SHALL PAY DIRECTLY TO THE L/C ISSUER FOR ITS OWN
ACCOUNT A FRONTING FEE WITH RESPECT TO EACH LETTER OF CREDIT, AT THE RATE PER
ANNUM SPECIFIED IN THE FEE LETTER, COMPUTED ON THE DAILY AMOUNT AVAILABLE TO BE
DRAWN UNDER SUCH LETTER OF CREDIT ON A QUARTERLY BASIS IN ARREARS.  SUCH
FRONTING FEE SHALL BE DUE AND PAYABLE ON THE TENTH BUSINESS DAY AFTER THE END OF
EACH MARCH, JUNE, SEPTEMBER AND DECEMBER IN RESPECT OF THE MOST RECENTLY-ENDED
QUARTERLY PERIOD (OR PORTION THEREOF, IN THE CASE OF THE FIRST PAYMENT),
COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE ISSUANCE OF SUCH LETTER
OF CREDIT, ON THE LETTER OF CREDIT EXPIRATION DATE AND THEREAFTER ON DEMAND. 
FOR PURPOSES OF COMPUTING THE DAILY AMOUNT AVAILABLE TO BE DRAWN UNDER ANY
LETTER OF CREDIT, THE AMOUNT OF SUCH LETTER OF CREDIT SHALL BE DETERMINED IN
ACCORDANCE WITH SECTION 1.06.  IN ADDITION, THE BORROWERS SHALL PAY DIRECTLY TO
THE L/C ISSUER FOR ITS OWN ACCOUNT THE CUSTOMARY ISSUANCE, PRESENTATION,
AMENDMENT AND OTHER PROCESSING FEES, AND OTHER STANDARD COSTS

40


--------------------------------------------------------------------------------



AND CHARGES, OF THE L/C ISSUER RELATING TO LETTERS OF CREDIT AS FROM TIME TO
TIME IN EFFECT.  SUCH CUSTOMARY FEES AND STANDARD COSTS AND CHARGES ARE DUE AND
PAYABLE ON DEMAND AND ARE NONREFUNDABLE.


(K)           CONFLICT WITH ISSUER DOCUMENTS.  IN THE EVENT OF ANY CONFLICT
BETWEEN THE TERMS HEREOF AND THE TERMS OF ANY ISSUER DOCUMENT, THE TERMS HEREOF
SHALL CONTROL.


(L)            LETTERS OF CREDIT ISSUED FOR SUBSIDIARIES.  NOTWITHSTANDING THAT
A LETTER OF CREDIT ISSUED OR OUTSTANDING HEREUNDER IS IN SUPPORT OF ANY
OBLIGATIONS OF, OR IS FOR THE ACCOUNT OF, A SUBSIDIARY, THE BORROWERS SHALL BE
OBLIGATED TO REIMBURSE THE L/C ISSUER HEREUNDER FOR ANY AND ALL DRAWINGS UNDER
SUCH LETTER OF CREDIT.  EACH BORROWER HEREBY ACKNOWLEDGES THAT THE ISSUANCE OF
LETTERS OF CREDIT FOR THE ACCOUNT OF SUBSIDIARIES INURES TO THE BENEFIT OF THE
BORROWERS, AND THAT THE BORROWERS’ BUSINESS DERIVES SUBSTANTIAL BENEFITS FROM
THE BUSINESSES OF SUCH SUBSIDIARIES.


2.04         [RESERVED].


2.05         PREPAYMENTS.  (A) OPTIONAL.  SUBJECT TO THE LAST SENTENCE OF THIS
SECTION 2.05(A)(I), THE BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT,
AT ANY TIME OR FROM TIME TO TIME VOLUNTARILY PREPAY TERM LOANS AND REVOLVING
CREDIT LOANS IN WHOLE OR IN PART WITHOUT PREMIUM OR PENALTY; PROVIDED THAT (A)
SUCH NOTICE MUST BE RECEIVED BY THE ADMINISTRATIVE AGENT NOT LATER THAN 11:00
A.M. (1) THREE BUSINESS DAYS PRIOR TO ANY DATE OF PREPAYMENT OF EURODOLLAR RATE
LOANS AND (2) ON THE DATE OF PREPAYMENT OF BASE RATE LOANS; (B) ANY PREPAYMENT
OF EURODOLLAR RATE LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $1,000,000 OR A WHOLE
MULTIPLE OF $1,000,000 IN EXCESS THEREOF; AND (C) ANY PREPAYMENT OF BASE RATE
LOANS SHALL BE IN A PRINCIPAL AMOUNT OF $500,000 OR A WHOLE MULTIPLE OF $100,000
IN EXCESS THEREOF OR, IN EACH CASE, IF LESS, THE ENTIRE PRINCIPAL AMOUNT THEREOF
THEN OUTSTANDING.  EACH SUCH NOTICE SHALL SPECIFY THE DATE AND AMOUNT OF SUCH
PREPAYMENT AND THE TYPE(S) OF LOANS TO BE PREPAID AND, IF EURODOLLAR RATE LOANS
ARE TO BE PREPAID, THE INTEREST PERIOD(S) OF SUCH LOANS.  THE ADMINISTRATIVE
AGENT WILL PROMPTLY NOTIFY EACH LENDER OF ITS RECEIPT OF EACH SUCH NOTICE, AND
OF THE AMOUNT OF SUCH LENDER’S RATABLE PORTION OF SUCH PREPAYMENT (BASED ON SUCH
LENDER’S APPLICABLE PERCENTAGE IN RESPECT OF THE RELEVANT FACILITY).  IF SUCH
NOTICE IS GIVEN BY THE BORROWERS, THE BORROWERS SHALL MAKE SUCH PREPAYMENT AND
THE PAYMENT AMOUNT SPECIFIED IN SUCH NOTICE SHALL BE DUE AND PAYABLE ON THE DATE
SPECIFIED THEREIN.  ANY PREPAYMENT OF A EURODOLLAR RATE LOAN SHALL BE
ACCOMPANIED BY ALL ACCRUED INTEREST ON THE AMOUNT PREPAID, TOGETHER WITH ANY
ADDITIONAL AMOUNTS REQUIRED PURSUANT TO SECTION 3.05.  EACH PREPAYMENT OF THE
OUTSTANDING TERM LOANS PURSUANT TO THIS SECTION 2.05(A) SHALL BE APPLIED TO THE
PRINCIPAL REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY, AND EACH
SUCH PREPAYMENT SHALL BE PAID TO THE LENDERS IN ACCORDANCE WITH THEIR RESPECTIVE
APPLICABLE PERCENTAGES IN RESPECT OF EACH OF THE RELEVANT FACILITIES.


(B)           MANDATORY.  (I) WITHIN FIVE BUSINESS DAYS AFTER FINANCIAL
STATEMENTS HAVE BEEN DELIVERED PURSUANT TO SECTION 6.01(A) AND THE RELATED
COMPLIANCE CERTIFICATE HAS BEEN DELIVERED PURSUANT TO SECTION 6.02(B), THE
BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO THE
EXCESS (IF ANY) OF (A) EITHER (I) 50% OF EXCESS CASH FLOW FOR THE FISCAL YEAR
COVERED BY SUCH FINANCIAL STATEMENTS IF THE BORROWERS’ CONSOLIDATED SENIOR
LEVERAGE RATIO

41


--------------------------------------------------------------------------------



FOR SUCH FISCAL YEAR WAS GREATER THAN 2.0 TO 1.0 OR (II) 25% OF EXCESS CASH FLOW
FOR THE FISCAL YEAR COVERED BY SUCH FINANCIAL STATEMENTS IF THE BORROWERS’
CONSOLIDATED SENIOR LEVERAGE RATIO FOR SUCH FISCAL YEAR WAS GREATER THAN 1.5 TO
1.0 BUT LESS THAN OR EQUAL TO 2.0 TO 1.0, OVER (B) THE AGGREGATE PRINCIPAL
AMOUNT OF TERM LOANS PREPAID PURSUANT TO SECTION 2.05(A)(I) (SUCH PREPAYMENTS TO
BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX) BELOW).

(II)           IF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES DISPOSES OF ANY
PROPERTY (OTHER THAN ANY DISPOSITION OF ANY PROPERTY PERMITTED BY
SECTION 7.05(A) THROUGH (D) AND OTHER THAN NET CASH PROCEEDS OF $100,000 OR LESS
IN ANY FISCAL YER) WHICH RESULTS IN THE REALIZATION BY SUCH PERSON OF NET CASH
PROCEEDS, THE BORROWERS SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS
EQUAL TO 100% OF SUCH NET CASH PROCEEDS IMMEDIATELY UPON RECEIPT THEREOF BY SUCH
PERSON (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

(III)          UPON THE SALE OR ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF ANY OF ITS EQUITY INTERESTS (OTHER THAN EXCLUDED ISSUANCES AND
ANY SALES OR ISSUANCES OF EQUITY INTERESTS TO ANOTHER LOAN PARTY), THE BORROWERS
SHALL PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET
CASH PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY SUCH LOAN
PARTY OR SUCH SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES
(VI) AND (IX) BELOW).

(IV)          UPON THE INCURRENCE OR ISSUANCE BY ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES OF ANY INDEBTEDNESS (OTHER THAN INDEBTEDNESS EXPRESSLY PERMITTED TO
BE INCURRED OR ISSUED PURSUANT TO SECTION 7.02), THE BORROWERS SHALL PREPAY AN
AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH PROCEEDS
RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI) AND (IX)
BELOW).

(V)           UPON ANY EXTRAORDINARY RECEIPT RECEIVED BY OR PAID TO OR FOR THE
ACCOUNT OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, AND NOT OTHERWISE INCLUDED
IN CLAUSE (II), (III) OR (IV) OF THIS SECTION 2.05(B), THE BORROWERS SHALL
PREPAY AN AGGREGATE PRINCIPAL AMOUNT OF LOANS EQUAL TO 100% OF ALL NET CASH
PROCEEDS RECEIVED THEREFROM IMMEDIATELY UPON RECEIPT THEREOF BY SUCH LOAN PARTY
OR SUCH SUBSIDIARY (SUCH PREPAYMENTS TO BE APPLIED AS SET FORTH IN CLAUSES (VI)
AND (IX) BELOW).

(VI)          EACH PREPAYMENT OF LOANS PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION 2.05(B) SHALL BE APPLIED, FIRST, TO THE TERM FACILITY AND TO THE
PRINCIPAL REPAYMENT INSTALLMENTS THEREOF IN INVERSE ORDER OF MATURITY AND,
SECOND, TO THE REVOLVING CREDIT FACILITY IN THE MANNER SET FORTH IN CLAUSE (IX)
OF THIS SECTION 2.05(B).

(VII)         IF FOR ANY REASON THE TOTAL REVOLVING CREDIT OUTSTANDINGS AT ANY
TIME EXCEED THE REVOLVING CREDIT FACILITY AT SUCH TIME, THE BORROWERS SHALL
IMMEDIATELY PREPAY REVOLVING CREDIT LOANS AND L/C BORROWINGS AND/OR CASH
COLLATERALIZE THE L/C OBLIGATIONS (OTHER THAN THE L/C BORROWINGS) IN AN
AGGREGATE AMOUNT EQUAL TO SUCH EXCESS.

(VIII)        EXCEPT AS OTHERWISE PROVIDED IN CLAUSE (X), PREPAYMENTS OF THE
REVOLVING CREDIT FACILITY MADE PURSUANT TO THIS SECTION 2.05(B), FIRST, SHALL BE
APPLIED RATABLY TO THE L/C BORROWINGS, SECOND, SHALL BE APPLIED RATABLY TO THE
OUTSTANDING

42


--------------------------------------------------------------------------------


REVOLVING CREDIT LOANS, AND, THIRD, SHALL BE USED TO CASH COLLATERALIZE THE
REMAINING L/C OBLIGATIONS; AND, IN THE CASE OF PREPAYMENTS OF THE REVOLVING
CREDIT FACILITY REQUIRED PURSUANT TO CLAUSE (I), (II), (III), (IV) OR (V) OF
THIS SECTION 2.05(B), THE AMOUNT REMAINING, IF ANY, AFTER THE PREPAYMENT IN FULL
OF ALL L/C BORROWINGS AND REVOLVING CREDIT LOANS OUTSTANDING AT SUCH TIME AND
THE CASH COLLATERALIZATION OF THE REMAINING L/C OBLIGATIONS IN FULL (THE SUM OF
SUCH PREPAYMENT AMOUNTS, CASH COLLATERALIZATION AMOUNTS AND REMAINING AMOUNT
BEING, COLLECTIVELY, THE “REDUCTION AMOUNT”) MAY BE RETAINED BY THE BORROWERS
FOR USE IN THE ORDINARY COURSE OF ITS BUSINESS, AND THE REVOLVING CREDIT
FACILITY SHALL BE AUTOMATICALLY AND PERMANENTLY REDUCED BY THE REDUCTION AMOUNT
AS SET FORTH IN SECTION 2.06(B)(III).  UPON THE DRAWING OF ANY LETTER OF CREDIT
THAT HAS BEEN CASH COLLATERALIZED, THE FUNDS HELD AS CASH COLLATERAL SHALL BE
APPLIED (WITHOUT ANY FURTHER ACTION BY OR NOTICE TO OR FROM ANY BORROWER OR ANY
OTHER LOAN PARTY) TO REIMBURSE THE L/C ISSUER OR THE REVOLVING CREDIT LENDERS,
AS APPLICABLE.

(IX)           THE BORROWERS SHALL, ON THE FIRST BUSINESS DAY OF EACH CLEAN-UP
PERIOD, PREPAY IN FULL ALL REVOLVING CREDIT LOANS AND L/C BORROWINGS OUTSTANDING
ON SUCH DAY.


2.06         TERMINATION OR REDUCTION OF COMMITMENTS.  (A) OPTIONAL.  THE
BORROWERS MAY, UPON NOTICE TO THE ADMINISTRATIVE AGENT, TERMINATE THE REVOLVING
CREDIT FACILITY OR THE LETTER OF CREDIT SUBLIMIT, OR FROM TIME TO TIME
PERMANENTLY REDUCE THE REVOLVING CREDIT FACILITY OR THE LETTER OF CREDIT
SUBLIMIT; PROVIDED THAT (I) ANY SUCH NOTICE SHALL BE RECEIVED BY THE
ADMINISTRATIVE AGENT NOT LATER THAN 11:00 A.M. FIVE BUSINESS DAYS PRIOR TO THE
DATE OF TERMINATION OR REDUCTION, (II) ANY SUCH PARTIAL REDUCTION SHALL BE IN AN
AGGREGATE AMOUNT OF $1,000,000 OR ANY WHOLE MULTIPLE OF $1,000,000 IN EXCESS
THEREOF AND (III) THE BORROWERS SHALL NOT TERMINATE OR REDUCE (A) THE REVOLVING
CREDIT FACILITY IF, AFTER GIVING EFFECT THERETO AND TO ANY CONCURRENT
PREPAYMENTS HEREUNDER, THE TOTAL REVOLVING CREDIT OUTSTANDINGS WOULD EXCEED THE
REVOLVING CREDIT FACILITY OR (B) THE LETTER OF CREDIT SUBLIMIT IF, AFTER GIVING
EFFECT THERETO, THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS NOT FULLY CASH
COLLATERALIZED HEREUNDER WOULD EXCEED THE LETTER OF CREDIT SUBLIMIT.


(B)           APPLICATION OF COMMITMENT REDUCTIONS; PAYMENT OF FEES.  THE
ADMINISTRATIVE AGENT WILL PROMPTLY NOTIFY THE LENDERS OF ANY TERMINATION OR
REDUCTION OF THE LETTER OF CREDIT SUBLIMIT OR THE REVOLVING CREDIT COMMITMENT
UNDER THIS SECTION 2.06.  UPON ANY REDUCTION OF THE REVOLVING CREDIT
COMMITMENTS, THE REVOLVING CREDIT COMMITMENT OF EACH REVOLVING CREDIT LENDER
SHALL BE REDUCED BY SUCH LENDER’S APPLICABLE REVOLVING CREDIT PERCENTAGE OF SUCH
REDUCTION AMOUNT.  ALL FEES IN RESPECT OF THE REVOLVING CREDIT FACILITY ACCRUED
UNTIL THE EFFECTIVE DATE OF ANY TERMINATION OF THE REVOLVING CREDIT FACILITY
SHALL BE PAID ON THE EFFECTIVE DATE OF SUCH TERMINATION.


2.07         REPAYMENT OF LOANS.  (A)  TERM LOANS.  THE BORROWERS SHALL REPAY TO
THE TERM LENDERS THE AGGREGATE PRINCIPAL AMOUNT OF ALL TERM LOANS OUTSTANDING ON
THE FOLLOWING DATES IN THE RESPECTIVE AMOUNTS SET FORTH OPPOSITE SUCH DATES
(WHICH AMOUNTS SHALL BE REDUCED AS A RESULT OF THE APPLICATION OF PREPAYMENTS IN
ACCORDANCE WITH THE ORDER OF PRIORITY SET FORTH IN SECTION 2.06):

43


--------------------------------------------------------------------------------


The last Business Day of each Calendar Month

 

Amount

 

Commencing June 30, 2007 through May 31, 2008

 

$

500,000

 

Commencing June 30, 2008 through November 30, 2008

 

$

625,000

 

Commencing December 31, 2008 through May 31, 2009

 

$

725,000

 

Commencing June 30, 2009 through November 30, 2009

 

$

825,000

 

Commencing December 31, 2009 through April 30, 2010

 

$

1,000,000

 

Maturity Date

 

Remaining Balance

 

 

provided, however, that the final principal repayment installment of the Term
Loans shall be repaid on the Maturity Date for the Term Facility and in any
event shall be in an amount equal to the aggregate principal amount of all Term
Loans outstanding on such date.


(B)           REVOLVING CREDIT LOANS.  THE BORROWERS SHALL REPAY TO THE
REVOLVING CREDIT LENDERS ON THE MATURITY DATE FOR THE REVOLVING CREDIT FACILITY
THE AGGREGATE PRINCIPAL AMOUNT OF ALL REVOLVING CREDIT LOANS OUTSTANDING ON SUCH
DATE.


2.08         INTEREST.  (A)  SUBJECT TO THE PROVISIONS OF SECTION 2.08(B), (I)
EACH EURODOLLAR RATE LOAN UNDER A FACILITY SHALL BEAR INTEREST ON THE
OUTSTANDING PRINCIPAL AMOUNT THEREOF FOR EACH INTEREST PERIOD AT A RATE PER
ANNUM EQUAL TO THE EURODOLLAR RATE FOR SUCH INTEREST PERIOD PLUS THE APPLICABLE
RATE FOR SUCH FACILITY; AND (II) EACH BASE RATE LOAN UNDER A FACILITY SHALL BEAR
INTEREST ON THE OUTSTANDING PRINCIPAL AMOUNT THEREOF FROM THE APPLICABLE
BORROWING DATE AT A RATE PER ANNUM EQUAL TO THE BASE RATE PLUS THE APPLICABLE
RATE FOR SUCH FACILITY.


(B)           (I)  IF ANY AMOUNT OF PRINCIPAL OF ANY LOAN IS NOT PAID WHEN DUE,
WHETHER AT STATED MATURITY, BY ACCELERATION OR OTHERWISE, SUCH AMOUNT SHALL
THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST RATE PER ANNUM AT ALL TIMES
EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAWS.

(II)           IF ANY AMOUNT (OTHER THAN PRINCIPAL OF ANY LOAN) PAYABLE BY THE
BORROWERS UNDER ANY LOAN DOCUMENT IS NOT PAID WHEN DUE, WHETHER AT STATED
MATURITY, BY ACCELERATION OR OTHERWISE, THEN UPON THE REQUEST OF THE REQUIRED
LENDERS SUCH AMOUNT SHALL THEREAFTER BEAR INTEREST AT A FLUCTUATING INTEREST
RATE PER ANNUM AT ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAWS.

(III)          UPON THE REQUEST OF THE REQUIRED LENDERS, WHILE ANY EVENT OF
DEFAULT EXISTS, THE BORROWERS SHALL PAY INTEREST ON THE PRINCIPAL AMOUNT OF ALL
OUTSTANDING OBLIGATIONS HEREUNDER AT A FLUCTUATING INTEREST RATE PER ANNUM AT
ALL TIMES EQUAL TO THE DEFAULT RATE TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAWS.

(IV)          ACCRUED AND UNPAID INTEREST ON PAST DUE AMOUNTS (INCLUDING
INTEREST ON PAST DUE INTEREST) SHALL BE DUE AND PAYABLE UPON DEMAND.


(C)           INTEREST ON EACH LOAN SHALL BE DUE AND PAYABLE IN ARREARS ON EACH
INTEREST PAYMENT DATE APPLICABLE THERETO AND AT SUCH OTHER TIMES AS MAY BE
SPECIFIED HEREIN.  INTEREST HEREUNDER SHALL BE DUE AND PAYABLE IN ACCORDANCE
WITH THE TERMS HEREOF BEFORE AND AFTER JUDGMENT, AND BEFORE AND AFTER THE
COMMENCEMENT OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW.

44


--------------------------------------------------------------------------------



2.09         FEES.  IN ADDITION TO CERTAIN FEES DESCRIBED IN SECTIONS 2.03(I)
AND (J):


(A)           COMMITMENT FEE.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF EACH REVOLVING CREDIT LENDER IN ACCORDANCE WITH ITS
APPLICABLE REVOLVING CREDIT PERCENTAGE, A COMMITMENT FEE EQUAL TO THE APPLICABLE
FEE RATE TIMES THE ACTUAL DAILY AMOUNT BY WHICH THE REVOLVING CREDIT FACILITY
EXCEEDS THE SUM OF (I) THE OUTSTANDING AMOUNT OF REVOLVING CREDIT LOANS AND (II)
THE OUTSTANDING AMOUNT OF L/C OBLIGATIONS.  THE COMMITMENT FEE SHALL ACCRUE AT
ALL TIMES DURING THE AVAILABILITY PERIOD, INCLUDING AT ANY TIME DURING WHICH ONE
OR MORE OF THE CONDITIONS IN ARTICLE IV IS NOT MET, AND SHALL BE DUE AND PAYABLE
QUARTERLY IN ARREARS ON THE LAST BUSINESS DAY OF EACH MARCH, JUNE, SEPTEMBER AND
DECEMBER, COMMENCING WITH THE FIRST SUCH DATE TO OCCUR AFTER THE CLOSING DATE,
AND ON THE LAST DAY OF THE AVAILABILITY PERIOD FOR THE REVOLVING CREDIT
FACILITY.  THE COMMITMENT FEE SHALL BE CALCULATED QUARTERLY IN ARREARS, AND IF
THERE IS ANY CHANGE IN THE APPLICABLE FEE RATE DURING ANY QUARTER, THE ACTUAL
DAILY AMOUNT SHALL BE COMPUTED AND MULTIPLIED BY THE APPLICABLE FEE RATE
SEPARATELY FOR EACH PERIOD DURING SUCH QUARTER THAT SUCH APPLICABLE FEE RATE WAS
IN EFFECT.


(B)           OTHER FEES.  (I) THE BORROWERS SHALL PAY TO THE ARRANGER AND THE
ADMINISTRATIVE AGENT FOR THEIR OWN RESPECTIVE ACCOUNTS FEES IN THE AMOUNTS AND
AT THE TIMES SPECIFIED IN THE FEE LETTER.  SUCH FEES SHALL BE FULLY EARNED WHEN
PAID AND SHALL NOT BE REFUNDABLE FOR ANY REASON WHATSOEVER.

(II)           THE BORROWERS SHALL PAY TO THE LENDERS SUCH FEES AS SHALL HAVE
BEEN SEPARATELY AGREED UPON IN WRITING IN THE AMOUNTS AND AT THE TIMES SO
SPECIFIED.  SUCH FEES SHALL BE FULLY EARNED WHEN PAID AND SHALL NOT BE
REFUNDABLE FOR ANY REASON WHATSOEVER.


(C)           TERMINATION FEES.  THE BORROWERS SHALL PAY TO THE ADMINISTRATIVE
AGENT FOR THE ACCOUNT OF THE LENDERS TERMINATION FEES IN THE AMOUNT OF (I)
$795,000 IF THE BORROWERS SHALL TERMINATE THIS AGREEMENT PRIOR TO THE FIRST
ANNIVERSARY OF THE CLOSING DATE AND (II) $397,500 IF THE BORROWERS SHALL
TERMINATE THIS AGREEMENT AFTER THE FIRST ANNIVERSARY OF THE CLOSING DATE BUT ON
OR BEFORE THE SECOND ANNIVERSARY OF THE CLOSING DATE; PROVIDED, HOWEVER THAT
SUCH FEES SHALL BE WAIVED IF THIS AGREEMENT IS REFINANCED WITH ANOTHER FACILITY
PROVIDED BY BANK OF AMERICA AND ITS AFFILIATES.


2.10         COMPUTATION OF INTEREST AND FEES; RETROACTIVE ADJUSTMENTS OF
APPLICABLE RATE.  (A) ALL COMPUTATIONS OF INTEREST FOR BASE RATE LOANS WHEN THE
BASE RATE IS DETERMINED BY BANK OF AMERICA’S “PRIME RATE” SHALL BE MADE ON THE
BASIS OF A YEAR OF 365 OR 366 DAYS, AS THE CASE MAY BE, AND ACTUAL DAYS
ELAPSED.  ALL OTHER COMPUTATIONS OF FEES AND INTEREST SHALL BE MADE ON THE BASIS
OF A 360-DAY YEAR AND ACTUAL DAYS ELAPSED (WHICH RESULTS IN MORE FEES OR
INTEREST, AS APPLICABLE, BEING PAID THAN IF COMPUTED ON THE BASIS OF A 365-DAY
YEAR).  INTEREST SHALL ACCRUE ON EACH LOAN FOR THE DAY ON WHICH THE LOAN IS
MADE, AND SHALL NOT ACCRUE ON A LOAN, OR ANY PORTION THEREOF, FOR THE DAY ON
WHICH THE LOAN OR SUCH PORTION IS PAID, PROVIDED THAT ANY LOAN THAT IS REPAID ON
THE SAME DAY ON WHICH IT IS MADE SHALL, SUBJECT TO SECTION 2.12(A), BEAR
INTEREST FOR ONE DAY.  EACH DETERMINATION BY THE ADMINISTRATIVE AGENT OF AN
INTEREST RATE OR FEE HEREUNDER SHALL BE CONCLUSIVE AND BINDING FOR ALL PURPOSES,
ABSENT MANIFEST ERROR.

45


--------------------------------------------------------------------------------



(B)           IF, AS A RESULT OF ANY RESTATEMENT OF OR OTHER ADJUSTMENT TO THE
FINANCIAL STATEMENTS OF HOLDINGS OR FOR ANY OTHER REASON, EITHER BORROWER OR THE
LENDERS DETERMINE THAT (I) THE CONSOLIDATED SENIOR LEVERAGE RATIO AS CALCULATED
BY HOLDINGS AS OF ANY APPLICABLE DATE WAS INACCURATE AND (II) A PROPER
CALCULATION OF THE CONSOLIDATED SENIOR LEVERAGE RATIO WOULD HAVE RESULTED IN
HIGHER PRICING FOR SUCH PERIOD, THE BORROWERS SHALL IMMEDIATELY AND
RETROACTIVELY BE OBLIGATED TO PAY TO THE ADMINISTRATIVE AGENT FOR THE ACCOUNT OF
THE APPLICABLE LENDERS, PROMPTLY ON DEMAND BY THE ADMINISTRATIVE AGENT (OR,
AFTER THE OCCURRENCE OF AN ACTUAL OR DEEMED ENTRY OF AN ORDER FOR RELIEF WITH
RESPECT TO ANY BORROWER UNDER THE BANKRUPTCY CODE OF THE UNITED STATES,
AUTOMATICALLY AND WITHOUT FURTHER ACTION BY THE ADMINISTRATIVE AGENT, ANY LENDER
OR THE L/C ISSUER), AN AMOUNT EQUAL TO THE EXCESS OF THE AMOUNT OF INTEREST AND
FEES THAT SHOULD HAVE BEEN PAID FOR SUCH PERIOD OVER THE AMOUNT OF INTEREST AND
FEES ACTUALLY PAID FOR SUCH PERIOD.  THIS PARAGRAPH SHALL NOT LIMIT THE RIGHTS
OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER, AS THE CASE MAY BE,
UNDER SECTION 2.03(C)(III), 2.03(I) OR 2.08(B) OR UNDER ARTICLE VIII.  THE
BORROWERS’ OBLIGATIONS UNDER THIS PARAGRAPH SHALL SURVIVE THE TERMINATION OF THE
AGGREGATE COMMITMENTS AND THE REPAYMENT OF ALL OTHER OBLIGATIONS HEREUNDER.


2.11         EVIDENCE OF DEBT.  (A)  THE CREDIT EXTENSIONS MADE BY EACH LENDER
SHALL BE EVIDENCED BY ONE OR MORE ACCOUNTS OR RECORDS MAINTAINED BY SUCH LENDER
AND BY THE ADMINISTRATIVE AGENT IN THE ORDINARY COURSE OF BUSINESS.  THE
ACCOUNTS OR RECORDS MAINTAINED BY THE ADMINISTRATIVE AGENT AND EACH LENDER SHALL
BE CONCLUSIVE ABSENT MANIFEST ERROR OF THE AMOUNT OF THE CREDIT EXTENSIONS MADE
BY THE LENDERS TO THE BORROWERS AND THE INTEREST AND PAYMENTS THEREON.  ANY
FAILURE TO SO RECORD OR ANY ERROR IN DOING SO SHALL NOT, HOWEVER, LIMIT OR
OTHERWISE AFFECT THE OBLIGATION OF THE BORROWERS HEREUNDER TO PAY ANY AMOUNT
OWING WITH RESPECT TO THE OBLIGATIONS.  IN THE EVENT OF ANY CONFLICT BETWEEN THE
ACCOUNTS AND RECORDS MAINTAINED BY ANY LENDER AND THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT IN RESPECT OF SUCH MATTERS, THE ACCOUNTS AND RECORDS OF
THE ADMINISTRATIVE AGENT SHALL CONTROL IN THE ABSENCE OF MANIFEST ERROR.  UPON
THE REQUEST OF ANY LENDER MADE THROUGH THE ADMINISTRATIVE AGENT, THE BORROWERS
SHALL EXECUTE AND DELIVER TO SUCH LENDER (THROUGH THE ADMINISTRATIVE AGENT) A
NOTE, WHICH SHALL EVIDENCE SUCH LENDER’S LOANS IN ADDITION TO SUCH ACCOUNTS OR
RECORDS.  EACH LENDER MAY ATTACH SCHEDULES TO ITS NOTE AND ENDORSE THEREON THE
DATE, TYPE (IF APPLICABLE), AMOUNT AND MATURITY OF ITS LOANS AND PAYMENTS WITH
RESPECT THERETO.


(B)           IN ADDITION TO THE ACCOUNTS AND RECORDS REFERRED TO IN
SECTION 2.11(A), EACH LENDER AND THE ADMINISTRATIVE AGENT SHALL MAINTAIN IN
ACCORDANCE WITH ITS USUAL PRACTICE ACCOUNTS OR RECORDS EVIDENCING THE PURCHASES
AND SALES BY SUCH LENDER OF PARTICIPATIONS IN LETTERS OF CREDIT.  IN THE EVENT
OF ANY CONFLICT BETWEEN THE ACCOUNTS AND RECORDS MAINTAINED BY THE
ADMINISTRATIVE AGENT AND THE ACCOUNTS AND RECORDS OF ANY LENDER IN RESPECT OF
SUCH MATTERS, THE ACCOUNTS AND RECORDS OF THE ADMINISTRATIVE AGENT SHALL CONTROL
IN THE ABSENCE OF MANIFEST ERROR.


2.12         PAYMENTS GENERALLY; ADMINISTRATIVE AGENT’S CLAWBACK.  (A) 
GENERAL.  ALL PAYMENTS TO BE MADE BY THE BORROWERS SHALL BE MADE WITHOUT
CONDITION OR DEDUCTION FOR ANY COUNTERCLAIM, DEFENSE, RECOUPMENT OR SETOFF. 
EXCEPT AS OTHERWISE EXPRESSLY PROVIDED HEREIN, ALL PAYMENTS BY THE BORROWERS
HEREUNDER SHALL BE MADE TO THE ADMINISTRATIVE AGENT, FOR THE ACCOUNT OF THE
RESPECTIVE LENDERS TO WHICH SUCH PAYMENT IS OWED, AT THE ADMINISTRATIVE AGENT’S
OFFICE IN DOLLARS AND IN IMMEDIATELY AVAILABLE FUNDS NOT LATER THAN 2:00 P.M. ON
THE DATE SPECIFIED HEREIN.  THE ADMINISTRATIVE AGENT WILL PROMPTLY DISTRIBUTE TO
EACH LENDER ITS APPLICABLE

46


--------------------------------------------------------------------------------



PERCENTAGE IN RESPECT OF THE RELEVANT FACILITY (OR OTHER APPLICABLE SHARE AS
PROVIDED HEREIN) OF SUCH PAYMENT IN LIKE FUNDS AS RECEIVED BY WIRE TRANSFER TO
SUCH LENDER’S LENDING OFFICE.  ALL PAYMENTS RECEIVED BY THE ADMINISTRATIVE AGENT
AFTER 2:00 P.M. SHALL BE DEEMED RECEIVED ON THE NEXT SUCCEEDING BUSINESS DAY AND
ANY APPLICABLE INTEREST OR FEE SHALL CONTINUE TO ACCRUE.  IF ANY PAYMENT TO BE
MADE BY THE BORROWERS SHALL COME DUE ON A DAY OTHER THAN A BUSINESS DAY, PAYMENT
SHALL BE MADE ON THE NEXT FOLLOWING BUSINESS DAY, AND SUCH EXTENSION OF TIME
SHALL BE REFLECTED ON COMPUTING INTEREST OR FEES, AS THE CASE MAY BE.


(B)           (I)  FUNDING BY LENDERS; PRESUMPTION BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM A LENDER PRIOR
TO THE PROPOSED DATE OF ANY BORROWING OF EURODOLLAR RATE LOANS (OR, IN THE CASE
OF ANY BORROWING OF BASE RATE LOANS, PRIOR TO 12:00 NOON ON THE DATE OF SUCH
BORROWING) THAT SUCH LENDER WILL NOT MAKE AVAILABLE TO THE ADMINISTRATIVE AGENT
SUCH LENDER’S SHARE OF SUCH BORROWING, THE ADMINISTRATIVE AGENT MAY ASSUME THAT
SUCH LENDER HAS MADE SUCH SHARE AVAILABLE ON SUCH DATE IN ACCORDANCE WITH
SECTION 2.02 (OR, IN THE CASE OF A BORROWING OF BASE RATE LOANS, THAT SUCH
LENDER HAS MADE SUCH SHARE AVAILABLE IN ACCORDANCE WITH AND AT THE TIME REQUIRED
BY SECTION 2.02) AND MAY, IN RELIANCE UPON SUCH ASSUMPTION, MAKE AVAILABLE TO
THE BORROWERS A CORRESPONDING AMOUNT.  IN SUCH EVENT, IF A LENDER HAS NOT IN
FACT MADE ITS SHARE OF THE APPLICABLE BORROWING AVAILABLE TO THE ADMINISTRATIVE
AGENT, THEN THE APPLICABLE LENDER AND THE BORROWERS SEVERALLY AGREE TO PAY TO
THE ADMINISTRATIVE AGENT FORTHWITH ON DEMAND SUCH CORRESPONDING AMOUNT IN
IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS MADE AVAILABLE TO THE BORROWERS TO BUT
EXCLUDING THE DATE OF PAYMENT TO THE ADMINISTRATIVE AGENT, AT (A) IN THE CASE OF
A PAYMENT TO BE MADE BY SUCH LENDER, THE GREATER OF THE FEDERAL FUNDS RATE AND A
RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING INDUSTRY
RULES ON INTERBANK COMPENSATION, PLUS ANY ADMINISTRATIVE, PROCESSING OR SIMILAR
FEES CUSTOMARILY CHARGED BY THE ADMINISTRATIVE AGENT IN CONNECTION WITH THE
FOREGOING, AND (B) IN THE CASE OF A PAYMENT TO BE MADE BY THE BORROWERS, THE
INTEREST RATE APPLICABLE TO BASE RATE LOANS.  IF THE BORROWERS AND SUCH LENDER
SHALL PAY SUCH INTEREST TO THE ADMINISTRATIVE AGENT FOR THE SAME OR AN
OVERLAPPING PERIOD, THE ADMINISTRATIVE AGENT SHALL PROMPTLY REMIT TO THE
BORROWERS THE AMOUNT OF SUCH INTEREST PAID BY THE BORROWERS FOR SUCH PERIOD.  IF
SUCH LENDER PAYS ITS SHARE OF THE APPLICABLE BORROWING TO THE ADMINISTRATIVE
AGENT, THEN THE AMOUNT SO PAID SHALL CONSTITUTE SUCH LENDER’S LOAN INCLUDED IN
SUCH BORROWING.  ANY PAYMENT BY THE BORROWERS SHALL BE WITHOUT PREJUDICE TO ANY
CLAIM THE BORROWERS MAY HAVE AGAINST A LENDER THAT SHALL HAVE FAILED TO MAKE
SUCH PAYMENT TO THE ADMINISTRATIVE AGENT.

(II)           PAYMENTS BY BORROWER; PRESUMPTIONS BY ADMINISTRATIVE AGENT. 
UNLESS THE ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE FROM THE BORROWERS
PRIOR TO THE TIME AT WHICH ANY PAYMENT IS DUE TO THE ADMINISTRATIVE AGENT FOR
THE ACCOUNT OF THE LENDERS OR THE L/C ISSUER HEREUNDER THAT THE BORROWERS WILL
NOT MAKE SUCH PAYMENT, THE ADMINISTRATIVE AGENT MAY ASSUME THAT THE BORROWERS
HAVE MADE SUCH PAYMENT ON SUCH DATE IN ACCORDANCE HEREWITH AND MAY, IN RELIANCE
UPON SUCH ASSUMPTION, DISTRIBUTE TO THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, THE AMOUNT DUE.  IN SUCH EVENT, IF THE BORROWERS HAVE NOT IN
FACT MADE SUCH PAYMENT, THEN EACH OF THE APPROPRIATE LENDERS OR THE L/C ISSUER,
AS THE CASE MAY BE, SEVERALLY AGREES TO REPAY TO THE ADMINISTRATIVE AGENT
FORTHWITH ON DEMAND THE AMOUNT SO DISTRIBUTED TO SUCH LENDER OR THE L/C ISSUER,
IN IMMEDIATELY AVAILABLE FUNDS WITH INTEREST THEREON, FOR EACH DAY FROM AND
INCLUDING THE DATE SUCH AMOUNT IS DISTRIBUTED TO IT TO BUT EXCLUDING THE DATE OF

47


--------------------------------------------------------------------------------


PAYMENT TO THE ADMINISTRATIVE AGENT, AT THE GREATER OF THE FEDERAL FUNDS RATE
AND A RATE DETERMINED BY THE ADMINISTRATIVE AGENT IN ACCORDANCE WITH BANKING
INDUSTRY RULES ON INTERBANK COMPENSATION.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.


(C)           FAILURE TO SATISFY CONDITIONS PRECEDENT.  IF ANY LENDER MAKES
AVAILABLE TO THE ADMINISTRATIVE AGENT FUNDS FOR ANY LOAN TO BE MADE BY SUCH
LENDER AS PROVIDED IN THE FOREGOING PROVISIONS OF THIS ARTICLE II, AND SUCH
FUNDS ARE NOT MADE AVAILABLE TO THE BORROWERS BY THE ADMINISTRATIVE AGENT
BECAUSE THE CONDITIONS TO THE APPLICABLE CREDIT EXTENSION SET FORTH IN ARTICLE
IV ARE NOT SATISFIED OR WAIVED IN ACCORDANCE WITH THE TERMS HEREOF, THE
ADMINISTRATIVE AGENT SHALL RETURN SUCH FUNDS (IN LIKE FUNDS AS RECEIVED FROM
SUCH LENDER) TO SUCH LENDER, WITHOUT INTEREST.


(D)           OBLIGATIONS OF LENDERS SEVERAL.  THE OBLIGATIONS OF THE LENDERS
HEREUNDER TO MAKE TERM LOANS AND REVOLVING CREDIT LOANS, TO FUND PARTICIPATIONS
IN LETTERS OF CREDIT AND TO MAKE PAYMENTS PURSUANT TO SECTION 10.04(C) ARE
SEVERAL AND NOT JOINT.  THE FAILURE OF ANY LENDER TO MAKE ANY LOAN, TO FUND ANY
SUCH PARTICIPATION OR TO MAKE ANY PAYMENT UNDER SECTION 10.04(C) ON ANY DATE
REQUIRED HEREUNDER SHALL NOT RELIEVE ANY OTHER LENDER OF ITS CORRESPONDING
OBLIGATION TO DO SO ON SUCH DATE, AND NO LENDER SHALL BE RESPONSIBLE FOR THE
FAILURE OF ANY OTHER LENDER TO SO MAKE ITS LOAN, TO PURCHASE ITS PARTICIPATION
OR TO MAKE ITS PAYMENT UNDER SECTION 10.04(C).


(E)           FUNDING SOURCE.  NOTHING HEREIN SHALL BE DEEMED TO OBLIGATE ANY
LENDER TO OBTAIN THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER OR TO
CONSTITUTE A REPRESENTATION BY ANY LENDER THAT IT HAS OBTAINED OR WILL OBTAIN
THE FUNDS FOR ANY LOAN IN ANY PARTICULAR PLACE OR MANNER.


(F)            INSUFFICIENT FUNDS.  IF AT ANY TIME INSUFFICIENT FUNDS ARE
RECEIVED BY AND AVAILABLE TO THE ADMINISTRATIVE AGENT TO PAY FULLY ALL AMOUNTS
OF PRINCIPAL, L/C BORROWINGS, INTEREST AND FEES THEN DUE HEREUNDER, SUCH FUNDS
SHALL BE APPLIED (I) FIRST, TOWARD PAYMENT OF INTEREST AND FEES THEN DUE
HEREUNDER, RATABLY AMONG THE PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE
AMOUNTS OF INTEREST AND FEES THEN DUE TO SUCH PARTIES, AND (II) SECOND, TOWARD
PAYMENT OF PRINCIPAL AND L/C BORROWINGS THEN DUE HEREUNDER, RATABLY AMONG THE
PARTIES ENTITLED THERETO IN ACCORDANCE WITH THE AMOUNTS OF PRINCIPAL AND L/C
BORROWINGS THEN DUE TO SUCH PARTIES.


2.13         SHARING OF PAYMENTS BY LENDERS.  IF ANY LENDER SHALL, BY EXERCISING
ANY RIGHT OF SETOFF OR COUNTERCLAIM OR OTHERWISE, OBTAIN PAYMENT IN RESPECT OF
(A) OBLIGATIONS IN RESPECT OF ANY THE FACILITIES DUE AND PAYABLE TO SUCH LENDER
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS
RATABLE SHARE (ACCORDING TO THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS
DUE AND PAYABLE TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO ALL LENDERS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME) OF PAYMENTS ON
ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES DUE AND PAYABLE TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH TIME OBTAINED BY
ALL THE LENDERS AT SUCH TIME OR (B) OBLIGATIONS IN RESPECT OF ANY OF THE
FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO SUCH LENDER HEREUNDER AND UNDER
THE

48


--------------------------------------------------------------------------------



OTHER LOAN DOCUMENTS AT SUCH TIME IN EXCESS OF ITS RATABLE SHARE (ACCORDING TO
THE PROPORTION OF (I) THE AMOUNT OF SUCH OBLIGATIONS OWING (BUT NOT DUE AND
PAYABLE) TO SUCH LENDER AT SUCH TIME TO (II) THE AGGREGATE AMOUNT OF THE
OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND PAYABLE) TO ALL
LENDERS HEREUNDER AND UNDER THE OTHER LOAN PARTIES AT SUCH TIME) OF PAYMENT ON
ACCOUNT OF THE OBLIGATIONS IN RESPECT OF THE FACILITIES OWING (BUT NOT DUE AND
PAYABLE) TO ALL LENDERS HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AT SUCH
TIME OBTAINED BY ALL OF THE LENDERS AT SUCH TIME THEN THE LENDER RECEIVING SUCH
GREATER PROPORTION SHALL (A) NOTIFY THE ADMINISTRATIVE AGENT OF SUCH FACT, AND
(B) PURCHASE (FOR CASH AT FACE VALUE) PARTICIPATIONS IN THE LOANS AND
SUBPARTICIPATIONS IN L/C OBLIGATIONS OF THE OTHER LENDERS, OR MAKE SUCH OTHER
ADJUSTMENTS AS SHALL BE EQUITABLE, SO THAT THE BENEFIT OF ALL SUCH PAYMENTS
SHALL BE SHARED BY THE LENDERS RATABLY IN ACCORDANCE WITH THE AGGREGATE AMOUNT
OF OBLIGATIONS IN RESPECT OF THE FACILITIES THEN DUE AND PAYABLE TO THE LENDERS
OR OWING (BUT NOT DUE AND PAYABLE) TO THE LENDERS, AS THE CASE MAY BE, PROVIDED
THAT:

(I)            IF ANY SUCH PARTICIPATIONS OR SUBPARTICIPATIONS ARE PURCHASED AND
ALL OR ANY PORTION OF THE PAYMENT GIVING RISE THERETO IS RECOVERED, SUCH
PARTICIPATIONS OR SUBPARTICIPATIONS SHALL BE RESCINDED AND THE PURCHASE PRICE
RESTORED TO THE EXTENT OF SUCH RECOVERY, WITHOUT INTEREST; AND

(II)           THE PROVISIONS OF THIS SECTION SHALL NOT BE CONSTRUED TO APPLY TO
(A) ANY PAYMENT MADE BY THE BORROWERS PURSUANT TO AND IN ACCORDANCE WITH THE
EXPRESS TERMS OF THIS AGREEMENT OR (B) ANY PAYMENT OBTAINED BY A LENDER AS
CONSIDERATION FOR THE ASSIGNMENT OF OR SALE OF A PARTICIPATION IN ANY OF ITS
LOANS OR SUBPARTICIPATIONS IN L/C OBLIGATIONS TO ANY ASSIGNEE OR PARTICIPANT,
OTHER THAN TO ANY BORROWER OR ANY SUBSIDIARY THEREOF (AS TO WHICH THE PROVISIONS
OF THIS SECTION SHALL APPLY).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.


ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY


3.01         TAXES.  (A) PAYMENTS FREE OF TAXES.  ANY AND ALL PAYMENTS BY OR ON
ACCOUNT OF ANY OBLIGATION OF THE BORROWERS HEREUNDER OR UNDER ANY OTHER LOAN
DOCUMENT SHALL BE MADE FREE AND CLEAR OF AND WITHOUT REDUCTION OR WITHHOLDING
FOR ANY INDEMNIFIED TAXES OR OTHER TAXES, PROVIDED THAT IF ANY BORROWER SHALL BE
REQUIRED BY APPLICABLE LAW TO DEDUCT ANY INDEMNIFIED TAXES (INCLUDING ANY OTHER
TAXES) FROM SUCH PAYMENTS, THEN (I) THE SUM PAYABLE SHALL BE INCREASED AS
NECESSARY SO THAT AFTER MAKING ALL REQUIRED DEDUCTIONS (INCLUDING DEDUCTIONS
APPLICABLE TO ADDITIONAL SUMS PAYABLE UNDER THIS SECTION) THE ADMINISTRATIVE
AGENT, ANY LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, RECEIVES AN AMOUNT
EQUAL TO THE SUM IT WOULD HAVE RECEIVED HAD NO SUCH DEDUCTIONS BEEN MADE, (II)
SUCH BORROWER SHALL MAKE SUCH DEDUCTIONS AND (III) SUCH BORROWER SHALL TIMELY
PAY THE FULL AMOUNT DEDUCTED TO THE RELEVANT GOVERNMENTAL AUTHORITY IN
ACCORDANCE WITH APPLICABLE LAW.

49


--------------------------------------------------------------------------------



(B)           PAYMENT OF OTHER TAXES BY THE BORROWERS.  WITHOUT LIMITING THE
PROVISIONS OF SUBSECTION (A) ABOVE, THE BORROWERS SHALL TIMELY PAY ANY OTHER
TAXES TO THE RELEVANT GOVERNMENTAL AUTHORITY IN ACCORDANCE WITH APPLICABLE LAW.


(C)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL, JOINTLY
AND SEVERALLY, INDEMNIFY THE ADMINISTRATIVE AGENT, EACH LENDER AND THE L/C
ISSUER, WITHIN 30 DAYS AFTER DEMAND THEREFOR, FOR THE FULL AMOUNT OF ANY
INDEMNIFIED TAXES OR OTHER TAXES (INCLUDING INDEMNIFIED TAXES OR OTHER TAXES
IMPOSED OR ASSERTED ON OR ATTRIBUTABLE TO AMOUNTS PAYABLE UNDER THIS SECTION)
PAID BY THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY
BE, AND ANY PENALTIES, INTEREST AND REASONABLE EXPENSES ARISING THEREFROM OR
WITH RESPECT THERETO, WHETHER OR NOT SUCH INDEMNIFIED TAXES OR OTHER TAXES WERE
CORRECTLY OR LEGALLY IMPOSED OR ASSERTED BY THE RELEVANT GOVERNMENTAL AUTHORITY;
PROVIDED, HOWEVER, THAT THE BORROWERS SHALL HAVE NO LIABILITY HEREUNDER IN
RESPECT OF PENALTIES, INTEREST AND OTHER LIABILITIES ATTRIBUTABLE TO ANY
INDEMNIFIED TAXES OR OTHER TAXES IF SUCH PENALTIES, INTEREST OR OTHER
LIABILITIES ARE ATTRIBUTABLE TO THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF AN
ADMINISTRATIVE AGENT, LENDER OR L/C ISSUER.  A CERTIFICATE AS TO THE AMOUNT OF
SUCH PAYMENT OR LIABILITY DELIVERED TO THE BORROWERS BY A LENDER OR THE L/C
ISSUER (WITH A COPY TO THE ADMINISTRATIVE AGENT), OR BY THE ADMINISTRATIVE AGENT
ON ITS OWN BEHALF OR ON BEHALF OF A LENDER OR THE L/C ISSUER, SHALL BE
CONCLUSIVE ABSENT MANIFEST ERROR.


(D)           EVIDENCE OF PAYMENTS.  AS SOON AS PRACTICABLE AFTER ANY PAYMENT OF
INDEMNIFIED TAXES OR OTHER TAXES BY ANY BORROWER TO A GOVERNMENTAL AUTHORITY,
SUCH BORROWER SHALL DELIVER TO THE ADMINISTRATIVE AGENT THE ORIGINAL OR A
CERTIFIED COPY OF A RECEIPT ISSUED BY SUCH GOVERNMENTAL AUTHORITY EVIDENCING
SUCH PAYMENT, A COPY OF THE RETURN REPORTING SUCH PAYMENT OR OTHER EVIDENCE OF
SUCH PAYMENT REASONABLY SATISFACTORY TO THE ADMINISTRATIVE AGENT.


(E)           STATUS OF LENDERS.  ANY FOREIGN LENDER THAT IS ENTITLED TO AN
EXEMPTION FROM OR REDUCTION OF WITHHOLDING TAX UNDER THE LAW OF THE JURISDICTION
IN WHICH ANY BORROWER IS RESIDENT FOR TAX PURPOSES, OR ANY TREATY TO WHICH SUCH
JURISDICTION IS A PARTY, WITH RESPECT TO PAYMENTS HEREUNDER OR UNDER ANY OTHER
LOAN DOCUMENT SHALL DELIVER TO THE BORROWERS (WITH A COPY TO THE ADMINISTRATIVE
AGENT), AT THE TIME OR TIMES PRESCRIBED BY APPLICABLE LAW OR REASONABLY
REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT, SUCH PROPERLY COMPLETED
AND EXECUTED DOCUMENTATION PRESCRIBED BY APPLICABLE LAW AS WILL PERMIT SUCH
PAYMENTS TO BE MADE WITHOUT WITHHOLDING OR AT A REDUCED RATE OF WITHHOLDING.  IN
ADDITION, ANY LENDER, IF REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT,
SHALL DELIVER SUCH OTHER DOCUMENTATION PRESCRIBED BY APPLICABLE LAW OR
REASONABLY REQUESTED BY THE BORROWERS OR THE ADMINISTRATIVE AGENT AS WILL ENABLE
THE BORROWERS OR THE ADMINISTRATIVE AGENT TO DETERMINE WHETHER OR NOT SUCH
LENDER IS SUBJECT TO BACKUP WITHHOLDING OR INFORMATION REPORTING REQUIREMENTS.

Without limiting the generality of the foregoing, if the Borrowers are resident
for tax purposes in the United States, any Foreign Lender shall deliver to the
Borrowers and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrowers or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:

50


--------------------------------------------------------------------------------


(I)            DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8BEN
CLAIMING ELIGIBILITY FOR BENEFITS OF AN INCOME TAX TREATY TO WHICH THE UNITED
STATES IS A PARTY,

(II)           DULY COMPLETED COPIES OF INTERNAL REVENUE SERVICE FORM W-8ECI,

(III)          IN THE CASE OF A FOREIGN LENDER CLAIMING THE BENEFITS OF THE
EXEMPTION FOR PORTFOLIO INTEREST UNDER SECTION 881(C) OF THE CODE, (A) A
CERTIFICATE TO THE EFFECT THAT SUCH FOREIGN LENDER IS NOT (1) A “BANK” WITHIN
THE MEANING OF SECTION 881(C)(3)(A) OF THE CODE, (2) A “10 PERCENT SHAREHOLDER”
OF ANY BORROWER WITHIN THE MEANING OF SECTION 881(C)(3)(B) OF THE CODE, OR (3) A
“CONTROLLED FOREIGN CORPORATION” DESCRIBED IN SECTION 881(C)(3)(C) OF THE CODE
AND (B) DULY COMPLETED COPIES OF  INTERNAL REVENUE SERVICE FORM W-8BEN, OR

(IV)          ANY OTHER FORM PRESCRIBED BY APPLICABLE LAW AS A BASIS FOR
CLAIMING EXEMPTION FROM OR A REDUCTION IN UNITED STATES FEDERAL WITHHOLDING TAX
DULY COMPLETED TOGETHER WITH SUCH SUPPLEMENTARY DOCUMENTATION AS MAY BE
PRESCRIBED BY APPLICABLE LAW TO PERMIT THE BORROWERS TO DETERMINE THE
WITHHOLDING OR DEDUCTION REQUIRED TO BE MADE.


(F)            TREATMENT OF CERTAIN REFUNDS.  IF THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER DETERMINES, IN ITS SOLE DISCRETION, THAT IT HAS
RECEIVED A REFUND OF ANY TAXES OR OTHER TAXES AS TO WHICH IT HAS BEEN
INDEMNIFIED BY THE BORROWERS OR WITH RESPECT TO WHICH THE BORROWERS HAVE PAID
ADDITIONAL AMOUNTS PURSUANT TO THIS SECTION, IT SHALL PAY TO THE BORROWERS AN
AMOUNT EQUAL TO SUCH REFUND (BUT ONLY TO THE EXTENT OF INDEMNITY PAYMENTS MADE,
OR ADDITIONAL AMOUNTS PAID, BY THE BORROWERS UNDER THIS SECTION WITH RESPECT TO
THE TAXES OR OTHER TAXES GIVING RISE TO SUCH REFUND), NET OF ALL OUT-OF-POCKET
EXPENSES OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER, AS THE CASE
MAY BE, AND WITHOUT INTEREST (OTHER THAN ANY INTEREST PAID BY THE RELEVANT
GOVERNMENTAL AUTHORITY WITH RESPECT TO SUCH REFUND), PROVIDED THAT THE
BORROWERS, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C
ISSUER, AGREE TO REPAY THE AMOUNT PAID OVER TO THE BORROWERS (PLUS ANY
PENALTIES, INTEREST OR OTHER CHARGES IMPOSED BY THE RELEVANT GOVERNMENTAL
AUTHORITY) TO THE ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IF THE
ADMINISTRATIVE AGENT, SUCH LENDER OR THE L/C ISSUER IS REQUIRED TO REPAY SUCH
REFUND TO SUCH GOVERNMENTAL AUTHORITY.  THIS SUBSECTION SHALL NOT BE CONSTRUED
TO REQUIRE THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER TO MAKE
AVAILABLE ITS TAX RETURNS (OR ANY OTHER INFORMATION RELATING TO ITS TAXES THAT
IT DEEMS CONFIDENTIAL) TO THE BORROWERS OR ANY OTHER PERSON.


3.02         ILLEGALITY.  IF ANY LENDER DETERMINES THAT ANY LAW HAS MADE IT
UNLAWFUL, OR THAT ANY GOVERNMENTAL AUTHORITY HAS ASSERTED THAT IT IS UNLAWFUL,
FOR ANY LENDER OR ITS APPLICABLE LENDING OFFICE TO MAKE, MAINTAIN OR FUND
EURODOLLAR RATE LOANS, OR TO DETERMINE OR CHARGE INTEREST RATES BASED UPON THE
EURODOLLAR RATE, OR ANY GOVERNMENTAL AUTHORITY HAS IMPOSED MATERIAL RESTRICTIONS
ON THE AUTHORITY OF SUCH LENDER TO PURCHASE OR SELL, OR TO TAKE DEPOSITS OF,
DOLLARS IN THE LONDON INTERBANK MARKET, THEN, ON NOTICE THEREOF BY SUCH LENDER
TO THE BORROWERS THROUGH THE ADMINISTRATIVE AGENT, ANY OBLIGATION OF SUCH LENDER
TO MAKE OR CONTINUE EURODOLLAR RATE LOANS OR TO CONVERT BASE RATE LOANS TO
EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL SUCH LENDER NOTIFIES THE
ADMINISTRATIVE AGENT AND THE BORROWERS THAT THE CIRCUMSTANCES GIVING RISE TO
SUCH DETERMINATION NO LONGER EXIST.  UPON RECEIPT OF SUCH NOTICE, THE BORROWERS
SHALL, UPON DEMAND FROM SUCH LENDER (WITH A COPY TO THE ADMINISTRATIVE AGENT),
PREPAY OR, IF

51


--------------------------------------------------------------------------------



APPLICABLE, CONVERT ALL EURODOLLAR RATE LOANS OF SUCH LENDER TO BASE RATE LOANS,
EITHER ON THE LAST DAY OF THE INTEREST PERIOD THEREFOR, IF SUCH LENDER MAY
LAWFULLY CONTINUE TO MAINTAIN SUCH EURODOLLAR RATE LOANS TO SUCH DAY, OR
IMMEDIATELY, IF SUCH LENDER MAY NOT LAWFULLY CONTINUE TO MAINTAIN SUCH
EURODOLLAR RATE LOANS.  UPON ANY SUCH PREPAYMENT OR CONVERSION, THE BORROWERS
SHALL ALSO PAY ACCRUED INTEREST ON THE AMOUNT SO PREPAID OR CONVERTED.


3.03         INABILITY TO DETERMINE RATES.  IF THE REQUIRED LENDERS DETERMINE
THAT FOR ANY REASON IN CONNECTION WITH ANY REQUEST FOR A EURODOLLAR RATE LOAN OR
A CONVERSION TO OR CONTINUATION THEREOF THAT (A) DOLLAR DEPOSITS ARE NOT BEING
OFFERED TO BANKS IN THE LONDON INTERBANK EURODOLLAR MARKET FOR THE APPLICABLE
AMOUNT AND INTEREST PERIOD OF SUCH EURODOLLAR RATE LOAN, (B) ADEQUATE AND
REASONABLE MEANS DO NOT EXIST FOR DETERMINING THE EURODOLLAR RATE FOR ANY
REQUESTED INTEREST PERIOD WITH RESPECT TO A PROPOSED EURODOLLAR RATE LOAN, OR
(C) THE EURODOLLAR RATE FOR ANY REQUESTED INTEREST PERIOD WITH RESPECT TO A
PROPOSED EURODOLLAR RATE LOAN DOES NOT ADEQUATELY AND FAIRLY REFLECT THE COST TO
SUCH LENDERS OF FUNDING SUCH LOAN, THE ADMINISTRATIVE AGENT WILL PROMPTLY SO
NOTIFY THE BORROWERS AND EACH LENDER.  THEREAFTER, THE OBLIGATION OF THE LENDERS
TO MAKE OR MAINTAIN EURODOLLAR RATE LOANS SHALL BE SUSPENDED UNTIL THE
ADMINISTRATIVE AGENT (UPON THE INSTRUCTION OF THE REQUIRED LENDERS) REVOKES SUCH
NOTICE.  UPON RECEIPT OF SUCH NOTICE, THE BORROWERS MAY REVOKE ANY PENDING
REQUEST FOR A BORROWING OF, CONVERSION TO OR CONTINUATION OF EURODOLLAR RATE
LOANS OR, FAILING THAT, WILL BE DEEMED TO HAVE CONVERTED SUCH REQUEST INTO A
REQUEST FOR A COMMITTED BORROWING OF BASE RATE LOANS IN THE AMOUNT SPECIFIED
THEREIN.


3.04         INCREASED COSTS.  (A)  INCREASED COSTS GENERALLY.  IF ANY CHANGE IN
LAW SHALL:

(I)            IMPOSE, MODIFY OR DEEM APPLICABLE ANY RESERVE, SPECIAL DEPOSIT,
COMPULSORY LOAN, INSURANCE CHARGE OR SIMILAR REQUIREMENT AGAINST ASSETS OF,
DEPOSITS WITH OR FOR THE ACCOUNT OF, OR CREDIT EXTENDED OR PARTICIPATED IN BY,
ANY LENDER (EXCEPT ANY RESERVE REQUIREMENT CONTEMPLATED BY SECTION 3.04(E)) OR
THE L/C ISSUER;

(II)           SUBJECT ANY LENDER OR THE L/C ISSUER TO ANY TAX OF ANY KIND
WHATSOEVER WITH RESPECT TO THIS AGREEMENT, ANY LETTER OF CREDIT, ANY
PARTICIPATION IN A LETTER OF CREDIT OR ANY EURODOLLAR RATE LOAN MADE BY IT, OR
CHANGE THE BASIS OF TAXATION OF PAYMENTS TO SUCH LENDER OR THE L/C ISSUER IN
RESPECT THEREOF (EXCEPT FOR INDEMNIFIED TAXES OR OTHER TAXES COVERED BY
SECTION 3.01 AND THE IMPOSITION OF, OR ANY CHANGE IN THE RATE OF, ANY EXCLUDED
TAX PAYABLE BY SUCH LENDER OR THE L/C ISSUER); OR

(III)          IMPOSE ON ANY LENDER OR THE L/C ISSUER OR THE LONDON INTERBANK
MARKET ANY OTHER CONDITION, COST OR EXPENSE AFFECTING THIS AGREEMENT OR
EURODOLLAR RATE LOANS MADE BY SUCH LENDER OR ANY LETTER OF CREDIT OR
PARTICIPATION THEREIN;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to increase the cost to such Lender or the
L/C Issuer of participating in, issuing or maintaining any Letter of Credit (or
of maintaining its obligation to participate in or to issue any Letter of
Credit), or to reduce the amount of any sum received or receivable by such
Lender or the L/C Issuer hereunder (whether of principal, interest or any other
amount) then, upon the written request of such Lender or the L/C Issuer, the
Borrowers will pay to such Lender or the L/C

52


--------------------------------------------------------------------------------


Issuer, as the case may be, such additional amount or amounts as will compensate
such Lender or the L/C Issuer, as the case may be, for such additional costs
incurred or reduction suffered.


(B)           CAPITAL REQUIREMENTS.  IF ANY LENDER OR THE L/C ISSUER DETERMINES
THAT ANY CHANGE IN LAW AFFECTING SUCH LENDER OR THE L/C ISSUER OR ANY LENDING
OFFICE OF SUCH LENDER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF
ANY, REGARDING CAPITAL REQUIREMENTS HAS OR WOULD HAVE THE EFFECT OF REDUCING THE
RATE OF RETURN ON SUCH LENDER’S OR THE L/C ISSUER’S CAPITAL OR ON THE CAPITAL OF
SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY, IF ANY, AS A CONSEQUENCE OF
THIS AGREEMENT, THE COMMITMENTS OF SUCH LENDER OR THE LOANS MADE BY, OR
PARTICIPATIONS IN LETTERS OF CREDIT HELD BY, SUCH LENDER, OR THE LETTERS OF
CREDIT ISSUED BY THE L/C ISSUER, TO A LEVEL BELOW THAT WHICH SUCH LENDER OR THE
L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S HOLDING COMPANY COULD HAVE
ACHIEVED BUT FOR SUCH CHANGE IN LAW (TAKING INTO CONSIDERATION SUCH LENDER’S OR
THE L/C ISSUER’S POLICIES AND THE POLICIES OF SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY WITH RESPECT TO CAPITAL ADEQUACY), THEN FROM TIME TO TIME THE
BORROWERS WILL PAY TO SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, UPON
THE WRITTEN REQUEST OF SUCH LENDER, SUCH ADDITIONAL AMOUNT OR AMOUNTS AS WILL
COMPENSATE SUCH LENDER OR THE L/C ISSUER OR SUCH LENDER’S OR THE L/C ISSUER’S
HOLDING COMPANY FOR ANY SUCH REDUCTION SUFFERED.


(C)           CERTIFICATES FOR REIMBURSEMENT.  A CERTIFICATE OF A LENDER OR THE
L/C ISSUER SETTING FORTH THE AMOUNT OR AMOUNTS NECESSARY TO COMPENSATE SUCH
LENDER OR THE L/C ISSUER OR ITS HOLDING COMPANY, AS THE CASE MAY BE, AS
SPECIFIED IN SUBSECTION (A) OR (B) OF THIS SECTION AND DELIVERED TO THE
BORROWERS SHALL BE CONCLUSIVE ABSENT MANIFEST ERROR.  THE BORROWERS SHALL PAY
SUCH LENDER OR THE L/C ISSUER, AS THE CASE MAY BE, THE AMOUNT SHOWN AS DUE ON
ANY SUCH CERTIFICATE WITHIN 10 DAYS AFTER RECEIPT THEREOF.


(D)           DELAY IN REQUESTS.  FAILURE OR DELAY ON THE PART OF ANY LENDER OR
THE L/C ISSUER TO DEMAND COMPENSATION PURSUANT TO THE FOREGOING PROVISIONS OF
THIS SECTION SHALL NOT CONSTITUTE A WAIVER OF SUCH LENDER’S OR THE L/C ISSUER’S
RIGHT TO DEMAND SUCH COMPENSATION, PROVIDED THAT THE BORROWERS SHALL NOT BE
REQUIRED TO COMPENSATE A LENDER OR THE L/C ISSUER PURSUANT TO THE FOREGOING
PROVISIONS OF THIS SECTION FOR ANY INCREASED COSTS INCURRED OR REDUCTIONS
SUFFERED MORE THAN NINE MONTHS PRIOR TO THE DATE THAT SUCH LENDER OR THE L/C
ISSUER, AS THE CASE MAY BE, NOTIFIES THE BORROWERS OF THE CHANGE IN LAW GIVING
RISE TO SUCH INCREASED COSTS OR REDUCTIONS AND OF SUCH LENDER’S OR THE L/C
ISSUER’S INTENTION TO CLAIM COMPENSATION THEREFOR (EXCEPT THAT, IF THE CHANGE IN
LAW GIVING RISE TO SUCH INCREASED COSTS OR REDUCTIONS IS RETROACTIVE, THEN THE
NINE-MONTH PERIOD REFERRED TO ABOVE SHALL BE EXTENDED TO INCLUDE THE PERIOD OF
RETROACTIVE EFFECT THEREOF).


(E)           RESERVES ON EURODOLLAR RATE LOANS.  THE BORROWERS SHALL PAY TO
EACH LENDER, AS LONG AS SUCH LENDER SHALL BE REQUIRED TO MAINTAIN RESERVES WITH
RESPECT TO LIABILITIES OR ASSETS CONSISTING OF OR INCLUDING EUROCURRENCY FUNDS
OR DEPOSITS (CURRENTLY KNOWN AS “EUROCURRENCY LIABILITIES”), ADDITIONAL INTEREST
ON THE UNPAID PRINCIPAL AMOUNT OF EACH EURODOLLAR RATE LOAN EQUAL TO THE ACTUAL
COSTS OF SUCH RESERVES ALLOCATED TO SUCH LOAN BY SUCH LENDER (AS DETERMINED BY
SUCH LENDER IN GOOD FAITH, WHICH DETERMINATION SHALL BE CONCLUSIVE), WHICH SHALL
BE DUE AND PAYABLE ON EACH DATE ON WHICH INTEREST IS PAYABLE ON SUCH LOAN,
PROVIDED THE BORROWERS SHALL HAVE RECEIVED AT LEAST 10 DAYS’ PRIOR NOTICE (WITH
A COPY TO THE ADMINISTRATIVE AGENT) OF SUCH ADDITIONAL INTEREST FROM SUCH
LENDER.  IF A LENDER FAILS TO GIVE NOTICE 10 DAYS

53


--------------------------------------------------------------------------------



PRIOR TO THE RELEVANT INTEREST PAYMENT DATE, SUCH ADDITIONAL INTEREST SHALL BE
DUE AND PAYABLE 10 DAYS FROM RECEIPT OF SUCH NOTICE.


3.05         COMPENSATION FOR LOSSES.  UPON DEMAND OF ANY LENDER (WITH A COPY TO
THE ADMINISTRATIVE AGENT) FROM TIME TO TIME, THE BORROWERS SHALL PROMPTLY
COMPENSATE SUCH LENDER FOR AND HOLD SUCH LENDER HARMLESS FROM ANY LOSS, COST OR
EXPENSE INCURRED BY IT AS A RESULT OF:


(A)           ANY CONTINUATION, CONVERSION, PAYMENT OR PREPAYMENT OF ANY LOAN
OTHER THAN A BASE RATE LOAN ON A DAY OTHER THAN THE LAST DAY OF THE INTEREST
PERIOD FOR SUCH LOAN (WHETHER VOLUNTARY, MANDATORY, AUTOMATIC, BY REASON OF
ACCELERATION, OR OTHERWISE);


(B)           ANY FAILURE BY THE BORROWERS (FOR A REASON OTHER THAN THE FAILURE
OF SUCH LENDER TO MAKE A LOAN) TO PREPAY, BORROW, CONTINUE OR CONVERT ANY LOAN
OTHER THAN A BASE RATE LOAN ON THE DATE OR IN THE AMOUNT NOTIFIED BY THE
BORROWERS;


(C)           ANY ASSIGNMENT OF A EURODOLLAR RATE LOAN ON A DAY OTHER THAN THE
LAST DAY OF THE INTEREST PERIOD THEREFOR AS A RESULT OF A REQUEST BY THE
BORROWERS PURSUANT TO SECTION 10.13; OR


(D)           ANY ASSIGNMENT BY A LENDER PURSUANT TO SECTION 10.06 PRIOR TO THE
SIX MONTH ANNIVERSARY OF THE CLOSING DATE;

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrowers shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurodollar Rate Loan made by it at the Eurodollar Rate for such Loan by a
matching deposit or other borrowing in the London interbank eurodollar market
for a comparable amount and for a comparable period, whether or not such
Eurodollar Rate Loan was in fact so funded.


3.06         MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS.  (A) DESIGNATION OF
A DIFFERENT LENDING OFFICE.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR THE BORROWERS IS REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO ANY
LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT TO
SECTION 3.01, OR IF ANY LENDER GIVES A NOTICE PURSUANT TO SECTION 3.02, THEN
SUCH LENDER SHALL USE REASONABLE EFFORTS TO DESIGNATE A DIFFERENT LENDING OFFICE
FOR FUNDING OR BOOKING ITS LOANS HEREUNDER OR TO ASSIGN ITS RIGHTS AND
OBLIGATIONS HEREUNDER TO ANOTHER OF ITS OFFICES, BRANCHES OR AFFILIATES, IF, IN
THE JUDGMENT OF SUCH LENDER, SUCH DESIGNATION OR ASSIGNMENT (I) WOULD ELIMINATE
OR REDUCE AMOUNTS PAYABLE PURSUANT TO SECTION 3.01 OR 3.04, AS THE CASE MAY BE,
IN THE FUTURE, OR ELIMINATE THE NEED FOR THE NOTICE PURSUANT TO SECTION 3.02, AS
APPLICABLE, AND (II) IN EACH CASE, WOULD NOT SUBJECT SUCH LENDER TO ANY
UNREIMBURSED COST OR EXPENSE AND WOULD NOT OTHERWISE BE DISADVANTAGEOUS TO SUCH
LENDER.  THE BORROWERS HEREBY AGREE TO PAY ALL REASONABLE COSTS AND EXPENSES
INCURRED BY ANY LENDER IN CONNECTION WITH ANY SUCH DESIGNATION OR ASSIGNMENT.

54


--------------------------------------------------------------------------------



(B)           REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, THE BORROWERS MAY REPLACE SUCH LENDER IN ACCORDANCE WITH
SECTION 10.13.


3.07         SURVIVAL.  ALL OF THE BORROWERS’ OBLIGATIONS UNDER THIS ARTICLE III
SHALL SURVIVE TERMINATION OF THE AGGREGATE COMMITMENTS AND REPAYMENT OF ALL
OTHER OBLIGATIONS HEREUNDER.


ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS


4.01         CONDITIONS OF INITIAL CREDIT EXTENSION.  THE OBLIGATION OF THE L/C
ISSUER AND EACH LENDER TO MAKE ITS INITIAL CREDIT EXTENSION HEREUNDER IS SUBJECT
TO SATISFACTION OF THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE ADMINISTRATIVE AGENT’S RECEIPT OF THE FOLLOWING, EACH OF WHICH
SHALL BE ORIGINALS OR FACSIMILES (FOLLOWED PROMPTLY BY ORIGINALS) UNLESS
OTHERWISE SPECIFIED, EACH PROPERLY EXECUTED BY A RESPONSIBLE OFFICER OF THE
SIGNING LOAN PARTY, EACH DATED THE CLOSING DATE (OR, IN THE CASE OF CERTIFICATES
OF GOVERNMENTAL OFFICIALS, A RECENT DATE BEFORE THE CLOSING DATE) AND EACH IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND EACH OF THE
LENDERS:

(I)            EXECUTED COUNTERPARTS OF THIS AGREEMENT AND THE GUARANTY,
SUFFICIENT IN NUMBER FOR DISTRIBUTION TO THE ADMINISTRATIVE AGENT, EACH LENDER
AND THE BORROWERS;

(II)           A NOTE EXECUTED BY THE BORROWERS IN FAVOR OF EACH LENDER
REQUESTING A NOTE;

(III)          A SECURITY AGREEMENT, IN SUBSTANTIALLY THE FORM OF EXHIBIT G
(TOGETHER WITH EACH OTHER SECURITY AGREEMENT AND SECURITY AGREEMENT SUPPLEMENT
DELIVERED PURSUANT TO SECTION 6.12, IN EACH CASE AS AMENDED, THE “SECURITY
AGREEMENT”), DULY EXECUTED BY EACH LOAN PARTY, TOGETHER WITH:

(A)          ACKNOWLEDGMENT COPIES OF PROPER FINANCING STATEMENTS, DULY FILED ON
OR BEFORE THE DAY OF THE INITIAL  CREDIT EXTENSION UNDER THE UNIFORM COMMERCIAL
CODE OF ALL JURISDICTIONS THAT THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR
DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED UNDER THE SECURITY AGREEMENT,
COVERING THE COLLATERAL DESCRIBED IN THE SECURITY AGREEMENT,

(B)           COMPLETED REQUESTS FOR INFORMATION, DATED ON OR BEFORE THE DATE OF
THE INITIAL CREDIT EXTENSION, LISTING THE FINANCING STATEMENTS REFERRED TO IN
CLAUSE (B) ABOVE AND ALL OTHER EFFECTIVE FINANCING STATEMENTS FILED IN THE
JURISDICTIONS REFERRED TO IN CLAUSE (A) ABOVE THAT NAME ANY LOAN PARTY AS
DEBTOR, TOGETHER WITH COPIES OF SUCH OTHER FINANCING STATEMENTS, AND

55


--------------------------------------------------------------------------------


(C)           EVIDENCE OF THE COMPLETION OF ALL OTHER ACTIONS, RECORDINGS AND
FILINGS OF OR WITH RESPECT TO THE SECURITY AGREEMENT THAT THE ADMINISTRATIVE
AGENT MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED
THEREBY;

(IV)          THE PLEDGE AGREEMENT, DULY EXECUTED BY EACH BORROWER AND EACH
SUBSIDIARY THAT HOLDS THE CAPITAL STOCK OF A SUBSIDIARY, COVERING ALL PRESENT
AND FUTURE SHARES OF CAPITAL STOCK OF (OR OTHER OWNERSHIP OR PROFIT INTERESTS
IN) EACH OF ITS PRESENT AND FUTURE SUBSIDIARIES (LIMITED, IN THE CASE OF EACH
ENTITY THAT IS A “CONTROLLED FOREIGN CORPORATION” UNDER SECTION 957 OF THE
INTERNAL REVENUE CODE, TO A PLEDGE OF 66% OF THE CAPITAL STOCK OF EACH SUCH
FIRST-TIER FOREIGN SUBSIDIARY TO THE EXTENT THE PLEDGE OF ANY GREATER PERCENTAGE
WOULD RESULT IN MATERIAL ADVERSE TAX CONSEQUENCES TO THE BORROWERS), AND THE
TERNER PLEDGE AGREEMENT DULY EXECUTED BY JACOB Y. TERNER, M.D. TOGETHER WITH;

(A)          CERTIFICATES REPRESENTING THE PLEDGED EQUITY REFERRED TO THEREIN
ACCOMPANIED BY UNDATED STOCK POWERS EXECUTED IN BLANK;

(B)           ACKNOWLEDGMENT COPIES OF PROPERLY FILED UNIFORM COMMERCIAL CODE
FINANCING STATEMENTS (FORM UCC-1), AMENDMENTS TO THE COLLATERAL DESCRIPTIONS
CONTAINED IN FILED FINANCING STATEMENTS, OR SUCH OTHER EVIDENCE OF FILING AS MAY
BE ACCEPTABLE TO THE ADMINISTRATIVE AGENT, NAMING EACH PARTY TO THE PLEDGE
AGREEMENT AND THE TERNER PLEDGE AGREEMENT AS THE DEBTOR, AND THE ADMINISTRATIVE
AGENT ON BEHALF OF THE SECURED PARTIES, AS THE SECURED PARTY, OR OTHER SIMILAR
INSTRUMENTS OR DOCUMENTS, FILED UNDER THE UNIFORM COMMERCIAL CODE OF ALL
JURISDICTIONS AS MAY BE NECESSARY OR, IN THE OPINION OF THE ADMINISTRATIVE
AGENT, DESIRABLE TO PERFECT THE SECURITY INTEREST OF THE ADMINISTRATIVE AGENT
PURSUANT TO THE PLEDGE AGREEMENT AND THE TERNER PLEDGE AGREEMENT;

(C)           UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS NECESSARY TO
RELEASE ALL LIENS AND OTHER RIGHTS OF ANY PERSON SECURING ANY EXISTING LIENS,
TOGETHER WITH SUCH OTHER UNIFORM COMMERCIAL CODE TERMINATION STATEMENTS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST; AND

(D)          CERTIFIED COPIES OF UNIFORM COMMERCIAL CODE REQUESTS FOR
INFORMATION OR COPIES (FORM UCC-3), OR A SIMILAR SEARCH REPORT CERTIFIED BY A
PARTY SELECTED BY AND ACCEPTABLE TO THE ADMINISTRATIVE AGENT, DATED A DATE
REASONABLY NEAR TO THE CLOSING DATE, LISTING ALL EFFECTIVE FINANCING STATEMENTS
WHICH NAME ANY OF THE LOAN PARTIES (UNDER THEIR PRESENT NAMES AND ANY PREVIOUS
NAMES) AS THE DEBTOR AND WHICH ARE FILED IN THE JURISDICTIONS IN WHICH FILINGS
WERE MADE PURSUANT TO CLAUSE (B) ABOVE, TOGETHER WITH COPIES OF SUCH FINANCING
STATEMENTS (NONE OF WHICH (OTHER THAN THOSE DESCRIBED IN CLAUSE (B), IF SUCH
FORM UCC-3 OR SEARCH REPORT, AS THE CASE MAY BE, IS CURRENT ENOUGH TO LIST SUCH
FINANCING STATEMENTS DESCRIBED IN CLAUSE (B)) SHALL COVER ANY COLLATERAL
DESCRIBED IN THE PLEDGE AGREEMENT AND THE TERNER PLEDGE AGREEMENT;

(V)           THE COLLATERAL ASSIGNMENT OF PROMED DOCUMENTS, DULY EXECUTED BY
EACH LOAN PARTY, TOGETHER WITH EVIDENCE THAT ALL ACTION THAT THE ADMINISTRATIVE
AGENT

56


--------------------------------------------------------------------------------


MAY DEEM NECESSARY OR DESIRABLE IN ORDER TO PERFECT THE LIENS CREATED THEREUNDER
HAS BEEN TAKEN

(VI)          SUCH CERTIFICATES OF RESOLUTIONS OR OTHER ACTION, INCUMBENCY
CERTIFICATES, CERTIFIED COPIES OF ARTICLES OF INCORPORATION OR ORGANIZATION,
BYLAWS AND OTHER ORGANIZATIONAL DOCUMENTS OF EACH OF THE LOAN PARTIES AND/OR
OTHER CERTIFICATES OF RESPONSIBLE OFFICERS OF EACH LOAN PARTY AS THE
ADMINISTRATIVE AGENT MAY REQUIRE EVIDENCING THE IDENTITY, AUTHORITY AND CAPACITY
OF EACH RESPONSIBLE OFFICER THEREOF AUTHORIZED TO ACT AS A RESPONSIBLE OFFICER
IN CONNECTION WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS TO WHICH SUCH
LOAN PARTY IS A PARTY OR IS TO BE A PARTY;

(VII)         SUCH DOCUMENTS AND CERTIFICATIONS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUIRE TO EVIDENCE THAT EACH LOAN PARTY IS DULY ORGANIZED OR FORMED,
AND THAT EACH BORROWER AND OTHER LOAN PARTY IS VALIDLY EXISTING, IN GOOD
STANDING AND QUALIFIED TO ENGAGE IN BUSINESS IN ITS JURISDICTION OF
INCORPORATION OR ORGANIZATION AND IN EACH OTHER JURISDICTION WHERE ITS
OWNERSHIP, LEASE OR OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS
REQUIRES SUCH QUALIFICATION, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO COULD
NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;

(VIII)        A FAVORABLE OPINION OF THEODORA ORINGHER MILLER & RICHMAN PC,
COUNSEL TO THE LOAN PARTIES, ADDRESSED TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, AS TO THE MATTERS SET FORTH IN EXHIBIT I AND SUCH OTHER MATTERS
CONCERNING THE LOAN PARTIES AND THE LOAN DOCUMENTS AS THE REQUIRED LENDERS MAY
REASONABLY REQUEST;

(IX)           A COPY OF THE OPINION OF COUNSEL TO THE PROMED ENTITIES IN THE
FORM ATTACHED AS AN EXHIBIT TO THE ACQUISITION AGREEMENTS FOR THE PROMED
ACQUISITION, WHICH IS ADDRESSED AND DELIVERED TO HOLDINGS AND GROUP IN
CONNECTION WITH THE PROMED ACQUISITION, TOGETHER WITH A RELIANCE LETTER
ADDRESSED TO THE ADMINISTRATIVE AGENT THAT STATES THAT THE ADMINISTRATIVE AGENT
AND THE LENDERS MAY RELY THEREON;

(X)            A CERTIFICATE OF A RESPONSIBLE OFFICER OF EACH LOAN PARTY EITHER
(A) ATTACHING COPIES OF ALL CONSENTS, LICENSES AND APPROVALS REQUIRED IN
CONNECTION WITH THE CONSUMMATION BY SUCH LOAN PARTY OF THE TRANSACTION AND THE
EXECUTION, DELIVERY AND PERFORMANCE BY SUCH LOAN PARTY AND THE VALIDITY AGAINST
SUCH LOAN PARTY OF THE LOAN DOCUMENTS TO WHICH IT IS A PARTY, AND SUCH CONSENTS,
LICENSES AND APPROVALS SHALL BE IN FULL FORCE AND EFFECT, OR (B) STATING THAT NO
SUCH CONSENTS, LICENSES OR APPROVALS ARE SO REQUIRED;

(XI)           A CERTIFICATE SIGNED BY THE CHIEF FINANCIAL OFFICER OF EACH
BORROWER CERTIFYING (A) THAT THE CONDITIONS SPECIFIED IN SECTIONS 4.02(A) AND
(B) HAVE BEEN SATISFIED (B) THAT OTHER THAN AS REPORTED IN HOLDINGS’ 10-Q
QUARTERLY REPORT AS OF MARCH 31, 2007 ON FILE WITH THE SEC, THERE HAS BEEN NO
EVENT OR CIRCUMSTANCE (I) SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS
THAT HAS HAD OR COULD BE REASONABLY EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, A MATERIAL ADVERSE EFFECT OR (II) SINCE SEPTEMBER 30, 2006 THAT
HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, A MATERIAL ADVERSE CHANGE IN, OR A MATERIAL ADVERSE EFFECT ON, THE
OPERATIONS, BUSINESS, ASSETS, PROPERTIES, LIABILITIES (ACTUAL OR CONTINGENT),
CONDITION (FINANCIAL OR

57


--------------------------------------------------------------------------------


OTHERWISE) OR PROSPECTS OF THE PROMED ENTITIES AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE, AND (C) THAT (W) AFTER A $1,000,000 PRO FORMA ADJUSTMENT TO THE EBITDA OF
THE PROMED ENTITIES AND THE $4,100,000 OF PRO FORMA ADJUSTMENTS TO THE
CONSOLIDATED EBITDA OF THE BORROWER AND ITS SUBSIDIARIES, THE CONSOLIDATED
SENIOR LEVERAGE RATIO OF THE BORROWERS AND THEIR SUBSIDIARIES (AFTER GIVING PRO
FORMA EFFECT TO THE PROMED ACQUISITION AND GIVING EFFECT TO ALL CREDIT
EXTENSIONS TO BE MADE ON THE CLOSING DATE) IS NOT GREATER THAN 2.4 TO 1.0, (X)
CONSOLIDATED ADJUSTED EBITDA OF THE BORROWERS AND THEIR SUBSIDIARIES FOR THE
TWELVE MONTH PERIOD ENDED MARCH 31, 2007 (CALCULATED AS IF THE PROMED
ACQUISITION HAD OCCURRED ON THE FIRST DAY OF EACH SUCH TWELVE-MONTH PERIOD) IS
GREATER THAN $19,500,000, (Y) THE TOTAL MEMBERSHIP OF BORROWERS AND THEIR
SUBSIDIARIES (INCLUDING THE PROMED ENTITIES) IS NOT LESS THAN 245,000, AND (Z)
BORROWERS AND THEIR SUBSIDIARIES (INCLUDING THE PROMED ENTITIES) HAVE
UNRESTRICTED AND UNENCUMBERED CASH AS OF THE CLOSING DATE IN AN AMOUNT NOT LESS
THAN $18,000,000;

(XII)          CERTIFICATES ATTESTING TO THE SOLVENCY OF EACH LOAN PARTY AND
EACH OF THE PROMED ENTITIES BEFORE AND AFTER GIVING EFFECT TO THE TRANSACTION,
FROM ITS CHIEF FINANCIAL OFFICER;

(XIII)         CERTIFIED COPIES OF EACH EMPLOYMENT AGREEMENT AND OTHER
COMPENSATION ARRANGEMENT WITH EACH EXECUTIVE OFFICER OF ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES AS THE ADMINISTRATIVE AGENT SHALL REQUEST;

(XIV)        EVIDENCE THAT ALL INSURANCE REQUIRED TO BE MAINTAINED PURSUANT TO
THE LOAN DOCUMENTS HAS BEEN OBTAINED AND IS IN EFFECT, TOGETHER WITH THE
CERTIFICATES OF INSURANCE, NAMING THE ADMINISTRATIVE AGENT, ON BEHALF OF THE
LENDERS, AS AN ADDITIONAL INSURED OR LOSS PAYEE, AS THE CASE MAY BE, UNDER ALL
INSURANCE POLICIES MAINTAINED WITH RESPECT TO THE ASSETS AND PROPERTIES OF THE
LOAN PARTIES THAT CONSTITUTES COLLATERAL;

(XV)         COPIES OF ALL GOVERNMENTAL, SHAREHOLDER AND MATERIAL THIRD PARTY
CONSENTS AND APPROVALS NECESSARY OR, IN THE REASONABLE OPINION OF THE
ADMINISTRATIVE AGENT, DESIRABLE IN CONNECTION WITH THE PROMED ACQUISITION AND
THE TRANSACTION AND EVIDENCE OF THE EXPIRATION OF ALL APPLICABLE WAITING PERIODS
WITHOUT ANY ACTION BEING TAKEN BY ANY GOVERNMENTAL AUTHORITY THAT COULD
RESTRAIN, PREVENT OR IMPOSE ANY MATERIAL ADVERSE CONDITIONS ON THE BORROWERS AND
THE GUARANTORS OR THAT COULD SEEK OR THREATEN ANY OF THE FOREGOING, AND THAT NO
LAW OR REGULATION SHALL BE APPLICABLE WHICH IN THE REASONABLE JUDGMENT OF THE
ADMINISTRATIVE AGENT COULD HAVE SUCH EFFECT;

(XVI)        CERTIFIED COPIES OF EACH OF THE RELATED DOCUMENTS, DULY EXECUTED BY
THE PARTIES THERETO, TOGETHER WITH ALL AGREEMENTS, INSTRUMENTS AND OTHER
DOCUMENTS DELIVERED IN CONNECTION THEREWITH AS THE ADMINISTRATIVE AGENT SHALL
REQUEST;

(XVII)       A CERTIFICATE FROM A RESPONSIBLE OFFICER OF HOLDINGS, DATED AS OF
THE CLOSING DATE, STATING THAT (I) ALL CONDITIONS PRECEDENT TO THE PROMED
ACQUISITIONS HAVE BEEN SATISFIED WITHOUT WAIVER OR FORBEARANCE; (II) THE
REPRESENTATIONS AND WARRANTIES OF ALL PARTIES TO THE PROMED ACQUISITION
DOCUMENTS ARE TRUE AND CORRECT IN ALL MATERIAL RESPECTS; AND (III) HOLDINGS HAS
GIVEN IRREVOCABLE INSTRUCTIONS TO ITS COUNSEL TO FILE THE NECESSARY MERGER
CERTIFICATES IN ORDER TO CONSUMMATE THE PROMED ACQUISITIONS SUBJECT TO

58


--------------------------------------------------------------------------------


RECEIPT OF THE PROCEEDS OF THE LOAN TO FUND THE CASH PORTION OF THE PURCHASE
PRICE OF THE PROMED ACQUISITIONS;

(XVIII)      EVIDENCE THAT THE EXISTING CREDIT AGREEMENT HAS BEEN, OR
CONCURRENTLY WITH THE CLOSING DATE IS BEING, TERMINATED AND ALL LIENS SECURING
OBLIGATIONS UNDER THE EXISTING CREDIT AGREEMENT HAVE BEEN, OR CONCURRENTLY WITH
THE CLOSING DATE ARE BEING, RELEASED; AND

(XIX)         SUCH OTHER ASSURANCES, CERTIFICATES, DOCUMENTS, CONSENTS, REPORTS,
AUDITS OR OPINIONS AS THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER
REASONABLY MAY REQUIRE.


(B)           (I) ALL FEES REQUIRED TO BE PAID TO THE ADMINISTRATIVE AGENT AND
THE ARRANGER ON OR BEFORE THE CLOSING DATE SHALL HAVE BEEN PAID AND (II) ALL
FEES REQUIRED TO BE PAID TO THE LENDERS ON OR BEFORE THE CLOSING DATE SHALL HAVE
BEEN PAID.


(C)           UNLESS WAIVED BY THE ADMINISTRATIVE AGENT, THE BORROWERS SHALL
HAVE PAID ALL FEES, CHARGES AND DISBURSEMENTS OF COUNSEL TO THE ADMINISTRATIVE
AGENT (DIRECTLY TO SUCH COUNSEL IF REQUESTED BY THE ADMINISTRATIVE AGENT) TO THE
EXTENT INVOICED PRIOR TO OR ON THE CLOSING DATE WITH REASONABLE SPECIFICITY AND
TIME TO REVIEW AND ADDRESS ANY REASONABLE OBJECTIONS OF BORROWERS, PLUS SUCH
ADDITIONAL AMOUNTS OF SUCH FEES, CHARGES AND DISBURSEMENTS AS SHALL CONSTITUTE
ITS REASONABLE ESTIMATE OF SUCH FEES, CHARGES AND DISBURSEMENTS INCURRED OR TO
BE INCURRED BY IT THROUGH THE CLOSING PROCEEDINGS (PROVIDED THAT SUCH ESTIMATE
SHALL NOT THEREAFTER PRECLUDE A FINAL SETTLING OF ACCOUNTS BETWEEN THE BORROWERS
AND THE ADMINISTRATIVE AGENT).


(D)           THE CLOSING DATE SHALL HAVE OCCURRED ON OR BEFORE JUNE 10, 2007.


(E)           THE LENDERS SHALL HAVE COMPLETED A DUE DILIGENCE INVESTIGATION AND
FILED AUDIT OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES IN SCOPE, AND
WITH RESULTS, SATISFACTORY TO THE LENDERS, AND SHALL HAVE BEEN GIVEN SUCH ACCESS
TO THE MANAGEMENT, RECORDS, BOOKS OF ACCOUNT, CONTRACTS AND PROPERTIES OF THE
BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AND SHALL HAVE RECEIVED SUCH
FINANCIAL, BUSINESS AND OTHER INFORMATION REGARDING EACH OF THE FOREGOING
PERSONS AND BUSINESSES AS THEY SHALL HAVE REQUESTED.


(F)            THE PROMED ACQUISITION DOCUMENTS SHALL BE IN FULL FORCE AND
EFFECT.


(G)           THE PROMED ACQUISITION SHALL HAVE BEEN CONSUMMATED SIMULTANEOUS
HEREWITH STRICTLY IN ACCORDANCE WITH THE TERMS OF THE PROMED ACQUISITION
DOCUMENTS, WITHOUT ANY WAIVER OR AMENDMENT NOT CONSENTED TO BY THE LENDERS OF
ANY TERM, PROVISION OR CONDITION SET FORTH THEREIN, AND IN COMPLIANCE WITH ALL
APPLICABLE REQUIREMENTS OF LAW.


(H)           THE PROMED ACQUISITION SHALL HAVE BEEN CONSUMMATED STRICTLY IN
ACCORDANCE WITH THE TERMS OF THE PROMED ACQUISITION DOCUMENTS, WHICH TERMS SHALL
BE SATISFACTORY TO THE ADMINISTRATIVE AGENT; THE ADMINISTRATIVE AGENT SHALL BE
SATISFIED WITH THE TERMS OF ANY ADDITIONAL FINANCING PROVIDED TO THE LOAN
PARTIES IN CONNECTION WITH THE PROMED ACQUISITION; THE AGGREGATE “MERGER
CONSIDERATION” AND “PURCHASE PRICE” (AS SUCH TERMS ARE DEFINED IN THE PROMED
ACQUISITION DOCUMENTS) SHALL INCLUDE A MINIMUM STOCK CONTRIBUTION BY THE
BORROWERS AND THEIR AFFILIATES VALUED AT LEAST $6,960,000 OR 14.5% OF THE
PURCHASE PRICE

59


--------------------------------------------------------------------------------



INCLUDING REASONABLE ASSURANCE THAT BORROWERS ARE NOT ISSUING MORE THAN 19.99%
OF THE OUTSTANDING SHARES OF COMMON STOCK OF HOLDINGS ON THE CLOSING DATE.


(I)            ALL LOANS MADE BY THE LENDERS TO THE BORROWERS SHALL BE IN FULL
COMPLIANCE WITH THE FRB’S MARGIN REGULATIONS.


(J)            THERE SHALL NOT BE ANY ACTION, SUIT, INVESTIGATION OR PROCEEDING
PENDING OR, TO THE KNOWLEDGE OF EITHER OF THE BORROWERS, THREATENED IN ANY COURT
OR BEFORE ANY ARBITRATOR OR GOVERNMENTAL AUTHORITY THAT COULD REASONABLY BE
EXPECTED TO (I) HAVE A MATERIAL ADVERSE EFFECT ON THE BUSINESS, ASSETS,
PROPERTIES, LIABILITIES (ACTUAL OR CONTINGENT), OPERATIONS OR CONDITION
(FINANCIAL OR OTHERWISE) OF THE BORROWERS AND THEIR RESPECTIVE SUBSIDIARIES AND
AFFILIATES, TAKEN AS A WHOLE, (II) ADVERSELY AFFECT THE ABILITY OF EITHER
BORROWER OR ANY GUARANTOR TO PERFORM ITS OBLIGATIONS UNDER THE LOAN
DOCUMENTATION OR (III) ADVERSELY AFFECT THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT OR THE LENDERS UNDER THE LOAN DOCUMENTS.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.


4.02         CONDITIONS TO ALL CREDIT EXTENSIONS.  THE OBLIGATION OF EACH LENDER
TO HONOR ANY REQUEST FOR CREDIT EXTENSION (OTHER THAN A COMMITTED LOAN NOTICE
REQUESTING ONLY A CONVERSION OF LOANS TO THE OTHER TYPE, OR A CONTINUATION OF
EURODOLLAR RATE LOANS) IS SUBJECT TO THE FOLLOWING CONDITIONS PRECEDENT:


(A)           THE REPRESENTATIONS AND WARRANTIES OF THE BORROWERS AND EACH OTHER
LOAN PARTY CONTAINED IN ARTICLE V OR ANY OTHER LOAN DOCUMENT, OR WHICH ARE
CONTAINED IN ANY DOCUMENT FURNISHED AT ANY TIME UNDER OR IN CONNECTION HEREWITH
OR THEREWITH, SHALL BE TRUE AND CORRECT ON AND AS OF THE DATE OF SUCH CREDIT
EXTENSION, EXCEPT TO THE EXTENT THAT SUCH REPRESENTATIONS AND WARRANTIES
SPECIFICALLY REFER TO AN EARLIER DATE, IN WHICH CASE THEY SHALL BE TRUE AND
CORRECT AS OF SUCH EARLIER DATE, AND EXCEPT THAT FOR PURPOSES OF THIS
SECTION 4.02, THE REPRESENTATIONS AND WARRANTIES CONTAINED IN SECTIONS 5.05(A)
AND (B) SHALL BE DEEMED TO REFER TO THE MOST RECENT STATEMENTS FURNISHED
PURSUANT TO SECTIONS 6.01(A) AND (B), RESPECTIVELY.


(B)           NO DEFAULT SHALL EXIST, OR WOULD RESULT FROM SUCH PROPOSED CREDIT
EXTENSION OR FROM THE APPLICATION OF THE PROCEEDS THEREOF.


(C)           THE ADMINISTRATIVE AGENT AND, IF APPLICABLE, THE L/C ISSUER SHALL
HAVE RECEIVED A REQUEST FOR CREDIT EXTENSION IN ACCORDANCE WITH THE REQUIREMENTS
HEREOF.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

60


--------------------------------------------------------------------------------



ARTICLE V
REPRESENTATIONS AND WARRANTIES

Each of the Borrowers represents and warrants to the Administrative Agent and
the Lenders that:


5.01         EXISTENCE, QUALIFICATION AND POWER.  EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES (A) IS DULY ORGANIZED OR FORMED, VALIDLY EXISTING AND, AS
APPLICABLE, IN GOOD STANDING UNDER THE LAWS OF THE JURISDICTION OF ITS
INCORPORATION OR ORGANIZATION, EXCEPT FOR NUESTRA FAMILIA MEDICAL GROUP, INC.
WHICH SHALL BE BACK IN GOOD STANDING ON OR BEFORE JUNE 15, 2007, (B) HAS ALL
REQUISITE POWER AND AUTHORITY AND ALL REQUISITE GOVERNMENTAL LICENSES,
AUTHORIZATIONS, CONSENTS AND APPROVALS TO (I) OWN OR LEASE ITS ASSETS AND CARRY
ON ITS BUSINESS AND (II) EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE
LOAN DOCUMENTS AND RELATED DOCUMENTS TO WHICH IT IS A PARTY AND CONSUMMATE THE
TRANSACTION, AND (C) IS DULY QUALIFIED AND IS LICENSED AND, AS APPLICABLE, IN
GOOD STANDING UNDER THE LAWS OF EACH JURISDICTION WHERE ITS OWNERSHIP, LEASE OR
OPERATION OF PROPERTIES OR THE CONDUCT OF ITS BUSINESS REQUIRES SUCH
QUALIFICATION OR LICENSE; EXCEPT IN EACH CASE REFERRED TO IN CLAUSE (B)(I) OR
(C), TO THE EXTENT THAT FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.


5.02         AUTHORIZATION; NO CONTRAVENTION.  THE EXECUTION, DELIVERY AND
PERFORMANCE BY EACH LOAN PARTY OF EACH LOAN DOCUMENT AND RELATED DOCUMENT TO
WHICH SUCH PERSON IS A PARTY HAVE BEEN DULY AUTHORIZED BY ALL NECESSARY
CORPORATE OR OTHER ORGANIZATIONAL ACTION, AND DO NOT AND WILL NOT (A) CONTRAVENE
THE TERMS OF ANY OF SUCH PERSON’S ORGANIZATION DOCUMENTS; (B) CONFLICT WITH OR
RESULT IN ANY BREACH OR CONTRAVENTION OF, OR THE CREATION OF ANY LIEN UNDER, OR
REQUIRE ANY PAYMENT TO BE MADE UNDER (I) ANY CONTRACTUAL OBLIGATION TO WHICH
SUCH PERSON IS A PARTY OR AFFECTING SUCH PERSON OR THE PROPERTIES OF SUCH PERSON
OR ANY OF ITS SUBSIDIARIES OR (II) ANY ORDER, INJUNCTION, WRIT OR DECREE OF ANY
GOVERNMENTAL AUTHORITY OR ANY ARBITRAL AWARD TO WHICH SUCH PERSON OR ITS
PROPERTY IS SUBJECT; OR (C) VIOLATE ANY LAW.


5.03         GOVERNMENTAL AUTHORIZATION; OTHER CONSENTS.  NO APPROVAL, CONSENT,
EXEMPTION, AUTHORIZATION, OR OTHER ACTION BY, OR NOTICE TO, OR FILING WITH, ANY
GOVERNMENTAL AUTHORITY OR ANY OTHER PERSON IS NECESSARY OR REQUIRED IN
CONNECTION WITH (A) THE EXECUTION, DELIVERY OR PERFORMANCE BY, OR ENFORCEMENT
AGAINST, ANY LOAN PARTY OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR RELATED
DOCUMENT, OR FOR THE CONSUMMATION OF THE TRANSACTION, (B) THE GRANT BY ANY LOAN
PARTY OF THE LIENS GRANTED BY IT PURSUANT TO THE COLLATERAL DOCUMENTS, (C) THE
PERFECTION OR MAINTENANCE OF THE LIENS CREATED UNDER THE COLLATERAL DOCUMENTS
(INCLUDING THE FIRST PRIORITY NATURE THEREOF) OR (D) THE EXERCISE BY THE
ADMINISTRATIVE AGENT OR ANY LENDER OF ITS RIGHTS UNDER THE LOAN DOCUMENTS OR THE
REMEDIES IN RESPECT OF THE COLLATERAL PURSUANT TO THE COLLATERAL DOCUMENTS, ALL
OF WHICH HAVE BEEN DULY OBTAINED, TAKEN, GIVEN OR MADE AND ARE IN FULL FORCE AND
EFFECT, EXCEPT FOR THE AUTHORIZATIONS, APPROVALS, ACTIONS, NOTICES AND FILINGS
LISTED ON SCHEDULE 5.03 OR THOSE WHICH, INDIVIDUALLY OR IN THE AGGREGATE, ARE
NOT MATERIAL.  ALL APPLICABLE WAITING PERIODS IN CONNECTION WITH THE TRANSACTION
HAVE EXPIRED WITHOUT ANY ACTION HAVING BEEN TAKEN BY ANY GOVERNMENTAL AUTHORITY
RESTRAINING, PREVENTING OR IMPOSING MATERIALLY ADVERSE CONDITIONS UPON THE
TRANSACTION OR THE RIGHTS OF THE LOAN PARTIES OR THEIR SUBSIDIARIES FREELY TO
TRANSFER OR OTHERWISE DISPOSE OF, OR TO CREATE ANY LIEN ON, ANY PROPERTIES NOW
OWNED OR HEREAFTER ACQUIRED BY ANY OF THEM.

61


--------------------------------------------------------------------------------



5.04         BINDING EFFECT.  THIS AGREEMENT HAS BEEN, AND EACH OTHER LOAN
DOCUMENT, WHEN DELIVERED HEREUNDER, WILL HAVE BEEN, DULY EXECUTED AND DELIVERED
BY EACH LOAN PARTY THAT IS PARTY THERETO.  THIS AGREEMENT CONSTITUTES, AND EACH
OTHER LOAN DOCUMENT WHEN SO DELIVERED WILL CONSTITUTE, A LEGAL, VALID AND
BINDING OBLIGATION OF SUCH LOAN PARTY, ENFORCEABLE AGAINST EACH LOAN PARTY THAT
IS PARTY THERETO IN ACCORDANCE WITH ITS TERMS SUBJECT TO APPLICABLE BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS NOW OR HEREAFTER IN
EFFECT RELATING TO CREDITORS’ RIGHTS GENERALLY, AND GENERAL PRINCIPLES OF
EQUITY.


5.05         FINANCIAL STATEMENTS; NO MATERIAL ADVERSE EFFECT.  (A) THE AUDITED
FINANCIAL STATEMENTS (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN; (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF HOLDINGS AND ITS
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT
THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND
(III) SHOW ALL MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR
CONTINGENT, OF HOLDINGS AND ITS SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING
LIABILITIES FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.  THE AUDITED
FINANCIAL STATEMENTS OF THE PROMED ENTITIES DATED AS OF DECEMBER 31, 2006
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; (II) FAIRLY
PRESENT THE FINANCIAL CONDITION OF THE PROMED ENTITIES AND THEIR SUBSIDIARIES AS
OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE PERIOD COVERED
THEREBY IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE PERIOD
COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN; AND (III) SHOW ALL
MATERIAL INDEBTEDNESS AND OTHER LIABILITIES, DIRECT OR CONTINGENT, OF THE PROMED
ENTITIES AND THEIR SUBSIDIARIES AS OF THE DATE THEREOF, INCLUDING LIABILITIES
FOR TAXES, MATERIAL COMMITMENTS AND INDEBTEDNESS.


(B)           THE UNAUDITED CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
SUBSIDIARIES DATED MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF
INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER
ENDED ON THAT DATE (I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY
APPLIED THROUGHOUT THE PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY
NOTED THEREIN, AND (II) FAIRLY PRESENT THE FINANCIAL CONDITION OF HOLDINGS AND
ITS SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.  THE UNAUDITED
CONSOLIDATED BALANCE SHEET OF THE PROMED ENTITIES AND THEIR SUBSIDIARIES DATED
MARCH 31, 2007, AND THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS,
SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR THE FISCAL QUARTER ENDED ON THAT DATE
(I) WERE PREPARED IN ACCORDANCE WITH GAAP CONSISTENTLY APPLIED THROUGHOUT THE
PERIOD COVERED THEREBY, EXCEPT AS OTHERWISE EXPRESSLY NOTED THEREIN, AND (II)
FAIRLY PRESENT THE FINANCIAL CONDITION OF THE PROMED ENTITIES AND THEIR
SUBSIDIARIES AS OF THE DATE THEREOF AND THEIR RESULTS OF OPERATIONS FOR THE
PERIOD COVERED THEREBY, SUBJECT, IN THE CASE OF CLAUSES (I) AND (II), TO THE
ABSENCE OF FOOTNOTES AND TO NORMAL YEAR-END AUDIT ADJUSTMENTS.


(C)           SINCE THE DATE OF THE AUDITED FINANCIAL STATEMENTS, OTHER THAN AS
REPORTED IN HOLDINGS’ FORM 10-Q QUARTERLY REPORT AS OF MARCH 31, 2007 ON FILE
WITH THE SEC, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN
THE AGGREGATE, THAT HAS HAD OR COULD

62


--------------------------------------------------------------------------------



REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  SINCE DECEMBER 31,
2006, THERE HAS BEEN NO EVENT OR CIRCUMSTANCE, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, THAT HAS HAD OR COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE CHANGE IN, OR A MATERIAL ADVERSE EFFECT UPON, THE OPERATIONS, BUSINESS,
ASSETS, PROPERTIES, LIABILITIES (ACTUAL OR CONTINGENT), CONDITION (FINANCIAL OR
OTHERWISE) OR PROSPECTS OF THE PROMED ENTITIES AND THEIR SUBSIDIARIES TAKEN AS A
WHOLE.


(D)           THE CONSOLIDATED AND CONSOLIDATING PRO FORMA BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS AT MARCH 31, 2007, AND THE RELATED CONSOLIDATED
AND CONSOLIDATING PRO FORMA STATEMENTS OF INCOME AND CASH FLOWS OF THE BORROWERS
AND THEIR SUBSIDIARIES FOR THE SIX MONTHS THEN ENDED, CERTIFIED BY THE CHIEF
FINANCIAL OFFICER OR TREASURER OF THE BORROWERS, COPIES OF WHICH HAVE BEEN
FURNISHED TO EACH LENDER, FAIRLY PRESENT THE CONSOLIDATED AND CONSOLIDATING
PRO FORMA FINANCIAL CONDITION OF HOLDINGS AND ITS SUBSIDIARIES AS AT SUCH DATE
AND THE CONSOLIDATED AND CONSOLIDATING PRO FORMA RESULTS OF OPERATIONS OF
HOLDINGS AND ITS SUBSIDIARIES FOR THE PERIOD ENDED ON SUCH DATE, IN EACH CASE
GIVING EFFECT TO THE TRANSACTION, ALL IN ACCORDANCE WITH GAAP.


(E)           THE CONSOLIDATED AND CONSOLIDATING FORECASTED BALANCE SHEET,
STATEMENTS OF INCOME AND CASH FLOWS OF HOLDINGS AND ITS SUBSIDIARIES DELIVERED
PURSUANT TO SECTION 4.01 OR SECTION 6.01(D) WERE PREPARED IN GOOD FAITH ON THE
BASIS OF THE ASSUMPTIONS STATED THEREIN, WHICH ASSUMPTIONS WERE FAIR IN LIGHT OF
THE CONDITIONS EXISTING AT THE TIME OF DELIVERY OF SUCH FORECASTS, AND
REPRESENTED, AT THE TIME OF DELIVERY, THE BORROWERS’ BEST ESTIMATE OF ITS FUTURE
FINANCIAL CONDITION AND PERFORMANCE.


5.06         LITIGATION.  THERE ARE NO ACTIONS, SUITS, PROCEEDINGS, CLAIMS OR
DISPUTES PENDING OR, TO THE KNOWLEDGE OF THE BORROWERS, THREATENED, AT LAW, IN
EQUITY, IN ARBITRATION OR BEFORE ANY GOVERNMENTAL AUTHORITY, BY OR AGAINST ANY
BORROWER OR ANY OF THEIR RESPECTIVE SUBSIDIARIES OR AGAINST ANY OF THEIR
PROPERTIES OR REVENUES THAT (A) PURPORT TO AFFECT OR PERTAIN TO THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT, ANY RELATED DOCUMENT OR THE CONSUMMATION OF THE
TRANSACTION, OR (B) EITHER INDIVIDUALLY OR IN THE AGGREGATE, IF DETERMINED
ADVERSELY, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.07         NO DEFAULT.  NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY THEREOF IS
IN DEFAULT UNDER OR WITH RESPECT TO, OR A PARTY TO, ANY CONTRACTUAL OBLIGATION
THAT COULD, EITHER INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO
HAVE A MATERIAL ADVERSE EFFECT.  NO DEFAULT HAS OCCURRED AND IS CONTINUING OR
WOULD RESULT FROM THE CONSUMMATION OF THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT.


5.08         OWNERSHIP OF PROPERTY; LIENS; INVESTMENTS.  (A)  EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES HAS GOOD RECORD AND MARKETABLE TITLE IN FEE SIMPLE
TO, OR VALID LEASEHOLD INTERESTS IN, ALL REAL PROPERTY NECESSARY OR USED IN THE
ORDINARY CONDUCT OF ITS BUSINESS, EXCEPT FOR SUCH DEFECTS IN TITLE AS COULD NOT,
INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.


(B)           SCHEDULE 5.08(B) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
LIENS ON THE PROPERTY OR ASSETS OF EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES,
SHOWING AS OF THE DATE HEREOF THE LIENHOLDER THEREOF, THE PRINCIPAL AMOUNT OF
THE OBLIGATIONS SECURED THEREBY AND THE PROPERTY OR ASSETS OF SUCH LOAN PARTY OR
SUCH SUBSIDIARY SUBJECT THERETO.  THE PROPERTY OF EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES IS SUBJECT TO NO LIENS, OTHER THAN LIENS SET FORTH ON
SCHEDULE 5.08(B),

63


--------------------------------------------------------------------------------



AND AS OTHERWISE PERMITTED BY SECTION 7.01 AND THE LIENS UNDER THE EXISTING
CREDIT AGREEMENT BEING TERMINATED CONCURRENTLY WITH THE CLOSING.


(C)           SCHEDULE 5.08(C) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
REAL PROPERTY OWNED BY EACH LOAN PARTY AND EACH OF ITS SUBSIDIARIES, SHOWING AS
OF THE DATE HEREOF THE STREET ADDRESS, COUNTY OR OTHER RELEVANT JURISDICTION,
STATE, RECORD OWNER AND BOOK AND ESTIMATED FAIR VALUE THEREOF.  EACH LOAN PARTY
AND EACH OF ITS SUBSIDIARIES HAS GOOD, MARKETABLE AND INSURABLE FEE SIMPLE TITLE
TO THE REAL PROPERTY OWNED BY SUCH LOAN PARTY OR SUCH SUBSIDIARY, FREE AND CLEAR
OF ALL LIENS, OTHER THAN LIENS CREATED OR PERMITTED BY THE LOAN DOCUMENTS.


(D)           (I) SCHEDULE 5.08(D)(I) SETS FORTH A COMPLETE AND ACCURATE LIST OF
ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR ANY SUBSIDIARY OF A
LOAN PARTY IS THE LESSEE, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS,
COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE
AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE LESSOR THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.

(II)           SCHEDULE 5.08(D)(II) SETS FORTH A COMPLETE AND ACCURATE LIST OF
ALL LEASES OF REAL PROPERTY UNDER WHICH ANY LOAN PARTY OR ANY SUBSIDIARY OF A
LOAN PARTY IS THE LESSOR, SHOWING AS OF THE DATE HEREOF THE STREET ADDRESS,
COUNTY OR OTHER RELEVANT JURISDICTION, STATE, LESSOR, LESSEE, EXPIRATION DATE
AND ANNUAL RENTAL COST THEREOF.  EACH SUCH LEASE IS THE LEGAL, VALID AND BINDING
OBLIGATION OF THE LESSEE THEREOF, ENFORCEABLE IN ACCORDANCE WITH ITS TERMS.


(E)           SCHEDULE 5.08(E) SETS FORTH A COMPLETE AND ACCURATE LIST OF ALL
INVESTMENTS HELD BY ANY LOAN PARTY OR ANY SUBSIDIARY OF A LOAN PARTY ON THE DATE
HEREOF, SHOWING AS OF THE DATE HEREOF THE AMOUNT, OBLIGOR OR ISSUER AND
MATURITY, IF ANY, THEREOF.


5.09         ENVIRONMENTAL COMPLIANCE.  (A) THE LOAN PARTIES AND THEIR
RESPECTIVE SUBSIDIARIES CONDUCT IN THE ORDINARY COURSE OF BUSINESS A REVIEW OF
THE EFFECT OF EXISTING ENVIRONMENTAL LAWS AND CLAIMS ALLEGING POTENTIAL
LIABILITY OR RESPONSIBILITY FOR VIOLATION OF ANY ENVIRONMENTAL LAW ON THEIR
RESPECTIVE BUSINESSES, OPERATIONS AND PROPERTIES, AND AS A RESULT THEREOF THE
BORROWERS HAVE REASONABLY CONCLUDED THAT SUCH ENVIRONMENTAL LAWS AND CLAIMS
COULD NOT, INDIVIDUALLY OR IN THE AGGREGATE, REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


(B)           NO LOAN PARTY NOR, TO THE LOAN PARTIES’ KNOWLEDGE, ANY OTHER
PERSON, HAS EVER CAUSED OR PERMITTED ANY HAZARDOUS MATERIAL TO BE DISPOSED OF ON
OR UNDER ANY REAL PROPERTY OWNED, LEASED OR OPERATED BY ANY LOAN PARTY, OR IN
WHICH ANY LOAN PARTY EVER HELD, DIRECTLY ANY LEGAL OR BENEFICIAL INTEREST OR
ESTATE, AND NO SUCH REAL PROPERTY HAS EVER BEEN USED BY ANY LOAN PARTY OR, TO
LOAN PARTIES’ KNOWLEDGE, ANY OTHER PERSON, AS A DISPOSAL SITE OR PERMANENT OR
TEMPORARY STORAGE SITE FOR ANY HAZARDOUS MATERIAL.  EACH LOAN PARTY HAS BEEN
ISSUED AND IS IN COMPLIANCE WITH ALL MATERIAL PERMITS RELATING TO ENVIRONMENTAL
MATTERS, AND HAVE FILED ALL NOTIFICATIONS AND REPORTS REQUIRED UNDER APPLICABLE
ENVIRONMENTAL LAWS, THE FAILURE TO HAVE OR COMPLY WITH WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.  ALL HAZARDOUS MATERIALS USED OR
GENERATED BY LOAN PARTIES OR ANY BUSINESS MERGED INTO OR OTHERWISE ACQUIRED BY
ANY LOAN PARTY HAVE BEEN GENERATED, ACCUMULATED, STORED, TRANSPORTED, TREATED,
RECYCLED AND DISPOSED OF IN COMPLIANCE WITH ALL ENVIRONMENTAL LAWS, EXCEPT WHERE
THE FAILURE SO

64


--------------------------------------------------------------------------------



TO COMPLY COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT. 
NO LOAN PARTY HAS ANY LIABILITIES WITH RESPECT TO HAZARDOUS MATERIALS, AND TO
LOAN PARTIES’ KNOWLEDGE, NO FACTS OR CIRCUMSTANCES EXIST WHICH COULD GIVE RISE
TO LIABILITIES WITH RESPECT TO HAZARDOUS MATERIALS WHICH COULD REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.10         INSURANCE.  THE PROPERTIES OF THE BORROWERS AND THEIR SUBSIDIARIES
ARE INSURED WITH FINANCIALLY SOUND AND REPUTABLE INSURANCE COMPANIES NOT
AFFILIATES OF THE BORROWERS, IN SUCH AMOUNTS, WITH SUCH DEDUCTIBLES AND COVERING
SUCH RISKS AS ARE CUSTOMARILY CARRIED BY COMPANIES ENGAGED IN SIMILAR BUSINESSES
AND OWNING SIMILAR PROPERTIES IN LOCALITIES WHERE THE BORROWERS OR THE
APPLICABLE SUBSIDIARY OPERATES.


5.11         TAXES.  THE BORROWERS AND THEIR SUBSIDIARIES HAVE FILED ALL
FEDERAL, STATE AND OTHER MATERIAL TAX RETURNS AND REPORTS REQUIRED TO BE FILED,
AND HAVE PAID ALL FEDERAL, STATE AND OTHER MATERIAL TAXES, ASSESSMENTS, FEES AND
OTHER GOVERNMENTAL CHARGES LEVIED OR IMPOSED UPON THEM OR THEIR PROPERTIES,
INCOME OR ASSETS OTHERWISE DUE AND PAYABLE, EXCEPT THOSE WHICH ARE BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND FOR
WHICH ADEQUATE RESERVES HAVE BEEN PROVIDED IN ACCORDANCE WITH GAAP.  THERE IS NO
PROPOSED TAX ASSESSMENT AGAINST ANY BORROWER OR ANY SUBSIDIARY THAT WOULD, IF
MADE, HAVE A MATERIAL ADVERSE EFFECT.  NEITHER ANY LOAN PARTY NOR ANY SUBSIDIARY
THEREOF IS PARTY TO ANY TAX SHARING AGREEMENT.


5.12         ERISA COMPLIANCE.  (A)  EACH PLAN IS IN COMPLIANCE IN ALL MATERIAL
RESPECTS WITH THE APPLICABLE PROVISIONS OF ERISA, THE CODE AND OTHER FEDERAL OR
STATE LAWS.  EACH PLAN THAT IS INTENDED TO QUALIFY UNDER SECTION 401(A) OF THE
CODE HAS RECEIVED A FAVORABLE DETERMINATION LETTER FROM THE IRS OR AN
APPLICATION FOR SUCH A LETTER IS CURRENTLY BEING PROCESSED BY THE IRS WITH
RESPECT THERETO AND, TO THE BEST KNOWLEDGE OF THE BORROWERS, NOTHING HAS
OCCURRED WHICH WOULD PREVENT, OR CAUSE THE LOSS OF, SUCH QUALIFICATION.  THE
BORROWERS AND EACH ERISA AFFILIATE HAVE MADE ALL REQUIRED CONTRIBUTIONS TO EACH
PLAN SUBJECT TO SECTION 412 OF THE CODE, AND NO APPLICATION FOR A FUNDING WAIVER
OR AN EXTENSION OF ANY AMORTIZATION PERIOD PURSUANT TO SECTION 412 OF THE CODE
HAS BEEN MADE WITH RESPECT TO ANY PLAN.


(B)           THERE ARE NO PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWERS,
THREATENED CLAIMS, ACTIONS OR LAWSUITS, OR ACTION BY ANY GOVERNMENTAL AUTHORITY,
WITH RESPECT TO ANY PLAN THAT COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL
ADVERSE EFFECT.  THERE HAS BEEN NO PROHIBITED TRANSACTION OR VIOLATION OF THE
FIDUCIARY RESPONSIBILITY RULES WITH RESPECT TO ANY PLAN THAT HAS RESULTED OR
COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT.


(C)           (I) NO ERISA EVENT HAS OCCURRED OR IS REASONABLY EXPECTED TO
OCCUR; (II) NO PENSION PLAN HAS ANY UNFUNDED PENSION LIABILITY; (III) NEITHER
ANY BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS TO
INCUR, ANY LIABILITY UNDER TITLE IV OF ERISA WITH RESPECT TO ANY PENSION PLAN
(OTHER THAN PREMIUMS DUE AND NOT DELINQUENT UNDER SECTION 4007 OF ERISA); (IV)
NEITHER ANY BORROWER NOR ANY ERISA AFFILIATE HAS INCURRED, OR REASONABLY EXPECTS
TO INCUR, ANY LIABILITY (AND NO EVENT HAS OCCURRED WHICH, WITH THE GIVING OF
NOTICE UNDER SECTION 4219 OF ERISA, WOULD RESULT IN SUCH LIABILITY) UNDER
SECTION 4201 OR 4243 OF ERISA WITH RESPECT TO A MULTIEMPLOYER PLAN; AND (V)
NEITHER ANY BORROWER NOR ANY ERISA AFFILIATE HAS ENGAGED IN A TRANSACTION THAT
COULD BE SUBJECT TO SECTION 4069 OR 4212(C) OF ERISA.

65


--------------------------------------------------------------------------------



5.13         SUBSIDIARIES; EQUITY INTERESTS; LOAN PARTIES.  NO LOAN PARTY HAS
ANY SUBSIDIARIES OTHER THAN THOSE SPECIFICALLY DISCLOSED IN PART (A) OF
SCHEDULE 5.13 (AS THE SAME MAY BE UPDATED FROM TIME TO TIME), AND ALL OF THE
OUTSTANDING EQUITY INTERESTS IN SUCH SUBSIDIARIES HAVE BEEN VALIDLY ISSUED, ARE
FULLY PAID AND NON-ASSESSABLE AND ARE OWNED BY A LOAN PARTY IN THE AMOUNTS
SPECIFIED ON PART (A) OF SCHEDULE 5.13 FREE AND CLEAR OF ALL LIENS EXCEPT THOSE
CREATED UNDER THE COLLATERAL DOCUMENTS.  NO LOAN PARTY HAS ANY EQUITY
INVESTMENTS IN ANY OTHER CORPORATION OR ENTITY OTHER THAN THOSE SPECIFICALLY
DISCLOSED IN PART (B) OF SCHEDULE 5.13.  SET FORTH ON PART (D) OF SCHEDULE 5.13
IS A COMPLETE AND ACCURATE LIST OF ALL LOAN PARTIES, SHOWING AS OF THE CLOSING
DATE (AS TO EACH LOAN PARTY) THE JURISDICTION OF ITS INCORPORATION, THE ADDRESS
OF ITS PRINCIPAL PLACE OF BUSINESS AND ITS U.S. TAXPAYER IDENTIFICATION NUMBER
OR, IN THE CASE OF ANY NON-U.S. LOAN PARTY THAT DOES NOT HAVE A U.S. TAXPAYER
IDENTIFICATION NUMBER, ITS UNIQUE IDENTIFICATION NUMBER ISSUED TO IT BY THE
JURISDICTION OF ITS INCORPORATION.  THE COPY OF THE CHARTER OF EACH LOAN PARTY
AND EACH AMENDMENT THERETO PROVIDED PURSUANT TO SECTION 4.01(A)(VII) IS A TRUE
AND CORRECT COPY OF EACH SUCH DOCUMENT, EACH OF WHICH IS VALID AND IN FULL FORCE
AND EFFECT.  PINNACLE HEALTH RESOURCES DOES NOT CONDUCT ANY BUSINESS AND THE
FAIR MARKET VALUE OF ITS ASSETS DOES NOT EXCEED $25,000.


5.14         MARGIN REGULATIONS; INVESTMENT COMPANY ACT.  (A)  THE BORROWERS ARE
NOT ENGAGED AND WILL NOT ENGAGE, PRINCIPALLY OR AS ONE OF ITS IMPORTANT
ACTIVITIES, IN THE BUSINESS OF PURCHASING OR CARRYING MARGIN STOCK (WITHIN THE
MEANING OF REGULATION U ISSUED BY THE FRB), OR EXTENDING CREDIT FOR THE PURPOSE
OF PURCHASING OR CARRYING MARGIN STOCK.


(B)           NONE OF ANY BORROWER, ANY PERSON CONTROLLING ANY BORROWER, OR ANY
SUBSIDIARY IS OR IS REQUIRED TO BE REGISTERED AS AN “INVESTMENT COMPANY” UNDER
THE INVESTMENT COMPANY ACT OF 1940.


5.15         DISCLOSURE.  EACH BORROWER HAS DISCLOSED TO THE ADMINISTRATIVE
AGENT AND THE LENDERS ALL AGREEMENTS, INSTRUMENTS AND CORPORATE OR OTHER
RESTRICTIONS TO WHICH IT OR ANY OF ITS SUBSIDIARIES OR ANY OTHER LOAN PARTY IS
SUBJECT, AND ALL OTHER MATTERS KNOWN TO IT, THAT, INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO RESULT IN A MATERIAL ADVERSE EFFECT. 
NO REPORT, FINANCIAL STATEMENT, CERTIFICATE OR OTHER INFORMATION FURNISHED
(WHETHER IN WRITING OR ORALLY) BY OR ON BEHALF OF ANY LOAN PARTY TO THE
ADMINISTRATIVE AGENT OR ANY LENDER IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED HEREBY AND THE NEGOTIATION OF THIS AGREEMENT OR DELIVERED HEREUNDER
OR UNDER ANY OTHER LOAN DOCUMENT (IN EACH CASE AS MODIFIED OR SUPPLEMENTED BY
OTHER INFORMATION SO FURNISHED) CONTAINS ANY MATERIAL MISSTATEMENT OF FACT OR
OMITS TO STATE ANY MATERIAL FACT NECESSARY TO MAKE THE STATEMENTS THEREIN, IN
THE LIGHT OF THE CIRCUMSTANCES UNDER WHICH THEY WERE MADE, NOT MISLEADING;
PROVIDED THAT, WITH RESPECT TO PROJECTED FINANCIAL INFORMATION, THE BORROWERS
REPRESENT ONLY THAT SUCH INFORMATION WAS PREPARED IN GOOD FAITH BASED UPON
ASSUMPTIONS BELIEVED TO BE REASONABLE AT THE TIME.


5.16         COMPLIANCE WITH LAWS.  EACH LOAN PARTY AND EACH SUBSIDIARY THEREOF
IS IN COMPLIANCE IN ALL MATERIAL RESPECTS WITH THE REQUIREMENTS OF ALL LAWS AND
ALL ORDERS, WRITS, INJUNCTIONS AND DECREES APPLICABLE TO IT OR TO ITS
PROPERTIES, EXCEPT IN SUCH INSTANCES IN WHICH (A) SUCH REQUIREMENT OF LAW OR
ORDER, WRIT, INJUNCTION OR DECREE IS BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED OR (B) THE FAILURE TO COMPLY
THEREWITH, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT REASONABLY BE
EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.

66


--------------------------------------------------------------------------------



5.17         INTELLECTUAL PROPERTY; LICENSES, ETC.  EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES OWN, OR POSSESS THE RIGHT TO USE, ALL OF THE TRADEMARKS,
SERVICE MARKS, TRADE NAMES, COPYRIGHTS, PATENTS, PATENT RIGHTS, FRANCHISES,
LICENSES AND OTHER INTELLECTUAL PROPERTY RIGHTS (COLLECTIVELY, “IP RIGHTS”) THAT
ARE REASONABLY NECESSARY FOR THE OPERATION OF THEIR RESPECTIVE BUSINESSES,
WITHOUT CONFLICT WITH THE RIGHTS OF ANY OTHER PERSON, AND SCHEDULE 5.17 SETS
FORTH A COMPLETE AND ACCURATE LIST OF ALL SUCH IP RIGHTS OWNED OR USED BY EACH
LOAN PARTY AND EACH OF ITS SUBSIDIARIES.  TO THE BEST KNOWLEDGE OF THE
BORROWERS, NO SLOGAN OR OTHER ADVERTISING DEVICE, PRODUCT, PROCESS, METHOD,
SUBSTANCE, PART OR OTHER MATERIAL NOW EMPLOYED, OR NOW CONTEMPLATED TO BE
EMPLOYED, BY ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES INFRINGES UPON ANY RIGHTS
HELD BY ANY OTHER PERSON.  NO CLAIM OR LITIGATION REGARDING ANY OF THE FOREGOING
IS PENDING OR, TO THE BEST KNOWLEDGE OF THE BORROWERS, THREATENED, WHICH, EITHER
INDIVIDUALLY OR IN THE AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT.


5.18         SOLVENCY.  EACH LOAN PARTY IS, INDIVIDUALLY AND TOGETHER WITH ITS
SUBSIDIARIES ON A CONSOLIDATED BASIS, SOLVENT.


5.19         CASUALTY, ETC.  NEITHER THE BUSINESSES NOR THE PROPERTIES OF ANY
LOAN PARTY OR ANY OF ITS SUBSIDIARIES ARE AFFECTED BY ANY FIRE, EXPLOSION,
ACCIDENT, STRIKE, LOCKOUT OR OTHER LABOR DISPUTE, DROUGHT, STORM, HAIL,
EARTHQUAKE, EMBARGO, ACT OF GOD OR OF THE PUBLIC ENEMY OR OTHER CASUALTY
(WHETHER OR NOT COVERED BY INSURANCE) THAT, EITHER INDIVIDUALLY OR IN THE
AGGREGATE, COULD REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


5.20         LABOR MATTERS.  THERE ARE NO COLLECTIVE BARGAINING AGREEMENTS OR
MULTIEMPLOYER PLANS COVERING THE EMPLOYEES OF ANY BORROWER OR ANY OF ITS
SUBSIDIARIES AS OF THE CLOSING DATE AND NEITHER ANY BORROWER NOR ANY SUBSIDIARY
HAS SUFFERED ANY STRIKES, WALKOUTS, WORK STOPPAGES OR OTHER MATERIAL LABOR
DIFFICULTY WITHIN THE LAST FIVE YEARS.


5.21         COLLATERAL DOCUMENTS.  THE PROVISIONS OF THE COLLATERAL DOCUMENTS
ARE EFFECTIVE TO CREATE IN FAVOR OF THE ADMINISTRATIVE AGENT FOR THE BENEFIT OF
THE SECURED PARTIES A LEGAL, VALID AND ENFORCEABLE FIRST PRIORITY LIEN (SUBJECT
TO LIENS PERMITTED BY SECTION 7.01) ON ALL RIGHT, TITLE AND INTEREST OF THE
RESPECTIVE LOAN PARTIES IN THE COLLATERAL DESCRIBED THEREIN.  EXCEPT FOR FILINGS
COMPLETED PRIOR TO THE CLOSING DATE AND AS CONTEMPLATED HEREBY AND BY THE
COLLATERAL DOCUMENTS, NO FILING OR OTHER ACTION WILL BE NECESSARY TO PERFECT OR
PROTECT SUCH LIENS.


5.22         PROMED ACQUISITION.  THE COPIES OF THE RELATED DOCUMENTS PROVIDED
TO THE ADMINISTRATIVE AGENT AND THE LENDERS ARE IN FULL FORCE AND EFFECT AND
THERE HAVE BEEN NO AMENDMENTS OR OTHER MODIFICATIONS TO ANY OF THE RELATED
DOCUMENTS.


5.23         HEALTH CARE MATTERS.  WITHOUT LIMITING THE GENERALITY OF ANY OTHER
PROVISION CONTAINED HEREIN:


(A)           COMPLIANCE WITH HEALTH CARE LAWS; PERMITS.  EACH LOAN PARTY AND
EACH OF ITS SUBSIDIARIES, AND ANY PERSON ACTING ON THEIR BEHALF, IS IN
COMPLIANCE IN ALL MATERIAL RESPECTS WITH ALL HEALTH CARE LAWS APPLICABLE TO IT,
ITS PRODUCTS AND ITS PROPERTIES OR OTHER ASSETS OR ITS BUSINESS OR OPERATION,
INCLUDING ITS PROVISION OF PROFESSIONAL SERVICES.  EACH LOAN PARTY AND EACH OF
ITS SUBSIDIARIES, AND ANY PERSON ACTING ON THEIR BEHALF, HAS IN EFFECT ALL
PERMITS, INCLUDING, WITHOUT LIMITATION, ALL PERMITS NECESSARY FOR IT TO OWN,
LEASE OR OPERATE ITS PROPERTIES AND OTHER

67


--------------------------------------------------------------------------------



ASSETS AND TO CARRY ON ITS BUSINESS AND OPERATIONS, INCLUDING ITS PROVISION OF
PROFESSIONAL SERVICES, AS PRESENTLY CONDUCTED.  ALL SUCH PERMITS ARE IN FULL
FORCE AND EFFECT AND THERE HAS OCCURRED NO DEFAULT UNDER, OR VIOLATION OF, ANY
SUCH PERMIT.  EXCEPT AS SET FORTH ON SCHEDULE 5.23, NO ACTION, DEMAND,
REQUIREMENT OR INVESTIGATION BY ANY GOVERNMENTAL AUTHORITY AND NO SUIT, ACTION
OR PROCEEDING BY ANY OTHER PERSON, IN EACH CASE WITH RESPECT TO EACH LOAN PARTY,
ANY OF ITS SUBSIDIARIES, ANY PERSON ACTING ON THEIR BEHALF, OR ANY OF THEIR
RESPECTIVE PROPERTIES, OTHER ASSETS OR PROVISION OF PROFESSIONAL SERVICES UNDER
ANY LAWS, IS PENDING OR, TO THE KNOWLEDGE OF EACH LOAN PARTY AND ITS
SUBSIDIARIES, THREATENED.


(B)           FILINGS.  EXCEPT AS SET FORTH ON SCHEDULE 5.23, ALL REPORTS,
DOCUMENTS, CLAIMS, NOTICES OR APPROVALS REQUIRED TO BE FILED, OBTAINED,
MAINTAINED OR FURNISHED TO ANY GOVERNMENTAL AUTHORITY HAVE BEEN SO FILED,
OBTAINED, MAINTAINED OR FURNISHED, AND ALL SUCH REPORTS, DOCUMENTS, CLAIMS AND
NOTICES WERE COMPLETE AND CORRECT IN ALL MATERIAL RESPECTS ON THE DATE FILED (OR
WERE CORRECTED IN OR SUPPLEMENTED BY A SUBSEQUENT FILING).


(C)           MATERIAL STATEMENTS.  NO LOAN PARTY NOR ANY OF ITS SUBSIDIARIES,
NOR ANY OFFICER, AFFILIATE, EMPLOYEE OR AGENT OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, HAS MADE AN UNTRUE STATEMENT OF A MATERIAL FACT OR FRAUDULENT
STATEMENT TO ANY GOVERNMENTAL AUTHORITY, FAILED TO DISCLOSE A MATERIAL FACT
REQUIRED TO ANY GOVERNMENTAL AUTHORITY, OR COMMITTED AN ACT, MADE A STATEMENT,
OR FAILED TO MAKE A STATEMENT THAT, AT THE TIME SUCH DISCLOSURE WAS MADE, WOULD
REASONABLY BE EXPECTED TO CONSTITUTE A VIOLATION OF ANY HEALTH CARE LAW.  NO
LOAN PARTY NOR ANY OF ITS SUBSIDIARIES, NOR ANY OFFICER, AFFILIATE, EMPLOYEE OR
AGENT OF ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES, HAS MADE ANY UNTRUE
STATEMENT OF FACT REGARDING CLAIMS INCURRED BUT NOT REPORTED.


(D)           BILLING.  EACH LOAN PARTY, EACH OF ITS SUBSIDIARIES AND EACH
CONTRACTING PHYSICIAN OF A LOAN PARTY OR SUBSIDIARY (TO THE EXTENT REQUIRED) HAS
THE REQUISITE PROVIDER NUMBER OR OTHER PERMIT TO BILL THE MEDICARE PROGRAM (TO
THE EXTENT SUCH ENTITY PARTICIPATES IN THE MEDICARE PROGRAM), THE RESPECTIVE
MEDICAID PROGRAM IN THE STATE OR STATES IN WHICH SUCH ENTITY OPERATES, AND ALL
OTHER THIRD PARTY PAYOR PROGRAMS (AS DEFINED BELOW), INCLUDING BUT NOT LIMITED
TO CAPITATED CONTRACTS WITH MANAGED CARE ORGANIZATIONS, THAT EACH LOAN PARTY AND
EACH OF ITS SUBSIDIARIES CURRENTLY BILL.  THERE IS NO INVESTIGATION, AUDIT,
CLAIM REVIEW, OR OTHER ACTION PENDING, OR TO THE KNOWLEDGE OF ANY LOAN PARTY OR
ITS SUBSIDIARIES, THREATENED WHICH COULD RESULT IN A REVOCATION, SUSPENSION,
TERMINATION, PROBATION, RESTRICTION, LIMITATION, OR NON-RENEWAL OF ANY THIRD
PARTY PAYOR (AS DEFINED BELOW) PROVIDER NUMBER OR RESULT IN ANY LOAN PARTY’S OR
ANY SUBSIDIARIES’ EXCLUSION FROM ANY THIRD PARTY PAYOR PROGRAM.  NO LOAN PARTY
NOR EACH OF ITS SUBSIDIARIES HAS BILLED OR RECEIVED ANY PAYMENT OR REIMBURSEMENT
IN EXCESS OF AMOUNTS ALLOWED BY ANY HEALTH CARE LAW OR OTHER LAW.  FOR PURPOSES
OF THIS AGREEMENT, A “THIRD PARTY PAYOR” MEANS MEDICARE, MEDICAID, TRICARE, BLUE
CROSS AND/OR BLUE SHIELD, STATE GOVERNMENT INSURERS, PRIVATE INSURERS AND ANY
OTHER PERSON OR ENTITY WHICH PRESENTLY OR IN THE FUTURE MAINTAINS THIRD PARTY
PAYOR PROGRAMS.  IN ADDITION, FOR PURPOSES OF THIS AGREEMENT, “THIRD PARTY PAYOR
PROGRAMS” MEANS ALL THIRD PARTY PAYOR PROGRAMS IN WHICH EACH OF THE LOAN PARTIES
AND EACH OF ITS SUBSIDIARIES PARTICIPATES (INCLUDING, WITHOUT LIMITATION,
MEDICARE, MEDICAID, TRICARE OR ANY OTHER FEDERAL OR STATE HEALTH CARE PROGRAMS,
AS WELL AS BLUE CROSS AND/OR BLUE SHIELD, MANAGED CARE PLANS, OR ANY OTHER
PRIVATE INSURANCE PROGRAMS).


(E)           PROCEEDINGS.  THERE ARE NO FACTS, CIRCUMSTANCES OR CONDITIONS THAT
WOULD REASONABLY BE EXPECTED TO FORM THE BASIS FOR ANY MATERIAL INVESTIGATION,
SUIT, CLAIM, AUDIT, ACTION

68


--------------------------------------------------------------------------------



(LEGAL OR REGULATORY) OR PROCEEDING (LEGAL OR REGULATORY) BY A GOVERNMENTAL
AUTHORITY AGAINST OR AFFECTING ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES
RELATING TO ANY OF THE HEALTH CARE LAWS.


(F)            PROHIBITED TRANSACTIONS.  NEITHER THE LOAN PARTIES NOR ANY
SUBSIDIARY NOR ANY PERSON ACTING ON BEHALF OF THE LOAN PARTIES OR ANY SUBSIDIARY
IS A PARTY TO ANY CONTRACT, LEASE AGREEMENT OR OTHER ARRANGEMENT (INCLUDING ANY
JOINT VENTURE OR CONSULTING AGREEMENT) WITH ANY PHYSICIAN, HEALTH CARE FACILITY,
HOSPITAL, NURSING FACILITY, HOME HEALTH AGENCY OR OTHER PERSON WHO IS IN A
POSITION TO MAKE OR INFLUENCE REFERRALS TO OR OTHERWISE GENERATE BUSINESS TO
PROVIDE SERVICES, LEASE SPACE, LEASE EQUIPMENT OR ENGAGE IN ANY OTHER VENTURE OR
ACTIVITY, OTHER THAN AGREEMENTS WHICH ARE IN COMPLIANCE WITH ALL APPLICABLE
HEALTH CARE LAWS.  NEITHER THE LOAN PARTIES NOR ANY SUBSIDIARY, NOR ANY PERSON
ACTING ON BEHALF OF THE LOAN PARTIES OR ANY SUBSIDIARY, DIRECTLY OR INDIRECTLY: 
(1) OFFERED OR PAID ANY REMUNERATION, IN CASH OR IN KIND, TO, OR MADE ANY
FINANCIAL ARRANGEMENTS WITH, ANY PAST, PRESENT OR POTENTIAL PATIENT, SUPPLIER,
MEDICAL STAFF MEMBER, CONTRACTOR OR THIRD PARTY PAYOR OF THE LOAN PARTIES AND/OR
ANY SUBSIDIARY IN ORDER TO ILLEGALLY OBTAIN BUSINESS OR PAYMENTS FROM SUCH
PERSON; (2) GIVEN OR AGREED TO GIVE, OR IS AWARE THAT THERE HAS BEEN MADE OR
THAT THERE IS ANY ILLEGAL AGREEMENT TO MAKE, ANY ILLEGAL GIFT OR GRATUITOUS
PAYMENT OF ANY KIND, NATURE OR DESCRIPTION (WHETHER IN MONEY, PROPERTY OR
SERVICES) TO ANY PAST, PRESENT OR POTENTIAL PATIENT, SUPPLIER, CONTRACTOR, THIRD
PARTY PAYOR OR ANY OTHER PERSON; (3) MADE OR AGREED TO MAKE, OR IS AWARE THAT
THERE HAS BEEN MADE OR THAT THERE IS ANY AGREEMENT TO MAKE, ANY CONTRIBUTION,
PAYMENT OR GIFT OF FUNDS OR PROPERTY TO, OR FOR THE PRIVATE USE OF, ANY
GOVERNMENTAL OFFICIAL, EMPLOYEE OR AGENT WHERE EITHER THE CONTRIBUTION, PAYMENT
OR GIFT OR THE PURPOSE OF SUCH CONTRIBUTION, PAYMENT OR GIFT IS OR WAS ILLEGAL
UNDER THE LAWS OF ANY GOVERNMENT ENTITY HAVING JURISDICTION OVER SUCH PAYMENT,
CONTRIBUTION OR GIFT; (4) ESTABLISHED OR MAINTAINED ANY UNRECORDED FUND OR ASSET
FOR ANY PURPOSE OR MADE ANY MISLEADING, FALSE OR ARTIFICIAL ENTRIES ON ANY OF
ITS BOOKS OR RECORDS FOR ANY REASON; OR (5) MADE, OR AGREED TO MAKE, OR IS AWARE
THAT THERE HAS BEEN MADE OR THAT THERE IS ANY AGREEMENT TO MAKE, ANY PAYMENT TO
ANY PERSON WITH THE INTENTION OR UNDERSTANDING THAT ANY PART OF SUCH PAYMENT
WOULD BE USED OR WAS GIVEN FOR ANY PURPOSE OTHER THAN THAT DESCRIBED IN THE
DOCUMENTS SUPPORTING SUCH PAYMENT.


(G)           MEDICARE/MEDICAID.  THERE ARE NO MEDICARE OR MEDICAID TERMINATION
PROCEEDINGS UNDERWAY WITH RESPECT TO ANY OF THE LOAN PARTIES, EACH ENTITY MEETS
THE MEDICARE CONDITIONS OF PARTICIPATION AND, TO OUR KNOWLEDGE AFTER SUCH
REASONABLE INVESTIGATION UNDER THE CIRCUMSTANCES, NO EMPLOYEE OR INDEPENDENT
CONTRACTOR TO ANY OF THE LOAN PARTIES HAS BEEN EXCLUDED IN PARTICIPATING IN
MEDICARE OR MEDICAID OR ANY SIMILAR FEDERAL PROGRAMS.


(H)           COMPLIANCE.  LOAN PARTIES POSSESS AND IMPLEMENT ALL NECESSARY
POLICIES AND PROCEDURES TO ENSURE THAT ALL ASPECTS OF LOAN PARTIES OPERATIONS,
THEIR EMPLOYEES, AND ALL HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY LOAN
PARTY, COMPLY WITH ALL APPLICABLE HEALTH CARE LAWS.


ARTICLE VI
AFFIRMATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, each of the Borrowers shall, and shall (except in the
case of the covenants set forth in Sections 6.01, 6.02, 6.03 and 6.11) cause
each Subsidiary to:

69


--------------------------------------------------------------------------------



6.01         FINANCIAL STATEMENTS.  DELIVER TO THE ADMINISTRATIVE AGENT AND EACH
LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT AND THE
REQUIRED LENDERS:


(A)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 120 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING WITH THE FISCAL YEAR ENDED
SEPTEMBER 30, 2007), A CONSOLIDATED BALANCE SHEET OF HOLDINGS AND ITS
SUBSIDIARIES AS AT THE END OF SUCH FISCAL YEAR, AND THE RELATED CONSOLIDATED
STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS FOR SUCH
FISCAL YEAR, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE FIGURES FOR THE
PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL AND PREPARED IN ACCORDANCE WITH
GAAP, AUDITED AND ACCOMPANIED BY A REPORT AND OPINION OF AN INDEPENDENT
CERTIFIED PUBLIC ACCOUNTANT OF NATIONALLY RECOGNIZED STANDING REASONABLY
ACCEPTABLE TO THE REQUIRED LENDERS, WHICH REPORT AND OPINION SHALL BE PREPARED
IN ACCORDANCE WITH GENERALLY ACCEPTED AUDITING STANDARDS AND SHALL NOT BE
SUBJECT TO ANY “GOING CONCERN” OR LIKE QUALIFICATION OR EXCEPTION OR ANY
QUALIFICATION OR EXCEPTION AS TO THE SCOPE OF SUCH AUDIT, AND TOGETHER WITH ANY
LETTERS FROM SUCH ACCOUNTANTS TO THE BOARD OF DIRECTORS OR MANAGEMENT OF
HOLDINGS;


(B)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 45 DAYS AFTER THE
END OF EACH OF THE FIRST THREE FISCAL QUARTERS OF EACH FISCAL YEAR OF HOLDINGS
(COMMENCING WITH THE FISCAL QUARTER ENDED JUNE 30, 2007), A CONSOLIDATED BALANCE
SHEET OF HOLDINGS AND ITS SUBSIDIARIES AS AT THE END OF SUCH FISCAL QUARTER, AND
THE RELATED CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’
EQUITY AND CASH FLOWS FOR SUCH FISCAL QUARTER AND FOR THE PORTION OF HOLDINGS’
FISCAL YEAR THEN ENDED, SETTING FORTH IN EACH CASE IN COMPARATIVE FORM THE
FIGURES FOR THE CORRESPONDING FISCAL QUARTER OF THE PREVIOUS FISCAL YEAR AND THE
CORRESPONDING PORTION OF THE PREVIOUS FISCAL YEAR, ALL IN REASONABLE DETAIL,
CERTIFIED BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR
CONTROLLER OF HOLDINGS AS FAIRLY PRESENTING THE FINANCIAL CONDITION, RESULTS OF
OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH FLOWS OF HOLDINGS AND ITS SUBSIDIARIES
IN ACCORDANCE WITH GAAP, SUBJECT ONLY TO NORMAL YEAR-END AUDIT ADJUSTMENTS AND
THE ABSENCE OF FOOTNOTES;


(C)           AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH OF THE FIRST 11 MONTHS OF EACH FISCAL YEAR OF HOLDINGS (COMMENCING
WITH THE FISCAL MONTH ENDED MAY 31, 2007), A CONSOLIDATED BALANCE SHEET OF
HOLDINGS AND ITS SUBSIDIARIES AS OF THE END OF SUCH MONTH, AND THE RELATED
CONSOLIDATED STATEMENTS OF INCOME OR OPERATIONS, SHAREHOLDERS’ EQUITY AND CASH
FLOWS FOR SUCH MONTH AND FOR THE PORTION OF HOLDINGS’ FISCAL YEAR THAN ENDED
SETTING FORTH IN EACH CASE IN COMPARATIVE FORM FOR THE CORRESPONDING MONTH OF
THE PREVIOUS FISCAL YEAR AND THE CORRESPONDING PORTION OF THE PREVIOUS FISCAL
YEAR, ALL IN REASONABLE DETAIL AND DULY CERTIFIED BY THE CHIEF EXECUTIVE
OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER OF HOLDINGS; AND


(D)           AS SOON AS AVAILABLE, BUT IN ANY EVENT AT LEAST 15 DAYS BEFORE THE
END OF EACH FISCAL YEAR OF HOLDINGS, AN ANNUAL BUSINESS PLAN AND BUDGET OF
HOLDINGS AND ITS SUBSIDIARIES ON A CONSOLIDATED BASIS, INCLUDING FORECASTS
PREPARED BY MANAGEMENT OF THE BORROWERS, IN FORM SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, OF CONSOLIDATED BALANCE SHEETS
AND STATEMENTS OF INCOME OR OPERATIONS AND CASH FLOWS OF HOLDINGS AND ITS
SUBSIDIARIES ON A MONTHLY BASIS FOR THE IMMEDIATELY FOLLOWING FISCAL YEAR.

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrowers shall not be separately required to furnish such
information under Section 6.01(a) or

70


--------------------------------------------------------------------------------


(b) above, but the foregoing shall not be in derogation of the obligation of the
Borrowers to furnish the information and materials described in Sections 6.01(a)
and (b) above at the times specified therein.


6.02         CERTIFICATES; OTHER INFORMATION.  DELIVER TO THE ADMINISTRATIVE
AGENT AND EACH LENDER, IN FORM AND DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT AND THE REQUIRED LENDERS:


(A)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTION 6.01(A), A CERTIFICATE OF ITS INDEPENDENT CERTIFIED
PUBLIC ACCOUNTANTS CERTIFYING SUCH FINANCIAL STATEMENTS AND STATING THAT DURING
THE PERFORMANCE OF THE FINANCIAL AUDIT NO KNOWLEDGE WAS OBTAINED OF ANY DEFAULT
UNDER THE FINANCIAL COVENANTS SET FORTH IN SECTION 7.11 OR, IF ANY SUCH DEFAULT
SHALL EXIST, STATING THE NATURE AND STATUS OF SUCH EVENT;


(B)           CONCURRENTLY WITH THE DELIVERY OF THE FINANCIAL STATEMENTS
REFERRED TO IN SECTIONS 6.01(C), A DULY COMPLETED COMPLIANCE CERTIFICATE SIGNED
BY THE CHIEF EXECUTIVE OFFICER, CHIEF FINANCIAL OFFICER, TREASURER OR CONTROLLER
OF HOLDINGS;


(C)           PROMPTLY AFTER ANY REQUEST BY THE ADMINISTRATIVE AGENT OR ANY
LENDER, COPIES OF ANY DETAILED AUDIT REPORTS, MANAGEMENT LETTERS OR
RECOMMENDATIONS SUBMITTED TO THE BOARD OF DIRECTORS (OR THE AUDIT COMMITTEE OF
THE BOARD OF DIRECTORS) OF ANY LOAN PARTY BY INDEPENDENT ACCOUNTANTS IN
CONNECTION WITH THE ACCOUNTS OR BOOKS OF ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES, OR ANY AUDIT OF ANY OF THEM;


(D)           PROMPTLY AFTER THE SAME ARE AVAILABLE, COPIES OF EACH ANNUAL
REPORT, PROXY OR FINANCIAL STATEMENT OR OTHER REPORT OR COMMUNICATION SENT TO
THE STOCKHOLDERS OF HOLDINGS, AND COPIES OF ALL ANNUAL, REGULAR, PERIODIC AND
SPECIAL REPORTS AND REGISTRATION STATEMENTS WHICH HOLDINGS MAY FILE OR BE
REQUIRED TO FILE WITH THE SEC UNDER SECTION 13 OR 15(D) OF THE SECURITIES
EXCHANGE ACT OF 1934, OR WITH ANY NATIONAL SECURITIES EXCHANGE, AND IN ANY CASE
NOT OTHERWISE REQUIRED TO BE DELIVERED TO THE ADMINISTRATIVE AGENT PURSUANT
HERETO;


(E)           PROMPTLY AFTER THE FURNISHING THEREOF, COPIES OF ANY STATEMENT OR
REPORT FURNISHED TO ANY HOLDER OF DEBT SECURITIES OF ANY LOAN PARTY OR OF ANY OF
ITS SUBSIDIARIES PURSUANT TO THE TERMS OF ANY INDENTURE, LOAN OR CREDIT OR
SIMILAR AGREEMENT AND NOT OTHERWISE REQUIRED TO BE FURNISHED TO THE LENDERS
PURSUANT TO SECTION 6.01 OR ANY OTHER CLAUSE OF THIS SECTION 6.02;


(F)            AS SOON AS AVAILABLE, BUT IN ANY EVENT WITHIN 30 DAYS AFTER THE
END OF EACH FISCAL YEAR OF HOLDINGS, A REPORT SUMMARIZING THE INSURANCE COVERAGE
(SPECIFYING TYPE, AMOUNT AND CARRIER) IN EFFECT FOR EACH LOAN PARTY AND ITS
SUBSIDIARIES AND CONTAINING SUCH ADDITIONAL INFORMATION AS THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY REASONABLY SPECIFY;


(G)           PROMPTLY, AND IN ANY EVENT WITHIN TEN BUSINESS DAYS AFTER RECEIPT
THEREOF BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF EACH NOTICE OR
OTHER CORRESPONDENCE RECEIVED FROM THE SEC (OR COMPARABLE AGENCY IN ANY
APPLICABLE NON-U.S. JURISDICTION) CONCERNING ANY INVESTIGATION OR POSSIBLE
INVESTIGATION OR OTHER INQUIRY BY SUCH AGENCY REGARDING FINANCIAL OR OTHER
OPERATIONAL RESULTS OF ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF;

71


--------------------------------------------------------------------------------



(H)           NOT LATER THAN FIVE BUSINESS DAYS AFTER RECEIPT THEREOF BY ANY
LOAN PARTY OR ANY SUBSIDIARY THEREOF, COPIES OF ALL NOTICES, REQUESTS AND OTHER
DOCUMENTS ALLEGING THAT AN EVENT OF DEFAULT HAS OCCURRED (INCLUDING AMENDMENTS,
WAIVERS AND OTHER MODIFICATIONS) SO RECEIVED UNDER OR PURSUANT TO ANY RELATED
DOCUMENT OR INSTRUMENT, INDENTURE, LOAN OR CREDIT OR SIMILAR AGREEMENT AND, FROM
TIME TO TIME UPON REQUEST BY THE ADMINISTRATIVE AGENT, SUCH INFORMATION AND
REPORTS REGARDING THE RELATED DOCUMENTS AND SUCH INSTRUMENTS, INDENTURES AND
LOAN AND CREDIT AND SIMILAR AGREEMENTS AS THE ADMINISTRATIVE AGENT MAY
REASONABLY REQUEST;


(I)            PROMPTLY AFTER THE ASSERTION OR OCCURRENCE THEREOF, NOTICE OF ANY
ACTION OR PROCEEDING AGAINST OR OF ANY NONCOMPLIANCE BY ANY LOAN PARTY OR ANY OF
ITS SUBSIDIARIES WITH ANY ENVIRONMENTAL LAW OR ENVIRONMENTAL PERMIT THAT COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT;


(J)            [RESERVED.]


(K)           QUARTERLY, ON OR PRIOR TO THE 30TH DAY FOLLOWING THE END OF EACH
FISCAL QUARTER OF HOLDINGS, A SCHEDULE LISTING ALL THEN-EXISTING CAPITATED
CONTRACTS AND THEIR EXPIRATION DATES, AND IN ADDITION, PROMPTLY, BUT IN ANY CASE
NOT LATER THAN 3 BUSINESS DAYS AFTER ANY LOAN PARTY OBTAINS KNOWLEDGE THEREOF,
THE LOAN PARTIES SHALL ADVISE THE ADMINISTRATIVE AGENT IN WRITING OF THE
TERMINATION OR NON-RENEWAL OF ANY CAPITATED CONTRACT, ANY ADJUSTMENT IN THE
PER-PATIENT PRICE OR RATE OF PAYMENT UNDER ANY CAPITATED CONTRACT OR ANY
ADJUSTMENT, OFFSET OR DEDUCTION IN RESPECT OF CAPITATED CONTRACT RIGHTS FOR
RETROACTIVE ADDITIONS AND/OR DELETIONS OF PATIENTS COVERED BY CAPITATED
CONTRACTS DURING ANY CONSECUTIVE 60-DAY PERIOD (THE “AFFECTED CAPITATED
CONTRACTS”) THE PAYMENTS UNDER WHICH CAPITATED CONTRACT CONSTITUTED, ALONE OR
TOGETHER WITH PAYMENTS UNDER ALL OTHER AFFECTED CAPITATED CONTRACTS, IN EXCESS
OF 10% OF THE AGGREGATE PAYMENTS UNDER ALL CAPITATED CONTRACTS DURING THE
IMMEDIATELY PRECEDING TWELVE MONTH PERIOD;


(L)            MONTHLY, ON OR PRIOR TO THE 30TH DAY AFTER THE END OF EACH
CALENDAR MONTH, A REPORT OF IBNR (INCURRED BUT NOT REPORTED) ITEMS FOR SUCH
MONTH, WHICH REPORT SHALL INCLUDE, BUT NOT BE LIMITED TO, THE CLAIMS LAG
ANALYSIS PREPARED BY THE BORROWERS FOR EACH PMG LOAN PARTY, IN FORM AND
SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT AND PREPARED USING THE
PER-MEMBER-PER-MONTH METHOD, INCLUDING ALL MEDICAL EXPENSES;


(M)          PROMPTLY UPON RECEIPT THEREOF, COPIES OF ACTUARIAL REPORTS AS OF
MARCH 31 AND SEPTEMBER 30 OF EACH YEAR;


(N)           AS SOON AS AVAILABLE, BUT NOT LATER THAN 30 DAYS AFTER SUBMISSION
THEREOF TO THE CALIFORNIA DEPARTMENT OF MANAGED HEALTH CARE OR THE CORRESPONDING
AGENCY OF ANOTHER STATE AND/OR ANY OTHER APPLICABLE OR SUCCESSOR STATE AGENCY OR
BODY, WRITTEN NOTICE OF ANY APPLICATION FOR, OR THE GRANT OF, ANY HEALTHCARE
SERVICE PLAN LICENSE AND ALL REPORTS AND/OR FINANCIAL STATEMENTS REQUIRED UNDER
ANY SUCH LOAN PARTY’S HEALTHCARE SERVICE PLAN LICENSE, IF ANY;


(O)           AT THE END OF EACH 180-DAY PERIOD COMMENCING WITH THE FIRST SUCH
PERIOD ENDING 180 DAYS AFTER THE CLOSING DATE, DELIVER UPDATES OF EACH OF THE
SCHEDULES OF APPLICABLE OBLIGORS ATTACHED TO THE MASTER OBLIGOR NOTICES
REFERENCED IN SECTION 6.20 TO THE ADMINISTRATIVE AGENT; AND

72


--------------------------------------------------------------------------------



(P)           PROMPTLY, SUCH ADDITIONAL INFORMATION REGARDING THE BUSINESS,
FINANCIAL, LEGAL OR CORPORATE AFFAIRS OF ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF, OR COMPLIANCE WITH THE TERMS OF THE LOAN DOCUMENTS, AS THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY FROM TIME TO TIME REASONABLY REQUEST.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrowers post such documents, or provides a link thereto on the Borrowers’
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrowers’ behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrowers shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrowers to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrowers shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrowers shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrowers with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders and the L/C Issuer materials and/or
information provided by or on behalf of the Borrowers hereunder (collectively,
“Borrower Materials”) by posting the Borrower Materials on IntraLinks or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrowers or their Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities.  The Borrowers hereby agree to identify that portion of all Borrower
Materials that are to be made available to Public Lenders.  All such Borrower
Materials shall be clearly and conspicuously marked “PUBLIC” which, at a
minimum, shall mean that the word “PUBLIC” shall appear prominently on the first
page thereof; (x) by marking Borrower Materials “PUBLIC,” the Borrowers shall be
deemed to have authorized the Administrative Agent, the Arranger, the L/C Issuer
and the Lenders to treat such Borrower Materials as not containing any material
non-public information (although it may be sensitive and proprietary) with
respect to any Borrower or its securities for purposes of United States Federal
and state securities laws (provided, however, that to the extent such Borrower
Materials constitute Information, they shall be treated as set forth in
Section 10.07); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Arranger shall be entitled to treat any
Borrower Materials that are

73


--------------------------------------------------------------------------------


not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor.”  Notwithstanding the foregoing, the
Borrowers shall be under no obligation to mark any Borrower Materials “PUBLIC.”


6.03         NOTICES.  PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND EACH LENDER:


(A)           OF THE OCCURRENCE OF ANY DEFAULT;


(B)           OF ANY MATTER THAT HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN A MATERIAL ADVERSE EFFECT, INCLUDING (I) BREACH OR NON-PERFORMANCE OF,
OR ANY DEFAULT UNDER, A CONTRACTUAL OBLIGATION OF ANY BORROWER OR ANY
SUBSIDIARY; (II) ANY DISPUTE, LITIGATION, INVESTIGATION, PROCEEDING OR
SUSPENSION BETWEEN ANY BORROWER OR ANY SUBSIDIARY AND ANY GOVERNMENTAL
AUTHORITY; OR (III) THE COMMENCEMENT OF, OR ANY MATERIAL DEVELOPMENT IN, ANY
LITIGATION OR PROCEEDING AFFECTING ANY BORROWER OR ANY SUBSIDIARY, INCLUDING
PURSUANT TO ANY APPLICABLE ENVIRONMENTAL LAWS;


(C)           OF THE OCCURRENCE OF ANY ERISA EVENT;


(D)           OF ANY MATERIAL CHANGE IN ACCOUNTING POLICIES OR FINANCIAL
REPORTING PRACTICES BY ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF, INCLUDING ANY
DETERMINATION BY ANY BORROWER REFERRED TO IN SECTION 2.10(B);


(E)           OF THE (I) OCCURRENCE OF ANY DISPOSITION OF PROPERTY OR ASSETS FOR
WHICH THE BORROWERS ARE REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.05(B)(II), (II) OCCURRENCE OF ANY SALE OF CAPITAL STOCK OR OTHER
EQUITY INTERESTS FOR WHICH THE BORROWERS ARE REQUIRED TO MAKE A MANDATORY
PREPAYMENT PURSUANT TO SECTION 2.05(B)(III), (III) INCURRENCE OR ISSUANCE OF ANY
INDEBTEDNESS FOR WHICH THE BORROWERS ARE REQUIRED TO MAKE A MANDATORY PREPAYMENT
PURSUANT TO SECTION 2.05(B)(IV), AND (IV) RECEIPT OF ANY EXTRAORDINARY RECEIPT
FOR WHICH THE BORROWERS ARE REQUIRED TO MAKE A MANDATORY PREPAYMENT PURSUANT TO
SECTION 2.05(B)(V);


(F)            OF ANY INVESTIGATION OR AUDIT, OR PENDING OR THREATENED
PROCEEDINGS RELATING TO ANY VIOLATION BY ANY LOAN PARTY, ANY SUBSIDIARY, OR ANY
HEALTH CARE FACILITY TO WHICH A LOAN PARTY OR ANY SUBSIDIARY PROVIDES SERVICES,
OF ANY HEALTH CARE LAWS (INCLUDING, WITHOUT LIMITATION, ANY INVESTIGATION OR
AUDIT OR PROCEEDING INVOLVING VIOLATION OF ANY OF THE MEDICARE AND/OR MEDICAID
FRAUD AND ABUSE PROVISIONS);


(G)           OF, AND PROVIDE COPIES OF ANY WRITTEN RECOMMENDATION FROM, ANY
GOVERNMENTAL AUTHORITY OR OTHER REGULATORY BODY THAT ANY LOAN PARTY, ANY
SUBSIDIARY, OR ANY OBLIGOR TO WHICH ANY LOAN PARTY OR ANY SUBSIDIARY PROVIDES
SERVICES SHOULD HAVE ITS LICENSURE, PROVIDER OR SUPPLIER NUMBER, OR
ACCREDITATION SUSPENDED, REVOKED, OR LIMITED IN ANY WAY, OR HAVE ITS ELIGIBILITY
TO PARTICIPATE IN TRICARE, MEDICARE OR MEDICAID OR TO ACCEPT ASSIGNMENTS OR
RIGHTS TO REIMBURSEMENT UNDER TRICARE, MEDICAID OR MEDICARE REGULATIONS
SUSPENDED, REVOKED, OR LIMITED IN ANY WAY;


(H)           OF ANY CLAIM TO RECOVER ANY ALLEGED MATERIAL OVERPAYMENTS WITH
RESPECT TO ANY ACCOUNTS INCLUDING, WITHOUT LIMITATION, PAYMENTS RECEIVED FROM
TRICARE, MEDICARE, MEDICAID OR FROM ANY PRIVATE INSURANCE CARRIER;

74


--------------------------------------------------------------------------------



(I)            OF TERMINATION OF ELIGIBILITY OF ANY LOAN PARTY, ANY SUBSIDIARY
OF ANY LOAN PARTY, OR ANY HEALTH CARE FACILITY TO WHICH ANY LOAN PARTY PROVIDES
SERVICES TO PARTICIPATE IN ANY REIMBURSEMENT PROGRAM OF ANY PRIVATE INSURANCE
CARRIER, MANAGED CARE OR SIMILAR ORGANIZATION, OR OTHER OBLIGOR APPLICABLE TO
IT;


(J)            OF ANY MATERIAL REDUCTION IN THE LEVEL OF REIMBURSEMENT EXPECTED
TO BE RECEIVED WITH RESPECT TO ANY ACCOUNTS;


(K)           OF ANY REIMBURSEMENT PAYMENT CONTRACT OR PROCESS THAT RESULTS OR
IS REASONABLY EXPECTED TO RESULT IN ANY CLAIM AGAINST A LOAN PARTY OR ANY
SUBSIDIARY OF SUCH LOAN PARTY (INCLUDING ON ACCOUNT OF OVERPAYMENTS, SETTLEMENT
PAYMENTS, APPEALS, REPAYMENT PLAN REQUESTS);


(L)            OF, AND PROVIDE COPIES OF ANY REPORT OR COMMUNICATION FROM, ANY
GOVERNMENTAL AUTHORITY IN CONNECTION WITH ANY INSPECTION OF ANY FACILITY OF A
LOAN PARTY OR ANY SUBSIDIARY OF SUCH LOAN PARTY;


(M)          OF ANY HEALTHCARE PROVIDER’S FEES BEING CONTESTED OR DISPUTED; AND


(N)           OF ANY LITIGATION, INVESTIGATION OR PROCEEDING THAT INCLUDES A
CLAIM FOR DAMAGES, PENALTIES OR OTHER AMOUNTS TO BE PAID THAT EXCEEDS THE AMOUNT
COVERED BY INSURANCE BY THE THRESHOLD AMOUNT.

Each notice pursuant to Section 6.03 (other than Section 6.03(e)) shall be
accompanied by a statement of a Responsible Officer of the Borrowers setting
forth details of the occurrence referred to therein and stating what action the
Borrowers have taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.


6.04         PAYMENT OF OBLIGATIONS.  PAY AND DISCHARGE AS THE SAME SHALL BECOME
DUE AND PAYABLE, ALL ITS OBLIGATIONS AND LIABILITIES, INCLUDING (A) ALL TAX
LIABILITIES, ASSESSMENTS AND GOVERNMENTAL CHARGES OR LEVIES UPON IT OR ITS
PROPERTIES OR ASSETS, UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY
APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED AND ADEQUATE RESERVES IN ACCORDANCE
WITH GAAP ARE BEING MAINTAINED BY THE BORROWERS OR SUCH SUBSIDIARY; (B) LL
LAWFUL CLAIMS WHICH, IF UNPAID, WOULD BY LAW BECOME A LIEN UPON ITS PROPERTY,
UNLESS THE SAME ARE BEING CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS
DILIGENTLY CONDUCTED AND WITH ADEQUATE RESERVES IN ACCORDANCE WITH GAAP; AND
(C) LL INDEBTEDNESS, AS AND WHEN DUE AND PAYABLE, BUT SUBJECT TO ANY
SUBORDINATION PROVISIONS CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING
SUCH INDEBTEDNESS.


6.05         PRESERVATION OF EXISTENCE, ETC.  (A) PRESERVE, RENEW AND MAINTAIN
IN FULL FORCE AND EFFECT ITS LEGAL EXISTENCE AND GOOD STANDING UNDER THE LAWS OF
THE JURISDICTION OF ITS ORGANIZATION EXCEPT IN A TRANSACTION PERMITTED BY
SECTION 7.04 OR 7.05; PROVIDED, HOWEVER, THAT THE BORROWERS AND THEIR
SUBSIDIARIES MAY CONSUMMATE THE MERGER AND ANY OTHER MERGER OR CONSOLIDATION
PERMITTED UNDER SECTION 7.04; (B) TAKE ALL REASONABLE ACTION TO MAINTAIN ALL
RIGHTS, PRIVILEGES, PERMITS, LICENSES AND FRANCHISES NECESSARY OR DESIRABLE IN
THE NORMAL CONDUCT OF ITS BUSINESS, EXCEPT TO THE EXTENT THAT FAILURE TO DO SO
COULD NOT REASONABLY BE EXPECTED TO HAVE A MATERIAL

75


--------------------------------------------------------------------------------



ADVERSE EFFECT; AND (C) PRESERVE OR RENEW ALL OF ITS REGISTERED PATENTS,
TRADEMARKS, TRADE NAMES AND SERVICE MARKS, THE NON-PRESERVATION OF WHICH COULD
REASONABLY BE EXPECTED TO HAVE A MATERIAL ADVERSE EFFECT.


6.06         MAINTENANCE OF PROPERTIES.  (A) MAINTAIN, PRESERVE AND PROTECT ALL
OF ITS MATERIAL PROPERTIES AND EQUIPMENT NECESSARY IN THE OPERATION OF ITS
BUSINESS IN GOOD WORKING ORDER AND CONDITION, ORDINARY WEAR AND TEAR EXCEPTED;
(B) MAKE ALL NECESSARY REPAIRS THERETO AND RENEWALS AND REPLACEMENTS THEREOF
EXCEPT WHERE THE FAILURE TO DO SO COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT; AND (C) USE THE STANDARD OF CARE TYPICAL IN THE
INDUSTRY IN THE OPERATION AND MAINTENANCE OF ITS FACILITIES.


6.07         MAINTENANCE OF INSURANCE.  MAINTAIN WITH FINANCIALLY SOUND AND
REPUTABLE INSURANCE COMPANIES NOT AFFILIATES OF THE BORROWERS, INSURANCE WITH
RESPECT TO ITS PROPERTIES AND BUSINESS AGAINST LOSS OR DAMAGE OF THE KINDS
CUSTOMARILY INSURED AGAINST BY PERSONS ENGAGED IN THE SAME OR SIMILAR BUSINESS,
OF SUCH TYPES AND IN SUCH AMOUNTS AS ARE CUSTOMARILY CARRIED UNDER SIMILAR
CIRCUMSTANCES BY SUCH OTHER PERSONS AND PROVIDING FOR NOT LESS THAN 30 DAYS’
PRIOR NOTICE TO THE ADMINISTRATIVE AGENT OF TERMINATION, LAPSE OR CANCELLATION
OF SUCH INSURANCE.


6.08         COMPLIANCE WITH LAWS.  (A) COMPLY IN ALL MATERIAL RESPECTS WITH THE
REQUIREMENTS OF ALL LAWS AND ALL ORDERS, WRITS, INJUNCTIONS AND DECREES
APPLICABLE TO IT OR TO ITS BUSINESS OR PROPERTY, EXCEPT IN SUCH INSTANCES IN
WHICH (I) SUCH REQUIREMENT OF LAW OR ORDER, WRIT, INJUNCTION OR DECREE IS BEING
CONTESTED IN GOOD FAITH BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED; OR
(II) THE FAILURE TO COMPLY THEREWITH COULD NOT REASONABLY BE EXPECTED TO HAVE A
MATERIAL ADVERSE EFFECT AND (B) REGULARLY REVIEW AND REVISE THE POLICIES AND
PROCEDURES OF THE LOAN PARTIES TO ENSURE CONTINUING COMPLIANCE BY ALL LOAN
PARTIES, THEIR EMPLOYEES AND ALL HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY
LOAN PARTY WITH ALL APPLICABLE HEALTH CARE LAWS AND MAINTAIN APPROPRIATE
PROGRAMS AND PROCEDURES FOR COMMUNICATING SUCH POLICIES AND PROCEDURES TO ALL
EMPLOYEES OF ANY LOAN PARTY AND HEALTHCARE PROVIDERS UNDER CONTRACT WITH ANY
LOAN PARTY AND FOR MAKING SURE THAT ALL EMPLOYEES OF ANY LOAN PARTY ARE ABLE TO
REPORT VIOLATIONS OF ANY HEALTH CARE LAWS AND HAVE SUCH REPORTS ADEQUATELY
ADDRESSED AND CORRECTED AS SOON AS PRACTICABLE.


6.09         BOOKS AND RECORDS.  (A) MAINTAIN PROPER BOOKS OF RECORD AND
ACCOUNT, IN WHICH FULL, TRUE AND CORRECT ENTRIES IN CONFORMITY WITH GAAP
CONSISTENTLY APPLIED SHALL BE MADE OF ALL FINANCIAL TRANSACTIONS AND MATTERS
INVOLVING THE ASSETS AND BUSINESS OF SUCH BORROWER OR SUCH SUBSIDIARY, AS THE
CASE MAY BE; AND (B) MAINTAIN SUCH BOOKS OF RECORD AND ACCOUNT IN MATERIAL
CONFORMITY WITH ALL APPLICABLE REQUIREMENTS OF ANY GOVERNMENTAL AUTHORITY HAVING
REGULATORY JURISDICTION OVER SUCH BORROWER OR SUCH SUBSIDIARY, AS THE CASE MAY
BE.


6.10         INSPECTION RIGHTS.  PERMIT REPRESENTATIVES AND INDEPENDENT
CONTRACTORS OF THE ADMINISTRATIVE AGENT AND EACH LENDER TO VISIT AND INSPECT ANY
OF ITS PROPERTIES, TO EXAMINE ITS CORPORATE, FINANCIAL AND OPERATING RECORDS,
AND MAKE COPIES THEREOF OR ABSTRACTS THEREFROM, AND TO DISCUSS ITS AFFAIRS,
FINANCES AND ACCOUNTS WITH ITS DIRECTORS, OFFICERS, AND INDEPENDENT PUBLIC
ACCOUNTANTS, ALL AT THE EXPENSE OF THE BORROWERS AND AT SUCH REASONABLE TIMES
DURING NORMAL BUSINESS HOURS AND AS OFTEN AS MAY BE REASONABLY DESIRED, UPON
REASONABLE ADVANCE NOTICE TO THE BORROWERS; PROVIDED, HOWEVER, THAT WHEN AN
EVENT OF DEFAULT EXISTS THE ADMINISTRATIVE AGENT OR ANY LENDER (OR ANY OF THEIR
RESPECTIVE REPRESENTATIVES OR INDEPENDENT CONTRACTORS) MAY DO ANY OF

76


--------------------------------------------------------------------------------



THE FOREGOING AT THE EXPENSE OF THE BORROWERS AT ANY TIME DURING NORMAL BUSINESS
HOURS AND WITHOUT ADVANCE NOTICE.


6.11         USE OF PROCEEDS.  USE THE PROCEEDS OF (A) THE INITIAL CREDIT
EXTENSION (I) TO FINANCE, IN PART, THE PROMED ACQUISITION, (II) TO REFINANCE THE
EXISTING CREDIT AGREEMENT, AND TO (III) PAY EXPENSES INCURRED IN CONNECTION WITH
THE FOREGOING AND THE TRANSACTION, AND (B) THE OTHER CREDIT EXTENSIONS FOR
MEETING FINANCIAL SOLVENCY REQUIREMENTS UNDER THE DMHC REGULATIONS.


6.12         COVENANT TO GUARANTEE OBLIGATIONS AND GIVE SECURITY.  (A) UPON THE
FORMATION OR ACQUISITION OF ANY NEW DIRECT OR INDIRECT SUBSIDIARY BY ANY LOAN
PARTY (OTHER THAN THAT SUBSIDIARY SET FORTH ON SCHEDULE 6.12 WHICH SUBSIDIARY
MAY BE FORMED BUT MAY NOT CONDUCT BUSINESS WITHOUT MEETING THE REQUIREMENTS OF
THIS SECTION 6.12), THEN THE BORROWERS SHALL, AT THE BORROWERS’ EXPENSE:

(I)            WITHIN 10 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY, AND CAUSE EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT
HAS NOT ALREADY DONE SO), TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE
AGENT A GUARANTY OR GUARANTY SUPPLEMENT, IN FORM AND SUBSTANCE SATISFACTORY TO
THE ADMINISTRATIVE AGENT, GUARANTEEING THE OTHER LOAN PARTIES’ OBLIGATIONS UNDER
THE LOAN DOCUMENTS,

(II)           WITHIN 10 DAYS AFTER SUCH FORMATION OR ACQUISITION, FURNISH TO
THE ADMINISTRATIVE AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF
SUCH SUBSIDIARY, IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE AGENT,

(III)          WITHIN 15 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS
OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES,
LEASEHOLD DEEDS OF TRUST AND OTHER SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED
BY AND IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING
DELIVERY OF ALL PLEDGED INTERESTS IN AND OF SUCH SUBSIDIARY, AND OTHER
INSTRUMENTS OF THE TYPE SPECIFIED IN SECTION 4.01(A)(III)), SECURING PAYMENT OF
ALL THE OBLIGATIONS OF SUCH SUBSIDIARY OR SUCH PARENT, AS THE CASE MAY BE, UNDER
THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH REAL AND PERSONAL
PROPERTIES,

(IV)          WITHIN 30 DAYS AFTER SUCH FORMATION OR ACQUISITION, CAUSE SUCH
SUBSIDIARY AND EACH DIRECT AND INDIRECT PARENT OF SUCH SUBSIDIARY (IF IT HAS NOT
ALREADY DONE SO) TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES,
THE FILING OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF
NOTICES AND THE ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR
ADVISABLE IN THE OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE
ADMINISTRATIVE AGENT (OR IN ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT
DESIGNATED BY IT) VALID AND SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE
SUBJECT TO THE DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES,
LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST AND SECURITY AND PLEDGE AGREEMENTS
DELIVERED PURSUANT TO THIS SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES
IN ACCORDANCE WITH THEIR TERMS,

77


--------------------------------------------------------------------------------


(V)           WITHIN 60 DAYS AFTER SUCH FORMATION OR ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (I), (III) AND (IV) ABOVE, AND AS TO SUCH OTHER MATTERS AS THE
ADMINISTRATIVE AGENT MAY REASONABLY REQUEST, AND

(VI)          AS PROMPTLY AS PRACTICABLE AFTER SUCH FORMATION OR ACQUISITION,
DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO
THE ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR
HELD BY THE ENTITY THAT IS THE SUBJECT OF SUCH FORMATION OR ACQUISITION TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL
ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING
ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE
RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.


(B)           UPON THE ACQUISITION OF ANY PROPERTY BY ANY LOAN PARTY, IF SUCH
PROPERTY, IN THE JUDGMENT OF THE ADMINISTRATIVE AGENT, SHALL NOT ALREADY BE
SUBJECT TO A PERFECTED FIRST PRIORITY SECURITY INTEREST IN FAVOR OF THE
ADMINISTRATIVE AGENT FOR THE BENEFIT OF THE SECURED PARTIES, THEN THE BORROWERS
SHALL, AT THE BORROWERS’ EXPENSE:

(I)            WITHIN 10 DAYS AFTER SUCH ACQUISITION, FURNISH TO THE
ADMINISTRATIVE AGENT A DESCRIPTION OF THE PROPERTY SO ACQUIRED IN DETAIL
SATISFACTORY TO THE ADMINISTRATIVE AGENT,

(II)           WITHIN 15 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO DULY EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST,
TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD
DEEDS OF TRUST AND OTHER SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN
FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, SECURING PAYMENT OF
ALL THE OBLIGATIONS OF THE APPLICABLE LOAN PARTY UNDER THE LOAN DOCUMENTS AND
CONSTITUTING LIENS ON ALL SUCH PROPERTIES,

(III)          WITHIN 30 DAYS AFTER SUCH ACQUISITION, CAUSE THE APPLICABLE LOAN
PARTY TO TAKE WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON SUCH PROPERTY, ENFORCEABLE AGAINST ALL THIRD PARTIES,

(IV)          WITHIN 60 DAYS AFTER SUCH ACQUISITION, DELIVER TO THE
ADMINISTRATIVE AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, A SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE
ADMINISTRATIVE AGENT AND THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN
PARTIES ACCEPTABLE TO THE ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN
CLAUSES (II) AND (III) ABOVE AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE
AGENT MAY REASONABLY REQUEST, AND

78


--------------------------------------------------------------------------------


(V)           AS PROMPTLY AS PRACTICABLE AFTER ANY ACQUISITION OF A REAL
PROPERTY, DELIVER, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE
DISCRETION, TO THE ADMINISTRATIVE AGENT WITH RESPECT TO SUCH REAL PROPERTY TITLE
REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS, AND ENVIRONMENTAL
ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE SATISFACTORY TO THE
ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT THAT ANY LOAN PARTY
OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY OF THE FOREGOING
ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL, PROMPTLY AFTER THE
RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT,


(C)           UPON THE REQUEST OF THE ADMINISTRATIVE AGENT FOLLOWING THE
OCCURRENCE AND DURING THE CONTINUANCE OF A DEFAULT, THE BORROWERS SHALL, AT THE
BORROWERS’ EXPENSE:

(I)            WITHIN 10 DAYS AFTER SUCH REQUEST, FURNISH TO THE ADMINISTRATIVE
AGENT A DESCRIPTION OF THE REAL AND PERSONAL PROPERTIES OF THE LOAN PARTIES AND
THEIR RESPECTIVE SUBSIDIARIES IN DETAIL SATISFACTORY TO THE ADMINISTRATIVE
AGENT,

(II)           WITHIN 15 DAYS AFTER SUCH REQUEST, DULY EXECUTE AND DELIVER, AND
CAUSE EACH LOAN PARTY (IF IT HAS NOT ALREADY DONE SO) TO DULY EXECUTE AND
DELIVER, TO THE ADMINISTRATIVE AGENT DEEDS OF TRUST, TRUST DEEDS, DEEDS TO
SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST AND OTHER
SECURITY AND PLEDGE AGREEMENTS, AS SPECIFIED BY AND IN FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT (INCLUDING DELIVERY OF ALL PLEDGED
EQUITY IN SUCH SUBSIDIARY, AND OTHER INSTRUMENTS OF THE TYPE SPECIFIED IN
SECTION 4.01(A)(III)), SECURING PAYMENT OF ALL THE OBLIGATIONS OF THE APPLICABLE
LOAN PARTY UNDER THE LOAN DOCUMENTS AND CONSTITUTING LIENS ON ALL SUCH
PROPERTIES,

(III)          WITHIN 30 DAYS AFTER SUCH REQUEST, TAKE, AND CAUSE EACH LOAN
PARTY TO TAKE, WHATEVER ACTION (INCLUDING THE RECORDING OF MORTGAGES, THE FILING
OF UNIFORM COMMERCIAL CODE FINANCING STATEMENTS, THE GIVING OF NOTICES AND THE
ENDORSEMENT OF NOTICES ON TITLE DOCUMENTS) MAY BE NECESSARY OR ADVISABLE IN THE
OPINION OF THE ADMINISTRATIVE AGENT TO VEST IN THE ADMINISTRATIVE AGENT (OR IN
ANY REPRESENTATIVE OF THE ADMINISTRATIVE AGENT DESIGNATED BY IT) VALID AND
SUBSISTING LIENS ON THE PROPERTIES PURPORTED TO BE SUBJECT TO THE DEEDS OF
TRUST, TRUST DEEDS, DEEDS TO SECURE DEBT, MORTGAGES, LEASEHOLD MORTGAGES,
LEASEHOLD DEEDS OF TRUST AND SECURITY AND PLEDGE AGREEMENTS DELIVERED PURSUANT
TO THIS SECTION 6.12, ENFORCEABLE AGAINST ALL THIRD PARTIES IN ACCORDANCE WITH
THEIR TERMS,

(IV)          WITHIN 60 DAYS AFTER SUCH REQUEST, DELIVER TO THE ADMINISTRATIVE
AGENT, UPON THE REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, A
SIGNED COPY OF A FAVORABLE OPINION, ADDRESSED TO THE ADMINISTRATIVE AGENT AND
THE OTHER SECURED PARTIES, OF COUNSEL FOR THE LOAN PARTIES ACCEPTABLE TO THE
ADMINISTRATIVE AGENT AS TO THE MATTERS CONTAINED IN CLAUSES (II) AND (III)
ABOVE, AND AS TO SUCH OTHER MATTERS AS THE ADMINISTRATIVE AGENT MAY REASONABLY
REQUEST, AND

(V)           AS PROMPTLY AS PRACTICABLE AFTER SUCH REQUEST, DELIVER, UPON THE
REQUEST OF THE ADMINISTRATIVE AGENT IN ITS SOLE DISCRETION, TO THE
ADMINISTRATIVE AGENT WITH RESPECT TO EACH PARCEL OF REAL PROPERTY OWNED OR HELD
BY ANY BORROWER AND ITS

79


--------------------------------------------------------------------------------


SUBSIDIARIES, TITLE REPORTS, SURVEYS AND ENGINEERING, SOILS AND OTHER REPORTS,
AND ENVIRONMENTAL ASSESSMENT REPORTS, EACH IN SCOPE, FORM AND SUBSTANCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT, PROVIDED, HOWEVER, THAT TO THE EXTENT
THAT ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES SHALL HAVE OTHERWISE RECEIVED ANY
OF THE FOREGOING ITEMS WITH RESPECT TO SUCH REAL PROPERTY, SUCH ITEMS SHALL,
PROMPTLY AFTER THE RECEIPT THEREOF, BE DELIVERED TO THE ADMINISTRATIVE AGENT.


(D)           AT ANY TIME UPON REQUEST OF THE ADMINISTRATIVE AGENT, PROMPTLY
EXECUTE AND DELIVER ANY AND ALL FURTHER INSTRUMENTS AND DOCUMENTS AND TAKE ALL
SUCH OTHER ACTION AS THE ADMINISTRATIVE AGENT MAY DEEM NECESSARY OR DESIRABLE IN
OBTAINING THE FULL BENEFITS OF, OR (AS APPLICABLE) IN PERFECTING AND PRESERVING
THE LIENS OF, SUCH GUARANTIES, DEEDS OF TRUST, TRUST DEEDS, DEEDS TO SECURE
DEBT, MORTGAGES, LEASEHOLD MORTGAGES, LEASEHOLD DEEDS OF TRUST AND OTHER
SECURITY AND PLEDGE AGREEMENTS.


6.13         COMPLIANCE WITH ENVIRONMENTAL LAWS.  USE AND OPERATE ALL OF ITS
FACILITIES AND PROPERTIES IN MATERIAL COMPLIANCE WITH ALL APPLICABLE
ENVIRONMENTAL LAWS, KEEP ALL MATERIAL PERMITS, APPROVALS, CERTIFICATES, LICENSES
AND OTHER AUTHORIZATIONS REQUIRED PURSUANT TO APPLICABLE ENVIRONMENTAL LAWS IN
EFFECT AND REMAIN IN MATERIAL COMPLIANCE THEREWITH, AND HANDLE ALL HAZARDOUS
MATERIALS IN MATERIAL COMPLIANCE WITH ALL APPLICABLE ENVIRONMENTAL LAWS;
PROMPTLY NOTIFY THE ADMINISTRATIVE AGENT AND PROVIDE COPIES UPON RECEIPT OF ALL
WRITTEN CLAIMS, COMPLAINTS, NOTICES OR INQUIRIES RELATING TO THE CONDITION OF
ITS FACILITIES AND PROPERTIES UNDER, OR COMPLIANCE OF ITS FACILITIES AND
PROPERTIES WITH, APPLICABLE ENVIRONMENTAL LAWS, AND SHALL PROMPTLY COMMENCE AND
DILIGENTLY PROCEED TO CURE, TO THE REASONABLE SATISFACTION OF THE ADMINISTRATIVE
AGENT ANY ACTIONS AND PROCEEDINGS RELATING TO VIOLATIONS OF COMPLIANCE WITH
APPLICABLE ENVIRONMENTAL LAWS; AND PROVIDE SUCH INFORMATION AND CERTIFICATIONS
WHICH THE ADMINISTRATIVE AGENT MAY REASONABLY REQUEST FROM TIME TO TIME TO
EVIDENCE COMPLIANCE WITH THIS SECTION 6.13..


6.14         [RESERVED.]


6.15         FURTHER ASSURANCES.  PROMPTLY UPON REQUEST BY THE ADMINISTRATIVE
AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, (A) CORRECT ANY MATERIAL
DEFECT OR ERROR THAT MAY BE DISCOVERED IN ANY LOAN DOCUMENT OR IN THE EXECUTION,
ACKNOWLEDGMENT, FILING OR RECORDATION THEREOF, AND (B) DO, EXECUTE, ACKNOWLEDGE,
DELIVER, RECORD, RE-RECORD, FILE, RE-FILE, REGISTER AND RE-REGISTER ANY AND ALL
SUCH FURTHER ACTS, DEEDS, CERTIFICATES, ASSURANCES AND OTHER INSTRUMENTS AS THE
ADMINISTRATIVE AGENT, OR ANY LENDER THROUGH THE ADMINISTRATIVE AGENT, MAY
REASONABLY REQUIRE FROM TIME TO TIME IN ORDER TO (I) CARRY OUT MORE EFFECTIVELY
THE PURPOSES OF THE LOAN DOCUMENTS, (II) TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, SUBJECT ANY LOAN PARTY’S OR ANY OF ITS SUBSIDIARIES’ PROPERTIES,
ASSETS, RIGHTS OR INTERESTS TO THE LIENS NOW OR HEREAFTER INTENDED TO BE COVERED
BY ANY OF THE COLLATERAL DOCUMENTS, (III) PERFECT AND MAINTAIN THE VALIDITY,
EFFECTIVENESS AND PRIORITY OF ANY OF THE COLLATERAL DOCUMENTS AND ANY OF THE
LIENS INTENDED TO BE CREATED THEREUNDER AND (IV) ASSURE, CONVEY, GRANT, ASSIGN,
TRANSFER, PRESERVE, PROTECT AND CONFIRM MORE EFFECTIVELY UNTO THE SECURED
PARTIES THE RIGHTS GRANTED OR NOW OR HEREAFTER INTENDED TO BE GRANTED TO THE
SECURED PARTIES UNDER ANY LOAN DOCUMENT OR UNDER ANY OTHER INSTRUMENT EXECUTED
IN CONNECTION WITH ANY LOAN DOCUMENT TO WHICH ANY LOAN PARTY OR ANY OF ITS
SUBSIDIARIES IS OR IS TO BE A PARTY, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO
SO.

 

80


--------------------------------------------------------------------------------



6.16         COMPLIANCE WITH TERMS OF LEASEHOLDS.  MAKE ALL PAYMENTS AND
OTHERWISE PERFORM ALL OBLIGATIONS IN RESPECT OF ALL LEASES OF REAL PROPERTY TO
WHICH ANY BORROWER OR ANY OF ITS SUBSIDIARIES IS A PARTY, KEEP SUCH LEASES IN
FULL FORCE AND EFFECT AND NOT ALLOW SUCH LEASES TO LAPSE OR BE TERMINATED OR ANY
RIGHTS TO RENEW SUCH LEASES TO BE FORFEITED OR CANCELLED, NOTIFY THE
ADMINISTRATIVE AGENT OF ANY DEFAULT BY ANY PARTY WITH RESPECT TO SUCH LEASES AND
COOPERATE WITH THE ADMINISTRATIVE AGENT IN ALL RESPECTS TO CURE ANY SUCH
DEFAULT, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO, EXCEPT, IN ANY CASE, WHERE
THE FAILURE TO DO SO, EITHER INDIVIDUALLY OR IN THE AGGREGATE, COULD NOT BE
REASONABLY LIKELY TO HAVE A MATERIAL ADVERSE EFFECT.


6.17         INTEREST RATE HEDGING.  ENTER INTO PRIOR TO JUNE 15, 2007, AND
MAINTAIN AT ALL TIMES THEREAFTER, INTEREST RATE SWAP CONTRACTS WITH PERSONS
ACCEPTABLE TO THE ADMINISTRATIVE AGENT AND HAVING DEBT RATINGS FROM S&P OF NOT
LESS THAN AA, COVERING A NOTIONAL AMOUNT OF NOT LESS THAN 75% OF THE AGGREGATE
OUTSTANDING TERM FACILITY AND PROVIDING FOR SUCH PERSONS TO MAKE PAYMENTS
THEREUNDER FOR A PERIOD OF NO LESS THAN THREE YEARS AND OTHERWISE ON TERMS
ACCEPTABLE TO THE ADMINISTRATIVE AGENT.


6.18         MATERIAL CONTRACTS.  PERFORM AND OBSERVE ALL THE TERMS AND
PROVISIONS OF EACH MATERIAL CONTRACT TO BE PERFORMED OR OBSERVED BY IT, MAINTAIN
EACH SUCH MATERIAL CONTRACT IN FULL FORCE AND EFFECT, ENFORCE EACH SUCH MATERIAL
CONTRACT IN ACCORDANCE WITH ITS TERMS, TAKE ALL SUCH ACTION TO SUCH END AS MAY
BE FROM TIME TO TIME REQUESTED BY THE ADMINISTRATIVE AGENT AND, UPON REQUEST OF
THE ADMINISTRATIVE AGENT, MAKE TO EACH OTHER PARTY TO EACH SUCH MATERIAL
CONTRACT SUCH DEMANDS AND REQUESTS FOR INFORMATION AND REPORTS OR FOR ACTION AS
ANY LOAN PARTY OR ANY OF ITS SUBSIDIARIES IS ENTITLED TO MAKE UNDER SUCH
MATERIAL CONTRACT, AND CAUSE EACH OF ITS SUBSIDIARIES TO DO SO.


6.19         NOTICES TO OBLIGORS; DELIVERY OF COLLECTIONS AND RA/EOBS.  WITHIN
NINETY (90) DAYS AFTER THE CLOSING DATE, THE LOAN PARTIES SHALL DELIVER OBLIGOR
NOTICES TO ALL OF THEIR OBLIGORS OBLIGATED UNDER THE ACCOUNTS CONSISTING OF
CAPITATED CONTRACT RIGHTS, WHICH OBLIGOR NOTICE SHALL DIRECT EACH SUCH OBLIGOR
TO MAKE PAYMENTS OF COLLECTIONS DIRECTLY TO AN APPLICABLE LOCKBOX (OR IN THE
CASE OF PAYMENTS BY WIRE TRANSFER, THE APPLICABLE LOCKBOX ACCOUNT), AND THE LOAN
PARTIES SHALL DELIVER OR CAUSE TO BE DELIVERED TO THE ADMINISTRATIVE AGENT ON
THE CLOSING DATE THE DUPLICATE ORIGINAL OF EACH SUCH OBLIGOR NOTICE AND EVIDENCE
SATISFACTORY TO THE ADMINISTRATIVE AGENT THAT THE DELIVERY OF SUCH OBLIGOR
NOTICES TO THE OBLIGORS HAS BEEN ACCOMPLISHED.  IN ADDITION, WITHIN TEN (10)
DAYS AFTER THE CLOSING DATE, THE LOAN PARTIES SHALL DELIVER TO THE
ADMINISTRATIVE AGENT A MASTER OBLIGOR NOTICE, IN FORM AND SUBSTANCE SATISFACTORY
TO THE ADMINISTRATIVE AGENT, IN RESPECT OF ALL OF THEIR OBLIGORS OBLIGATED UNDER
FEE-FOR-SERVICES ACCOUNTS WHICH ARE GOVERNMENTAL ACCOUNTS AND A MASTER OBLIGOR
NOTICE, IN FORM AND SUBSTANCE SATISFACTORY TO THE ADMINISTRATIVE AGENT, IN
RESPECT OF ALL THEIR OBLIGORS OBLIGATED UNDER FEE-FOR-SERVICES ACCOUNTS WHICH
ARE NOT GOVERNMENTAL ACCOUNTS, A COPY OF WHICH OBLIGOR NOTICE SPECIFYING THE
APPLICABLE OBLIGOR’S INFORMATION THE ADMINISTRATIVE AGENT MAY DELIVER TO THE
APPLICABLE OBLIGORS ON OR AFTER THE OCCURRENCE OF AN EVENT OF DEFAULT, AND EACH
WHICH MASTER OBLIGOR NOTICE, AMONG OTHER THINGS, SHALL DIRECT SUCH OBLIGOR TO
MAKE PAYMENTS OF COLLECTIONS DIRECTLY TO AN APPLICABLE LOCKBOX (OR IN THE CASE
OF PAYMENTS BY WIRE TRANSFER, THE APPLICABLE LOCKBOX ACCOUNT), AND MAIL ALL
RA/EOBS DIRECTLY TO THE APPLICABLE LOCKBOX, AND EACH OF WHICH MASTER OBLIGOR
NOTICE SHALL ATTACH A SCHEDULE LISTING ALL OF THE APPLICABLE OBLIGORS AS OF A
DATE REASONABLY PROXIMATE TO THE CLOSING DATE, WHICH SCHEDULES SHALL BE UPDATED
PURSUANT TO AND IN ACCORDANCE WITH SECTION 6.02(O).  NO SUCH DIRECTION GIVEN BY
THE LOAN PARTIES TO ANY OBLIGOR

81


--------------------------------------------------------------------------------



SHALL BE CHANGED, MODIFIED OR SUPERSEDED WITHOUT THE EXPRESS PRIOR WRITTEN
CONSENT OF THE ADMINISTRATIVE AGENT.  THE LOAN PARTIES SHALL CAUSE ALL BILLING
AND CLAIM FORMS SENT TO OBLIGORS (AND RETURN ENVELOPES, IF ANY, FURNISHED BY THE
LOAN PARTIES) TO SET FORTH ONLY THE APPLICABLE LOCKBOX AS THE ADDRESS FOR
PAYMENT OF ACCOUNTS AND, IN THE CASE OF FEE-FOR-SERVICES ACCOUNTS, DELIVERY OF
THE RELATED RA/EOBS, AND ONLY THE APPLICABLE LOCKBOX ACCOUNT AS THE BANK ACCOUNT
FOR RECEIPT OF WIRE TRANSFERS FOR PAYMENT OF ACCOUNTS; PROVIDED THAT UNLESS AN
EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING AND THE ADMINISTRATIVE AGENT HAS
INSTRUCTED THE LOAN PARTIES TO DO SO, THE LOAN PARTIES ARE NOT REQUIRED TO
DIRECT OBLIGORS OF FEE-FOR-SERVICES ACCOUNTS TO REMIT PAYMENTS AND RA/EOBS ONLY
TO A LOCKBOX OR LOCKBOX ACCOUNT.  IF A PAYMENT ON AN ACCOUNT IS MADE BY AN
OBLIGOR OTHER THAN TO THE APPROPRIATE LOCKBOX OR LOCKBOX ACCOUNT, THE LOAN
PARTIES SHALL (X) REMIT SUCH PAYMENT TO THE LOCKBOX ACCOUNT ON THE SAME DAY OF
THE RECEIPT THEREOF, IF POSSIBLE, BUT IN ANY EVENT NO LATER THAN THE BUSINESS
DAY IMMEDIATELY FOLLOWING THE DAY OF RECEIPT THEREOF, AND (Y) PROMPTLY TAKE ALL
NECESSARY ACTIONS TO EFFECT THE COLLECTION OF SUCH PROCEEDS FROM THE PERSON
HAVING POSSESSION THEREOF, IF OTHER THAN A LOAN PARTY.  THE LOAN PARTIES SHALL
COOPERATE WITH THE ADMINISTRATIVE AGENT IN THE IDENTIFICATION OF ITEMS RECEIVED
IN THE LOCKBOXES AND AMOUNTS DEPOSITED IN THE LOCKBOX ACCOUNTS AND
RECONCILIATION THEREOF.


ARTICLE VII
NEGATIVE COVENANTS

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, neither Borrower shall, nor shall it permit any
Subsidiary to, directly or indirectly:


7.01         LIENS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY LIEN UPON ANY
OF ITS PROPERTY, ASSETS OR REVENUES, WHETHER NOW OWNED OR HEREAFTER ACQUIRED, OR
SIGN OR FILE OR SUFFER TO EXIST UNDER THE UNIFORM COMMERCIAL CODE OF ANY
JURISDICTION A FINANCING STATEMENT THAT NAMES ANY BORROWER OR ANY OF ITS
SUBSIDIARIES AS DEBTOR, OR ASSIGN ANY ACCOUNTS OR OTHER RIGHT TO RECEIVE INCOME,
OTHER THAN THE FOLLOWING:


(A)           LIENS PURSUANT TO ANY LOAN DOCUMENT;


(B)           LIENS EXISTING ON THE DATE HEREOF AND LISTED ON SCHEDULE 5.08(B)
AND ANY RENEWALS OR EXTENSIONS THEREOF, PROVIDED THAT (I) THE PROPERTY COVERED
THEREBY IS NOT CHANGED, (II) THE AMOUNT SECURED OR BENEFITED THEREBY IS NOT
INCREASED EXCEPT AS CONTEMPLATED BY SECTION 7.02(G), (III) THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AND (IV) ANY RENEWAL OR
EXTENSION OF THE OBLIGATIONS SECURED OR BENEFITED THEREBY IS PERMITTED BY
SECTION 7.02(G);


(C)           LIENS FOR TAXES NOT YET DUE OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES
WITH RESPECT THERETO ARE MAINTAINED ON THE BOOKS OF THE APPLICABLE PERSON IN
ACCORDANCE WITH GAAP;


(D)           CARRIERS’, WAREHOUSEMEN’S, MECHANICS’, MATERIALMEN’S, REPAIRMEN’S
OR OTHER LIKE LIENS ARISING IN THE ORDINARY COURSE OF BUSINESS WHICH ARE NOT
OVERDUE FOR A PERIOD OF MORE THAN 30 DAYS OR WHICH ARE BEING CONTESTED IN GOOD
FAITH AND BY APPROPRIATE PROCEEDINGS

82


--------------------------------------------------------------------------------



DILIGENTLY CONDUCTED, IF ADEQUATE RESERVES WITH RESPECT THERETO ARE MAINTAINED
ON THE BOOKS OF THE APPLICABLE PERSON;


(E)           PLEDGES OR DEPOSITS IN THE ORDINARY COURSE OF BUSINESS IN
CONNECTION WITH WORKERS’ COMPENSATION, UNEMPLOYMENT INSURANCE AND OTHER SOCIAL
SECURITY LEGISLATION, OTHER THAN ANY LIEN IMPOSED BY ERISA;


(F)            DEPOSITS TO SECURE THE PERFORMANCE OF BIDS, TRADE CONTRACTS AND
LEASES (OTHER THAN INDEBTEDNESS), STATUTORY OBLIGATIONS, SURETY AND APPEAL
BONDS, PERFORMANCE BONDS AND OTHER OBLIGATIONS OF A LIKE NATURE INCURRED IN THE
ORDINARY COURSE OF BUSINESS;


(G)           EASEMENTS, RIGHTS-OF-WAY, RESTRICTIONS AND OTHER SIMILAR
ENCUMBRANCES AFFECTING REAL PROPERTY WHICH, IN THE AGGREGATE, ARE NOT
SUBSTANTIAL IN AMOUNT, AND WHICH DO NOT IN ANY CASE MATERIALLY DETRACT FROM THE
VALUE OF THE PROPERTY SUBJECT THERETO OR MATERIALLY INTERFERE WITH THE ORDINARY
CONDUCT OF THE BUSINESS OF THE APPLICABLE PERSON;


(H)           LIENS SECURING JUDGMENTS FOR THE PAYMENT OF MONEY NOT CONSTITUTING
AN EVENT OF DEFAULT UNDER SECTION 8.01(H);


(I)            LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02(E);
PROVIDED THAT (I) SUCH LIENS DO NOT AT ANY TIME ENCUMBER ANY PROPERTY OTHER THAN
THE PROPERTY FINANCED BY SUCH INDEBTEDNESS AND (II) THE INDEBTEDNESS SECURED
THEREBY DOES NOT EXCEED THE COST OR FAIR MARKET VALUE, WHICHEVER IS LOWER, OF
THE PROPERTY BEING ACQUIRED ON THE DATE OF ACQUISITION;


(J)            OTHER LIENS SECURING INDEBTEDNESS PERMITTED UNDER SECTION 7.02
OUTSTANDING IN AN AGGREGATE PRINCIPAL AMOUNT NOT TO EXCEED $1,000,000, PROVIDED
THAT NO SUCH LIEN SHALL EXTEND TO OR COVER ANY COLLATERAL; AND


(K)           LIENS IN FAVOR OF ANY LENDER TO BROTMAN MEDICAL CENTER ON THE
SHARES HELD BY PROSPECT HOSPITAL ADVISORY SERVICES IN BROTMAN MEDICAL CENTER.


7.02         INDEBTEDNESS.  CREATE, INCUR, ASSUME OR SUFFER TO EXIST ANY
INDEBTEDNESS, EXCEPT:


(A)           INDEBTEDNESS OF A GUARANTOR OWED TO A BORROWER OR ANOTHER
GUARANTOR, OR OWED BY A BORROWER TO A GUARANTOR OR THE OTHER BORROWER, WHICH
INDEBTEDNESS SHALL BE ON TERMS (INCLUDING SUBORDINATION TERMS) ACCEPTABLE TO THE
ADMINISTRATIVE AGENT;


(B)           INDEBTEDNESS UNDER THE LOAN DOCUMENTS;


(C)           INDEBTEDNESS OUTSTANDING ON THE DATE HEREOF AND LISTED ON
SCHEDULE 7.02 AND ANY REFINANCINGS, REFUNDINGS, RENEWALS OR EXTENSIONS THEREOF;
PROVIDED THAT THE AMOUNT OF SUCH INDEBTEDNESS IS NOT INCREASED AT THE TIME OF
SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION EXCEPT BY AN AMOUNT EQUAL TO A
REASONABLE PREMIUM OR OTHER REASONABLE AMOUNT PAID, AND FEES AND EXPENSES
REASONABLY INCURRED, IN CONNECTION WITH SUCH REFINANCING AND BY AN AMOUNT EQUAL
TO ANY EXISTING COMMITMENTS UNUTILIZED THEREUNDER AND THE DIRECT OR ANY
CONTINGENT OBLIGOR WITH RESPECT THERETO IS NOT CHANGED, AS A RESULT OF OR IN
CONNECTION WITH SUCH REFINANCING, REFUNDING, RENEWAL OR EXTENSION; AND PROVIDED,
STILL FURTHER, THAT THE TERMS RELATING TO PRINCIPAL AMOUNT, AMORTIZATION,
MATURITY, COLLATERAL (IF ANY) AND SUBORDINATION (IF ANY), AND OTHER MATERIAL

83


--------------------------------------------------------------------------------



TERMS TAKEN AS A WHOLE, OF ANY SUCH REFINANCING, REFUNDING, RENEWING OR
EXTENDING INDEBTEDNESS, AND OF ANY AGREEMENT ENTERED INTO AND OF ANY INSTRUMENT
ISSUED IN CONNECTION THEREWITH, ARE NO LESS FAVORABLE IN ANY MATERIAL RESPECT TO
THE LOAN PARTIES OR THE LENDERS THAN THE TERMS OF ANY AGREEMENT OR INSTRUMENT
GOVERNING THE INDEBTEDNESS BEING REFINANCED, REFUNDED, RENEWED OR EXTENDED AND
THE INTEREST RATE APPLICABLE TO ANY SUCH REFINANCING, REFUNDING, RENEWING OR
EXTENDING INDEBTEDNESS DOES NOT EXCEED THE THEN APPLICABLE MARKET INTEREST RATE;


(D)           GUARANTEES OF ANY BORROWER OR ANY SUBSIDIARY IN RESPECT OF
INDEBTEDNESS OTHERWISE PERMITTED HEREUNDER OF ANY BORROWER OR ANY WHOLLY-OWNED
SUBSIDIARY;


(E)           INDEBTEDNESS IN RESPECT OF CAPITALIZED LEASES, SYNTHETIC LEASE
OBLIGATIONS AND PURCHASE MONEY OBLIGATIONS FOR FIXED OR CAPITAL ASSETS WITHIN
THE LIMITATIONS SET FORTH IN SECTION 7.01(I); PROVIDED, HOWEVER, THAT THE
AGGREGATE AMOUNT OF ALL SUCH INDEBTEDNESS AT ANY ONE TIME OUTSTANDING SHALL NOT
EXCEED $1,000,000;


(F)            INDEBTEDNESS OF ANY PERSON THAT BECOMES A SUBSIDIARY OF A
BORROWER AFTER THE DATE HEREOF IN ACCORDANCE WITH THE TERMS OF SECTION 7.03(H),
WHICH INDEBTEDNESS IS EXISTING AT THE TIME SUCH PERSON BECOMES A SUBSIDIARY OF
SUCH BORROWER (OTHER THAN INDEBTEDNESS INCURRED SOLELY IN CONTEMPLATION OF SUCH
PERSON’S BECOMING A SUBSIDIARY OF SUCH BORROWER); AND


(G)           LETTERS OF CREDIT REQUIRED UNDER ANY CAPITATED CONTRACT IN FAVOR
OF A HMO AND ANY RENEWALS THEREOF REQUIRED BY SUCH HMO UNDER THE TERMS OF THE
CAPITATED CONTRACT.


7.03         INVESTMENTS.  MAKE OR HOLD ANY INVESTMENTS, EXCEPT:


(A)           INVESTMENTS HELD BY THE BORROWERS AND THEIR SUBSIDIARIES IN THE
FORM OF CASH EQUIVALENTS;


(B)           (I) INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES IN THEIR
RESPECTIVE SUBSIDIARIES OUTSTANDING ON THE DATE HEREOF, (II) ADDITIONAL
INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES IN LOAN PARTIES (OTHER THAN
HOLDINGS) AND (III) ADDITIONAL INVESTMENTS BY SUBSIDIARIES OF THE BORROWERS THAT
ARE NOT LOAN PARTIES IN OTHER SUBSIDIARIES THAT ARE NOT LOAN PARTIES;


(C)           INVESTMENTS CONSISTING OF EXTENSIONS OF CREDIT IN THE NATURE OF
ACCOUNTS RECEIVABLE OR NOTES RECEIVABLE ARISING FROM THE GRANT OF TRADE CREDIT
IN THE ORDINARY COURSE OF BUSINESS, AND INVESTMENTS RECEIVED IN SATISFACTION OR
PARTIAL SATISFACTION THEREOF FROM FINANCIALLY TROUBLED ACCOUNT DEBTORS TO THE
EXTENT REASONABLY NECESSARY IN ORDER TO PREVENT OR LIMIT LOSS;


(D)           GUARANTEES PERMITTED BY SECTION 7.02;


(E)           INVESTMENTS EXISTING ON THE DATE HEREOF (OTHER THAN THOSE REFERRED
TO IN SECTION 7.03(C)(I)) AND SET FORTH ON SCHEDULE 5.08(E);


(F)            THE PURCHASE OR OTHER ACQUISITION OF ALL OF THE EQUITY INTERESTS
IN, OR ALL OR SUBSTANTIALLY ALL OF THE PROPERTY OF, ANY PERSON THAT, UPON THE
CONSUMMATION THEREOF, WILL BE WHOLLY-OWNED DIRECTLY BY A BORROWER OR ONE OR MORE
OF ITS WHOLLY-OWNED SUBSIDIARIES

84


--------------------------------------------------------------------------------



(INCLUDING AS A RESULT OF A MERGER OR CONSOLIDATION); PROVIDED THAT, WITH
RESPECT TO EACH PURCHASE OR OTHER ACQUISITION MADE PURSUANT TO THIS
SECTION 7.03(F):

(I)            THE PRIOR WRITTEN CONSENT OF THE REQUIRED LENDERS SHALL HAVE BEEN
DELIVERED;

(II)           ANY SUCH NEWLY-CREATED OR ACQUIRED SUBSIDIARY SHALL COMPLY WITH
THE REQUIREMENTS OF SECTION 6.12;

(III)          THE LINES OF BUSINESS OF THE PERSON TO BE (OR THE PROPERTY OF
WHICH IS TO BE) SO PURCHASED OR OTHERWISE ACQUIRED SHALL BE SUBSTANTIALLY THE
SAME LINES OF BUSINESS AS ONE OR MORE OF THE PRINCIPAL BUSINESSES OF THE
BORROWERS AND THEIR SUBSIDIARIES IN THE ORDINARY COURSE;

(IV)          SUCH PURCHASE OR OTHER ACQUISITION SHALL NOT INCLUDE OR RESULT IN
ANY CONTINGENT LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO
THE BUSINESS, FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF THE BORROWERS AND
THEIR SUBSIDIARIES, TAKEN AS A WHOLE (AS DETERMINED IN GOOD FAITH BY THE BOARD
OF DIRECTORS (OR THE PERSONS PERFORMING SIMILAR FUNCTIONS) OF SUCH BORROWER OR
SUCH SUBSIDIARY IF THE BOARD OF DIRECTORS IS OTHERWISE APPROVING SUCH
TRANSACTION AND, IN EACH OTHER CASE, BY A RESPONSIBLE OFFICER);

(V)           (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, HOLDINGS AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH PURCHASE OR OTHER ACQUISITION HAD BEEN
CONSUMMATED AS OF THE FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND

(VI)          THE BORROWERS SHALL HAVE DELIVERED TO THE ADMINISTRATIVE AGENT AND
EACH LENDER, AT LEAST FIVE BUSINESS DAYS PRIOR TO THE DATE ON WHICH ANY SUCH
PURCHASE OR OTHER ACQUISITION IS TO BE CONSUMMATED, A CERTIFICATE OF A
RESPONSIBLE OFFICER, IN FORM AND SUBSTANCE REASONABLY SATISFACTORY TO THE
ADMINISTRATIVE AGENT AND THE REQUIRED LENDERS, CERTIFYING THAT ALL OF THE
REQUIREMENTS SET FORTH IN THIS CLAUSE (VI) HAVE BEEN SATISFIED OR WILL BE
SATISFIED ON OR PRIOR TO THE CONSUMMATION OF SUCH PURCHASE OR OTHER ACQUISITION;


(G)           INVESTMENTS BY THE BORROWERS AND THEIR SUBSIDIARIES NOT OTHERWISE
PERMITTED UNDER THIS SECTION 7.03 IN AN AGGREGATE AMOUNT NOT TO EXCEED
$1,000,000; PROVIDED THAT, WITH RESPECT TO EACH INVESTMENT MADE PURSUANT TO THIS
SECTION 7.03(G):

(I)            SUCH INVESTMENT SHALL NOT INCLUDE OR RESULT IN ANY CONTINGENT
LIABILITIES THAT COULD REASONABLY BE EXPECTED TO BE MATERIAL TO THE BUSINESS,
FINANCIAL CONDITION, OPERATIONS OR PROSPECTS OF THE BORROWERS AND THEIR
SUBSIDIARIES, TAKEN AS A WHOLE (AS DETERMINED IN GOOD FAITH BY THE BOARD OF
DIRECTORS (OR PERSONS PERFORMING

85


--------------------------------------------------------------------------------


SIMILAR FUNCTIONS) OF SUCH BORROWER OR SUCH SUBSIDIARY IF THE BOARD OF DIRECTORS
IS OTHERWISE APPROVING SUCH TRANSACTION AND, IN EACH OTHER CASE, BY A
RESPONSIBLE OFFICER);

(II)           SUCH INVESTMENT SHALL BE IN PROPERTY THAT IS PART OF, OR IN LINES
OF BUSINESS THAT ARE, SUBSTANTIALLY THE SAME LINES OF BUSINESS AS ONE OR MORE OF
THE PRINCIPAL BUSINESSES OF THE BORROWERS AND THEIR SUBSIDIARIES IN THE ORDINARY
COURSE;

(III)          ANY DETERMINATION OF THE AMOUNT OF SUCH INVESTMENT SHALL INCLUDE
ALL CASH AND NONCASH CONSIDERATION (INCLUDING THE FAIR MARKET VALUE OF ALL
EQUITY INTERESTS ISSUED OR TRANSFERRED TO THE SELLERS THEREOF, ALL INDEMNITIES,
EARNOUTS AND OTHER CONTINGENT PAYMENT OBLIGATIONS TO, AND THE AGGREGATE AMOUNTS
PAID OR TO BE PAID UNDER NONCOMPETE, CONSULTING AND OTHER AFFILIATED AGREEMENTS
WITH, THE SELLERS THEREOF, ALL WRITE-DOWNS OF PROPERTY AND RESERVES FOR
LIABILITIES WITH RESPECT THERETO AND ALL ASSUMPTIONS OF DEBT, LIABILITIES AND
OTHER OBLIGATIONS IN CONNECTION THEREWITH) PAID BY OR ON BEHALF OF HOLDINGS AND
ITS SUBSIDIARIES IN CONNECTION WITH SUCH INVESTMENT; AND

(IV)          (A) IMMEDIATELY BEFORE AND IMMEDIATELY AFTER GIVING PRO FORMA
EFFECT TO ANY SUCH PURCHASE OR OTHER ACQUISITION, NO DEFAULT SHALL HAVE OCCURRED
AND BE CONTINUING AND (B) IMMEDIATELY AFTER GIVING EFFECT TO SUCH PURCHASE OR
OTHER ACQUISITION, HOLDINGS AND ITS SUBSIDIARIES SHALL BE IN PRO FORMA
COMPLIANCE WITH ALL OF THE COVENANTS SET FORTH IN SECTION 7.11, SUCH COMPLIANCE
TO BE DETERMINED ON THE BASIS OF THE FINANCIAL INFORMATION MOST RECENTLY
DELIVERED TO THE ADMINISTRATIVE AGENT AND THE LENDERS PURSUANT TO
SECTION 6.01(A) OR (B) AS THOUGH SUCH INVESTMENT HAD BEEN CONSUMMATED AS OF THE
FIRST DAY OF THE FISCAL PERIOD COVERED THEREBY; AND


(H)           OTHER INVESTMENTS NOT EXCEEDING $1,000,000 IN THE AGGREGATE IN ANY
FISCAL YEAR OF HOLDINGS.


7.04         FUNDAMENTAL CHANGES.  MERGE, DISSOLVE, LIQUIDATE, CONSOLIDATE WITH
OR INTO ANOTHER PERSON, OR DISPOSE OF (WHETHER IN ONE TRANSACTION OR IN A SERIES
OF TRANSACTIONS) ALL OR SUBSTANTIALLY ALL OF ITS ASSETS (WHETHER NOW OWNED OR
HEREAFTER ACQUIRED) TO OR IN FAVOR OF ANY PERSON, EXCEPT THAT, SO LONG AS NO
DEFAULT EXISTS OR WOULD RESULT THEREFROM:


(A)           ANY SUBSIDIARY MAY MERGE WITH (I) A BORROWER, PROVIDED THAT SUCH
BORROWER SHALL BE THE CONTINUING OR SURVIVING PERSON, OR (II) ANY ONE OR MORE
OTHER SUBSIDIARIES, PROVIDED THAT WHEN ANY LOAN PARTY IS MERGING WITH ANOTHER
SUBSIDIARY, SUCH LOAN PARTY SHALL BE THE CONTINUING OR SURVIVING PERSON;


(B)           ANY LOAN PARTY MAY DISPOSE OF ALL OR SUBSTANTIALLY ALL OF ITS
ASSETS (UPON VOLUNTARY LIQUIDATION OR OTHERWISE) TO A BORROWER OR TO ANOTHER
LOAN PARTY (OTHER THAN HOLDINGS);


(C)           ANY SUBSIDIARY THAT IS NOT A LOAN PARTY MAY DISPOSE OF ALL OR
SUBSTANTIALLY ALL ITS ASSETS (INCLUDING ANY DISPOSITION THAT IS IN THE NATURE OF
A LIQUIDATION) TO (I) ANOTHER SUBSIDIARY THAT IS NOT A LOAN PARTY OR (II) TO A
LOAN PARTY;


(D)           THE BORROWERS AND THEIR SUBSIDIARIES MAY CONSUMMATE THE
TRANSACTIONS CONTEMPLATED BY THE PROMED ACQUISITION AGREEMENTS;

86


--------------------------------------------------------------------------------



(E)           IN CONNECTION WITH ANY ACQUISITION PERMITTED UNDER SECTION 7.03,
ANY SUBSIDIARY OF ANY BORROWER MAY MERGE INTO OR CONSOLIDATE WITH ANY OTHER
PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE WITH IT; PROVIDED
THAT (I) THE PERSON SURVIVING SUCH MERGER SHALL BE A WHOLLY-OWNED SUBSIDIARY OF
A BORROWER AND (II) IN THE CASE OF ANY SUCH MERGER TO WHICH ANY LOAN PARTY
(OTHER THAN A BORROWER) IS A PARTY, SUCH LOAN PARTY IS THE SURVIVING PERSON; AND


(F)            SO LONG AS NO DEFAULT HAS OCCURRED AND IS CONTINUING OR WOULD
RESULT THEREFROM, ANY SUBSIDIARY OF THE BORROWERS MAY MERGE INTO OR CONSOLIDATE
WITH ANY OTHER PERSON OR PERMIT ANY OTHER PERSON TO MERGE INTO OR CONSOLIDATE
WITH IT; PROVIDED, HOWEVER, THAT IN EACH CASE, IMMEDIATELY AFTER GIVING EFFECT
THERETO (I) IN THE CASE OF ANY SUCH MERGER TO WHICH A BORROWER IS A PARTY, SUCH
BORROWER IS THE SURVIVING CORPORATION AND (II) IN THE CASE OF ANY SUCH MERGER TO
WHICH ANY LOAN PARTY (OTHER THAN THE BORROWERS) IS A PARTY, SUCH LOAN PARTY IS
THE SURVIVING CORPORATION.


7.05         DISPOSITIONS.  MAKE ANY DISPOSITION OR ENTER INTO ANY AGREEMENT TO
MAKE ANY DISPOSITION, EXCEPT:


(A)           DISPOSITIONS OF OBSOLETE, SURPLUS OR WORN OUT PROPERTY, WHETHER
NOW OWNED OR HEREAFTER ACQUIRED, IN THE ORDINARY COURSE OF BUSINESS;


(B)           DISPOSITIONS OF INVENTORY IN THE ORDINARY COURSE OF BUSINESS;


(C)           DISPOSITIONS OF EQUIPMENT OR REAL PROPERTY TO THE EXTENT THAT
(I) SUCH PROPERTY IS EXCHANGED FOR CREDIT AGAINST THE PURCHASE PRICE OF SIMILAR
REPLACEMENT PROPERTY OR (II) THE PROCEEDS OF SUCH DISPOSITION ARE REASONABLY
PROMPTLY APPLIED TO THE PURCHASE PRICE OF SUCH REPLACEMENT PROPERTY;


(D)           DISPOSITIONS OF PROPERTY BY ANY SUBSIDIARY TO A BORROWER OR TO A
WHOLLY-OWNED SUBSIDIARY; PROVIDED THAT IF THE TRANSFEROR OF SUCH PROPERTY IS A
GUARANTOR, THE TRANSFEREE THEREOF MUST EITHER BE A BORROWER OR A GUARANTOR; AND


(E)           DISPOSITIONS PERMITTED BY SECTION 7.04;

provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(e) shall be for fair market value.


7.06         RESTRICTED PAYMENTS.  DECLARE OR MAKE, DIRECTLY OR INDIRECTLY, ANY
RESTRICTED PAYMENT, OR INCUR ANY OBLIGATION (CONTINGENT OR OTHERWISE) TO DO SO,
OR ISSUE OR SELL ANY EQUITY INTERESTS OR ACCEPT ANY CAPITAL CONTRIBUTIONS,
EXCEPT THAT, SO LONG AS NO DEFAULT SHALL HAVE OCCURRED AND BE CONTINUING AT THE
TIME OF ANY ACTION DESCRIBED BELOW OR WOULD RESULT THEREFROM:


(A)           EACH SUBSIDIARY MAY MAKE RESTRICTED PAYMENTS TO A BORROWER, ANY
SUBSIDIARIES OF ANY BORROWER THAT ARE GUARANTORS AND ANY OTHER PERSON THAT OWNS
A DIRECT EQUITY INTEREST IN SUCH SUBSIDIARY, RATABLY ACCORDING TO THEIR
RESPECTIVE HOLDINGS OF THE TYPE OF EQUITY INTEREST IN RESPECT OF WHICH SUCH
RESTRICTED PAYMENT IS BEING MADE;

87


--------------------------------------------------------------------------------



(B)           EACH BORROWER AND EACH SUBSIDIARY MAY DECLARE AND MAKE DIVIDEND
PAYMENTS OR OTHER DISTRIBUTIONS PAYABLE SOLELY IN THE COMMON STOCK OR OTHER
COMMON EQUITY INTERESTS OF SUCH PERSON;


(C)           GROUP MAY MAKE PAYMENTS TO HOLDINGS IN AN AMOUNT NOT TO EXCEED AN
AMOUNT NECESSARY TO PERMIT HOLDINGS TO PAY (I) REASONABLE AND CUSTOMARY
CORPORATE AND OPERATING EXPENSES (INCLUDING REASONABLE OUT-OF-POCKET EXPENSES
FOR LEGAL, ADMINISTRATIVE AND ACCOUNTING SERVICES PROVIDED BY THIRD PARTIES, AND
COMPENSATION, BENEFITS AND OTHER AMOUNTS PAYABLE TO OFFICERS AND EMPLOYEES IN
CONNECTION WITH THEIR EMPLOYMENT IN THE ORDINARY COURSE OF BUSINESS AND TO BOARD
OF DIRECTOR OBSERVERS), (II) FRANCHISE FEES OR SIMILAR TAXES AND FEES REQUIRED
TO MAINTAIN ITS CORPORATE EXISTENCE, AND (III) ITS PROPORTIONATE SHARE OF THE
TAX LIABILITY OF THE AFFILIATED GROUP OF CORPORATIONS THAT FILE CONSOLIDATED
FEDERAL INCOME TAX RETURNS (OR THAT FILE STATE AND LOCAL INCOME TAX RETURNS ON A
CONSOLIDATED BASIS);


(D)           HOLDINGS MAY ISSUE AND SELL ITS COMMON EQUITY INTERESTS, SO LONG
AS THE NET CASH PROCEEDS THEREOF ARE APPLIED TO THE REPAYMENT OF LOANS PURSUANT
TO SECTION 2.05(B)(III), OTHER THAN THE CASE OF THE ISSUANCE AND SALE OF
EXCLUDED ISSUANCES WHICH HOLDINGS MAY ISSUE AND SELL WITHOUT APPLYING THE
PROCEEDS THEREOF (IE., EXERCISE PRICE OF OPTIONS AND WARRANTS) TO REPAYMENT OF
THE LOANS; AND


(E)           THE LOAN PARTIES MAY MAKE PAYMENTS PURSUANT TO THE TERMS OF THEIR
MANAGEMENT AGREEMENTS WITH EACH OTHER, AND MAKE LOANS AND ADVANCES IN ACCORDANCE
WITH THE TERMS OF SUCH MANAGEMENT AGREEMENTS, ALL OF WHICH WILL BE SUBJECT TO
SUBORDINATION TERMS ACCEPTABLE TO LENDER.


7.07         CHANGE IN NATURE OF BUSINESS.  ENGAGE IN ANY MATERIAL LINE OF
BUSINESS SUBSTANTIALLY DIFFERENT FROM THOSE LINES OF BUSINESS CONDUCTED BY THE
BORROWERS AND THEIR SUBSIDIARIES ON THE DATE HEREOF OR ANY BUSINESS
SUBSTANTIALLY RELATED OR INCIDENTAL THERETO.


7.08         TRANSACTIONS WITH AFFILIATES.  ENTER INTO ANY TRANSACTION OF ANY
KIND WITH ANY AFFILIATE OF ANY BORROWER, WHETHER OR NOT IN THE ORDINARY COURSE
OF BUSINESS, OTHER THAN ON FAIR AND REASONABLE TERMS SUBSTANTIALLY AS FAVORABLE
TO SUCH BORROWER OR SUCH SUBSIDIARY AS WOULD BE OBTAINABLE BY SUCH BORROWER OR
SUCH SUBSIDIARY AT THE TIME IN A COMPARABLE ARM’S LENGTH TRANSACTION WITH A
PERSON OTHER THAN AN AFFILIATE; PROVIDED THAT THE FOREGOING RESTRICTION SHALL
NOT APPLY TO TRANSACTIONS BETWEEN OR AMONG THE LOAN PARTIES.


7.09         BURDENSOME AGREEMENTS.  ENTER INTO OR PERMIT TO EXIST ANY
CONTRACTUAL OBLIGATION (OTHER THAN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT)
THAT (A) LIMITS THE ABILITY (I) OF ANY SUBSIDIARY TO MAKE RESTRICTED PAYMENTS TO
ANY BORROWER OR ANY GUARANTOR OR TO OTHERWISE TRANSFER PROPERTY TO OR INVEST IN
ANY BORROWER OR ANY GUARANTOR, EXCEPT FOR ANY AGREEMENT IN EFFECT (A) ON THE
DATE HEREOF AND SET FORTH ON SCHEDULE 7.09 OR (B) AT THE TIME ANY SUBSIDIARY
BECOMES A SUBSIDIARY OF A BORROWER, SO LONG AS SUCH AGREEMENT WAS NOT ENTERED
INTO SOLELY IN CONTEMPLATION OF SUCH PERSON BECOMING A SUBSIDIARY OF A BORROWER,
(II) OF ANY SUBSIDIARY TO GUARANTEE THE INDEBTEDNESS OF A BORROWER OR (III) OF
ANY BORROWER OR ANY SUBSIDIARY TO CREATE, INCUR, ASSUME OR SUFFER TO EXIST LIENS
ON PROPERTY OF SUCH PERSON; PROVIDED, HOWEVER, THAT THIS CLAUSE (III) SHALL NOT
PROHIBIT ANY NEGATIVE PLEDGE INCURRED OR PROVIDED IN FAVOR OF ANY HOLDER OF
INDEBTEDNESS PERMITTED UNDER SECTION 7.02(I) SOLELY TO THE EXTENT ANY SUCH

88


--------------------------------------------------------------------------------



NEGATIVE PLEDGE RELATES TO THE PROPERTY FINANCED BY OR THE SUBJECT OF SUCH
INDEBTEDNESS; OR (B) REQUIRES THE GRANT OF A LIEN TO SECURE AN OBLIGATION OF
SUCH PERSON IF A LIEN IS GRANTED TO SECURE ANOTHER OBLIGATION OF SUCH PERSON.


7.10         USE OF PROCEEDS.  USE THE PROCEEDS OF ANY CREDIT EXTENSION, WHETHER
DIRECTLY OR INDIRECTLY, AND WHETHER IMMEDIATELY, INCIDENTALLY OR ULTIMATELY, TO
PURCHASE OR CARRY MARGIN STOCK (WITHIN THE MEANING OF REGULATION U OF THE FRB)
OR TO EXTEND CREDIT TO OTHERS FOR THE PURPOSE OF PURCHASING OR CARRYING MARGIN
STOCK OR TO REFUND INDEBTEDNESS ORIGINALLY INCURRED FOR SUCH PURPOSE.


7.11         FINANCIAL COVENANTS.  (A) CONSOLIDATED SENIOR LEVERAGE RATIO. 
PERMIT THE CONSOLIDATED SENIOR LEVERAGE RATIO AT ANY TIME DURING ANY MEASUREMENT
PERIOD SET FORTH BELOW TO BE GREATER THAN THE RATIO SET FORTH BELOW OPPOSITE
SUCH PERIOD:

Twelve Months Ending

 

Maximum Consolidated
Senior Leverage Ratio

Closing Date through March 31, 2008

 

2.6 to 1.0

April 30, 2008 and each month thereafter

 

2.0 to 1.0

 


(B)           CONSOLIDATED ADJUSTED EBITDA.  PERMIT THE CONSOLIDATED ADJUSTED
EBITDA CALCULATED FOR ANY MEASUREMENT PERIOD AS OF THE END OF ANY MONTH TO BE
LESS THAN THE AMOUNT SET FORTH BELOW OPPOSITE SUCH PERIOD:

Twelve Months Ending

 

Minimum Adjusted EBITDA

 

Closing Date through August 31, 2008

 

$

17,000,000

 

September 30, 2008 through August 31, 2009

 

$

18,900,000

 

September 30, 2009 and each month thereafter

 

$

21,500,000

 

 


(C)           CONSOLIDATED NET WORTH.  PERMIT CONSOLIDATED NET WORTH AT ANY TIME
DURING ANY PERIOD SET FORTH BELOW TO BE LESS THAN THE AMOUNT SET FORTH BELOW
OPPOSITE SUCH PERIOD:

Period

 

Minimum Net Worth

 

Closing Date through September 30, 2007

 

$

36,800,000

 

October 1, 2007 through September 30, 2008

 

$

39,000,000

 

October 1, 2008 through September 30, 2009

 

$

46,000,000

 

October 1, 2009 and at all times thereafter

 

$

55,000,000

 

 


(D)           CONSOLIDATED MEMBERSHIP.  (I) PERMIT THE AGGREGATE MEMBERSHIP OF
THE BORROWERS AND PROMED AS OF THE END OF ANY CALENDAR MONTH TO BE LESS THAN 95%
OF SUCH AGGREGATE MEMBERSHIP AS OF THE END OF THE PREVIOUS CALENDAR MONTH OR
PERMIT THE TOTAL MEMBERSHIP OF THE BORROWERS AND PROMED FOR ANY FISCAL QUARTER
TO BE LESS THAN 95% OF THE MEMBERSHIP FROM THE PRIOR FISCAL QUARTER UNLESS ANY
SUCH DECLINE SHALL HAVE RESULTED FROM THE BORROWERS’ TERMINATION OF AN EXISTING
CONTRACT AND THE BORROWERS (A) SHALL HAVE PROVIDED THE ADMINISTRATIVE AGENT WITH
NOTICE OF SUCH TERMINATION OF SUCH CONTRACT CONTEMPORANEOUSLY WITH THE DELIVERY
OF SUCH NOTICE TO THE COUNTERPARTY AND (B) SHALL HAVE DELIVERED TO
ADMINISTRATIVE AGENT, PRIOR TO GIVING  THE NOTICE OF TERMINATION, PROJECTIONS
SATISFACTORY TO THE REQUIRED LENDERS

89


--------------------------------------------------------------------------------



CONFIRMING THAT THE BORROWERS WILL REMAIN IN COMPLIANCE WITH THIS AGREEMENT AND
THAT SUCH TERMINATION WILL NOT IMPAIR THE BORROWERS’ ABILITY TO REPAY ITS
OBLIGATIONS HEREUNDER; OR (II) PERMIT THE AGGREGATE MONTHLY REVENUES FOR THE
BORROWERS AND PROMED IN ANY CALENDAR MONTH TO BE LESS THAN 95% OF THE AGGREGATE
REVENUES FOR THE PRIOR CALENDAR MONTH OR PERMIT THE AGGREGATE REVENUE FOR ANY
FISCAL QUARTER OF THE BORROWERS AND PROMED TO BE LESS THAN 95% OF THE AGGREGATE
REVENUE FOR THE PRECEDING FISCAL QUARTER.


(E)           CONSOLIDATED FIXED CHARGE COVERAGE RATIO.  PERMIT THE CONSOLIDATED
FIXED CHARGE COVERAGE RATIO AS OF THE END OF ANY MONTH TO BE LESS THAN 1.25 TO
1.00.


7.12         CAPITAL EXPENDITURES.  MAKE OR BECOME LEGALLY OBLIGATED TO MAKE ANY
CAPITAL EXPENDITURE, EXCEPT FOR CAPITAL EXPENDITURES IN THE ORDINARY COURSE OF
BUSINESS NOT EXCEEDING, IN THE AGGREGATE FOR THE BORROWERS AND THEIR
SUBSIDIARIES DURING EACH FISCAL YEAR SET FORTH BELOW, THE AMOUNT SET FORTH
OPPOSITE SUCH FISCAL YEAR:

Fiscal Year

 

Amount

 

2007

 

$

1,200,000

 

2008

 

$

1,000,000

 

2009

 

$

1,000,000

 

2010

 

$

1,000,000

 

2011

 

$

1,000,000

 

 


7.13         AMENDMENTS OF ORGANIZATION DOCUMENTS.  AMEND ANY OF ITS
ORGANIZATION DOCUMENTS.


7.14         ACCOUNTING CHANGES.  MAKE ANY CHANGE IN (A) ACCOUNTING POLICIES OR
REPORTING PRACTICES, EXCEPT AS REQUIRED BY GAAP, OR (B) FISCAL YEAR.


7.15         PREPAYMENTS, ETC. OF INDEBTEDNESS.  PREPAY, REDEEM, PURCHASE,
DEFEASE OR OTHERWISE SATISFY PRIOR TO THE SCHEDULED MATURITY THEREOF IN ANY
MANNER, OR MAKE ANY PAYMENT IN VIOLATION OF ANY SUBORDINATION TERMS OF, ANY
INDEBTEDNESS, EXCEPT (A) THE PREPAYMENT OF THE CREDIT EXTENSIONS IN ACCORDANCE
WITH THE TERMS OF THIS AGREEMENT AND (B) REGULARLY SCHEDULED OR REQUIRED
REPAYMENTS OR REDEMPTIONS OF INDEBTEDNESS SET FORTH IN SCHEDULE 7.02 AND
REFINANCINGS AND REFUNDINGS OF SUCH INDEBTEDNESS IN COMPLIANCE WITH
SECTION 7.02(G).


7.16         AMENDMENT, ETC. OF RELATED DOCUMENTS AND INDEBTEDNESS.  (A) CANCEL
OR TERMINATE ANY RELATED DOCUMENT OR CONSENT TO OR ACCEPT ANY CANCELLATION OR
TERMINATION THEREOF, (B) AMEND, MODIFY OR CHANGE IN ANY MANNER ANY TERM OR
CONDITION OF ANY RELATED DOCUMENT OR GIVE ANY CONSENT, WAIVER OR APPROVAL
THEREUNDER, (C) WAIVE ANY DEFAULT UNDER OR ANY BREACH OF ANY TERM OR CONDITION
OF ANY RELATED DOCUMENT, (D) TAKE ANY OTHER ACTION IN CONNECTION WITH ANY
RELATED DOCUMENT THAT WOULD IMPAIR THE VALUE OF THE INTEREST OR RIGHTS OF ANY
LOAN PARTY THEREUNDER OR THAT WOULD IMPAIR THE RIGHTS OR INTERESTS OF THE
ADMINISTRATIVE AGENT OR ANY LENDER OR (E) AMEND, MODIFY OR CHANGE IN ANY MANNER
ANY TERM OR CONDITION OF ANY INDEBTEDNESS SET FORTH IN SCHEDULE 7.02, EXCEPT FOR
ANY REFINANCING, REFUNDING, RENEWAL OR EXTENSION THEREOF PERMITTED BY
SECTION 7.02(G).

90


--------------------------------------------------------------------------------



7.17         HOLDING COMPANY.  IN THE CASE OF HOLDINGS, ENGAGE IN ANY BUSINESS
OR ACTIVITY OTHER THAN (A) THE OWNERSHIP OF ALL OUTSTANDING EQUITY INTERESTS IN
THOSE LOAN PARTIES WHICH ARE SUBSIDIARIES OF HOLDINGS (B) MAINTAINING ITS
CORPORATE EXISTENCE, (C) PARTICIPATING IN TAX, ACCOUNTING AND OTHER
ADMINISTRATIVE ACTIVITIES AS THE PARENT OF THE CONSOLIDATED GROUP OF COMPANIES,
INCLUDING THE LOAN PARTIES, (D) THE EXECUTION AND DELIVERY OF THE LOAN DOCUMENTS
TO WHICH IT IS A PARTY AND THE PERFORMANCE OF ITS OBLIGATIONS THEREUNDER, AND
(E) ACTIVITIES INCIDENTAL TO THE BUSINESSES OR ACTIVITIES DESCRIBED IN
CLAUSES (A) THROUGH (D) OF THIS SECTION.


ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES


8.01         EVENTS OF DEFAULT.  ANY OF THE FOLLOWING SHALL CONSTITUTE AN EVENT
OF DEFAULT:


(A)           NON-PAYMENT.  ANY BORROWER OR ANY OTHER LOAN PARTY FAILS TO
(I) PAY WHEN AND AS REQUIRED TO BE PAID HEREIN, ANY AMOUNT OF PRINCIPAL OF ANY
LOAN OR ANY L/C OBLIGATION OR DEPOSIT ANY FUNDS AS CASH COLLATERAL IN RESPECT OF
L/C OBLIGATIONS, OR (II) PAY WITHIN THREE BUSINESS DAYS AFTER THE SAME BECOMES
DUE, ANY INTEREST ON ANY LOAN OR ON ANY L/C OBLIGATION, OR ANY FEE DUE
HEREUNDER, OR (III) PAY WITHIN FIVE BUSINESS DAYS AFTER THE SAME BECOMES DUE,
ANY OTHER AMOUNT PAYABLE HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT; OR


(B)           SPECIFIC COVENANTS.  ANY BORROWER FAILS TO PERFORM OR OBSERVE ANY
TERM, COVENANT OR AGREEMENT CONTAINED IN ANY OF SECTION 6.01, 6.02, 6.03, 6.05,
6.10, 6.11, 6.12, 6.14, 6.17, 6.19, 6.20 OR ARTICLE VII; OR


(C)           OTHER DEFAULTS.  ANY LOAN PARTY FAILS TO PERFORM OR OBSERVE ANY
OTHER COVENANT OR AGREEMENT (NOT SPECIFIED IN SECTION 8.01(A) OR (B) ABOVE)
CONTAINED IN ANY LOAN DOCUMENT ON ITS PART TO BE PERFORMED OR OBSERVED AND SUCH
FAILURE CONTINUES FOR 30 DAYS; OR


(D)           REPRESENTATIONS AND WARRANTIES.  ANY REPRESENTATION, WARRANTY,
CERTIFICATION OR STATEMENT OF FACT MADE OR DEEMED MADE BY OR ON BEHALF OF ANY
BORROWER OR ANY OTHER LOAN PARTY HEREIN, IN ANY OTHER LOAN DOCUMENT, OR IN ANY
DOCUMENT DELIVERED IN CONNECTION HEREWITH OR THEREWITH SHALL BE INCORRECT OR
MISLEADING WHEN MADE OR DEEMED MADE; OR


(E)           CROSS-DEFAULT.  (I) ANY LOAN PARTY OR ANY SUBSIDIARY THEREOF
(A) FAILS TO MAKE ANY PAYMENT WHEN DUE AFTER GIVING EFFECT TO ANY APPLICABLE
NOTICE AND CURE PERIOD (WHETHER BY SCHEDULED MATURITY, REQUIRED PREPAYMENT,
ACCELERATION, DEMAND, OR OTHERWISE) IN RESPECT OF ANY INDEBTEDNESS OR GUARANTEE
(OTHER THAN INDEBTEDNESS HEREUNDER AND INDEBTEDNESS UNDER SWAP CONTRACTS) HAVING
AN AGGREGATE PRINCIPAL AMOUNT (INCLUDING UNDRAWN COMMITTED OR AVAILABLE AMOUNTS
AND INCLUDING AMOUNTS OWING TO ALL CREDITORS UNDER ANY COMBINED OR SYNDICATED
CREDIT ARRANGEMENT) OF MORE THAN THE THRESHOLD AMOUNT, (B) FAILS TO OBSERVE OR
PERFORM ANY OTHER AGREEMENT OR CONDITION RELATING TO ANY SUCH INDEBTEDNESS OR
GUARANTEE OR CONTAINED IN ANY INSTRUMENT OR AGREEMENT EVIDENCING, SECURING OR
RELATING THERETO, OR ANY OTHER EVENT OCCURS AFTER GIVING EFFECT TO ANY
APPLICABLE NOTICE AND CURE PERIOD, THE EFFECT OF WHICH DEFAULT OR OTHER EVENT IS
TO CAUSE, OR TO PERMIT THE HOLDER OR HOLDERS OF SUCH INDEBTEDNESS OR THE
BENEFICIARY OR BENEFICIARIES OF SUCH GUARANTEE (OR A TRUSTEE OR AGENT ON BEHALF
OF SUCH HOLDER OR HOLDERS OR BENEFICIARY OR BENEFICIARIES) TO CAUSE, WITH THE
GIVING OF NOTICE IF REQUIRED, SUCH

91


--------------------------------------------------------------------------------



INDEBTEDNESS TO BE DEMANDED OR TO BECOME DUE OR TO BE REPURCHASED, PREPAID,
DEFEASED OR REDEEMED (AUTOMATICALLY OR OTHERWISE), OR AN OFFER TO REPURCHASE,
PREPAY, DEFEASE OR REDEEM SUCH INDEBTEDNESS TO BE MADE, PRIOR TO ITS STATED
MATURITY, OR SUCH GUARANTEE TO BECOME PAYABLE OR CASH COLLATERAL IN RESPECT
THEREOF TO BE DEMANDED, OR (C) INCURS A LOSS OR HAS A MATERIAL BREACH OR OTHER
OCCURRENCE WITH RESPECT TO A MATERIAL CONTRACT WHICH WOULD BE LIKELY TO RESULT
IN A MATERIAL ADVERSE EFFECT; OR (II) THERE OCCURS UNDER ANY SWAP CONTRACT AN
EARLY TERMINATION DATE (AS DEFINED IN SUCH SWAP CONTRACT) RESULTING FROM (A) ANY
EVENT OF DEFAULT UNDER SUCH SWAP CONTRACT AS TO WHICH A LOAN PARTY OR ANY
SUBSIDIARY THEREOF IS THE DEFAULTING PARTY (AS DEFINED IN SUCH SWAP CONTRACT) OR
(B) ANY TERMINATION EVENT (AS SO DEFINED) UNDER SUCH SWAP CONTRACT AS TO WHICH A
LOAN PARTY OR ANY SUBSIDIARY THEREOF IS AN AFFECTED PARTY (AS SO DEFINED) AND,
IN EITHER EVENT, THE SWAP TERMINATION VALUE OWED BY SUCH LOAN PARTY OR SUCH
SUBSIDIARY AS A RESULT THEREOF IS GREATER THAN THE THRESHOLD AMOUNT; OR


(F)            INSOLVENCY PROCEEDINGS, ETC.  ANY LOAN PARTY OR ANY SUBSIDIARY
THEREOF INSTITUTES OR CONSENTS TO THE INSTITUTION OF ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW, OR MAKES AN ASSIGNMENT FOR THE BENEFIT OF CREDITORS; OR
APPLIES FOR OR CONSENTS TO THE APPOINTMENT OF ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER FOR IT OR FOR ALL OR
ANY MATERIAL PART OF ITS PROPERTY; OR ANY RECEIVER, TRUSTEE, CUSTODIAN,
CONSERVATOR, LIQUIDATOR, REHABILITATOR OR SIMILAR OFFICER IS APPOINTED WITHOUT
THE APPLICATION OR CONSENT OF SUCH PERSON AND THE APPOINTMENT CONTINUES
UNDISCHARGED OR UNSTAYED FOR 60 CALENDAR DAYS; OR ANY PROCEEDING UNDER ANY
DEBTOR RELIEF LAW RELATING TO ANY SUCH PERSON OR TO ALL OR ANY MATERIAL PART OF
ITS PROPERTY IS INSTITUTED WITHOUT THE CONSENT OF SUCH PERSON AND CONTINUES
UNDISMISSED OR UNSTAYED FOR 60 CALENDAR DAYS, OR AN ORDER FOR RELIEF IS ENTERED
IN ANY SUCH PROCEEDING; OR


(G)           INABILITY TO PAY DEBTS; ATTACHMENT.  (I) ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF BECOMES UNABLE OR ADMITS IN WRITING ITS INABILITY OR FAILS
GENERALLY TO PAY ITS DEBTS AS THEY BECOME DUE, OR (II) ANY WRIT OR WARRANT OF
ATTACHMENT OR EXECUTION OR SIMILAR PROCESS IS ISSUED OR LEVIED AGAINST ALL OR
ANY MATERIAL PART OF THE PROPERTY OF ANY SUCH PERSON AND IS NOT RELEASED,
VACATED OR FULLY BONDED WITHIN 30 DAYS AFTER ITS ISSUE OR LEVY; OR


(H)           JUDGMENTS.  THERE IS ENTERED AGAINST ANY LOAN PARTY OR ANY
SUBSIDIARY THEREOF (I) ONE OR MORE FINAL JUDGMENTS OR ORDERS FOR THE PAYMENT OF
MONEY IN AN AGGREGATE AMOUNT (AS TO ALL SUCH JUDGMENTS AND ORDERS) EXCEEDING THE
THRESHOLD AMOUNT (TO THE EXTENT NOT COVERED BY INDEPENDENT THIRD-PARTY INSURANCE
AS TO WHICH THE INSURER IS RATED AT LEAST “A” BY A.M. BEST COMPANY, HAS BEEN
NOTIFIED OF THE POTENTIAL CLAIM AND DOES NOT DISPUTE COVERAGE), OR (II) ANY ONE
OR MORE NON-MONETARY FINAL JUDGMENTS THAT HAVE, OR COULD REASONABLY BE EXPECTED
TO HAVE, INDIVIDUALLY OR IN THE AGGREGATE, A MATERIAL ADVERSE EFFECT AND, IN
EITHER CASE, (A) ENFORCEMENT PROCEEDINGS ARE COMMENCED BY ANY CREDITOR UPON SUCH
JUDGMENT OR ORDER, OR (B) THERE IS A PERIOD OF 10 CONSECUTIVE DAYS DURING WHICH
A STAY OF ENFORCEMENT OF SUCH JUDGMENT, BY REASON OF A PENDING APPEAL OR
OTHERWISE, IS NOT IN EFFECT; OR


(I)            ERISA.  (I) AN ERISA EVENT OCCURS WITH RESPECT TO A PENSION PLAN
OR MULTIEMPLOYER PLAN WHICH HAS RESULTED OR COULD REASONABLY BE EXPECTED TO
RESULT IN LIABILITY OF THE BORROWERS UNDER TITLE IV OF ERISA TO THE PENSION
PLAN, MULTIEMPLOYER PLAN OR THE PBGC IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT, OR (II) ANY BORROWER OR ANY ERISA AFFILIATE FAILS TO PAY WHEN
DUE, AFTER THE EXPIRATION OF ANY APPLICABLE GRACE PERIOD, ANY

92


--------------------------------------------------------------------------------



INSTALLMENT PAYMENT WITH RESPECT TO ITS WITHDRAWAL LIABILITY UNDER SECTION 4201
OF ERISA UNDER A MULTIEMPLOYER PLAN IN AN AGGREGATE AMOUNT IN EXCESS OF THE
THRESHOLD AMOUNT; OR


(J)            INVALIDITY OF LOAN DOCUMENTS.  ANY PROVISION OF ANY LOAN
DOCUMENT, AT ANY TIME AFTER ITS EXECUTION AND DELIVERY AND FOR ANY REASON OTHER
THAN AS EXPRESSLY PERMITTED HEREUNDER OR THEREUNDER OR SATISFACTION IN FULL OF
ALL THE OBLIGATIONS, CEASES TO BE IN FULL FORCE AND EFFECT; OR ANY LOAN PARTY OR
ANY OTHER PERSON CONTESTS IN ANY MANNER THE VALIDITY OR ENFORCEABILITY OF ANY
PROVISION OF ANY LOAN DOCUMENT; OR ANY LOAN PARTY DENIES THAT IT HAS ANY OR
FURTHER LIABILITY OR OBLIGATION UNDER ANY PROVISION OF ANY LOAN DOCUMENT, OR
PURPORTS TO REVOKE, TERMINATE OR RESCIND ANY PROVISION OF ANY LOAN DOCUMENT; OR


(K)           CHANGE OF CONTROL.  THERE OCCURS ANY CHANGE OF CONTROL; OR


(L)            COLLATERAL DOCUMENTS.  ANY COLLATERAL DOCUMENT AFTER DELIVERY
THEREOF PURSUANT TO SECTION 4.01 OR 6.12 SHALL FOR ANY REASON (OTHER THAN
PURSUANT TO THE TERMS THEREOF) CEASE TO CREATE A VALID AND PERFECTED FIRST
PRIORITY LIEN (SUBJECT TO LIENS PERMITTED BY SECTION 7.01) ON THE COLLATERAL
PURPORTED TO BE COVERED THEREBY; OR


(M)          INDICTMENT.  THE INDICTMENT OR, AS THE ADMINISTRATIVE AGENT MAY
REASONABLY AND IN GOOD FAITH DETERMINE, THE THREATENED INDICTMENT BY ANY
GOVERNMENTAL AUTHORITY OF ANY LOAN PARTY OR SUBSIDIARY OR AFFILIATE OF A LOAN
PARTY, IN EITHER CASE, AS TO WHICH THERE IS A REASONABLE PROBABILITY OF AN
ADVERSE DETERMINATION UNDER ANY CRIMINAL STATUTE, OR COMMENCEMENT OR THREATENED
COMMENCEMENT OF CRIMINAL OR CIVIL PROCEEDINGS AGAINST A LOAN PARTY OR ANY
SUBSIDIARY OR AFFILIATE OF A LOAN PARTY, PURSUANT TO WHICH STATUTE OR PROCEEDING
THE PENALTIES OR REMEDIES SOUGHT OR AVAILABLE INCLUDE FORFEITURE OF (I) ANY
MATERIAL PORTION OF THE COLLATERAL, OR (II) ANY OTHER ASSETS OF A LOAN PARTY
THAT ARE NECESSARY OR MATERIAL TO THE CONDUCT OF ITS BUSINESS; OR


(N)           DMHC REGULATIONS.  THE BREACH BY ANY LOAN PARTY OF ANY OF THE
SOLVENCY REGULATIONS SET FORTH IN TITLE 28 OF THE CALIFORNIA CODE OF
REGULATIONS; OR


(O)           SUBORDINATION.  (I) THE SUBORDINATION PROVISIONS OF THE DOCUMENTS
EVIDENCING OR GOVERNING ANY SUBORDINATED INDEBTEDNESS (THE “SUBORDINATED
PROVISIONS”) SHALL, IN WHOLE OR IN PART, TERMINATE, CEASE TO BE EFFECTIVE OR
CEASE TO BE LEGALLY VALID, BINDING AND ENFORCEABLE AGAINST ANY HOLDER OF THE
APPLICABLE SUBORDINATED INDEBTEDNESS; OR (II) ANY BORROWER OR ANY OTHER LOAN
PARTY SHALL, DIRECTLY OR INDIRECTLY, DISAVOW OR CONTEST IN ANY MANNER (A) THE
EFFECTIVENESS, VALIDITY OR ENFORCEABILITY OF ANY OF THE SUBORDINATION
PROVISIONS, (B) THAT THE SUBORDINATION PROVISIONS EXIST FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER OR (C) THAT ALL PAYMENTS OF
PRINCIPAL OF OR PREMIUM AND INTEREST ON THE APPLICABLE SUBORDINATED
INDEBTEDNESS, OR REALIZED FROM THE LIQUIDATION OF ANY PROPERTY OF ANY LOAN
PARTY, SHALL BE SUBJECT TO ANY OF THE SUBORDINATION PROVISIONS.


8.02         REMEDIES UPON EVENT OF DEFAULT.  IF ANY EVENT OF DEFAULT OCCURS AND
IS CONTINUING, THE ADMINISTRATIVE AGENT SHALL, AT THE REQUEST OF, OR MAY, WITH
THE CONSENT OF, THE REQUIRED LENDERS, TAKE ANY OR ALL OF THE FOLLOWING ACTIONS:

93


--------------------------------------------------------------------------------



(A)           DECLARE THE COMMITMENT OF EACH LENDER TO MAKE LOANS AND ANY
OBLIGATION OF THE L/C ISSUER TO MAKE L/C CREDIT EXTENSIONS TO BE TERMINATED,
WHEREUPON SUCH COMMITMENTS AND OBLIGATION SHALL BE TERMINATED;


(B)           DECLARE THE UNPAID PRINCIPAL AMOUNT OF ALL OUTSTANDING LOANS, ALL
INTEREST ACCRUED AND UNPAID THEREON, AND ALL OTHER AMOUNTS OWING OR PAYABLE
HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT TO BE IMMEDIATELY DUE AND PAYABLE,
WITHOUT PRESENTMENT, DEMAND, PROTEST OR OTHER NOTICE OF ANY KIND, ALL OF WHICH
ARE HEREBY EXPRESSLY WAIVED BY THE BORROWERS;


(C)           REQUIRE THAT THE BORROWERS CASH COLLATERALIZE THE L/C OBLIGATIONS
(IN AN AMOUNT EQUAL TO THE THEN OUTSTANDING AMOUNT THEREOF); AND


(D)           EXERCISE ON BEHALF OF ITSELF, THE LENDERS AND THE L/C ISSUER ALL
RIGHTS AND REMEDIES AVAILABLE TO IT, THE LENDERS AND THE L/C ISSUER UNDER THE
LOAN DOCUMENTS;

provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to any Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans and any obligation of
the L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.


8.03         APPLICATION OF FUNDS.  AFTER THE EXERCISE OF REMEDIES PROVIDED FOR
IN SECTION 8.02 (OR AFTER THE LOANS HAVE AUTOMATICALLY BECOME IMMEDIATELY DUE
AND PAYABLE AND THE L/C OBLIGATIONS HAVE AUTOMATICALLY BEEN REQUIRED TO BE CASH
COLLATERALIZED AS SET FORTH IN THE PROVISO TO SECTION 8.02), ANY AMOUNTS
RECEIVED ON ACCOUNT OF THE OBLIGATIONS SHALL BE APPLIED BY THE ADMINISTRATIVE
AGENT IN THE FOLLOWING ORDER:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest and Letter of
Credit Fees) payable to the Lenders and the L/C Issuer (including fees, charges
and disbursements of counsel to the respective Lenders and the L/C Issuer and
amounts payable under Article III, ratably among them in proportion to the
respective amounts described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, ratably among the Lenders and the L/C Issuer in proportion to the
respective amounts described in this clause Third payable to them;

94


--------------------------------------------------------------------------------


Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and amounts owing under Secured Hedge
Agreements and Secured Cash Management Agreements, ratably among the Lenders,
the L/C Issuer, the Hedge Banks and the Cash Management Banks in proportion to
the respective amounts described in this clause Fourth held by them;

Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrowers or as otherwise required by Law.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur.  If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above.


ARTICLE IX
ADMINISTRATIVE AGENT


9.01         APPOINTMENT AND AUTHORITY.  (A)  EACH OF THE LENDERS AND THE L/C
ISSUER HEREBY IRREVOCABLY APPOINTS BANK OF AMERICA TO ACT ON ITS BEHALF AS THE
ADMINISTRATIVE AGENT HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS AND AUTHORIZES
THE ADMINISTRATIVE AGENT TO TAKE SUCH ACTIONS ON ITS BEHALF AND TO EXERCISE SUCH
POWERS AS ARE DELEGATED TO THE ADMINISTRATIVE AGENT BY THE TERMS HEREOF OR
THEREOF, TOGETHER WITH SUCH ACTIONS AND POWERS AS ARE REASONABLY INCIDENTAL
THERETO.  THE PROVISIONS OF THIS ARTICLE ARE SOLELY FOR THE BENEFIT OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER, AND NEITHER ANY BORROWER
NOR ANY OTHER LOAN PARTY SHALL HAVE RIGHTS AS A THIRD PARTY BENEFICIARY OF ANY
OF SUCH PROVISIONS.


(B)           THE ADMINISTRATIVE AGENT SHALL ALSO ACT AS THE “COLLATERAL AGENT”
UNDER THE LOAN DOCUMENTS, AND EACH OF THE LENDERS (IN ITS CAPACITIES AS A
LENDER, POTENTIAL HEDGE BANK AND POTENTIAL CASH MANAGEMENT BANK) AND THE L/C
ISSUER HEREBY IRREVOCABLY APPOINTS AND AUTHORIZES THE ADMINISTRATIVE AGENT TO
ACT AS THE AGENT OF SUCH LENDER AND THE L/C ISSUER FOR PURPOSES OF ACQUIRING,
HOLDING AND ENFORCING ANY AND ALL LIENS ON COLLATERAL GRANTED BY ANY OF THE LOAN
PARTIES TO SECURE ANY OF THE OBLIGATIONS, TOGETHER WITH SUCH POWERS AND
DISCRETION AS ARE REASONABLY INCIDENTAL THERETO.  IN THIS CONNECTION, THE
ADMINISTRATIVE AGENT, AS “COLLATERAL AGENT” AND ANY CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT APPOINTED BY THE ADMINISTRATIVE AGENT PURSUANT TO SECTION 9.05
FOR PURPOSES OF HOLDING OR ENFORCING ANY LIEN ON THE COLLATERAL (OR ANY PORTION
THEREOF) GRANTED UNDER THE COLLATERAL DOCUMENTS, OR FOR EXERCISING ANY RIGHTS
AND REMEDIES THEREUNDER AT THE DIRECTION OF THE ADMINISTRATIVE AGENT), SHALL BE
ENTITLED TO THE BENEFITS OF ALL PROVISIONS OF THIS ARTICLE IX AND ARTICLE XI
(INCLUDING SECTION 10.04(C), AS THOUGH SUCH CO-AGENTS, SUB-AGENTS AND
ATTORNEYS-IN-FACT WERE THE “COLLATERAL AGENT” UNDER THE LOAN DOCUMENTS) AS IF
SET FORTH IN FULL HEREIN WITH RESPECT THERETO.

95


--------------------------------------------------------------------------------



9.02         RIGHTS AS A LENDER.  THE PERSON SERVING AS THE ADMINISTRATIVE AGENT
HEREUNDER SHALL HAVE THE SAME RIGHTS AND POWERS IN ITS CAPACITY AS A LENDER AS
ANY OTHER LENDER AND MAY EXERCISE THE SAME AS THOUGH IT WERE NOT THE
ADMINISTRATIVE AGENT AND THE TERM “LENDER” OR “LENDERS” SHALL, UNLESS OTHERWISE
EXPRESSLY INDICATED OR UNLESS THE CONTEXT OTHERWISE REQUIRES, INCLUDE THE PERSON
SERVING AS THE ADMINISTRATIVE AGENT HEREUNDER IN ITS INDIVIDUAL CAPACITY.  SUCH
PERSON AND ITS AFFILIATES MAY ACCEPT DEPOSITS FROM, LEND MONEY TO, ACT AS THE
FINANCIAL ADVISOR OR IN ANY OTHER ADVISORY CAPACITY FOR AND GENERALLY ENGAGE IN
ANY KIND OF BUSINESS WITH ANY BORROWER OR ANY SUBSIDIARY OR OTHER AFFILIATE
THEREOF AS IF SUCH PERSON WERE NOT THE ADMINISTRATIVE AGENT HEREUNDER AND
WITHOUT ANY DUTY TO ACCOUNT THEREFOR TO THE LENDERS.


9.03         EXCULPATORY PROVISIONS.  THE ADMINISTRATIVE AGENT SHALL NOT HAVE
ANY DUTIES OR OBLIGATIONS EXCEPT THOSE EXPRESSLY SET FORTH HEREIN AND IN THE
OTHER LOAN DOCUMENTS.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING, THE
ADMINISTRATIVE AGENT:


(A)           SHALL NOT BE SUBJECT TO ANY FIDUCIARY OR OTHER IMPLIED DUTIES,
REGARDLESS OF WHETHER A DEFAULT HAS OCCURRED AND IS CONTINUING;


(B)           SHALL NOT HAVE ANY DUTY TO TAKE ANY DISCRETIONARY ACTION OR
EXERCISE ANY DISCRETIONARY POWERS, EXCEPT DISCRETIONARY RIGHTS AND POWERS
EXPRESSLY CONTEMPLATED HEREBY OR BY THE OTHER LOAN DOCUMENTS THAT THE
ADMINISTRATIVE AGENT IS REQUIRED TO EXERCISE AS DIRECTED IN WRITING BY THE
REQUIRED LENDERS (OR SUCH OTHER NUMBER OR PERCENTAGE OF THE LENDERS AS SHALL BE
EXPRESSLY PROVIDED FOR HEREIN OR IN THE OTHER LOAN DOCUMENTS), PROVIDED THAT THE
ADMINISTRATIVE AGENT SHALL NOT BE REQUIRED TO TAKE ANY ACTION THAT, IN ITS
OPINION OR THE OPINION OF ITS COUNSEL, MAY EXPOSE THE ADMINISTRATIVE AGENT TO
LIABILITY OR THAT IS CONTRARY TO ANY LOAN DOCUMENT OR APPLICABLE LAW; AND


(C)           SHALL NOT, EXCEPT AS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER
LOAN DOCUMENTS, HAVE ANY DUTY TO DISCLOSE, AND SHALL NOT BE LIABLE FOR THE
FAILURE TO DISCLOSE, ANY INFORMATION RELATING TO ANY BORROWER OR ANY OF THEIR
AFFILIATES THAT IS COMMUNICATED TO OR OBTAINED BY THE PERSON SERVING AS THE
ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES IN ANY CAPACITY.

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by a Borrower, a
Lender or the L/C Issuer.

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any

96


--------------------------------------------------------------------------------


other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (v) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.


9.04         RELIANCE BY ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT SHALL
BE ENTITLED TO RELY UPON, AND SHALL NOT INCUR ANY LIABILITY FOR RELYING UPON,
ANY NOTICE, REQUEST, CERTIFICATE, CONSENT, STATEMENT, INSTRUMENT, DOCUMENT OR
OTHER WRITING (INCLUDING ANY ELECTRONIC MESSAGE, INTERNET OR INTRANET WEBSITE
POSTING OR OTHER DISTRIBUTION) BELIEVED BY IT TO BE GENUINE AND TO HAVE BEEN
SIGNED, SENT OR OTHERWISE AUTHENTICATED BY THE PROPER PERSON.  THE
ADMINISTRATIVE AGENT ALSO MAY RELY UPON ANY STATEMENT MADE TO IT ORALLY OR BY
TELEPHONE AND REASONABLY BELIEVED BY IT TO HAVE BEEN MADE BY THE PROPER PERSON,
AND SHALL NOT INCUR ANY LIABILITY FOR RELYING THEREON.  IN DETERMINING
COMPLIANCE WITH ANY CONDITION HEREUNDER TO THE MAKING OF A LOAN, OR THE ISSUANCE
OF A LETTER OF CREDIT, THAT BY ITS TERMS MUST BE FULFILLED TO THE SATISFACTION
OF A LENDER OR THE L/C ISSUER, THE ADMINISTRATIVE AGENT MAY PRESUME THAT SUCH
CONDITION IS SATISFACTORY TO SUCH LENDER OR THE L/C ISSUER UNLESS THE
ADMINISTRATIVE AGENT SHALL HAVE RECEIVED NOTICE TO THE CONTRARY FROM SUCH LENDER
OR THE L/C ISSUER PRIOR TO THE MAKING OF SUCH LOAN OR THE ISSUANCE OF SUCH
LETTER OF CREDIT.  THE ADMINISTRATIVE AGENT MAY CONSULT WITH LEGAL COUNSEL (WHO
MAY BE COUNSEL FOR THE BORROWERS), INDEPENDENT ACCOUNTANTS AND OTHER EXPERTS
SELECTED BY IT, AND SHALL NOT BE LIABLE FOR ANY ACTION TAKEN OR NOT TAKEN BY IT
IN ACCORDANCE WITH THE ADVICE OF ANY SUCH COUNSEL, ACCOUNTANTS OR EXPERTS.


9.05         DELEGATION OF DUTIES.  THE ADMINISTRATIVE AGENT MAY PERFORM ANY AND
ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT BY OR THROUGH ANY ONE OR MORE SUB-AGENTS APPOINTED BY THE
ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT MAY
PERFORM ANY AND ALL OF ITS DUTIES AND EXERCISE ITS RIGHTS AND POWERS BY OR
THROUGH THEIR RESPECTIVE RELATED PARTIES.  THE EXCULPATORY PROVISIONS OF THIS
ARTICLE SHALL APPLY TO ANY SUCH SUB-AGENT AND TO THE RELATED PARTIES OF THE
ADMINISTRATIVE AGENT AND ANY SUCH SUB-AGENT, AND SHALL APPLY TO THEIR RESPECTIVE
ACTIVITIES IN CONNECTION WITH THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED
FOR HEREIN AS WELL AS ACTIVITIES AS ADMINISTRATIVE AGENT.


9.06         RESIGNATION OF ADMINISTRATIVE AGENT.  THE ADMINISTRATIVE AGENT MAY
AT ANY TIME GIVE NOTICE OF ITS RESIGNATION TO THE LENDERS, THE L/C ISSUER AND
THE BORROWERS.  UPON RECEIPT OF ANY SUCH NOTICE OF RESIGNATION, THE REQUIRED
LENDERS SHALL HAVE THE RIGHT, IN CONSULTATION WITH THE BORROWERS, TO APPOINT A
SUCCESSOR, WHICH SHALL BE A BANK WITH AN OFFICE IN THE UNITED STATES, OR AN
AFFILIATE OF ANY SUCH BANK WITH AN OFFICE IN THE UNITED STATES.  IF NO SUCH
SUCCESSOR SHALL HAVE BEEN SO APPOINTED BY THE REQUIRED LENDERS AND SHALL HAVE
ACCEPTED SUCH APPOINTMENT WITHIN 30 DAYS AFTER THE RETIRING ADMINISTRATIVE AGENT
GIVES NOTICE OF ITS RESIGNATION, THEN THE RETIRING ADMINISTRATIVE AGENT MAY ON
BEHALF OF THE LENDERS AND THE L/C ISSUER, APPOINT A SUCCESSOR ADMINISTRATIVE
AGENT MEETING THE QUALIFICATIONS SET FORTH ABOVE; PROVIDED THAT IF THE
ADMINISTRATIVE AGENT SHALL NOTIFY THE BORROWERS AND THE LENDERS THAT NO
QUALIFYING PERSON HAS ACCEPTED SUCH APPOINTMENT, THEN SUCH RESIGNATION SHALL
NONETHELESS BECOME EFFECTIVE IN ACCORDANCE WITH SUCH NOTICE AND (A) THE RETIRING
ADMINISTRATIVE AGENT SHALL BE DISCHARGED FROM ITS DUTIES AND OBLIGATIONS
HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS (EXCEPT THAT IN THE CASE OF ANY
COLLATERAL SECURITY HELD BY THE ADMINISTRATIVE AGENT ON BEHALF OF THE LENDERS OR
THE L/C ISSUER UNDER ANY OF THE LOAN DOCUMENTS, THE RETIRING ADMINISTRATIVE
AGENT SHALL CONTINUE TO

97


--------------------------------------------------------------------------------



HOLD SUCH COLLATERAL SECURITY UNTIL SUCH TIME AS A SUCCESSOR ADMINISTRATIVE
AGENT IS APPOINTED) AND (B) ALL PAYMENTS, COMMUNICATIONS AND DETERMINATIONS
PROVIDED TO BE MADE BY, TO OR THROUGH THE ADMINISTRATIVE AGENT SHALL INSTEAD BE
MADE BY OR TO EACH LENDER AND THE L/C ISSUER DIRECTLY, UNTIL SUCH TIME AS THE
REQUIRED LENDERS APPOINT A SUCCESSOR ADMINISTRATIVE AGENT AS PROVIDED FOR ABOVE
IN THIS SECTION.  UPON THE ACCEPTANCE OF A SUCCESSOR’S APPOINTMENT AS
ADMINISTRATIVE AGENT HEREUNDER, SUCH SUCCESSOR SHALL SUCCEED TO AND BECOME
VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE RETIRING (OR
RETIRED) ADMINISTRATIVE AGENT, AND THE RETIRING ADMINISTRATIVE AGENT SHALL BE
DISCHARGED FROM ALL OF ITS DUTIES AND OBLIGATIONS HEREUNDER OR UNDER THE OTHER
LOAN DOCUMENTS (IF NOT ALREADY DISCHARGED THEREFROM AS PROVIDED ABOVE IN THIS
SECTION).  THE FEES PAYABLE BY THE BORROWERS TO A SUCCESSOR ADMINISTRATIVE AGENT
SHALL BE THE SAME AS THOSE PAYABLE TO ITS PREDECESSOR UNLESS OTHERWISE AGREED
BETWEEN THE BORROWERS AND SUCH SUCCESSOR.  AFTER THE RETIRING ADMINISTRATIVE
AGENT’S RESIGNATION HEREUNDER AND UNDER THE OTHER LOAN DOCUMENTS, THE PROVISIONS
OF THIS ARTICLE AND SECTION 10.04 SHALL CONTINUE IN EFFECT FOR THE BENEFIT OF
SUCH RETIRING ADMINISTRATIVE AGENT, ITS SUB-AGENTS AND THEIR RESPECTIVE RELATED
PARTIES IN RESPECT OF ANY ACTIONS TAKEN OR OMITTED TO BE TAKEN BY ANY OF THEM
WHILE THE RETIRING ADMINISTRATIVE AGENT WAS ACTING AS ADMINISTRATIVE AGENT.

Any resignation by Bank of America as Administrative Agent pursuant to this
Section shall also constitute its resignation as L/C Issuer.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(i) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring L/C Issuer, (ii) the retiring L/C
Issuer shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (iii) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to the retiring L/C Issuer to effectively assume the obligations of
the retiring L/C Issuer with respect to such Letters of Credit.


9.07         NON-RELIANCE ON ADMINISTRATIVE AGENT AND OTHER LENDERS.  EACH
LENDER AND THE L/C ISSUER ACKNOWLEDGES THAT IT HAS, INDEPENDENTLY AND WITHOUT
RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER LENDER OR ANY OF THEIR
RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND INFORMATION AS IT HAS DEEMED
APPROPRIATE, MADE ITS OWN CREDIT ANALYSIS AND DECISION TO ENTER INTO THIS
AGREEMENT.  EACH LENDER AND THE L/C ISSUER ALSO ACKNOWLEDGES THAT IT WILL,
INDEPENDENTLY AND WITHOUT RELIANCE UPON THE ADMINISTRATIVE AGENT OR ANY OTHER
LENDER OR ANY OF THEIR RELATED PARTIES AND BASED ON SUCH DOCUMENTS AND
INFORMATION AS IT SHALL FROM TIME TO TIME DEEM APPROPRIATE, CONTINUE TO MAKE ITS
OWN DECISIONS IN TAKING OR NOT TAKING ACTION UNDER OR BASED UPON THIS AGREEMENT,
ANY OTHER LOAN DOCUMENT OR ANY RELATED AGREEMENT OR ANY DOCUMENT FURNISHED
HEREUNDER OR THEREUNDER.


9.08         NO OTHER DUTIES, ETC.  ANYTHING HEREIN TO THE CONTRARY
NOTWITHSTANDING, NO LEAD ARRANGER OR BOOK MANAGER LISTED ON THE COVER PAGE
HEREOF SHALL HAVE ANY POWERS, DUTIES OR RESPONSIBILITIES UNDER THIS AGREEMENT OR
ANY OF THE OTHER LOAN DOCUMENTS.


9.09         ADMINISTRATIVE AGENT MAY FILE PROOFS OF CLAIM.  IN CASE OF THE
PENDENCY OF ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR ANY OTHER JUDICIAL
PROCEEDING RELATIVE TO ANY LOAN PARTY, THE ADMINISTRATIVE AGENT (IRRESPECTIVE OF
WHETHER THE PRINCIPAL OF ANY LOAN OR L/C OBLIGATION SHALL THEN BE DUE AND
PAYABLE AS HEREIN EXPRESSED OR BY DECLARATION OR OTHERWISE AND

98


--------------------------------------------------------------------------------



IRRESPECTIVE OF WHETHER THE ADMINISTRATIVE AGENT SHALL HAVE MADE ANY DEMAND ON
THE BORROWERS) SHALL BE ENTITLED AND EMPOWERED, BY INTERVENTION IN SUCH
PROCEEDING OR OTHERWISE:


(A)           TO FILE AND PROVE A CLAIM FOR THE WHOLE AMOUNT OF THE PRINCIPAL
AND INTEREST OWING AND UNPAID IN RESPECT OF THE LOANS, L/C OBLIGATIONS AND ALL
OTHER OBLIGATIONS THAT ARE OWING AND UNPAID AND TO FILE SUCH OTHER DOCUMENTS AS
MAY BE NECESSARY OR ADVISABLE IN ORDER TO HAVE THE CLAIMS OF THE LENDERS, THE
L/C ISSUER AND THE ADMINISTRATIVE AGENT (INCLUDING ANY CLAIM FOR THE REASONABLE
COMPENSATION, EXPENSES, DISBURSEMENTS AND ADVANCES OF THE LENDERS, THE L/C
ISSUER AND THE ADMINISTRATIVE AGENT AND THEIR RESPECTIVE AGENTS AND COUNSEL AND
ALL OTHER AMOUNTS DUE THE LENDERS, THE L/C ISSUER AND THE ADMINISTRATIVE AGENT
UNDER SECTIONS 2.03(I) AND (J), 2.09 AND 10.04) ALLOWED IN SUCH JUDICIAL
PROCEEDING; AND


(B)           TO COLLECT AND RECEIVE ANY MONIES OR OTHER PROPERTY PAYABLE OR
DELIVERABLE ON ANY SUCH CLAIMS AND TO DISTRIBUTE THE SAME;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and the L/C Issuer to make such payments to the Administrative Agent
and, if the Administrative Agent shall consent to the making of such payments
directly to the Lenders and the L/C Issuer, to pay to the Administrative Agent
any amount due for the reasonable compensation, expenses, disbursements and
advances of the Administrative Agent and its agents and counsel, and any other
amounts due the Administrative Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or the L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or the L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or the L/C Issuer or in any such proceeding.


9.10         COLLATERAL AND GUARANTY MATTERS.  THE LENDERS AND THE L/C ISSUER
IRREVOCABLY AUTHORIZE THE ADMINISTRATIVE AGENT, AT ITS OPTION AND IN ITS
DISCRETION,


(A)           TO RELEASE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT (I) UPON TERMINATION OF THE
AGGREGATE COMMITMENTS AND PAYMENT IN FULL OF ALL OBLIGATIONS (OTHER THAN
CONTINGENT INDEMNIFICATION OBLIGATIONS) AND THE EXPIRATION OR TERMINATION OF ALL
LETTERS OF CREDIT, (II) THAT IS SOLD OR TO BE SOLD AS PART OF OR IN CONNECTION
WITH ANY SALE PERMITTED HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, OR (III) IF
APPROVED, AUTHORIZED OR RATIFIED IN WRITING IN ACCORDANCE WITH SECTION 10.01;


(B)           TO RELEASE ANY GUARANTOR FROM ITS OBLIGATIONS UNDER THE GUARANTY
IF SUCH PERSON CEASES TO BE A SUBSIDIARY AS A RESULT OF A TRANSACTION PERMITTED
HEREUNDER; AND


(C)           TO SUBORDINATE ANY LIEN ON ANY PROPERTY GRANTED TO OR HELD BY THE
ADMINISTRATIVE AGENT UNDER ANY LOAN DOCUMENT TO THE HOLDER OF ANY LIEN ON SUCH
PROPERTY THAT IS PERMITTED BY SECTION 7.01(I).

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in

99


--------------------------------------------------------------------------------


particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.10.  In each case as
specified in this Section 9.10, the Administrative Agent will, at the Borrowers’
expense, execute and deliver to the applicable Loan Party such documents as such
Loan Party may reasonably request to evidence the release of such item of
Collateral from the assignment and security interest granted under the
Collateral Documents or to subordinate its interest in such item, or to release
such Guarantor from its obligations under the Guaranty, in each case in
accordance with the terms of the Loan Documents and this Section 9.10.


ARTICLE X
MISCELLANEOUS


10.01       AMENDMENTS, ETC.  NO AMENDMENT OR WAIVER OF ANY PROVISION OF THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, AND NO CONSENT TO ANY DEPARTURE BY ANY
BORROWER OR ANY OTHER LOAN PARTY THEREFROM, SHALL BE EFFECTIVE UNLESS IN WRITING
SIGNED BY THE REQUIRED LENDERS AND THE BORROWERS OR THE APPLICABLE LOAN PARTY,
AS THE CASE MAY BE, AND ACKNOWLEDGED BY THE ADMINISTRATIVE AGENT, AND EACH SUCH
WAIVER OR CONSENT SHALL BE EFFECTIVE ONLY IN THE SPECIFIC INSTANCE AND FOR THE
SPECIFIC PURPOSE FOR WHICH GIVEN; PROVIDED, HOWEVER, THAT NO SUCH AMENDMENT,
WAIVER OR CONSENT SHALL:


(A)           WAIVE ANY CONDITION SET FORTH IN SECTION 4.01 (OTHER THAN
SECTION 4.01(B)(I) OR (C)), OR, IN THE CASE OF THE INITIAL CREDIT EXTENSION,
SECTION 4.02, WITHOUT THE WRITTEN CONSENT OF EACH LENDER;


(B)           WITHOUT LIMITING THE GENERALITY OF CLAUSE (A) ABOVE, WAIVE ANY
CONDITION SET FORTH IN SECTION 4.02 AS TO ANY CREDIT EXTENSION UNDER A
PARTICULAR FACILITY WITHOUT THE WRITTEN CONSENT OF THE REQUIRED REVOLVING
LENDERS OR THE REQUIRED TERM LENDERS, AS THE CASE MAY BE;


(C)           EXTEND OR INCREASE THE COMMITMENT OF ANY LENDER (OR REINSTATE ANY
COMMITMENT TERMINATED PURSUANT TO SECTION 8.02) WITHOUT THE WRITTEN CONSENT OF
SUCH LENDER;


(D)           POSTPONE ANY DATE FIXED BY THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT FOR ANY PAYMENT (EXCLUDING MANDATORY PREPAYMENTS) OF PRINCIPAL,
INTEREST, FEES OR OTHER AMOUNTS DUE TO THE LENDERS (OR ANY OF THEM) HEREUNDER OR
UNDER SUCH OTHER LOAN DOCUMENT WITHOUT THE WRITTEN CONSENT OF EACH LENDER
ENTITLED TO SUCH PAYMENT;


(E)           REDUCE THE PRINCIPAL OF, OR THE RATE OF INTEREST SPECIFIED HEREIN
ON, ANY LOAN OR L/C BORROWING, OR ANY FEES OR OTHER AMOUNTS PAYABLE HEREUNDER OR
UNDER ANY OTHER LOAN DOCUMENT; PROVIDED, HOWEVER, THAT ONLY THE CONSENT OF THE
REQUIRED LENDERS SHALL BE NECESSARY (I) TO AMEND THE DEFINITION OF “DEFAULT
RATE” OR TO WAIVE ANY OBLIGATION OF THE BORROWERS TO PAY INTEREST OR LETTER OF
CREDIT FEES AT THE DEFAULT RATE OR (II) TO AMEND ANY FINANCIAL COVENANT
HEREUNDER (OR ANY DEFINED TERM USED THEREIN) EVEN IF THE EFFECT OF SUCH
AMENDMENT WOULD BE TO REDUCE THE RATE OF INTEREST ON ANY LOAN OR L/C BORROWING
OR TO REDUCE ANY FEE PAYABLE HEREUNDER;


(F)            CHANGE (I) SECTION 8.03 IN A MANNER THAT WOULD ALTER THE PRO RATA
SHARING OF PAYMENTS REQUIRED THEREBY WITHOUT THE WRITTEN CONSENT OF EACH LENDER
OR (II) THE ORDER OF APPLICATION OF ANY REDUCTION IN THE COMMITMENTS OR ANY
PREPAYMENT OF LOANS AMONG THE FACILITIES FROM THE APPLICATION THEREOF SET FORTH
IN THE APPLICABLE PROVISIONS OF SECTION 2.05(B) OR

100


--------------------------------------------------------------------------------



2.06(B), RESPECTIVELY, IN ANY MANNER THAT MATERIALLY AND ADVERSELY AFFECTS THE
LENDERS UNDER A FACILITY WITHOUT THE WRITTEN CONSENT OF (I) IF SUCH FACILITY IS
THE TERM FACILITY, THE REQUIRED TERM LENDERS AND (II) IF SUCH FACILITY IS THE
REVOLVING CREDIT FACILITY, THE REQUIRED REVOLVING LENDERS;


(G)           CHANGE (I) ANY PROVISION OF THIS SECTION 10.01 OR THE DEFINITION
OF “REQUIRED LENDERS” OR ANY OTHER PROVISION HEREOF SPECIFYING THE NUMBER OR
PERCENTAGE OF LENDERS REQUIRED TO AMEND, WAIVE OR OTHERWISE MODIFY ANY RIGHTS
HEREUNDER OR MAKE ANY DETERMINATION OR GRANT ANY CONSENT HEREUNDER (OTHER THAN
THE DEFINITIONS SPECIFIED IN CLAUSE (II) OF THIS SECTION 10.01(G)), WITHOUT THE
WRITTEN CONSENT OF EACH LENDER OR (II) THE DEFINITION OF “REQUIRED REVOLVING
LENDERS” OR “REQUIRED TERM LENDERS,” WITHOUT THE WRITTEN CONSENT OF EACH LENDER
UNDER THE APPLICABLE FACILITY;


(H)           RELEASE ALL OR SUBSTANTIALLY ALL OF THE COLLATERAL IN ANY
TRANSACTION OR SERIES OF RELATED TRANSACTIONS, WITHOUT THE WRITTEN CONSENT OF
EACH LENDER;


(I)            RELEASE ALL OR SUBSTANTIALLY ALL OF THE VALUE OF ANY GUARANTY,
WITHOUT THE WRITTEN CONSENT OF EACH LENDER, EXCEPT TO THE EXTENT THE RELEASE OF
ANY SUBSIDIARY FROM THE GUARANTY IS PERMITTED PURSUANT TO SECTION 9.10 (IN WHICH
CASE SUCH RELEASE MAY BE MADE BY THE ADMINISTRATIVE AGENT ACTING ALONE); OR


(J)            IMPOSE ANY GREATER RESTRICTION ON THE ABILITY OF ANY LENDER UNDER
A FACILITY TO ASSIGN ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE
WRITTEN CONSENT OF (I) IF SUCH FACILITY IS THE TERM FACILITY, THE REQUIRED TERM
LENDERS AND (II) IF SUCH FACILITY IS THE REVOLVING CREDIT FACILITY, THE REQUIRED
REVOLVING LENDERS;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuer in addition to the Lenders required above,
affect the rights or duties of the L/C Issuer under this Agreement or any Issuer
Document relating to any Letter of Credit issued or to be issued by it; (ii) no
amendment, waiver or consent shall, unless in writing and signed by the
Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document; and (iii) the Fee Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto. 
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.


10.02       NOTICES; EFFECTIVENESS; ELECTRONIC COMMUNICATIONS.  (A) NOTICES
GENERALLY.  EXCEPT IN THE CASE OF NOTICES AND OTHER COMMUNICATIONS EXPRESSLY
PERMITTED TO BE GIVEN BY TELEPHONE (AND EXCEPT AS PROVIDED IN SUBSECTION (B)
BELOW), ALL NOTICES AND OTHER COMMUNICATIONS PROVIDED FOR HEREIN SHALL BE IN
WRITING AND SHALL BE DELIVERED BY HAND OR OVERNIGHT COURIER SERVICE, MAILED BY
CERTIFIED OR REGISTERED MAIL OR SENT BY TELECOPIER AS FOLLOWS, AND ALL NOTICES
AND OTHER COMMUNICATIONS EXPRESSLY PERMITTED HEREUNDER TO BE GIVEN BY TELEPHONE
SHALL BE MADE TO THE APPLICABLE TELEPHONE NUMBER, AS FOLLOWS:

101


--------------------------------------------------------------------------------


(I)            IF TO ANY BORROWER, THE ADMINISTRATIVE AGENT OR THE L/C ISSUER,
TO THE ADDRESS, TELECOPIER NUMBER, ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER
SPECIFIED FOR SUCH PERSON ON SCHEDULE 10.02; AND

(II)           IF TO ANY OTHER LENDER, TO THE ADDRESS, TELECOPIER NUMBER,
ELECTRONIC MAIL ADDRESS OR TELEPHONE NUMBER SPECIFIED IN ITS ADMINISTRATIVE
QUESTIONNAIRE.

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).


(B)           ELECTRONIC COMMUNICATIONS.  NOTICES AND OTHER COMMUNICATIONS TO
THE LENDERS AND THE L/C ISSUER HEREUNDER MAY BE DELIVERED OR FURNISHED BY
ELECTRONIC COMMUNICATION (INCLUDING E-MAIL AND INTERNET OR INTRANET WEBSITES)
PURSUANT TO PROCEDURES APPROVED BY THE ADMINISTRATIVE AGENT, PROVIDED THAT THE
FOREGOING SHALL NOT APPLY TO NOTICES TO ANY LENDER OR THE L/C ISSUER PURSUANT TO
ARTICLE II IF SUCH LENDER OR THE L/C ISSUER, AS APPLICABLE, HAS NOTIFIED THE
ADMINISTRATIVE AGENT THAT IT IS INCAPABLE OF RECEIVING NOTICES UNDER SUCH
ARTICLE BY ELECTRONIC COMMUNICATION.  THE ADMINISTRATIVE AGENT OR ANY BORROWER
MAY, IN ITS DISCRETION, AGREE TO ACCEPT NOTICES AND OTHER COMMUNICATIONS TO IT
HEREUNDER BY ELECTRONIC COMMUNICATIONS PURSUANT TO PROCEDURES APPROVED BY IT,
PROVIDED THAT APPROVAL OF SUCH PROCEDURES MAY BE LIMITED TO PARTICULAR NOTICES
OR COMMUNICATIONS.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.


(C)           THE PLATFORM.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS RELATED
PARTIES (COLLECTIVELY, THE “AGENT PARTIES”) HAVE ANY LIABILITY TO ANY

102


--------------------------------------------------------------------------------



BORROWER, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR LOSSES, CLAIMS,
DAMAGES, LIABILITIES OR EXPENSES OF ANY KIND (WHETHER IN TORT, CONTRACT OR
OTHERWISE) ARISING OUT OF THE ANY BORROWER’S OR THE ADMINISTRATIVE AGENT’S
TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE EXTENT
THAT SUCH LOSSES, CLAIMS, DAMAGES, LIABILITIES OR EXPENSES ARE DETERMINED BY A
COURT OF COMPETENT JURISDICTION BY A FINAL AND NONAPPEALABLE JUDGMENT TO HAVE
RESULTED FROM THE GROSS NEGLIGENCE OR WILLFUL MISCONDUCT OF SUCH AGENT PARTY;
PROVIDED, HOWEVER, THAT IN NO EVENT SHALL ANY AGENT PARTY HAVE ANY LIABILITY TO
ANY BORROWER, ANY LENDER, THE L/C ISSUER OR ANY OTHER PERSON FOR INDIRECT,
SPECIAL, INCIDENTAL, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES).


(D)           CHANGE OF ADDRESS, ETC.  EACH OF THE BORROWERS, THE ADMINISTRATIVE
AGENT AND THE L/C ISSUER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE NUMBER
FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE OTHER PARTIES
HERETO.  EACH OTHER LENDER MAY CHANGE ITS ADDRESS, TELECOPIER OR TELEPHONE
NUMBER FOR NOTICES AND OTHER COMMUNICATIONS HEREUNDER BY NOTICE TO THE
BORROWERS, THE ADMINISTRATIVE AGENT AND THE L/C ISSUER.  IN ADDITION, EACH
LENDER AGREES TO NOTIFY THE ADMINISTRATIVE AGENT FROM TIME TO TIME TO ENSURE
THAT THE ADMINISTRATIVE AGENT HAS ON RECORD (I) AN EFFECTIVE ADDRESS, CONTACT
NAME, TELEPHONE NUMBER, TELECOPIER NUMBER AND ELECTRONIC MAIL ADDRESS TO WHICH
NOTICES AND OTHER COMMUNICATIONS MAY BE SENT AND (II)  ACCURATE WIRE
INSTRUCTIONS FOR SUCH LENDER.  FURTHERMORE, EACH PUBLIC LENDER AGREES TO CAUSE
AT LEAST ONE INDIVIDUAL AT OR ON BEHALF OF SUCH PUBLIC LENDER TO AT ALL TIMES
HAVE SELECTED THE “PRIVATE SIDE INFORMATION” OR SIMILAR DESIGNATION ON THE
CONTENT DECLARATION SCREEN OF THE PLATFORM IN ORDER TO ENABLE SUCH PUBLIC LENDER
OR ITS DELEGATE, IN ACCORDANCE WITH SUCH PUBLIC LENDER’S COMPLIANCE PROCEDURES
AND APPLICABLE LAW, INCLUDING UNITED STATES FEDERAL AND STATE SECURITIES LAWS,
TO MAKE REFERENCE TO BORROWER MATERIALS THAT ARE NOT MADE AVAILABLE THROUGH THE
“PUBLIC SIDE INFORMATION” PORTION OF THE PLATFORM AND THAT MAY CONTAIN MATERIAL
NON-PUBLIC INFORMATION WITH RESPECT TO THE BORROWERS OR ITS SECURITIES FOR
PURPOSES OF UNITED STATES FEDERAL OR STATE SECURITIES LAWS.


(E)           RELIANCE BY ADMINISTRATIVE AGENT, L/C ISSUER AND LENDERS.  THE
ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS SHALL BE ENTITLED TO RELY
AND ACT UPON ANY NOTICES (INCLUDING TELEPHONIC COMMITTED LOAN NOTICES)
PURPORTEDLY GIVEN BY OR ON BEHALF OF THE BORROWERS EVEN IF (I) SUCH NOTICES WERE
NOT MADE IN A MANNER SPECIFIED HEREIN, WERE INCOMPLETE OR WERE NOT PRECEDED OR
FOLLOWED BY ANY OTHER FORM OF NOTICE SPECIFIED HEREIN, OR (II) THE TERMS
THEREOF, AS UNDERSTOOD BY THE RECIPIENT, VARIED FROM ANY CONFIRMATION THEREOF. 
THE BORROWERS SHALL INDEMNIFY THE ADMINISTRATIVE AGENT, THE L/C ISSUER, EACH
LENDER AND THE RELATED PARTIES OF EACH OF THEM FROM ALL LOSSES, COSTS, EXPENSES
AND LIABILITIES RESULTING FROM THE RELIANCE BY SUCH PERSON ON EACH NOTICE
PURPORTEDLY GIVEN BY OR ON BEHALF OF ANY BORROWER.  ALL TELEPHONIC NOTICES TO
AND OTHER TELEPHONIC COMMUNICATIONS WITH THE ADMINISTRATIVE AGENT MAY BE
RECORDED BY THE ADMINISTRATIVE AGENT, AND EACH OF THE PARTIES HERETO HEREBY
CONSENTS TO SUCH RECORDING.


10.03       NO WAIVER; CUMULATIVE REMEDIES.  NO FAILURE BY ANY LENDER, THE L/C
ISSUER OR THE ADMINISTRATIVE AGENT TO EXERCISE, AND NO DELAY BY ANY SUCH PERSON
IN EXERCISING, ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER OR UNDER ANY
OTHER LOAN DOCUMENT SHALL OPERATE AS A WAIVER THEREOF; NOR SHALL ANY SINGLE OR
PARTIAL EXERCISE OF ANY RIGHT, REMEDY, POWER OR PRIVILEGE HEREUNDER PRECLUDE ANY
OTHER OR FURTHER EXERCISE THEREOF OR THE EXERCISE OF ANY OTHER RIGHT, REMEDY,
POWER OR PRIVILEGE.  THE RIGHTS, REMEDIES, POWERS AND PRIVILEGES HEREIN
PROVIDED, AND

103


--------------------------------------------------------------------------------



PROVIDED UNDER EACH OTHER LOAN DOCUMENT, ARE CUMULATIVE AND NOT EXCLUSIVE OF ANY
RIGHTS, REMEDIES, POWERS AND PRIVILEGES PROVIDED BY LAW.


10.04       EXPENSES; INDEMNITY; DAMAGE WAIVER.  (A)  COSTS AND EXPENSES.  THE
BORROWERS SHALL PAY (I) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT AND ITS AFFILIATES (INCLUDING THE REASONABLE FEES, CHARGES
AND DISBURSEMENTS OF COUNSEL FOR THE ADMINISTRATIVE AGENT), IN CONNECTION WITH
THE SYNDICATION OF THE CREDIT FACILITIES PROVIDED FOR HEREIN, THE PREPARATION,
NEGOTIATION, EXECUTION, DELIVERY AND ADMINISTRATION OF THIS AGREEMENT AND THE
OTHER LOAN DOCUMENTS OR ANY AMENDMENTS, MODIFICATIONS OR WAIVERS OF THE
PROVISIONS HEREOF OR THEREOF (WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSUMMATED), (II) ALL REASONABLE OUT-OF-POCKET
EXPENSES INCURRED BY THE L/C ISSUER IN CONNECTION WITH THE ISSUANCE, AMENDMENT,
RENEWAL OR EXTENSION OF ANY LETTER OF CREDIT OR ANY DEMAND FOR PAYMENT
THEREUNDER AND (III) ALL REASONABLE OUT-OF-POCKET EXPENSES INCURRED BY THE
ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER (INCLUDING THE REASONABLE
FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR THE ADMINISTRATIVE AGENT, ANY
LENDER OR THE L/C ISSUER), AND SHALL PAY ALL FEES AND TIME CHARGES FOR ATTORNEYS
WHO MAY BE EMPLOYEES OF THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER,
IN CONNECTION WITH THE ENFORCEMENT OR PROTECTION OF ITS RIGHTS (A) IN CONNECTION
WITH THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, INCLUDING ITS RIGHTS UNDER
THIS SECTION, OR (B) IN CONNECTION WITH LOANS MADE OR LETTERS OF CREDIT ISSUED
HEREUNDER, INCLUDING ALL SUCH OUT-OF-POCKET EXPENSES INCURRED DURING ANY
WORKOUT, RESTRUCTURING OR NEGOTIATIONS IN RESPECT OF SUCH LOANS OR LETTERS OF
CREDIT.


(B)           INDEMNIFICATION BY THE BORROWERS.  THE BORROWERS SHALL INDEMNIFY
THE ADMINISTRATIVE AGENT (AND ANY SUB-AGENT THEREOF), EACH LENDER AND THE L/C
ISSUER, AND EACH RELATED PARTY OF ANY OF THE FOREGOING PERSONS (EACH SUCH PERSON
BEING CALLED AN “INDEMNITEE”) AGAINST, AND HOLD EACH INDEMNITEE HARMLESS FROM,
ANY AND ALL LOSSES, CLAIMS, DAMAGES, LIABILITIES AND RELATED EXPENSES (INCLUDING
THE REASONABLE FEES, CHARGES AND DISBURSEMENTS OF ANY COUNSEL FOR ANY
INDEMNITEE), INCURRED BY ANY INDEMNITEE OR ASSERTED AGAINST ANY INDEMNITEE BY
ANY THIRD PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY ARISING OUT OF, IN
CONNECTION WITH, OR AS A RESULT OF (I) THE EXECUTION OR DELIVERY OF THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY OR THEREBY, THE PERFORMANCE BY THE PARTIES HERETO OF THEIR RESPECTIVE
OBLIGATIONS HEREUNDER OR THEREUNDER OR THE CONSUMMATION OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, OR, IN THE CASE OF THE ADMINISTRATIVE AGENT (AND
ANY SUB-AGENT THEREOF) AND ITS RELATED PARTIES ONLY, THE ADMINISTRATION OF THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS, (II) ANY LOAN OR LETTER OF CREDIT OR THE
USE OR PROPOSED USE OF THE PROCEEDS THEREFROM (INCLUDING ANY REFUSAL BY THE L/C
ISSUER TO HONOR A DEMAND FOR PAYMENT UNDER A LETTER OF CREDIT IF THE DOCUMENTS
PRESENTED IN CONNECTION WITH SUCH DEMAND DO NOT STRICTLY COMPLY WITH THE TERMS
OF SUCH LETTER OF CREDIT), (III) ANY ACTUAL OR ALLEGED PRESENCE OR RELEASE OF
HAZARDOUS MATERIALS ON OR FROM ANY PROPERTY OWNED OR OPERATED BY ANY BORROWER OR
ANY OF ITS SUBSIDIARIES, OR ANY ENVIRONMENTAL LIABILITY RELATED IN ANY WAY TO
ANY BORROWER OR ANY OF ITS SUBSIDIARIES, OR (IV) ANY ACTUAL OR PROSPECTIVE
CLAIM, LITIGATION, INVESTIGATION OR PROCEEDING RELATING TO ANY OF THE FOREGOING,
WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY, WHETHER BROUGHT BY A THIRD
PARTY OR BY ANY BORROWER OR ANY OTHER LOAN PARTY OR ANY OF SUCH BORROWER’S OR
LOAN PARTY’S DIRECTORS, SHAREHOLDERS OR CREDITORS, AND REGARDLESS OF WHETHER ANY
INDEMNITEE IS A PARTY THERETO; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES (X) ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE OR

104


--------------------------------------------------------------------------------



WILLFUL MISCONDUCT OF SUCH INDEMNITEE OR (Y) RESULT FROM A CLAIM BROUGHT BY ANY
BORROWER OR ANY OTHER LOAN PARTY AGAINST AN INDEMNITEE FOR BREACH IN BAD FAITH
OF SUCH INDEMNITEE’S OBLIGATIONS HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT, IF
SUCH BORROWER OR SUCH LOAN PARTY HAS OBTAINED A FINAL AND NONAPPEALABLE JUDGMENT
IN ITS FAVOR ON SUCH CLAIM AS DETERMINED BY A COURT OF COMPETENT JURISDICTION.


(C)           REIMBURSEMENT BY LENDERS.  TO THE EXTENT THAT ANY BORROWER FOR ANY
REASON FAILS TO PAY ANY AMOUNT REQUIRED UNDER SUBSECTION (A) OR (B) OF THIS
SECTION TO BE PAID BY IT TO THE ADMINISTRATIVE AGENT (OR ANY SUB-AGENT THEREOF),
THE L/C ISSUER OR ANY RELATED PARTY OF ANY OF THE FOREGOING, EACH LENDER
SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT), THE
L/C ISSUER OR SUCH RELATED PARTY, AS THE CASE MAY BE, SUCH LENDER’S APPLICABLE
PERCENTAGE (DETERMINED AS OF THE TIME THAT THE APPLICABLE UNREIMBURSED EXPENSE
OR INDEMNITY PAYMENT IS SOUGHT) OF SUCH UNPAID AMOUNT, PROVIDED THAT THE
UNREIMBURSED EXPENSE OR INDEMNIFIED LOSS, CLAIM, DAMAGE, LIABILITY OR RELATED
EXPENSE, AS THE CASE MAY BE, WAS INCURRED BY OR ASSERTED AGAINST THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR THE L/C ISSUER IN ITS CAPACITY
AS SUCH, OR AGAINST ANY RELATED PARTY OF ANY OF THE FOREGOING ACTING FOR THE
ADMINISTRATIVE AGENT (OR ANY SUCH SUB-AGENT) OR L/C ISSUER IN CONNECTION WITH
SUCH CAPACITY.  THE OBLIGATIONS OF THE LENDERS UNDER THIS SUBSECTION (C) ARE
SUBJECT TO THE PROVISIONS OF SECTION 2.12(D).


(D)           WAIVER OF CONSEQUENTIAL DAMAGES, ETC.  TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, NO BORROWER SHALL ASSERT, AND EACH BORROWER HEREBY
WAIVES, ANY CLAIM AGAINST ANY INDEMNITEE, ON ANY THEORY OF LIABILITY, FOR
SPECIAL, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES (AS OPPOSED TO DIRECT OR
ACTUAL DAMAGES) ARISING OUT OF, IN CONNECTION WITH, OR AS A RESULT OF, THIS
AGREEMENT, ANY OTHER LOAN DOCUMENT OR ANY AGREEMENT OR INSTRUMENT CONTEMPLATED
HEREBY, THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY, ANY LOAN OR LETTER OF
CREDIT OR THE USE OF THE PROCEEDS THEREOF.  NO INDEMNITEE REFERRED TO IN
SUBSECTION (B) ABOVE SHALL BE LIABLE FOR ANY DAMAGES ARISING FROM THE USE BY
UNINTENDED RECIPIENTS OF ANY INFORMATION OR OTHER MATERIALS DISTRIBUTED TO SUCH
UNINTENDED RECIPIENTS BY SUCH INDEMNITEE THROUGH TELECOMMUNICATIONS, ELECTRONIC
OR OTHER INFORMATION TRANSMISSION SYSTEMS IN CONNECTION WITH THIS AGREEMENT OR
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
OTHER THAN FOR DIRECT OR ACTUAL DAMAGES RESULTING FROM THE GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT OF SUCH INDEMNITEE AS DETERMINED BY A FINAL AND NONAPPEALABLE
JUDGMENT OF A COURT OF COMPETENT JURISDICTION.


(E)           PAYMENTS.  ALL AMOUNTS DUE UNDER THIS SECTION SHALL BE PAYABLE NOT
LATER THAN TEN BUSINESS DAYS AFTER DEMAND THEREFOR.


(F)            SURVIVAL.  THE AGREEMENTS IN THIS SECTION SHALL SURVIVE THE
RESIGNATION OF THE ADMINISTRATIVE AGENT AND THE L/C ISSUER, THE REPLACEMENT OF
ANY LENDER, THE TERMINATION OF THE AGGREGATE COMMITMENTS AND THE REPAYMENT,
SATISFACTION OR DISCHARGE OF ALL THE OTHER OBLIGATIONS.


10.05       PAYMENTS SET ASIDE.  TO THE EXTENT THAT ANY PAYMENT BY OR ON BEHALF
OF ANY BORROWER IS MADE TO THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY
LENDER, OR THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR ANY LENDER EXERCISES ITS
RIGHT OF SETOFF, AND SUCH PAYMENT OR THE PROCEEDS OF SUCH SETOFF OR ANY PART
THEREOF IS SUBSEQUENTLY INVALIDATED, DECLARED TO BE FRAUDULENT OR PREFERENTIAL,
SET ASIDE OR REQUIRED (INCLUDING PURSUANT TO ANY SETTLEMENT

105


--------------------------------------------------------------------------------



ENTERED INTO BY THE ADMINISTRATIVE AGENT, THE L/C ISSUER OR SUCH LENDER IN ITS
DISCRETION) TO BE REPAID TO A TRUSTEE, RECEIVER OR ANY OTHER PARTY, IN
CONNECTION WITH ANY PROCEEDING UNDER ANY DEBTOR RELIEF LAW OR OTHERWISE, THEN
(A) TO THE EXTENT OF SUCH RECOVERY, THE OBLIGATION OR PART THEREOF ORIGINALLY
INTENDED TO BE SATISFIED SHALL BE REVIVED AND CONTINUED IN FULL FORCE AND EFFECT
AS IF SUCH PAYMENT HAD NOT BEEN MADE OR SUCH SETOFF HAD NOT OCCURRED, AND
(B) EACH LENDER AND THE L/C ISSUER SEVERALLY AGREES TO PAY TO THE ADMINISTRATIVE
AGENT UPON DEMAND ITS APPLICABLE SHARE (WITHOUT DUPLICATION) OF ANY AMOUNT SO
RECOVERED FROM OR REPAID BY THE ADMINISTRATIVE AGENT, PLUS INTEREST THEREON FROM
THE DATE OF SUCH DEMAND TO THE DATE SUCH PAYMENT IS MADE AT A RATE PER ANNUM
EQUAL TO THE FEDERAL FUNDS RATE FROM TIME TO TIME IN EFFECT.  THE OBLIGATIONS OF
THE LENDERS AND THE L/C ISSUER UNDER CLAUSE (B) OF THE PRECEDING SENTENCE SHALL
SURVIVE THE PAYMENT IN FULL OF THE OBLIGATIONS AND THE TERMINATION OF THIS
AGREEMENT.


10.06       SUCCESSORS AND ASSIGNS.  (A) SUCCESSORS AND ASSIGNS GENERALLY.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO THE BENEFIT OF
THE PARTIES HERETO AND THEIR RESPECTIVE SUCCESSORS AND ASSIGNS PERMITTED HEREBY,
EXCEPT THAT NEITHER ANY BORROWER NOR ANY OTHER LOAN PARTY MAY ASSIGN OR
OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER WITHOUT THE PRIOR
WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT AND EACH LENDER AND NO LENDER MAY
ASSIGN OR OTHERWISE TRANSFER ANY OF ITS RIGHTS OR OBLIGATIONS HEREUNDER EXCEPT
(I) TO AN ASSIGNEE IN ACCORDANCE WITH THE PROVISIONS OF SECTION 10.06(B),
(II) BY WAY OF PARTICIPATION IN ACCORDANCE WITH THE PROVISIONS OF
SECTION 10.06(D), OR (III) BY WAY OF PLEDGE OR ASSIGNMENT OF A SECURITY INTEREST
SUBJECT TO THE RESTRICTIONS OF SECTION 10.06(F) (AND ANY OTHER ATTEMPTED
ASSIGNMENT OR TRANSFER BY ANY PARTY HERETO SHALL BE NULL AND VOID).  NOTHING IN
THIS AGREEMENT, EXPRESSED OR IMPLIED, SHALL BE CONSTRUED TO CONFER UPON ANY
PERSON (OTHER THAN THE PARTIES HERETO, THEIR RESPECTIVE SUCCESSORS AND ASSIGNS
PERMITTED HEREBY, PARTICIPANTS TO THE EXTENT PROVIDED IN SUBSECTION (D) OF THIS
SECTION AND, TO THE EXTENT EXPRESSLY CONTEMPLATED HEREBY, THE RELATED PARTIES OF
EACH OF THE ADMINISTRATIVE AGENT, THE L/C ISSUER AND THE LENDERS) ANY LEGAL OR
EQUITABLE RIGHT, REMEDY OR CLAIM UNDER OR BY REASON OF THIS AGREEMENT.


(B)           ASSIGNMENTS BY LENDERS.  ANY LENDER MAY AT ANY TIME ASSIGN TO ONE
OR MORE ASSIGNEES ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS UNDER THIS
AGREEMENT (INCLUDING ALL OR A PORTION OF ITS COMMITMENT(S) AND THE LOANS
(INCLUDING FOR PURPOSES OF THIS SECTION 10.06(B), PARTICIPATIONS IN L/C
OBLIGATIONS) AT THE TIME OWING TO IT); PROVIDED THAT ANY SUCH ASSIGNMENT SHALL
BE SUBJECT TO THE FOLLOWING CONDITIONS:

(I)            MINIMUM AMOUNTS.

(A)          IN THE CASE OF AN ASSIGNMENT OF THE ENTIRE REMAINING AMOUNT OF THE
ASSIGNING LENDER’S COMMITMENT UNDER ANY FACILITY AND THE LOANS AT THE TIME OWING
TO IT UNDER SUCH FACILITY OR IN THE CASE OF AN ASSIGNMENT TO A LENDER, AN
AFFILIATE OF A LENDER OR AN APPROVED FUND, NO MINIMUM AMOUNT NEED BE ASSIGNED;
AND

(B)           IN ANY CASE NOT DESCRIBED IN SUBSECTION (B)(I)(A) OF THIS SECTION,
THE AGGREGATE AMOUNT OF THE COMMITMENT (WHICH FOR THIS PURPOSE INCLUDES LOANS
OUTSTANDING THEREUNDER) OR, IF THE COMMITMENT IS NOT THEN IN EFFECT, THE
PRINCIPAL OUTSTANDING BALANCE OF THE LOANS OF THE ASSIGNING LENDER SUBJECT TO
EACH SUCH ASSIGNMENT, DETERMINED AS OF THE DATE THE ASSIGNMENT AND ASSUMPTION
WITH

106


--------------------------------------------------------------------------------


RESPECT TO SUCH ASSIGNMENT IS DELIVERED TO THE ADMINISTRATIVE AGENT OR, IF
“TRADE DATE” IS SPECIFIED IN THE ASSIGNMENT AND ASSUMPTION, AS OF THE TRADE
DATE, SHALL NOT BE LESS THAN $2,000,000, IN THE CASE OF ANY ASSIGNMENT IN
RESPECT OF THE REVOLVING CREDIT FACILITY, OR $1,000,000, IN THE CASE OF ANY
ASSIGNMENT IN RESPECT OF EITHER TERM FACILITY, UNLESS EACH OF THE ADMINISTRATIVE
AGENT AND, SO LONG AS NO EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING, THE
BORROWERS OTHERWISE CONSENT (EACH SUCH CONSENT NOT TO BE UNREASONABLY WITHHELD
OR DELAYED); PROVIDED, HOWEVER, THAT CONCURRENT ASSIGNMENTS TO MEMBERS OF AN
ASSIGNEE GROUP AND CONCURRENT ASSIGNMENTS FROM MEMBERS OF AN ASSIGNEE GROUP TO A
SINGLE ELIGIBLE ASSIGNEE (OR TO AN ELIGIBLE ASSIGNEE AND MEMBERS OF ITS ASSIGNEE
GROUP) WILL BE TREATED AS A SINGLE ASSIGNMENT FOR PURPOSES OF DETERMINING
WHETHER SUCH MINIMUM AMOUNT HAS BEEN MET;

(II)           PROPORTIONATE AMOUNTS.  EACH PARTIAL ASSIGNMENT SHALL BE MADE AS
AN ASSIGNMENT OF A PROPORTIONATE PART OF ALL THE ASSIGNING LENDER’S RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT WITH RESPECT TO THE LOANS OR THE COMMITMENT
ASSIGNED, EXCEPT THAT THIS CLAUSE (II) SHALL NOT PROHIBIT ANY LENDER FROM
ASSIGNING ALL OR A PORTION OF ITS RIGHTS AND OBLIGATIONS AMONG SEPARATE
FACILITIES ON A NON-PRO RATA BASIS;

(III)          REQUIRED CONSENTS.  NO CONSENT SHALL BE REQUIRED FOR ANY
ASSIGNMENT EXCEPT TO THE EXTENT REQUIRED BY SUBSECTION (B)(I)(B) OF THIS SECTION
AND, IN ADDITION:

(A)          THE CONSENT OF THE BORROWERS (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED UNLESS (1) AN EVENT OF DEFAULT HAS
OCCURRED AND IS CONTINUING AT THE TIME OF SUCH ASSIGNMENT OR (2) SUCH ASSIGNMENT
IS TO A LENDER, AN AFFILIATE OF A LENDER OR AN APPROVED FUND;

(B)           THE CONSENT OF THE ADMINISTRATIVE AGENT (SUCH CONSENT NOT TO BE
UNREASONABLY WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ASSIGNMENTS IN RESPECT
OF (1) ANY TERM COMMITMENT OR REVOLVING CREDIT COMMITMENT IF SUCH ASSIGNMENT IS
TO A PERSON THAT IS NOT A LENDER WITH A COMMITMENT IN RESPECT OF THE APPLICABLE
FACILITY, AN AFFILIATE OF SUCH LENDER OR AN APPROVED FUND WITH RESPECT TO SUCH
LENDER OR (2) ANY TERM LOAN TO A PERSON THAT IS NOT A LENDER, AN AFFILIATE OF A
LENDER OR AN APPROVED FUND; AND

(C)           THE CONSENT OF THE L/C ISSUER (SUCH CONSENT NOT TO BE UNREASONABLY
WITHHELD OR DELAYED) SHALL BE REQUIRED FOR ANY ASSIGNMENT THAT INCREASES THE
OBLIGATION OF THE ASSIGNEE TO PARTICIPATE IN EXPOSURE UNDER ONE OR MORE LETTERS
OF CREDIT (WHETHER OR NOT THEN OUTSTANDING).

(IV)          ASSIGNMENT AND ASSUMPTION.  THE PARTIES TO EACH ASSIGNMENT SHALL
EXECUTE AND DELIVER TO THE ADMINISTRATIVE AGENT AN ASSIGNMENT AND ASSUMPTION,
TOGETHER WITH A PROCESSING AND RECORDATION FEE IN THE AMOUNT OF $3,500;
PROVIDED, HOWEVER, THAT THE ADMINISTRATIVE AGENT MAY, IN ITS SOLE DISCRETION,
ELECT TO WAIVE SUCH PROCESSING AND RECORDATION FEE IN THE CASE OF ANY
ASSIGNMENT.  THE ASSIGNEE, IF IT IS NOT A LENDER, SHALL DELIVER TO THE
ADMINISTRATIVE AGENT AN ADMINISTRATIVE QUESTIONNAIRE.

 

107


--------------------------------------------------------------------------------


(V)           NO ASSIGNMENT TO BORROWERS.  NO SUCH ASSIGNMENT SHALL BE MADE TO
ANY BORROWER OR ANY OF THE BORROWERS’ AFFILIATES OR SUBSIDIARIES.

(VI)          NO ASSIGNMENT TO NATURAL PERSONS.  NO SUCH ASSIGNMENT SHALL BE
MADE TO A NATURAL PERSON.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment.  Upon request, the Borrowers (at their expense) shall execute and
deliver a Note to the assignee Lender.  Any assignment or transfer by a Lender
of rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
Section 10.06(d).


(C)           REGISTER.  THE ADMINISTRATIVE AGENT, ACTING SOLELY FOR THIS
PURPOSE AS AN AGENT OF THE BORROWERS, SHALL MAINTAIN AT THE ADMINISTRATIVE
AGENT’S OFFICE A COPY OF EACH ASSIGNMENT AND ASSUMPTION DELIVERED TO IT AND A
REGISTER FOR THE RECORDATION OF THE NAMES AND ADDRESSES OF THE LENDERS, AND THE
COMMITMENTS OF, AND PRINCIPAL AMOUNTS OF THE LOANS AND L/C OBLIGATIONS OWING TO,
EACH LENDER PURSUANT TO THE TERMS HEREOF FROM TIME TO TIME (THE “REGISTER”). 
THE ENTRIES IN THE REGISTER SHALL BE CONCLUSIVE, AND THE BORROWERS, THE
ADMINISTRATIVE AGENT AND THE LENDERS MAY TREAT EACH PERSON WHOSE NAME IS
RECORDED IN THE REGISTER PURSUANT TO THE TERMS HEREOF AS A LENDER HEREUNDER FOR
ALL PURPOSES OF THIS AGREEMENT, NOTWITHSTANDING NOTICE TO THE CONTRARY.  THE
REGISTER SHALL BE AVAILABLE FOR INSPECTION BY THE BORROWERS AND ANY LENDER, AT
ANY REASONABLE TIME AND FROM TIME TO TIME UPON REASONABLE PRIOR NOTICE.


(D)           PARTICIPATIONS.  ANY LENDER MAY AT ANY TIME, WITHOUT THE CONSENT
OF, OR NOTICE TO, THE BORROWERS OR THE ADMINISTRATIVE AGENT, SELL PARTICIPATIONS
TO ANY PERSON (OTHER THAN A NATURAL PERSON OR ANY BORROWER OR ANY OF THE
BORROWERS’ AFFILIATES OR SUBSIDIARIES) (EACH, A “PARTICIPANT”) IN ALL OR A
PORTION OF SUCH LENDER’S RIGHTS AND/OR OBLIGATIONS UNDER THIS AGREEMENT
(INCLUDING ALL OR A PORTION OF ITS COMMITMENT AND/OR THE LOANS (INCLUDING SUCH
LENDER’S PARTICIPATIONS IN L/C OBLIGATIONS) OWING TO IT); PROVIDED THAT (I) SUCH
LENDER’S OBLIGATIONS UNDER THIS AGREEMENT SHALL REMAIN UNCHANGED, (II) SUCH
LENDER SHALL REMAIN SOLELY RESPONSIBLE TO THE OTHER PARTIES HERETO FOR THE
PERFORMANCE OF SUCH OBLIGATIONS AND (III) THE BORROWERS, THE ADMINISTRATIVE
AGENT, THE LENDERS AND THE L/C ISSUER SHALL CONTINUE TO DEAL SOLELY AND DIRECTLY
WITH SUCH LENDER IN CONNECTION WITH SUCH LENDER’S RIGHTS AND OBLIGATIONS UNDER
THIS AGREEMENT.  ANY AGREEMENT OR INSTRUMENT PURSUANT TO WHICH A LENDER SELLS
SUCH A PARTICIPATION SHALL PROVIDE THAT SUCH LENDER SHALL RETAIN THE SOLE RIGHT
TO ENFORCE THIS AGREEMENT AND TO APPROVE ANY AMENDMENT, MODIFICATION OR WAIVER
OF ANY PROVISION OF THIS AGREEMENT;

108


--------------------------------------------------------------------------------


provided that such agreement or instrument may provide that such Lender will
not, without the consent of the Participant, agree to any amendment, waiver or
other modification described in the first proviso to Section 10.01 that affects
such Participant.  Subject to subsection (e) of this Section, each Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 to the same extent as if it were a Lender and had acquired its
interest by assignment pursuant to Section 10.06(b).  To the extent permitted by
law, each Participant also shall be entitled to the benefits of Section 10.08 as
though it were a Lender, provided such Participant agrees to be subject to
Section 2.13 as though it were a Lender.


(E)           LIMITATIONS UPON PARTICIPANT RIGHTS.  A PARTICIPANT SHALL NOT BE
ENTITLED TO RECEIVE ANY GREATER PAYMENT UNDER SECTION 3.01 OR 3.04 THAN THE
APPLICABLE LENDER WOULD HAVE BEEN ENTITLED TO RECEIVE WITH RESPECT TO THE
PARTICIPATION SOLD TO SUCH PARTICIPANT, UNLESS THE SALE OF THE PARTICIPATION TO
SUCH PARTICIPANT IS MADE WITH THE BORROWERS’ PRIOR WRITTEN CONSENT.  A
PARTICIPANT THAT WOULD BE A FOREIGN LENDER IF IT WERE A LENDER SHALL NOT BE
ENTITLED TO THE BENEFITS OF SECTION 3.01 UNLESS THE BORROWERS ARE NOTIFIED OF
THE PARTICIPATION SOLD TO SUCH PARTICIPANT AND SUCH PARTICIPANT AGREES, FOR THE
BENEFIT OF THE BORROWERS, TO COMPLY WITH SECTION 3.01(E) AS THOUGH IT WERE A
LENDER.


(F)            CERTAIN PLEDGES.  ANY LENDER MAY AT ANY TIME PLEDGE OR ASSIGN A
SECURITY INTEREST IN ALL OR ANY PORTION OF ITS RIGHTS UNDER THIS AGREEMENT
(INCLUDING UNDER ITS NOTE, IF ANY) TO SECURE OBLIGATIONS OF SUCH LENDER,
INCLUDING ANY PLEDGE OR ASSIGNMENT TO SECURE OBLIGATIONS TO A FEDERAL RESERVE
BANK; PROVIDED THAT NO SUCH PLEDGE OR ASSIGNMENT SHALL RELEASE SUCH LENDER FROM
ANY OF ITS OBLIGATIONS HEREUNDER OR SUBSTITUTE ANY SUCH PLEDGEE OR ASSIGNEE FOR
SUCH LENDER AS A PARTY HERETO.


(G)           ELECTRONIC EXECUTION OF ASSIGNMENTS.  THE WORDS “EXECUTION,”
“SIGNED,” “SIGNATURE,” AND WORDS OF LIKE IMPORT IN ANY ASSIGNMENT AND ASSUMPTION
SHALL BE DEEMED TO INCLUDE ELECTRONIC SIGNATURES OR THE KEEPING OF RECORDS IN
ELECTRONIC FORM, EACH OF WHICH SHALL BE OF THE SAME LEGAL EFFECT, VALIDITY OR
ENFORCEABILITY AS A MANUALLY EXECUTED SIGNATURE OR THE USE OF A PAPER-BASED
RECORDKEEPING SYSTEM, AS THE CASE MAY BE, TO THE EXTENT AND AS PROVIDED FOR IN
ANY APPLICABLE LAW, INCLUDING THE FEDERAL ELECTRONIC SIGNATURES IN GLOBAL AND
NATIONAL COMMERCE ACT, THE NEW YORK STATE ELECTRONIC SIGNATURES AND RECORDS ACT,
OR ANY OTHER SIMILAR STATE LAWS BASED ON THE UNIFORM ELECTRONIC TRANSACTIONS
ACT.


(H)           RESIGNATION AS L/C ISSUER AFTER ASSIGNMENT.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY CONTAINED HEREIN, IF AT ANY TIME BANK OF AMERICA
ASSIGNS ALL OF ITS REVOLVING CREDIT COMMITMENT AND REVOLVING CREDIT LOANS
PURSUANT TO SECTION 10.06(B), BANK OF AMERICA MAY, UPON 30 DAYS’ NOTICE TO THE
BORROWERS AND THE LENDERS, RESIGN AS L/C ISSUER.  IN THE EVENT OF ANY SUCH
RESIGNATION AS L/C ISSUER, THE BORROWERS SHALL BE ENTITLED TO APPOINT FROM AMONG
THE LENDERS A SUCCESSOR L/C ISSUER HEREUNDER; PROVIDED, HOWEVER, THAT NO FAILURE
BY THE BORROWERS TO APPOINT ANY SUCH SUCCESSOR SHALL AFFECT THE RESIGNATION OF
BANK OF AMERICA AS L/C ISSUER.  IF BANK OF AMERICA RESIGNS AS L/C ISSUER, IT
SHALL RETAIN ALL THE RIGHTS, POWERS, PRIVILEGES AND DUTIES OF THE L/C ISSUER
HEREUNDER WITH RESPECT TO ALL LETTERS OF CREDIT OUTSTANDING AS OF THE EFFECTIVE
DATE OF ITS RESIGNATION AS L/C ISSUER AND ALL L/C OBLIGATIONS WITH RESPECT
THERETO (INCLUDING THE RIGHT TO REQUIRE THE LENDERS TO MAKE BASE RATE LOANS OR
FUND RISK PARTICIPATIONS IN UNREIMBURSED AMOUNTS PURSUANT TO SECTION 2.03(C)). 
UPON THE APPOINTMENT OF A SUCCESSOR L/C ISSUER, (A) SUCH SUCCESSOR SHALL SUCCEED
TO AND BECOME VESTED WITH ALL OF THE RIGHTS, POWERS, PRIVILEGES AND DUTIES

109


--------------------------------------------------------------------------------



OF THE RETIRING L/C ISSUER, AND (B) THE SUCCESSOR L/C ISSUER SHALL ISSUE LETTERS
OF CREDIT IN SUBSTITUTION FOR THE LETTERS OF CREDIT, IF ANY, OUTSTANDING AT THE
TIME OF SUCH SUCCESSION OR MAKE OTHER ARRANGEMENTS SATISFACTORY TO BANK OF
AMERICA TO EFFECTIVELY ASSUME THE OBLIGATIONS OF BANK OF AMERICA WITH RESPECT TO
SUCH LETTERS OF CREDIT.


10.07       TREATMENT OF CERTAIN INFORMATION; CONFIDENTIALITY.  EACH OF THE
ADMINISTRATIVE AGENT, THE LENDERS AND THE L/C ISSUER AGREES TO MAINTAIN THE
CONFIDENTIALITY OF THE INFORMATION (AS DEFINED BELOW), EXCEPT THAT INFORMATION
MAY BE DISCLOSED (A) TO ITS AFFILIATES AND TO ITS AND ITS AFFILIATES’ RESPECTIVE
PARTNERS, DIRECTORS, OFFICERS, EMPLOYEES, AGENTS, ADVISORS AND REPRESENTATIVES
(IT BEING UNDERSTOOD THAT THE PERSONS TO WHOM SUCH DISCLOSURE IS MADE WILL BE
INFORMED OF THE CONFIDENTIAL NATURE OF SUCH INFORMATION AND INSTRUCTED TO KEEP
SUCH INFORMATION CONFIDENTIAL), (B) TO THE EXTENT REQUESTED BY ANY REGULATORY
AUTHORITY PURPORTING TO HAVE JURISDICTION OVER IT (INCLUDING ANY SELF-REGULATORY
AUTHORITY, SUCH AS THE NATIONAL ASSOCIATION OF INSURANCE COMMISSIONERS), (C) TO
THE EXTENT REQUIRED BY APPLICABLE LAWS OR REGULATIONS OR BY ANY SUBPOENA OR
SIMILAR LEGAL PROCESS, (D) TO ANY OTHER PARTY HERETO, (E) IN CONNECTION WITH THE
EXERCISE OF ANY REMEDIES HEREUNDER OR UNDER ANY OTHER LOAN DOCUMENT OR ANY
ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR
THE ENFORCEMENT OF RIGHTS HEREUNDER OR THEREUNDER, (F) SUBJECT TO AN AGREEMENT
CONTAINING PROVISIONS SUBSTANTIALLY THE SAME AS THOSE OF THIS SECTION, TO (I)
ANY ASSIGNEE OF OR PARTICIPANT IN, OR ANY PROSPECTIVE ASSIGNEE OF OR PARTICIPANT
IN, ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT OR (II) ANY ACTUAL OR
PROSPECTIVE COUNTERPARTY (OR ITS ADVISORS) TO ANY SWAP OR DERIVATIVE TRANSACTION
RELATING TO ANY BORROWER AND ITS OBLIGATIONS, (G) WITH THE CONSENT OF THE
BORROWERS OR (H) TO THE EXTENT SUCH INFORMATION (I) BECOMES PUBLICLY AVAILABLE
OTHER THAN AS A RESULT OF A BREACH OF THIS SECTION OR (II) BECOMES AVAILABLE TO
THE ADMINISTRATIVE AGENT, ANY LENDER, THE L/C ISSUER OR ANY OF THEIR RESPECTIVE
AFFILIATES ON A NONCONFIDENTIAL BASIS FROM A SOURCE OTHER THAN THE BORROWERS.

For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the L/C
Issuer on a nonconfidential basis prior to disclosure by any Loan Party or any
Subsidiary thereof, provided that, in the case of information received from a
Loan Party or any such Subsidiary after the date hereof, such information is
clearly identified at the time of delivery as confidential.  Any Person required
to maintain the confidentiality of Information as provided in this Section shall
be considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.

Each of the Administrative Agent, the Lenders and the L/C Issuer acknowledges
that (a) the Information may include material non-public information concerning
a Borrower or a Subsidiary, as the case may be, (b) it has developed compliance
procedures regarding the use of material non-public information and (c) it will
handle such material non-public information in accordance with applicable Law,
including United States Federal and state securities Laws.


10.08       RIGHT OF SETOFF.  IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED AND BE
CONTINUING, EACH LENDER, THE L/C ISSUER AND EACH OF THEIR RESPECTIVE AFFILIATES
IS HEREBY AUTHORIZED AT ANY TIME AND FROM TIME TO TIME, AFTER OBTAINING THE
PRIOR WRITTEN CONSENT OF THE ADMINISTRATIVE AGENT,

110


--------------------------------------------------------------------------------



TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, TO SET OFF AND APPLY ANY AND
ALL DEPOSITS (GENERAL OR SPECIAL, TIME OR DEMAND, PROVISIONAL OR FINAL, IN
WHATEVER CURRENCY) AT ANY TIME HELD AND OTHER OBLIGATIONS (IN WHATEVER CURRENCY)
AT ANY TIME OWING BY SUCH LENDER, THE L/C ISSUER OR ANY SUCH AFFILIATE TO OR FOR
THE CREDIT OR THE ACCOUNT OF ANY BORROWER OR ANY OTHER LOAN PARTY AGAINST ANY
AND ALL OF THE OBLIGATIONS OF SUCH BORROWER OR SUCH LOAN PARTY NOW OR HEREAFTER
EXISTING UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT TO SUCH LENDER OR THE
L/C ISSUER, IRRESPECTIVE OF WHETHER OR NOT SUCH LENDER OR THE L/C ISSUER SHALL
HAVE MADE ANY DEMAND UNDER THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND
ALTHOUGH SUCH OBLIGATIONS OF SUCH BORROWER OR SUCH LOAN PARTY MAY BE CONTINGENT
OR UNMATURED OR ARE OWED TO A BRANCH OR OFFICE OF SUCH LENDER OR THE L/C ISSUER
DIFFERENT FROM THE BRANCH OR OFFICE HOLDING SUCH DEPOSIT OR OBLIGATED ON SUCH
INDEBTEDNESS.  THE RIGHTS OF EACH LENDER, THE L/C ISSUER AND THEIR RESPECTIVE
AFFILIATES UNDER THIS SECTION ARE IN ADDITION TO OTHER RIGHTS AND REMEDIES
(INCLUDING OTHER RIGHTS OF SETOFF) THAT SUCH LENDER, THE L/C ISSUER OR THEIR
RESPECTIVE AFFILIATES MAY HAVE.  EACH LENDER AND THE L/C ISSUER AGREES TO NOTIFY
THE BORROWERS AND THE ADMINISTRATIVE AGENT PROMPTLY AFTER ANY SUCH SETOFF AND
APPLICATION, PROVIDED THAT THE FAILURE TO GIVE SUCH NOTICE SHALL NOT AFFECT THE
VALIDITY OF SUCH SETOFF AND APPLICATION.  NOTWITHSTANDING THE PROVISIONS OF THIS
SECTION 10.08, IF AT ANY TIME ANY LENDER, THE L/C ISSUER OR ANY OF THEIR
RESPECTIVE AFFILIATES MAINTAINS ONE OR MORE DEPOSIT ACCOUNTS FOR ANY BORROWER OR
ANY OTHER LOAN PARTY INTO WHICH MEDICARE AND/OR MEDICAID RECEIVABLES ARE
DEPOSITED, SUCH PERSON SHALL WAIVE THE RIGHT OF SETOFF SET FORTH HEREIN.


10.09       INTEREST RATE LIMITATION.  NOTWITHSTANDING ANYTHING TO THE CONTRARY
CONTAINED IN ANY LOAN DOCUMENT, THE INTEREST PAID OR AGREED TO BE PAID UNDER THE
LOAN DOCUMENTS SHALL NOT EXCEED THE MAXIMUM RATE OF NON-USURIOUS INTEREST
PERMITTED BY APPLICABLE LAW (THE “MAXIMUM RATE”).  IF THE ADMINISTRATIVE AGENT
OR ANY LENDER SHALL RECEIVE INTEREST IN AN AMOUNT THAT EXCEEDS THE MAXIMUM RATE,
THE EXCESS INTEREST SHALL BE APPLIED TO THE PRINCIPAL OF THE LOANS OR, IF IT
EXCEEDS SUCH UNPAID PRINCIPAL, REFUNDED TO THE BORROWERS.  IN DETERMINING
WHETHER THE INTEREST CONTRACTED FOR, CHARGED, OR RECEIVED BY THE ADMINISTRATIVE
AGENT OR A LENDER EXCEEDS THE MAXIMUM RATE, SUCH PERSON MAY, TO THE EXTENT
PERMITTED BY APPLICABLE LAW, (A) CHARACTERIZE ANY PAYMENT THAT IS NOT PRINCIPAL
AS AN EXPENSE, FEE, OR PREMIUM RATHER THAN INTEREST, (B) EXCLUDE VOLUNTARY
PREPAYMENTS AND THE EFFECTS THEREOF, AND (C) AMORTIZE, PRORATE, ALLOCATE, AND
SPREAD IN EQUAL OR UNEQUAL PARTS THE TOTAL AMOUNT OF INTEREST THROUGHOUT THE
CONTEMPLATED TERM OF THE OBLIGATIONS HEREUNDER.


10.10       COUNTERPARTS; INTEGRATION; EFFECTIVENESS.  THIS AGREEMENT MAY BE
EXECUTED IN COUNTERPARTS (AND BY DIFFERENT PARTIES HERETO IN DIFFERENT
COUNTERPARTS), EACH OF WHICH SHALL CONSTITUTE AN ORIGINAL, BUT ALL OF WHICH WHEN
TAKEN TOGETHER SHALL CONSTITUTE A SINGLE CONTRACT.  THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS CONSTITUTE THE ENTIRE CONTRACT AMONG THE PARTIES RELATING TO THE
SUBJECT MATTER HEREOF AND SUPERSEDE ANY AND ALL PREVIOUS AGREEMENTS AND
UNDERSTANDINGS, ORAL OR WRITTEN, RELATING TO THE SUBJECT MATTER HEREOF.  EXCEPT
AS PROVIDED IN SECTION 4.01, THIS AGREEMENT SHALL BECOME EFFECTIVE WHEN IT SHALL
HAVE BEEN EXECUTED BY THE ADMINISTRATIVE AGENT AND WHEN THE ADMINISTRATIVE AGENT
SHALL HAVE RECEIVED COUNTERPARTS HEREOF THAT, WHEN TAKEN TOGETHER, BEAR THE
SIGNATURES OF EACH OF THE OTHER PARTIES HERETO.  DELIVERY OF AN EXECUTED
COUNTERPART OF A SIGNATURE PAGE OF THIS AGREEMENT BY TELECOPY SHALL BE EFFECTIVE
AS DELIVERY OF A MANUALLY EXECUTED COUNTERPART OF THIS AGREEMENT.


10.11       SURVIVAL OF REPRESENTATIONS AND WARRANTIES.  ALL REPRESENTATIONS AND
WARRANTIES MADE HEREUNDER AND IN ANY OTHER LOAN DOCUMENT OR OTHER DOCUMENT
DELIVERED PURSUANT HERETO OR

111


--------------------------------------------------------------------------------



THERETO OR IN CONNECTION HEREWITH OR THEREWITH SHALL SURVIVE THE EXECUTION AND
DELIVERY HEREOF AND THEREOF.  SUCH REPRESENTATIONS AND WARRANTIES HAVE BEEN OR
WILL BE RELIED UPON BY THE ADMINISTRATIVE AGENT AND EACH LENDER, REGARDLESS OF
ANY INVESTIGATION MADE BY THE ADMINISTRATIVE AGENT OR ANY LENDER OR ON THEIR
BEHALF AND NOTWITHSTANDING THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY HAVE
HAD NOTICE OR KNOWLEDGE OF ANY DEFAULT AT THE TIME OF ANY CREDIT EXTENSION, AND
SHALL CONTINUE IN FULL FORCE AND EFFECT AS LONG AS ANY LOAN OR ANY OTHER
OBLIGATION HEREUNDER SHALL REMAIN UNPAID OR UNSATISFIED OR ANY LETTER OF CREDIT
SHALL REMAIN OUTSTANDING.


10.12       SEVERABILITY.  IF ANY PROVISION OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS IS HELD TO BE ILLEGAL, INVALID OR UNENFORCEABLE, (A) THE LEGALITY,
VALIDITY AND ENFORCEABILITY OF THE REMAINING PROVISIONS OF THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS SHALL NOT BE AFFECTED OR IMPAIRED THEREBY AND (B) THE
PARTIES SHALL ENDEAVOR IN GOOD FAITH NEGOTIATIONS TO REPLACE THE ILLEGAL,
INVALID OR UNENFORCEABLE PROVISIONS WITH VALID PROVISIONS THE ECONOMIC EFFECT OF
WHICH COMES AS CLOSE AS POSSIBLE TO THAT OF THE ILLEGAL, INVALID OR
UNENFORCEABLE PROVISIONS.  THE INVALIDITY OF A PROVISION IN A PARTICULAR
JURISDICTION SHALL NOT INVALIDATE OR RENDER UNENFORCEABLE SUCH PROVISION IN ANY
OTHER JURISDICTION.


10.13       REPLACEMENT OF LENDERS.  IF ANY LENDER REQUESTS COMPENSATION UNDER
SECTION 3.04, OR IF THE BORROWERS ARE REQUIRED TO PAY ANY ADDITIONAL AMOUNT TO
ANY LENDER OR ANY GOVERNMENTAL AUTHORITY FOR THE ACCOUNT OF ANY LENDER PURSUANT
TO SECTION 3.01, OR IF ANY LENDER IS A DEFAULTING LENDER, THEN THE BORROWERS
MAY, AT THEIR SOLE EXPENSE AND EFFORT, UPON NOTICE TO SUCH LENDER AND THE
ADMINISTRATIVE AGENT, REQUIRE SUCH LENDER TO ASSIGN AND DELEGATE, WITHOUT
RECOURSE (IN ACCORDANCE WITH AND SUBJECT TO THE RESTRICTIONS CONTAINED IN, AND
CONSENTS REQUIRED BY, SECTION 10.06), ALL OF ITS INTERESTS, RIGHTS AND
OBLIGATIONS UNDER THIS AGREEMENT AND THE RELATED LOAN DOCUMENTS TO AN ASSIGNEE
THAT SHALL ASSUME SUCH OBLIGATIONS (WHICH ASSIGNEE MAY BE ANOTHER LENDER, IF A
LENDER ACCEPTS SUCH ASSIGNMENT), PROVIDED THAT:


(A)           THE BORROWERS SHALL HAVE PAID TO THE ADMINISTRATIVE AGENT THE
ASSIGNMENT FEE SPECIFIED IN SECTION 10.06(B);


(B)           SUCH LENDER SHALL HAVE RECEIVED PAYMENT OF AN AMOUNT EQUAL TO THE
OUTSTANDING PRINCIPAL OF ITS LOANS AND L/C ADVANCES, ACCRUED INTEREST THEREON,
ACCRUED FEES AND ALL OTHER AMOUNTS PAYABLE TO IT HEREUNDER AND UNDER THE OTHER
LOAN DOCUMENTS (INCLUDING ANY AMOUNTS UNDER SECTION 3.05) FROM THE ASSIGNEE (TO
THE EXTENT OF SUCH OUTSTANDING PRINCIPAL AND ACCRUED INTEREST AND FEES) OR THE
BORROWERS (IN THE CASE OF ALL OTHER AMOUNTS);


(C)           IN THE CASE OF ANY SUCH ASSIGNMENT RESULTING FROM A CLAIM FOR
COMPENSATION UNDER SECTION 3.04 OR PAYMENTS REQUIRED TO BE MADE PURSUANT TO
SECTION 3.01, SUCH ASSIGNMENT WILL RESULT IN A REDUCTION IN SUCH COMPENSATION OR
PAYMENTS THEREAFTER; AND


(D)           SUCH ASSIGNMENT DOES NOT CONFLICT WITH APPLICABLE LAWS.

A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrowers to require such assignment and delegation
cease to apply.

112


--------------------------------------------------------------------------------



10.14       GOVERNING LAW; JURISDICTION; ETC.


(A)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF CALIFORNIA.


(B)           SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF CALIFORNIA SITTING
IN LOS ANGELES COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN
DISTRICT OF CALIFORNIA, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH CALIFORNIA
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. 
NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT
THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR THE L/C ISSUER MAY OTHERWISE HAVE
TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE
COURTS OF ANY JURISDICTION.


(C)           WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.


(D)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW


10.15       CALIFORNIA JUDICIAL REFERENCE.  IF ANY ACTION OR PROCEEDING IS FILED
IN A COURT OF THE STATE OF CALIFORNIA BY OR AGAINST ANY PARTY HERETO IN
CONNECTION WITH ANY OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, (A) THE COURT SHALL, AND IS HEREBY

113


--------------------------------------------------------------------------------



DIRECTED TO, MAKE A GENERAL REFERENCE PURSUANT TO CALIFORNIA CODE OF CIVIL
PROCEDURE SECTION 638 TO A REFEREE (WHO SHALL BE A SINGLE ACTIVE OR RETIRED
JUDGE) TO HEAR AND DETERMINE ALL OF THE ISSUES IN SUCH ACTION OR PROCEEDING
(WHETHER OF FACT OR OF LAW) AND TO REPORT A STATEMENT OF DECISION, PROVIDED THAT
AT THE OPTION OF ANY PARTY TO SUCH PROCEEDING, ANY SUCH ISSUES PERTAINING TO A
“PROVISIONAL REMEDY” AS DEFINED IN CALIFORNIA CODE OF CIVIL PROCEDURE SECTION
1281.8 SHALL BE HEARD AND DETERMINED BY THE COURT, AND (B) WITHOUT LIMITING THE
GENERALITY OF SECTION 10.04, THE BORROWERS SHALL BE SOLELY RESPONSIBLE TO PAY
ALL FEES AND EXPENSES OF ANY REFEREE APPOINTED IN SUCH ACTION OR PROCEEDING.


10.16       NO ADVISORY OR FIDUCIARY RESPONSIBILITY.  IN CONNECTION WITH ALL
ASPECTS OF EACH TRANSACTION CONTEMPLATED HEREBY (INCLUDING IN CONNECTION WITH
ANY AMENDMENT, WAIVER OR OTHER MODIFICATION HEREOF OR OF ANY OTHER LOAN
DOCUMENT), EACH BORROWER ACKNOWLEDGES AND AGREES, AND ACKNOWLEDGES ITS
AFFILIATES’ UNDERSTANDING, THAT: (I) (A) THE ARRANGING AND OTHER SERVICES
REGARDING THIS AGREEMENT PROVIDED BY THE ADMINISTRATIVE AGENT AND THE ARRANGER
ARE ARM’S-LENGTH COMMERCIAL TRANSACTIONS BETWEEN THE BORROWERS AND THEIR
RESPECTIVE AFFILIATES, ON THE ONE HAND, AND THE ADMINISTRATIVE AGENT AND THE
ARRANGER, ON THE OTHER HAND, (B) EACH BORROWER HAS CONSULTED ITS OWN LEGAL,
ACCOUNTING, REGULATORY AND TAX ADVISORS TO THE EXTENT IT HAS DEEMED APPROPRIATE,
AND (C) EACH BORROWER IS CAPABLE OF EVALUATING, AND UNDERSTANDS AND ACCEPTS, THE
TERMS, RISKS AND CONDITIONS OF THE TRANSACTIONS CONTEMPLATED HEREBY AND BY THE
OTHER LOAN DOCUMENTS; (II) (A) THE ADMINISTRATIVE AGENT AND THE ARRANGER EACH IS
AND HAS BEEN ACTING SOLELY AS A PRINCIPAL AND, EXCEPT AS EXPRESSLY AGREED IN
WRITING BY THE RELEVANT PARTIES, HAS NOT BEEN, IS NOT, AND WILL NOT BE ACTING AS
AN ADVISOR, AGENT OR FIDUCIARY FOR ANY BORROWER OR ANY OF THEIR RESPECTIVE
AFFILIATES, OR ANY OTHER PERSON AND (B) NEITHER THE ADMINISTRATIVE AGENT NOR THE
ARRANGER HAS ANY OBLIGATION TO ANY BORROWER OR ANY OF THEIR RESPECTIVE
AFFILIATES WITH RESPECT TO THE TRANSACTIONS CONTEMPLATED HEREBY EXCEPT THOSE
OBLIGATIONS EXPRESSLY SET FORTH HEREIN AND IN THE OTHER LOAN DOCUMENTS; AND
(III) THE ADMINISTRATIVE AGENT AND THE ARRANGER AND THEIR RESPECTIVE AFFILIATES
MAY BE ENGAGED IN A BROAD RANGE OF TRANSACTIONS THAT INVOLVE INTERESTS THAT
DIFFER FROM THOSE OF THE BORROWERS AND THEIR RESPECTIVE AFFILIATES, AND NEITHER
ANY ADMINISTRATIVE AGENT NOR THE ARRANGER HAS ANY OBLIGATION TO DISCLOSE ANY OF
SUCH INTERESTS TO THE BORROWERS OR ANY OF THEIR RESPECTIVE AFFILIATES.  TO THE
FULLEST EXTENT PERMITTED BY LAW, EACH BORROWER HEREBY WAIVES AND RELEASES ANY
CLAIMS THAT IT MAY HAVE AGAINST THE ADMINISTRATIVE AGENT AND THE ARRANGER WITH
RESPECT TO ANY BREACH OR ALLEGED BREACH OF AGENCY OR FIDUCIARY DUTY IN
CONNECTION WITH ANY ASPECT OF ANY TRANSACTION CONTEMPLATED HEREBY.


10.17       USA PATRIOT ACT NOTICE.  EACH LENDER THAT IS SUBJECT TO THE ACT (AS
HEREINAFTER DEFINED) AND THE ADMINISTRATIVE AGENT (FOR ITSELF AND NOT ON BEHALF
OF ANY LENDER) HEREBY NOTIFIES THE BORROWERS THAT PURSUANT TO THE REQUIREMENTS
OF THE USA PATRIOT ACT (TITLE III OF PUB. L. 107-56 (SIGNED INTO LAW OCTOBER 26,
2001)) (THE “ACT”), IT IS REQUIRED TO OBTAIN, VERIFY AND RECORD INFORMATION THAT
IDENTIFIES EACH LOAN PARTY, WHICH INFORMATION INCLUDES THE NAME AND ADDRESS OF
EACH LOAN PARTY AND OTHER INFORMATION THAT WILL ALLOW SUCH LENDER OR THE
ADMINISTRATIVE AGENT, AS APPLICABLE, TO IDENTIFY EACH LOAN PARTY IN ACCORDANCE
WITH THE ACT.

114


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

PROSPECT MEDICAL HOLDINGS, INC.


By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

PROSPECT MEDICAL GROUP, INC.


By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

S-1


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as Administrative Agent


By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

S-2


--------------------------------------------------------------------------------


BANK OF AMERICA, N.A., as a Lender and
L/C Issuer


By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

S-3


--------------------------------------------------------------------------------


BANC OF AMERICA CAPITAL SOLUTIONS LLC, as a Lender


By:                                                                                                         
Name:                                                                                                    
Title:                                                                                                      

 

S-4


--------------------------------------------------------------------------------


SCHEDULE 2.01

COMMITMENTS
AND APPLICABLE PERCENTAGES

Revolving Credit Commitments

Revolving Credit Lender

 

Revolving Credit 
Commitment

 

Applicable
Percentage

 

Bank of America, N.A.

 

$

5,000,000

 

100.000000000

%

Total

 

$

5,000,000

 

100.000000000

%

 

Term Commitments

Term Lender

 

Term Commitment

 

Applicable
Percentage

 

Banc of America Capital Solutions LLC

 

$

28,000,000

 

58.33333333

%

Bank of America, N.A.

 

$

20,000,000

 

41.66666667

%

Total

 

$

50,000,000

 

100.000000000

%

 

Schedule 2.01
1


--------------------------------------------------------------------------------


 

SCHEDULE 7.06

1.                                       Amended and Restated Management
Services Agreement, made as of September 15, 1998 and deemed to have been
effective as of June 4, 1996, between Prospect Medical Systems, Inc. and
Prospect Medical Group, Inc.

a.                                       Amendment to Management Services
Agreement, made as of October 1, 1998, between Prospect Medical Systems, Inc.
and Prospect Medical Group, Inc.

2.                                       Management Agreement dated as of
January 1, 2003 between Pinnacle Health Resources and StarCare Medical Group,
Inc., dba Gateway Medical Group, Inc.

a.                                       Amendment to Management Agreement
effective February 1, 2004, between Pinnacle Health Resources and StarCare
Medical Group, Inc., dba Gateway Medical Group, Inc.

b.                                      Assignment of Management Agreement
effective December 12, 2005 between Pinnacle Health Resources and Prospect
Medical Systems, Inc.

3.                                       Management Agreement dated as of
January 1, 2003 between Pinnacle Health Resources and APAC Medical Group, Inc.,
dba Gateway Physicians Medical Associates, Inc.

a.                                       Amendment to Management Agreement
effective February 1, 2004, between Pinnacle Health Resources and APAC Medical
Group, Inc., dba Gateway Physicians Medical Associates, Inc.

b.                                      Assignment of Management Agreement
effective December 12, 2005 between Pinnacle Health Resources and Prospect
Medical Systems, Inc.

4.                                       Management Services Agreement, made as
of August 1, 1999, between Prospect Medical Systems, Inc. and Nuestra Familia
Medical Group.

5.                                       Management Services Agreement, made as
of July 1, 1999, between Prospect Medical Systems, Inc. and AMVI/Prospect
Medical Group.

6.                                       Management Services Agreement dated as
of January 1, 2001 between Prospect Medical Systems, Inc. and Prospect Health
Source Medical Group, Inc.

a.                                       Amendment to Management Services
Agreement dated as of November 1, 2002 between Prospect Medical Systems, Inc.
and Prospect Health Source Medical Group, Inc.

7.                                       Management Services Agreement dated as
of October 1, 2003, by and between Prospect Medical Systems, Inc. and Prospect
Professional Care Medical Group, Inc.

8.                                       Management Services Agreement dated as
of March 1, 2004 by and between Prospect Medical Systems, Inc. and Prospect NWOC
Medical Group, Inc.

Schedule 7.06
1


--------------------------------------------------------------------------------


9.                                       Second Amended and Restated Management
Services Agreement, made as of September 15, 1998 and deemed to have been
effective as of September 25, 1997, between Sierra Medical Management, Inc. and
Sierra Primary Care Medical Group, Inc.

a.                                       Amendment to Management Services
Agreement, made as of October 1, 1998, between Sierra Medical Management, Inc.
and Sierra Primary Care Medical Group, Inc.

10.                                 Amended and Restated Management Services
Agreement, made as of September 15, 1998 and deemed to have been effective as of
October 31, 1997, by and between Sierra Medical Management, Inc. and Pegasus
Medical Group, Inc.

a.                                       Amendment to Management Services
Agreement made as of October 1, 1998, by and between Sierra Medical Management,
Inc. and Pegasus Medical Group, Inc.

11.                                 Management Services Agreement effective as
of May 19, 2003 between Sierra Medical Management, Inc., and Antelope Valley
Medical Associates, Inc.

12.                                 Management Services Agreement dated as of
July 14, 1997 between Prospect Medical Systems, Inc., and Santa Ana/Tustin
Physicians Group Inc.

13.                                 Management Agreement dated November 1, 2006
between Prospect Medical Systems, Inc. and Genesis Healthcare of Southern
California, a Medical Group.

14.                                 Management Services Agreement effective as
of October 1, 2002 between ProMed Health Care Administrators and Upland Medical
Group, A Professional Medical Corporation.

15.                                 Management Services Agreement effective as
of October 1, 1998 between ProMed Health Care Administrators and Pomona Valley
Medical Group, Inc.

Schedule 7.06
2


--------------------------------------------------------------------------------


SCHEDULE 10.02

ADMINISTRATIVE AGENT’S OFFICE:

Administrative Agent’s Office

(for payments and Requests for Credit Extensions):

Bank of America, N.A.

Credit Services West

Mail Code:  CA4-702-02-25

2001 Clayton Road, Floor 2, Building B

Concord, CA 94520

Attention:            Adam Stoner

Telephone:  (925)-675-8825

Telecopier:  888-206-6220

Electronic Mail:  adam.j.stoner@bankofamerica.com

Wire Instruction:

Bank of America, New York, NY

ABA# 026009593

Account Name:  Corporate FTA

Account No.:  3750836479

Attention:  Adam Stoner

Ref.:  Prospect Medical Holdings, Inc.

Other Notices as Administrative Agent:

Bank of America, N.A.

Agency Management

Mail Code:  WA1-501-32-37

800 Fifth Avenue, Floor 32

Seattle, WA 98104

Attention:            Tiffany Shin

Telephone:  (206)358-0078

Telecopier:  (206)358-0971

Electronic Mail:  tiffany.shin@bankofamerica.com

Schedule 10.02
1


--------------------------------------------------------------------------------


L/C ISSUER:

Standby Letters of Credit:

Bank of America, N.A.

Trade Operations-Standby LC

Mail Code: CA9-705-07-05

1000 West Temple Street, Floor 7

Los Angeles, CA  90012-1514

Attention:            Tai Lu

Telephone:  213-481-7840

Telecopier:  213-580-8442

Electronic Mail:  tai_anh.lu@bankofamerica.com

 

Schedule 10.02
2


--------------------------------------------------------------------------------